EXHIBIT 10.1





--------------------------------------------------------------------------------







PURCHASE AND SALE AGREEMENT


by and among
PATTERN ENERGY GROUP INC.,


VERTUOUS ENERGY LLC,
each, a Purchaser,


PATTERN GRADY HOLDINGS LLC,
Seller


and (solely for purposes of Section 7.1)
PATTERN ENERGY GROUP 2 LP,
Guarantor


Dated as of
October 10, 2019


Indirect Interests
in
GRADY WIND ENERGY CENTER, LLC





--------------------------------------------------------------------------------



1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
Page


ARTICLE 1
PURCHASE AND SALE OF THE ACQUIRED INTERESTS
1.1Agreement to Sell and Purchase    1
1.2Signing Date Deliverables    1
1.3Purchase Price    2
1.4The Closing    2
1.5Conduct of Closing    2
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
2.1Organization and Status    3
2.2Power; Authority; Enforceability    3
2.3No Violation    4
2.4No Litigation    4
2.5Consents and Approvals    5
2.6Acquired Interests    5
2.7Solvency    5
2.8Compliance with Law    5
2.9Taxes        6
2.10Unregistered Securities    7
2.11Broker’s Fees    7
2.12Material Contracts    7
2.13Surface Use Action    7
2.14Real Property    7
2.15Permits    8
2.16Environmental Matters    8


i
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


2.17Insurance    9
2.18Sale Model    9
2.19Financial Statements; No Undisclosed Liabilities; No Material Adverse
Effect    9
2.20Personal Property    9
2.21Employees    10
2.22Employee Benefits    10
2.23Labor Matters    10
2.24Intellectual Property    10
2.25Affiliate Transactions    10
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
3.1Organization and Status    10
3.2Power; Authority; Enforceability    11
3.3No Violation    11
3.4No Litigation    11
3.5Consents and Approvals    11
3.6Solvency    11
3.7Compliance with Law    12
3.8Accredited Investor    12
3.9Purchase Entirely for Own Account    12
3.10Broker’s Fee    12
3.11Taxes        12
ARTICLE 4
COVENANTS; OTHER OBLIGATIONS
4.1Covenants.    13
ARTICLE 5
CONDITIONS TO CLOSING; TERMINATION


ii
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


5.1Conditions Precedent to Each Party’s Obligations to Close    15
5.2Conditions Precedent to Obligations of Purchasers to Close    15
5.3Conditions Precedent to the Obligations of Seller to Close    16
ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT
6.1Indemnification.    16
6.2Limitations on Seller’s or Purchasers’ Indemnification    17
6.3Reimbursements; Refunds    18
6.4Right to Control Proceedings for Third Party Claims    18
6.5Mitigation; Treatment of Indemnification    19
6.6Exclusive Remedy    20
6.7Purchaser Indemnification Decisions    20
ARTICLE 7
MISCELLANEOUS
7.1Guarantee    20
7.2Entire Agreement    21
7.3Notices    21
7.4Successors and Assigns    21
7.5Jurisdiction; Service of Process; Waiver of Jury Trial    22
7.6Headings; Construction; and Interpretation    23
7.7Further Assurances    24
7.8Amendment and Waiver    24
7.9No Other Beneficiaries    24
7.10Governing Law    24
7.11Schedules    24
7.12Limitation of Representations and Warranties    24
7.13Counterparts    24


iii
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


7.14Severability    25
7.15Limit on Damages    25
7.16Specific Performance    25
7.17Waiver of Sovereign Immunity    25




iv
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 




LIST OF APPENDICES
Appendix A-1        General Definitions


Appendix A-2        Rules of Construction


Appendix B        Transaction Terms and Conditions


Appendix C        Acquired Interests; Ownership Structure; and Wind
Project Information


Appendix D        Documents and Key Counterparties


Appendix E        Affiliate Transactions


LIST OF SCHEDULES
Schedule 2.4(b)    Litigation


Schedule 2.5        Seller Consents and Approvals


Schedule 3.5        Purchaser Consents and Approvals


Schedule 6.4(b)    Control of Defense of Third Party Claims


LIST OF EXHIBITS


Exhibit A        Form of B Member LLC Agreement


Exhibit B        Form of Reimbursement Agreement




v
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of October 10,
2019, is made by and among Pattern Energy Group Inc., a Delaware corporation
(“PEGI”), Vertuous Energy LLC, a Delaware limited liability company (“PSP,” each
of PSP and PEGI, a “Purchaser,” and together, “Purchasers”), Pattern Grady
Holdings LLC, a Delaware limited liability company (“Seller”) and, solely for
purposes of Section 7.1, Pattern Energy Group 2 LP, a Delaware limited
partnership (“Guarantor”). Capitalized terms used in this Agreement shall have
the respective meanings specified in Appendix A-1 attached hereto.
RECITALS
WHEREAS, Seller owns, indirectly through its Affiliates, all of the Class B
membership interests in Holdings, which owns all of the membership interests in
the project company which owns the wind project (herein referred to as the
“Project Company”, as described on Part I of Appendix C attached hereto; and the
“Wind Project”, as described on Part II of Appendix C); and
WHEREAS, Seller desires to sell to Purchasers, and Purchasers desire to purchase
from Seller, the Acquired Interests defined and described in Part I of Appendix
C attached hereto (herein referred to as the “Acquired Interests”), with each
Purchaser severally purchasing the percentage of the Acquired Interests set
forth opposite its name in Part I of Appendix C (such Purchaser’s “Percentage
Portion”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual terms,
conditions and agreements set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:


1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


ARTICLE 1
PURCHASE AND SALE OF THE ACQUIRED INTERESTS

1.1    Agreement to Sell and Purchase. Subject to the satisfaction or waiver (by
the party for whose benefit such condition exists) of the conditions set forth
in Article 5 and the other terms and conditions of this Agreement, at the
Closing (a) Seller shall sell, assign, transfer and convey the Acquired
Interests to Purchasers, and (b) each Purchaser shall severally purchase its
Percentage Portion of the Acquired Interests from Seller, for its Percentage
Portion of the Purchase Price. PEGI shall have the right to designate Pattern
Finance (“PEGI Subsidiary Transferee”) to receive PEGI’s Acquired Interests at
Closing.

1.2    Signing Date Deliverables. On or prior to the date of this Agreement,
Seller has delivered or is delivering to Purchasers the Sale Model as of the
date hereof. On or prior to the date of this Agreement each of Seller and
Purchasers shall deliver to the other party the deliverables (if any) set forth
in Part II of Appendix B.

1.3    Purchase Price. The purchase price payable by each Purchaser to Seller
for the Acquired Interests at Closing and, if applicable, after Closing shall be
such Purchaser’s Percentage Portion of the Purchase Price set forth in Part I of
Appendix B. The Purchase Price shall be subject to adjustment after the Closing
Date by the Post-Closing Purchase Price Adjustment (if any) set forth in Part I
of Appendix B. All payments of the Purchase Price (including any Post-Closing
Purchase Price Adjustment) shall be paid by wire transfer of same day funds in
the applicable Currency to the applicable accounts set forth in Part I of
Appendix B.

1.4    The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place on the date and at the location
specified in Part III of Appendix B or such other time and place as the parties
hereto shall mutually agree (including Closing by facsimile or “PDF” electronic
mail transmission exchange of executed documents or signature pages followed by
the exchange of originals as soon thereafter as practicable), and will be
effective as of 12:01 a.m. Eastern Time on the day the Closing occurs.

1.5    Conduct of Closing.
(a)    At or prior to the Closing, Seller shall deliver, or cause to be
delivered, to each Purchaser:
(i)    an original membership interest certificate of B Member representing such
Purchaser’s Percentage Portion of the Acquired Interests duly endorsed for
transfer by Seller or with appropriate powers with respect thereto duly endorsed
by Seller; provided, that if such interest is not in certificated form, Seller
shall deliver to each Purchaser (or, to the extent applicable, PEGI Subsidiary





--------------------------------------------------------------------------------

 


Transferee) a duly executed assignment agreement or other instrument conveying
such Purchaser’s Percentage Portion of the Acquired Interests to such Purchaser
(or, to the extent applicable, PEGI Subsidiary Transferee) in form and substance
reasonably acceptable to such Purchaser;
(ii)    the documents and certificates contemplated by Article 5 hereof to be
delivered by or on behalf of Seller; and
(iii)    any other Closing deliverables set forth in Appendix B-1.
(b)    At or prior to the Closing, each Purchaser shall deliver to Seller and
the other Purchaser:
(i)    the documents and certificates contemplated by Article 5 hereof to be
delivered by or on behalf of such Purchaser; and
(ii)    any other Closing deliverables set forth in Appendix B-2.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, Seller hereby represents and warrants to Purchasers as set
forth in this Article 2 as of (a) the date hereof and (b) if the Closing Date is
not the date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date. Whether or not a particular
Section of this Article 2 refers to a specific, numbered Schedule, such Section
shall, to the extent applicable, be subject to the exceptions, qualifications,
and other matters set forth in the Schedules to the extent that the relevance of
such exceptions, qualifications or other matters is reasonably apparent on the
face thereof.

2.1    Organization and Status. Each of Seller, Guarantor and the Acquired
Companies (a) is duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation as set forth in the preamble to this
Agreement or Part I of Appendix C, as applicable, (b) is duly qualified,
authorized to do business and in good standing in each other jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary, except (in the case of the Acquired Companies) where
the failure to be so duly qualified, registered or licensed and in good standing
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (c) has all requisite power and authority to own or
hold under lease the property it purports to own or hold under lease and to
carry on its business as now


3
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


being conducted. Seller has made available to Purchasers complete and correct
copies of the Organization Documents for Guarantor and each of the Acquired
Companies. B Member does not and has never had any Subsidiaries other than
Holdings, the Project Company and the IRB Purchaser; Holdings does not and has
never had any Subsidiaries other than the Project Company and the IRB Purchaser;
the Project Company does not have and has never had any Subsidiaries other than
the IRB Purchaser; and the IRB Purchaser does not have and has never had any
Subsidiaries.

2.2    Power; Authority; Enforceability. Each of Seller and Guarantor has the
legal capacity and power to enter into, deliver and perform its obligations
under this Agreement and has been duly authorized, in accordance with its
Organization Documents, to enter into, deliver and perform its obligations under
this Agreement. This Agreement has been duly executed and delivered by each of
Seller and Guarantor and constitutes the legal valid and binding obligation of
each of Seller and Guarantor, enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
regardless of whether enforceability is considered in a proceeding in equity or
at law. As of the Closing Date, B Member will have the legal capacity and power
to enter into, deliver and perform its obligations under any agreement referred
to in this Agreement to which B Member will be a party as of the Closing Date
(collectively, the “B Member Agreements”) and will have been duly authorized, in
accordance with its Organization Documents, to enter into, deliver and perform
its obligations under each B Member Agreement. As of the Closing Date, each B
Member Agreement will have been duly executed and delivered by B Member and will
constitute the legal, valid and binding obligation of B Member, enforceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
the enforcement of creditors’ rights generally and subject to general principles
of equity regardless of whether enforceability is considered in a proceeding in
equity or at law.

2.3    No Violation. The execution, delivery and (assuming the Consents set
forth in Schedule 2.5 are obtained) performance by each of Seller and Guarantor
of its obligations under this Agreement, including without limitation the sale
of the Acquired Interests to the Purchasers, do not, and will not, (a) violate
any Governmental Rule to which Seller, Guarantor or any of the Acquired
Companies is subject or the Organization Documents of Seller, Guarantor or any
of the Acquired Companies, (b) result in the creation or imposition of any Lien
(other than a Permitted Lien) upon the Acquired Interests or any Acquired
Company, (c) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel or require any notice under any agreement, contract,
lease, license, instrument or other arrangement to which Seller or Guarantor is
a party or by which Seller or Guarantor is bound, (d) other than as set forth in
Schedule 2.5, conflict with, result in a breach of, constitute a default under,
result in the acceleration of, or create in any party the right to accelerate,
terminate, modify or cancel or require any Consent under any Material Contract
or (e) other than


4
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


as set forth in Schedule 2.5, require any notice under any Material Contract,
except in the case of this clause (e), as would not reasonably be expected to be
material in the context of the Wind Project or otherwise prevent or materially
impair or materially delay the consummation of the transactions contemplated by
this Agreement. The execution, delivery and performance by B Member of its
obligations under the B Member Agreements will not, as of the Closing Date, (i)
violate any Governmental Rule to which B Member is subject or the Organization
Documents of B Member, (ii) result in the creation or imposition of any Lien
(other than a Permitted Lien) upon the Acquired Interests or the B Member, (iii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which B Member is a party or by which it is
bound, (iv) other than as set forth in Schedule 2.5, conflict with, result in a
breach of, constitute a default under, result in the acceleration of, or create
in any party the right to accelerate, terminate, modify or cancel or require any
Consent under any Material Contract or (v) other than as set forth in Schedule
2.5, require any notice under any Material Contract, except in the case of this
clause (v), as would not reasonably be expected to be material in the context of
the Wind Project or otherwise prevent or materially impair or materially delay
the consummation of the transactions contemplated by this Agreement.

2.4    No Litigation.
(a)    None of Seller or its Affiliates is a party to or has received written
notice of any pending or, to the Knowledge of Seller, threatened litigation,
action, suit, proceeding or governmental investigation against Seller or its
Affiliates which would reasonably be expected to be material to the ownership of
the Acquired Interests or which seeks the issuance of an order restraining,
enjoining, altering or materially delaying the consummation of the transactions
contemplated by this Agreement.
(b)    Except as set forth in Schedule 2.4(b), none of the Acquired Companies is
a party to or has received written notice of any pending or, to the Knowledge of
Seller, threatened litigation, action, suit, proceeding or governmental
investigation which would reasonably be expected to be material to the Acquired
Companies or the Wind Project or which seeks the issuance of an order
restraining, enjoining, altering or materially delaying the consummation of the
transactions contemplated by this Agreement.
(c)    There are no material disputes with any counterparty to a Material
Contract, nor has any Acquired Company made any material warranty claim under
any Material Contract.

2.5    Consents and Approvals. Except as set forth in Schedule 2.5, no Consent
of any Governmental Authority is required by or with respect to Seller,
Guarantor or any of the Acquired Companies in connection with the execution and
delivery of this Agreement by Seller or Guarantor,


5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


or the consummation by Seller or Guarantor of the transaction contemplated
hereby, except for any Consents which if not obtained or made prior to the
Closing would not reasonably be expected to prevent or impair or delay the
consummation of the transactions contemplated by this Agreement and which can be
reasonably expected to be obtained or made in the ordinary course after the
Closing.

2.6    Acquired Interests. Seller owns directly of record and beneficially one
hundred percent (100%) of the Acquired Interests. Part I of Appendix C sets
forth the equity capitalization of each Acquired Company. All of the interests
described in Part I of Appendix C have been duly authorized, validly issued and
are fully-paid and non-assessable and, except as set forth on Part I of Appendix
C, there are no outstanding (i) equity interests or voting securities of any
Acquired Company, (ii) securities of any Acquired Company convertible into or
exchangeable for any equity interests or voting securities of any Acquired
Company or (iii) options or other rights to acquire from any Acquired Company,
or other obligation of any Acquired Company to issue, any equity interests or
voting securities or securities convertible into or exchangeable for equity
interests or voting securities of any Acquired Company, or any obligations of
any Acquired Company to repurchase, redeem or otherwise acquire any of the
foregoing. Seller has good and valid title to, and has, or will have, full power
and authority to convey, the Acquired Interests, as of the Closing Date. The
Acquired Interests have been, or will be, validly issued, and are, or will be,
fully paid and non-assessable. No Person other than Purchasers has any written
or oral agreement or option or any right or privilege, whether by law,
pre-emptive or contractual, capable of becoming an agreement or option for the
purchase or acquisition from Seller of any of the Acquired Interests. On the
Closing Date, Seller will convey to Purchasers (or, to the extent applicable,
PEGI Subsidiary Transferee) good and valid title to the Acquired Interests free
and clear of all Liens other than (i) any Liens granted to the financing parties
pursuant to the LC Documents (as defined in the LC Reimbursement Agreement) and
(ii) any obligations imposed under the Organization Documents of the Acquired
Companies or restrictions arising under applicable securities laws.

2.7    Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Seller, threatened against, Seller, Guarantor or any of the Acquired Companies.
None of Seller, Guarantor or any of the Acquired Companies (a) has had a
receiver, receiver and manager, liquidator, sequestrator, trustee or other
officer with similar powers appointed over all or part of its business or its
assets, and to the Knowledge of Seller, no application therefor is pending or
threatened, (b) is insolvent or presumed to be insolvent under any law or is
unable to pay its debts as and when they fall due, (c) has made a general
assignment for the benefit of its creditors, or (d) has taken any action to
approve any of the foregoing.

2.8    Compliance with Law.


6
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


(a)    There has been no actual violation by Seller or Guarantor of or failure
by Seller or Guarantor to comply with any Governmental Rule that is applicable
to it, or allegation by any Governmental Authority of such a violation, that
would reasonably be expected to prevent or materially impair or delay the
consummation of the transactions contemplated by this Agreement.
(b)    To the Knowledge of Seller, there has been no actual violation by any
Acquired Company of or failure by any Acquired Company to comply with any
Governmental Rule that is applicable to it, or allegation by any Governmental
Authority of such a violation, that would reasonably be expected to be material
and relates to the Wind Project or would otherwise reasonably be expected to
prevent or materially impair or delay the consummation of the transactions
contemplated by this Agreement.

2.9    Taxes.
(a)    Each of the Acquired Companies has been, at all times since its
formation, a partnership or a disregarded entity for U.S. federal income tax
purposes.
(b)    No jurisdiction or authority in or with which any of the Acquired
Companies does not file Tax Returns has alleged that it is required to file such
Tax Returns.
(c)    Each of the Acquired Companies has timely filed all Tax Returns that it
is required to file, has timely paid or has caused to be timely paid all Taxes
it is required to pay to the extent due (other than those Taxes that it is
contesting in good faith and by appropriate proceedings, with adequate,
segregated reserves established for such Taxes) and, to the extent such Taxes
are not due, has established or caused to be established reserves that are
adequate for the payment thereof as required by GAAP.
(d)    Each of the Acquired Companies has withheld from each payment made to any
Person, all amounts required by applicable law to be withheld, and has remitted
such withheld amounts within the prescribed periods to the appropriate
Governmental Authorities.
(e)    Each of the Acquired Companies has charged, collected and remitted on a
timely basis all Taxes as required under applicable laws on any sale, supply or
delivery whatsoever, made by it.
(f)    Each of the Acquired Companies has maintained and continues to maintain
at its place of business all records and books of account required to be
maintained under applicable Law, including laws relating to sales and use Taxes.
(g)    No reassessments of the Taxes of any of the Acquired Companies have been
issued and are outstanding. None of Seller or any of the Acquired Companies has
received any


7
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


indication from any Governmental Authority that an assessment or reassessment of
any of the Acquired Companies is proposed in respect of any Taxes, regardless of
its merits. None of the Acquired Companies has executed or filed with any
Governmental Authority any agreement or waiver extending the period for
assessment, reassessment or collection of any Taxes.

2.10    Unregistered Securities. Assuming the accuracy of the representations
made by the Purchasers in Section 3.8 and Section 3.9, (i) it is not necessary
in connection with the sale or issuance of the Acquired Interests, under the
circumstances contemplated by this Agreement, to register such Acquired
Interests under the Securities Act of 1933 (the “Securities Act”), and (ii) no
filings are required pursuant to the securities laws of any province or
territory of Canada or under any other applicable securities laws.

2.11    Broker’s Fees. None of Seller, Guarantor or any of the Acquired
Companies has any liability or obligation for any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.

2.12    Material Contracts. Parts I, III, IV and V of Appendix D, and Appendix
E, collectively set forth a list of all Material Contracts. At or prior to the
date hereof, Seller has provided Purchasers with, or access to, copies of all
Material Contracts. Except as otherwise set forth on Appendix D or Appendix E,
each Material Contract is in full force and effect and constitutes the legal,
valid, binding and enforceable obligation of each of the Acquired Companies
party to such Material Contract and, to the Knowledge of Seller, each other
party thereto, in accordance with its terms, except as such terms may be limited
by (i) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity, whether considered in a proceeding in equity or at law.
None of the Acquired Companies party to a Material Contract or, to the Knowledge
of Seller, any other party thereto (A) is in breach of or default in any
material respect under such Material Contract, or (B) has received any written
notice of termination or suspension of such Material Contract. To the Knowledge
of Seller, no event has occurred and continuing which, with notice or the lapse
of time or both, would constitute a material breach of or default under a
Material Contract or would give rise to any right of termination, cancellation,
acceleration, amendment, suspension or revocation of a Material Contract, and to
the Knowledge of Seller, no action is being taken by any Person to terminate or
suspend any Material Contract.

2.13    Surface Use Action. To the Knowledge of Seller, (a) no Mineral Rights
Owner (as defined in the Holdings LLC Agreement) has initiated a Surface Use
Action, and (b) no Surface Use Action has been threatened against the Project
Company Real Property. To the Knowledge of Seller, no Oil and Gas Operations (as
defined in the Surface Use Agreements) are being conducted on the Project
Company Real Property which would give rise to a Surface Use Action or otherwise


8
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


result in any Acquired Company being responsible for any Surface Use Violation
Costs (as defined in the Holdings LLC Agreement).

2.14    Real Property.
(a)    The interests of the Project Company in all Project Company Real Property
are insured under the Title Policy identified in Part II of Appendix D. Except
as set forth in Appendix C-2, none of the Acquired Companies owns any real
property (other than the IRB Purchaser pursuant to the IRB Documents). To the
Knowledge of Seller, no Governmental Authority has commenced the exercise of any
eminent domain or similar power with respect to any Project Company Real
Property owned by the Project Company, and there are no pending or, to the
Knowledge of Seller, threatened condemnation or eminent domain proceedings that
affect any such Project Company Real Property.
(b)    The Project Company has good and marketable title to or, subject to the
terms and conditions of the Material Leases, a valid leasehold interest or the
right to use all Project Company Real Property, free and clear of all Liens
other than Permitted Liens. With respect to the Project Company Real Property it
leases or on which it was granted easements, servitudes or superficies pursuant
to the Material Leases, the Project Company has peaceful and undisturbed
exclusive or nonexclusive possession under all Material Leases, easements,
servitudes or superficies under which they are leasing or occupying property in
accordance with the terms and conditions of the relevant Material Leases,
easement, servitude or superficies and subject to the Permitted Liens. All rents
and other payments under the Material Leases have been paid in full to the
extent due.
(c)    The Project Company Real Property is sufficient to provide the Project
Company with continuous, uninterrupted and, together with public roads,
contiguous access to the Wind Project sufficient for the operation and
maintenance of the Wind Project as currently conducted. All utility services
necessary for the construction and operation of the Wind Project for its
intended purposes are available or are reasonably expected to be so available as
and when required upon commercially reasonable terms.

2.15    Permits. Appendix C-1 sets forth a list of all material Permits acquired
or held by the Project Company in connection with the operation of the Wind
Project. The Project Company holds in full force and effect all Permits required
for the operation of the Wind Project as presently conducted, other than those
Permits required in connection with certain construction and maintenance
activities which are ministerial in nature and can reasonably be expected to be
obtained in due course on commercially reasonable terms and conditions as and
when needed. The Project Company is not in material default or material
violation, and, to the Knowledge of Seller, no event has occurred and continuing
which, with notice or the lapse of time or both, would constitute a


9
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


material default or material violation of, or would give rise to any right of
termination, cancellation, acceleration, amendment, suspension or revocation
under, any of the terms, conditions or provisions of any Permits held by the
Project Company. There are no legal proceedings pending or, to the Knowledge of
Seller, threatened in writing, relating to the suspension, revocation or
modification of any Permits held by the Project Company.

2.16    Environmental Matters. Except as set forth in the Environmental Report
described in Part II of Appendix D, (i) each Acquired Company, the Project
Company Real Property and the Wind Project are in material compliance with all
Environmental Laws, (ii) none of the Acquired Companies has caused or
contributed to the release of any Hazardous Substances in any material respect,
and (iii) none of Seller or any of the Acquired Companies has received written
notice from any Governmental Authority of any material Environmental Claim, or
any written notice of any investigation, or any written request for information,
in each case, under any Environmental Law. Except as set forth in the Material
Contracts, none of Seller or any of the Acquired Companies has given any release
or waiver of liability that would waive or impair any material claim based on
the presence of Hazardous Substances in, on or under any real property, against
a previous owner of any real property or against any Person who may be
potentially responsible for the presence of Hazardous Substances in, on or under
any such real property.

2.17    Insurance. The Insurance Consultant’s Report described in Part II of
Appendix D sets forth a list of all material insurance maintained by or on
behalf of the Project Company (the “Insurance Policies”). All Insurance Policies
are now in full force and effect. All premiums with respect to the Insurance
Policies covering all periods to and including the date hereof have been paid
and, with respect to premiums due and payable prior to Closing, will be so paid.
None of these Insurance Policies have lapsed and, to the Knowledge of Seller,
there are no circumstances that have rendered such insurance unenforceable, void
or voidable. None of Seller or any of the Acquired Companies has received any
written notice in the past 12 months from the insurer under any Insurance
Policies disclaiming coverage, reserving rights with respect to a particular
claim or such Insurance Policy in general or canceling or materially amending
any such Insurance Policy. The Acquired Companies’ assets and properties are
insured in amounts no less than as required by applicable Law, applicable
Permits or any Material Contract to which the Project Company is a party or by
which its assets or properties are bound.

2.18    Sale Model. The Sale Model has been prepared in good faith based on
reasonable assumptions as to the estimates set forth therein and is consistent
in all material respects with the provisions of the Material Contracts.

2.19    Financial Statements; No Undisclosed Liabilities; No Material Adverse
Effect. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis with prior periods, are correct and complete in
all material respects and present fairly in accordance


10
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


with GAAP the assets, liabilities, financial condition and results of operations
of Holdings and its Subsidiaries (on a consolidated basis) as at their
respective dates for the periods covered by the respective Financial Statements,
in the case of the Financial Statements described in clause (b) of the
definition thereof subject to the absence of footnote disclosure and normal
year-end adjustments. None of the Acquired Companies has any Indebtedness other
than (a) as disclosed in the Financial Statements or pursuant to the Material
Contracts, (b) incurred since the date of the Financial Statements under the IRB
Documents listed in Part I of Appendix D or Contracts listed in Part III of
Appendix D, (c) incurred after the date hereof in accordance with this
Agreement, and (d) interest and fees accrued on any Indebtedness referred to in
clause (a) after the date of the Financial Statements. Except as set forth in
the Financial Statements, none of the Acquired Companies has any material
liabilities that would be required to be disclosed on a balance sheet prepared
in accordance with GAAP, other than any liabilities incurred in the ordinary
course of business since the date of the most recent balance sheet included in
the Financial Statements and any liabilities contained in the Material Contracts
(other than liabilities thereunder arising from a material breach thereof).
Since the date of the most recent balance sheet included in the Financial
Statements, no Material Adverse Effect has occurred.

2.20    Personal Property. The Project Company has good and valid title to (or a
valid leasehold interest in) the Personal Property currently owned or used by
the Project Company in the operation of the Wind Project (other than Personal
Property that individually and in the aggregate are immaterial to such
operations), and such title or leasehold interests are free and clear of Liens
other than Permitted Liens. All Personal Property that is material to the
operation of the Wind Project is in good operating condition and repair, subject
to normal wear and maintenance, and is usable in the ordinary course of
business.

2.21    Employees. None of the Acquired Companies has, or has ever had, any
employees.

2.22    Employee Benefits. None of the Acquired Companies has, or has ever had,
any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended).

2.23    Labor Matters. None of the Acquired Companies is a party to any
collective bargaining agreement with a labor union or organization or any other
Contract with any labor union or other employee representative of a group of
employees.

2.24    Intellectual Property. The Project Company owns, licenses or can acquire
on reasonable terms the Intellectual Property necessary to operate the Wind
Project. To the Knowledge of Seller, no Intellectual Property required to
operate the Wind Project infringes upon or otherwise violates any intellectual
property rights of any third party. There are no unresolved pending or, to the
Knowledge of Seller, threatened actions or claims that allege that the Project
Company has


11
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


infringed or otherwise violated any material intellectual property rights of any
third party. To the Knowledge of Seller, no third party is infringing,
misappropriating or otherwise violating rights in any material respect any
Intellectual Property of the Project Company.

2.25    Affiliate Transactions. Except as disclosed on Appendix E, there are no
transactions, contracts or liabilities between or among (a) any Acquired Company
on the one hand, and (b) Seller, any of its Affiliates (other than any Acquired
Company) or, to the Knowledge of Seller, any officer, director or employee of
the Acquired Companies, Seller or its Affiliates, or any member of the immediate
family of any such officer, director or employee, on the other hand.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, each Purchaser hereby severally represents and warrants to
Seller as set forth in this Article 3, in the case of PSP, in respect of itself
only and, in the case of PEGI, in respect of itself and PEGI Subsidiary
Transferee, as of (A) the date hereof and (B) if the Closing Date is not the
date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date; provided, that with respect
to Section 3.11(b), such representations and warranties are made solely by PSP.
Whether or not a particular Section of this Article 3 refers to a specific,
numbered Schedule, such Section shall, to the extent applicable, be subject to
the exceptions, qualifications, and other matters set forth in the Schedules to
the extent that the relevance of such exceptions, qualifications or other
matters is reasonably apparent on the face thereof.

3.1    Organization and Status. Each of such Purchaser and, in the case of PEGI,
PEGI Subsidiary Transferee (a) is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation as set forth in the
preamble to this Agreement, (b) is duly qualified, authorized to do business and
in good standing in each other jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
and (c) has all requisite power and authority to own or hold under lease the
property it purports to own or hold under lease and to carry on its business as
now being conducted. Such Purchaser has made available to Seller complete and
correct copies of the Organization Documents for such Purchaser (and, if
applicable, PEGI Subsidiary Transferee).

3.2    Power; Authority; Enforceability. Each of such Purchaser and, in the case
of PEGI, PEGI Subsidiary Transferee has the legal capacity and power to enter
into and perform its obligations under this Agreement and has been duly
authorized, in accordance with its Organization Documents, to enter into and
perform its obligations under this Agreement. This Agreement has been duly
executed and delivered by such Purchaser and constitutes the legal, valid and
binding obligation of


12
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


such Purchaser, severally enforceable against such Purchaser in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
regardless of whether enforceability is considered in a proceeding in equity or
at law.

3.3    No Violation. The execution, delivery and performance by such Purchaser
of its obligations under this Agreement, including without limitation the
purchase of the Acquired Interests from Seller, do not, and will not,
(a) violate any Governmental Rule to which such Purchaser or, in the case of
PEGI, PEGI Subsidiary Transferee, is subject or the Organization Documents of
such Purchaser or, in the case of PEGI, PEGI Subsidiary Transferee, or
(b) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel or require any notice under any agreement, contract, lease,
license, instrument or other arrangement to which such Purchaser or, in the case
of PEGI, PEGI Subsidiary Transferee, is a party or by which such Purchaser or,
in the case of PEGI, PEGI Subsidiary Transferee, is bound.

3.4    No Litigation. Such Purchaser is not a party to and has not received
written notice of any pending or, to the Knowledge of such Purchaser, threatened
litigation, action, suit, proceeding or governmental investigation against such
Purchaser, which, in either case, would reasonably be expected to materially
impair or delay the ability of such Purchaser to perform its obligations under
this Agreement or which seeks the issuance of an order restraining, enjoining,
altering or materially delaying the consummation of the transactions
contemplated by this Agreement.

3.5    Consents and Approvals. Except as set forth in Schedule 3.5, no Consent
of any Governmental Authority or any other Person, is required by or with
respect to such Purchaser (or, in the case of PEGI, PEGI Subsidiary Transferee)
in connection with the execution and delivery of this Agreement by such
Purchaser, or the consummation by such Purchaser (or, in the case of PEGI, PEGI
Subsidiary Transferee) of the transaction contemplated hereby, except for any
consents which if not obtained would not reasonably be expected to materially
impair or delay the ability of such Purchaser (or, in the case of PEGI, PEGI
Subsidiary Transferee) to perform its obligations under this Agreement.

3.6    Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of such
Purchaser, threatened against such Purchaser (or, in the case of PEGI, PEGI
Subsidiary Transferee). Such Purchaser and, in the case of PEGI, PEGI Subsidiary
Transferee if applicable (a) have not had a receiver, receiver and manager,
liquidator, sequestrator, trustee or other officer with similar powers appointed
over all or part of their respective businesses or assets, and to the Knowledge
of such Purchaser, no application therefor is pending or threatened, (b) are not
insolvent or presumed to be insolvent under any Law and is able to pay their
respective debts as and when they fall due, (c) have not made a general


13
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


assignment for the benefit of their respective creditors, or (d) have not taken
any action to approve any of the foregoing.

3.7    Compliance with Law. To the Knowledge of such Purchaser, there has been
no actual violation by such Purchaser (or, in the case of PEGI, PEGI Subsidiary
Transferee) of or failure of such Purchaser (or, in the case of PEGI, PEGI
Subsidiary Transferee) to comply with any Governmental Rule that is applicable
to it, or allegation by any Governmental Authority of such a violation, that
would reasonably be expected to prevent or materially impair or delay the
consummation of the transactions contemplated by this Agreement.

3.8    Accredited Investor. Each of such Purchaser and, in the case of PEGI,
PEGI Subsidiary Transferee, is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3), (7) or (8) of Regulation D, promulgated by the
Securities and Exchange Commission under the Securities Act (provided that, upon
reasonable request of the Seller at any time, such Purchaser shall provide a
written certificate to such effect to the Seller).

3.9    Purchase Entirely for Own Account. The Acquired Interests to be acquired
by such Purchaser (or, in the case of PEGI, by PEGI Subsidiary Transferee) will
be acquired for investment for such Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and such Purchaser has no present intention of selling, granting any
participation in or otherwise distributing the same. By executing this
Agreement, such Purchaser further represents that such Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Acquired Interests.

3.10    Broker’s Fee. Such Purchaser and, in the case of PEGI, PEGI Subsidiary
Transferee have no liability or obligation for any fees or commissions payable
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement.

3.11    Taxes.
(a)    Such Purchaser is treated at all times since its formation (pursuant to a
valid election under Treasury Regulation Section 301.7701-3 or otherwise) as a
domestic corporation for U.S. federal income tax purposes that is subject to
U.S. federal income taxation as a regular C-corporation.
(b)    PSP is a direct or indirect wholly owned subsidiary of the Public Sector
Pension Investment Board, a Canadian crown corporation (“PSP Parent”).
Distributions or payments made by PSP to PSP Parent (or, if applicable, to any
Canadian intermediate parent that is a subsidiary of PSP Parent) that are
treated as dividends or interest for U.S. federal income tax


14
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


purposes will not be entitled to a full exemption from U.S. federal income
taxation under the Code of Article XXI of the United States Canada Income Tax
Convention.

ARTICLE 4
COVENANTS; OTHER OBLIGATIONS

4.1    Covenants.
(a)    Costs, Expenses. Except as may be specified elsewhere in this Agreement,
each Purchaser shall pay all costs and expenses, including legal fees and the
fees of any broker, environmental consultant, insurance consultant, independent
engineer, and title company retained by such Purchaser for its due diligence and
its negotiation, performance of and compliance with this Agreement. Seller shall
pay all costs and expenses (including in connection with any reports, studies or
other documents listed in Part II of Appendix D, unless specifically noted in
Part II of Appendix D), including legal fees and the fees of any broker of
Seller or its Affiliates, relating to or resulting from the negotiation,
performance of and compliance with this Agreement by Seller.
(b)    Public Announcement; Confidentiality. No party hereto shall make or
issue, or cause to be made or issued, any public announcement or written
statement concerning this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties, except to the extent
required by law (including any disclosure which, in the reasonable judgment of
the disclosing party, is necessary or appropriate to comply with Governmental
Rules and standards governing disclosures to investors) or in accordance with
the rules, regulations and orders of any stock exchange. Seller shall not, and
shall cause its Affiliates and directors, officers, employees, agents,
consultants advisors and partners not to, disclose any confidential information
in or relating to this Agreement other than (i) to its Affiliates and the Class
A Equity Investors and the directors, officers, employees, agents, consultants,
advisors and partners of such party, such Affiliates, or such Class A Equity
Investors, provided in each case that such recipient is bound by reasonable
confidentiality obligations, (ii) as required by applicable law or regulation or
(iii) with the prior consent of Purchasers. Seller shall not use, and shall not
enable any third party to use, any confidential information in or relating to
this Agreement that constitutes material non-public information regarding
Purchasers in a manner that is prohibited by the U.S. securities laws.
(c)    Allocation of Purchase Price.
(i)    The Purchase Price shall be allocated in accordance with the Cost
Segregation Consultant Report delivered to the Class A Equity Investors pursuant
to Section 5.3(aa)(i) of the ECCA, to the extent permitted by applicable
regulations, and the parties agree to report the transactions contemplated in
this


15
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Agreement in a manner consistent with such allocation in the preparation, filing
and audit of any Tax Return.
(ii)    For the portion of the Purchase Price that is allocated to the interest
in the Project Company pursuant to Section 4.1(c)(i), Purchasers shall jointly
deliver to Seller, within 60 days after the Closing, a statement (the “U.S.
Allocation Statement”) allocating such portion (plus any applicable liabilities)
among the Project Company’s assets in a manner consistent with the Cost
Segregation Consultant Report and sections 755 and 1060 of the Code. The U.S.
Allocation Statement shall be considered final and binding on Purchasers and
Seller.
(iii)    Each of Seller and each Purchaser agrees to (x) be bound by the U.S.
Allocation Statement and (y) act, and cause its Affiliates to act, in accordance
with the U.S. Allocation Statement in the preparation, filing and audit of any
U.S. federal income Tax Return (including filing Form 8594 with any U.S. federal
income Tax Return that it may be required to file for the taxable year that
includes the date of the Closing).
(iv)    If an adjustment is made with respect to the Purchase Price pursuant to
Section 1.3 or otherwise, the U.S. Allocation Statement shall be adjusted in
accordance with Section 1060 of the Code and as mutually agreed by Seller and
Purchasers. Seller and Purchasers agree to file, and to cause their respective
Affiliates to file, any additional information return required to be filed
pursuant to Section 1060 of the Code and to treat the U.S. Allocation Statement
as adjusted in the manner described in this Section 4.1(c)(iv).
(v)    Seller, Purchasers and their respective Affiliates shall use the Canadian
dollar equivalent on the Closing Date (based on the exchange rate published by
the Bank of Canada on the Business Day immediately preceding the Closing Date)
of the portion of the Purchase Price so allocated to each Acquired Interest for
all Canadian income Tax purposes and shall not file any Canadian income Tax
Returns inconsistent therewith.
(d)    Allocation of Income and Loss.
(i)    To the extent not otherwise provided in the Holdings LLC Agreement, to
the extent permitted by applicable regulations, all profits, losses and
associated PTCs (as defined in the Holdings LLC Agreement) allocated to B Member
pursuant to the Holdings LLC Agreement during the calendar month in which the
Closing occurs shall be allocated between Seller and Purchasers using the
calendar day convention as set forth in Treasury Regulations Section
1.706-4(c)(1)(i).


16
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


(ii)    Seller and Purchasers shall cause Pattern Energy Group Holdings 2 LP
(“PEG Holdings”) to have an election under Section 754 of the Code and any
corresponding election for U.S. state or local tax purposes (collectively, a
“754 Election”) in effect for the taxable year of PEG Holdings in which the
Closing takes place. Seller and Purchaser shall cause each direct and indirect
Subsidiary of PEG Holdings that is classified as a partnership for U.S. federal
tax purposes to have a 754 Election in effect for the taxable year of such
Subsidiary in which the Closing takes place.
(e)    Partnership Representative. Purchasers agree that, in accordance with
Section 7.01(a) of the B Member LLC Agreement, PEGI Subsidiary Transferee shall
be the “partnership representative” (as defined in Section 6223(a) of the Code)
of B Member for the taxable years that includes the Closing Date and for each
taxable year thereafter.

ARTICLE 5
CONDITIONS TO CLOSING; TERMINATION

5.1    Conditions Precedent to Each Party’s Obligations to Close. The
obligations of the parties to proceed with the Closing under this Agreement are
subject to the fulfillment prior to or at Closing of the following conditions
(any one or more of which may be waived in whole or in part by all parties in
their sole discretion):
(a)    No Violations. The consummation of the transactions contemplated hereby
shall not violate any applicable Governmental Rule.
(b)    No Adverse Proceeding. No order of any court or administrative agency
shall be in effect which restrains or prohibits the transactions contemplated
hereby, and there shall not have been threatened, nor shall there be pending,
any action or proceeding by or before any court or Governmental Authority
challenging any of the transactions contemplated by this Agreement or seeking
monetary relief by reason of the consummation of such transactions.
(c)    Other Conditions Precedent to Closing to Each Party’s Obligations. The
conditions precedent, if any, set forth on Appendix B-3 shall have been
satisfied.

5.2    Conditions Precedent to Obligations of Purchasers to Close. The
obligations of each Purchaser to proceed with the Closing under this Agreement
with respect to the purchase of the Acquired Interests are subject to the
fulfillment prior to or at Closing of the following conditions (any one or more
of which may be waived in whole or in part by such Purchaser in its sole
discretion):


17
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


(a)    Performance and Compliance. Seller shall have performed, in all material
respects, all of the covenants and complied, in all material respects, with all
of the provisions required by this Agreement to be performed or complied with by
it on or before the Closing.
(b)    Consents. All necessary Consents shall have been obtained, including
those set forth in Schedules 2.5 and 3.5.
(c)    Good Standing Certificate. Such Purchaser shall have received a good
standing certificate of Seller, Guarantor, B Member, Holdings, the Project
Company and the IRB Purchaser, in each case issued by the secretary of state of
the state of its formation.
(d)    Satisfactory Instruments. All instruments and documents reasonably
required on the part of Seller to effectuate and consummate the transactions
contemplated hereby shall be delivered to such Purchaser and shall be in form
and substance reasonably satisfactory to such Purchaser.
(e)    LC Documents. No default shall have occurred and be continuing under any
LC Document (as defined in the LC Reimbursement Agreement).
(f)    Funding Date. Each Class A Equity Investor shall have made, or shall
simultaneously make, its Class A Capital Contribution (as defined in the ECCA),
pursuant to Section 2.1 of the ECCA.
(g)    Other Conditions Precedent to Purchasers’ Obligation to Close. The
conditions precedent, if any, set forth in Appendix B-4 shall have been
satisfied.

5.3    Conditions Precedent to the Obligations of Seller to Close. The
obligations of Seller to proceed with the Closing hereunder with respect to
Seller’s sale of the Acquired Interests are subject to the fulfillment prior to
or at Closing of the following conditions (any one or more of which may be
waived in whole or in part by Seller in its sole discretion):
(a)    Base Purchase Price. Purchasers shall have transferred (or caused to be
transferred) in immediately available funds the Base Purchase Price pursuant to,
in accordance with and into the account or accounts designated in, Part I of
Appendix B.
(b)    Performance and Compliance. Purchasers shall have performed, in all
material respects, all of the covenants and complied, in all material respects,
with all the provisions required by this Agreement to be performed or complied
with by it on or before the Closing.
(c)    Satisfactory Instruments. All instruments and documents required on the
part of each Purchaser (or, if applicable, PEGI Subsidiary Transferee) to
effectuate and consummate


18
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


the transactions contemplated hereby shall be delivered to Seller and shall be
in form and substance reasonably satisfactory to Seller.
(d)    Other Conditions Precedent to Seller’s Obligation to Close. The
conditions precedent, if any, set forth in Appendix B-5 shall have been
satisfied or waived in whole or in part by Seller in Seller’s sole discretion.

ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT

6.1    Indemnification.
(a)    By Seller. Subject to the limitations set forth in this Article 6 and
Section 7.15, from and after the Closing, Seller agrees to indemnify and hold
harmless each Purchaser and its Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Purchaser
Indemnified Party”) from and against any and all Losses that any Purchaser
Indemnified Party incurs by reason of or in connection with any of the following
circumstances:
(i)    any breach by Seller of any representation or warranty made by it in
Article 2 or any breach or violation of any covenant, agreement or obligation of
Seller or Guarantor contained herein; and
(ii)    as set forth in Part VI of Appendix B.
(b)    By Purchasers. Subject to the limitations set forth in this Article 6 and
Section 7.15, from and after the Closing, each Purchaser agrees to indemnify and
hold harmless Seller and Seller’s Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Seller Indemnified
Party”) from and against any and all Losses that any Seller Indemnified Party
incurs by reason of or in connection with any of the following circumstances:
(i)    any breach by such Purchaser of any representation or warranty made by it
in Article 3 or any breach or violation of any covenant, agreement or obligation
of such Purchaser contained herein; and
(ii)    as set forth in Part VI of Appendix B.

6.2    Limitations on Seller’s or Purchasers’ Indemnification.
(a)    Minimum Limit on Claims. A party required to provide indemnification
under this Article 6 (an “Indemnifying Party”) shall not be liable under this
Article 6 to an


19
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Indemnified Party for any Claim for breach of any representation or warranty
unless and until the aggregate amount of all Claims for which it would, in the
absence of this provision, be liable exceeds: (i) in the event that Seller is
the Indemnifying Party, the Basket Amount, and (ii) in the event that a
Purchaser is the Indemnifying Party, such Purchaser’s Percentage Portion of the
Basket Amount, and in each such event the Indemnified Party will be liable for
the amount of all Claims, including the Basket Amount; provided that the
foregoing limitation shall not apply in the case of actual fraud or willful
misrepresentation by the Indemnifying Party.
(b)    Maximum Limit on Claims.
(i)    Limitation on Seller’s Liability. Seller’s maximum aggregate liability
for Claims for breaches of representations and warranties under this Agreement
is limited to Seller’s Maximum Liability set forth in Part VI of Appendix B;
provided that the Seller’s Maximum Liability will not apply to any Claim based
on (A) actual fraud or willful misrepresentation or (B) any breach of the
representations and warranties set forth in Sections 2.1, 2.2, 2.3, 2.5, 2.6,
2.9, 2.11 and 2.19 (solely with respect to the Indebtedness of the Project
Company).
(ii)    Limitation on Purchasers’ Liability. Purchasers’ maximum aggregate
liability for Claims for breaches of representations and warranties under this
Agreement is limited to Purchasers’ Maximum Liability set forth in Part VI of
Appendix B; provided that the Purchasers’ Maximum Liability will not apply to
any Claim based on (A) actual fraud or willful misrepresentation, or (B) any
breach of the representations and warranties set forth in Sections 3.1, 3.2,
3.3, 3.5 and 3.10.
(c)    Time Limit for Claims. No Indemnified Party may make a Claim for
indemnification under Section 6.1 in respect of any Claim unless notice in
writing of the Claim, incorporating a statement setting out in reasonable detail
the grounds on which the Claim is based, has been given by the Indemnified Party
prior to the expiration of the applicable Survival Period as set forth in Part
VI of Appendix B.

6.3    Reimbursements; Refunds.
(a)    Right of Reimbursement. The amount of Losses payable under Section 6.1 by
an Indemnifying Party shall be net of any amounts recovered by the Indemnified
Party under applicable insurance policies or from any other Person responsible
therefor. If the Indemnified Party receives any amounts under applicable
insurance policies, or from any other Person responsible for any Losses
subsequent to an indemnification payment by the Indemnifying Party and such
amounts would result in a duplicative recovery, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the


20
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Indemnified Party, net of any expenses incurred by such Indemnified Party in
collecting such amount.
(b)    Other Refund Obligations. In addition to the obligations set forth in
Section 6.3(a), the applicable Indemnified Party shall be obligated to reimburse
or refund to the Indemnifying Party for payments made by it to such Indemnified
Party under this Article 6 as set forth in Part VI of Appendix B.

6.4    Right to Control Proceedings for Third Party Claims.
(a)    If a third party shall notify any party with respect to any matter that
may give rise to a Claim (a “Third Party Claim”), the Indemnified Party must
give notice to the Indemnifying Party of the Third Party Claim (a “Third Party
Claim Notice”) within twenty (20) Business Days after it becomes aware of the
existence of the Third Party Claim and that it may constitute a Third Party
Claim. The Indemnified Party’s failure to give a Third Party Claim Notice in
compliance with this Section 6.4(a) of any Third Party Claim which may give rise
to a right of indemnification hereunder shall not relieve the Indemnifying Party
of any liability which it may have to the Indemnified Party unless, and solely
to the extent that, the failure to give such notice materially and adversely
prejudiced the Indemnifying Party.
(b)    The Indemnifying Party (x) shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume control of the defense
of any Third Party Claim with the Indemnifying Party’s own counsel, in each case
at the Indemnifying Party’s own cost and expense (provided that prior to
assuming control of such defense, the Indemnifying Party must acknowledge its
indemnity obligations under this Article 6), and (y) in the case of Seller,
shall control the NRS Notice of Pendency Proceedings (subject to the rights of
the Indemnified Party under this Agreement), and in each case the Indemnified
Party shall cooperate in good faith in such defense or proceeding. The
Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third Party Claim with separate counsel
selected by it, subject to the Indemnifying Party’s right to control the defense
thereof; provided that in such event the Indemnifying Party shall pay the fees
and expenses of such separate counsel (x) incurred by the Indemnified Party
prior to the date the Indemnifying Party assumes control of the defense of the
Third Party Claim, (y) if such Third Party Claim would reasonably be expected to
be materially detrimental to the business, reputation or future prospects of any
Indemnified Party or (z) if representation of both the Indemnifying Party and
the Indemnified Party by the same counsel would create a conflict of interest.
If the Indemnifying Party (i) fails to promptly notify the Indemnified Party in
writing of its election to defend or fails to acknowledge its indemnity
obligations under this Article 6 as provided in this Agreement, (ii) elects not
to defend (or compromise at its sole cost and expense) such Third Party Claim,
(iii) has elected to defend such Third Party Claim but fails to promptly and
diligently pursue the defense of such Third Party Claim or the NRS Notice of


21
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Pendency Proceedings, (iv) otherwise breaches any of its obligations under this
Article 6 or (v) as set forth on Schedule 6.4(b) hereto, or if the Third Party
Claim is reasonably expected by the Indemnified Party to result in a payment
obligation on the Indemnified Party in an amount that exceeds the maximum
indemnification then available to the Indemnified Party pursuant to this
Article 6, then the Indemnifying Party shall not be entitled to assume or
maintain control of the defense of such Third Party Claim or the NRS Notice of
Pendency Proceedings and the Indemnified Party may (by written notice to the
Indemnifying Party) assume control of such defense or the NRS Notice of Pendency
Proceedings (in which case the Indemnifying Party shall pay the fees and
expenses of counsel retained by the Indemnified Party). The parties shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim and with the NRS Notice of Pendency
Proceedings.
(c)    Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not enter into any settlement of any Third Party Claim or the NRS
Notice of Pendency Proceedings without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
except as provided in this Section 6.4(c). If a firm offer is made to settle a
Third Party Claim that (i) does not (A) result in any liability or create any
financial or other obligation on the part of the Indemnified Party and (B)
result in the loss of any right or benefit on the part of any Indemnified Party,
(ii) does not impose injunctive or other equitable relief against any
Indemnified Party, and (iii) provides, in customary form, for the unconditional
release of each Indemnified Party from all liabilities and obligations in
connection with such Third Party Claim, and the Indemnifying Party desires to
accept and agree to such firm offer, then the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within twenty (20) days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such Third
Party Claim and in such event, the maximum liability of the Indemnifying Party
as to such Third Party Claim shall not exceed the amount of such settlement
offer. If the Indemnified Party fails to consent to such firm offer within such
twenty (20) day period and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense or the NRS Notice of Pendency
Proceedings pursuant to Section 6.4(b), it may settle the Third Party Claim and
the NRS Notice of Pendency Proceedings; provided that if the settlement is made
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld or delayed), the Indemnifying Party shall have no
indemnity obligation pursuant to this Article 6 with respect to such Third Party
Claim or NRS Notice of Pendency Proceedings, as applicable.

6.5    Mitigation; Treatment of Indemnification.
(a)    The Indemnified Party shall use commercially reasonable efforts to
mitigate all Losses relating to a Claim for which indemnification is sought
under this Article 6.


22
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


(b)    All indemnification payments under this Article 6 shall be deemed
adjustments to the Purchase Price.

6.6    Exclusive Remedy. Seller and Purchasers acknowledge and agree that,
should the Closing occur, and excluding liability for actual fraud or willful
misrepresentation, the foregoing indemnification provisions of this Article 6
and the provisions of Section 7.16 shall be the sole and exclusive remedy of
Seller and Purchasers with respect to any misrepresentation, breach of warranty,
covenant or other agreement (other than any Post-Closing Purchase Price
Adjustment set forth in Part I of Appendix B) or other claim arising out of this
Agreement or the transactions contemplated hereby. Without limiting the
generality of the foregoing, effective as of the Closing each of the Purchasers
and Seller covenants to the other party that, in respect of any matters under or
contemplated in this Agreement, it will not make any Claim whatsoever against
any Affiliate (other than Guarantor) of the other party or the directors,
officers, managers, shareholders, member, controlling persons, employees and
agents of any of the foregoing, in each case in their capacities as such, and
its rights in respect of any such Claim for breach of any provision of this
Agreement are limited solely to such rights as it may have against Seller (and
Guarantor) or Purchasers, as the case may be, under this Agreement.

6.7    Purchaser Indemnification Decisions. Each Purchaser may bring a Claim for
indemnification pursuant to this Article 6. If both Purchasers initiate
substantially the same Claim (a “Joint Claim”), PEGI shall have the right to
assume control of the prosecution of such Joint Claim but may not enter into any
settlement with the Indemnifying Party that purports to bind PSP with respect to
such Joint Claim without the prior written consent of PSP (such consent not to
be unreasonably withheld, conditioned or delayed). If PEGI has elected to
prosecute such Joint Claim but fails to promptly and diligently pursue the same,
then PSP may (by written notice to PEGI) assume control of the prosecution of
such Joint Claim but may not enter into any settlement with the Indemnifying
Party with respect to such Joint Claim that purports to bind PEGI without the
prior written consent of PEGI (such consent not to be unreasonably withheld,
conditioned or delayed). Neither Purchaser may enter into any settlement with
respect to any Joint Claim solely for itself (i.e., any settlement that does not
purport to bind the other Purchaser) without first notifying the other Purchaser
and giving the other Purchaser a reasonable opportunity to participate in such
settlement. The expenses of the prosecution of any Joint Claim shall be borne by
both Purchasers pro rata in accordance with their Percentage Portion.

ARTICLE 7
MISCELLANEOUS

7.1    Guarantee. Guarantor hereby guarantees the due, prompt and faithful
payment, performance and discharge by Seller of, and the compliance by Seller
with, all of the covenants,


23
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


agreements, obligations, undertakings and liabilities of Seller under this
Agreement in accordance with the terms of this Agreement (including, for greater
certainty, under the Special Indemnity) (the “Guarantee”), and covenants and
agrees to take all actions necessary or advisable to ensure such payment,
performance, discharge and compliance hereunder. Guarantor agrees that (i) no
extension, forbearance or leniency extended by any Purchaser shall wholly or
partially discharge Guarantor, (ii) Purchasers and Seller may enter into
modifications or extensions and/or other agreements respecting this Agreement,
and Guarantor shall not be wholly or partially released thereby, it being
intended that Guarantor shall continue as guarantor with respect to Seller’s
obligations as so modified or extended, (iii) this Guarantee shall not be
affected by any impairment, release or limitation of the liability of Seller or
Guarantor in bankruptcy, (iv) this Guarantee is a primary guaranty of payment
and performance, and all payments under the Guarantee shall be made without
set-off or deduction, and (v) notwithstanding anything in this Agreement to the
contrary, this Guarantee shall not be subject to any defense other than (A) any
defense that Seller may assert with respect to its performance under this
Agreement or (B) Purchasers’ written waiver, settlement or discharge of Seller’s
covenants, agreements, obligations, undertakings or liabilities under this
Agreement or of this Guarantee.

7.2    Entire Agreement. This Agreement and the Schedules and Appendices hereto,
each of which is hereby incorporated herein, set forth all of the promises,
covenants, agreements, conditions, undertakings, representations and warranties
between the parties hereto with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written.

7.3    Notices. All notices, requests, demands and other communications
hereunder shall be in writing (including facsimile transmission and electronic
mail (“email”) transmission) and shall be deemed to have been duly given if
personally delivered, telefaxed (with confirmation of transmission), e-mailed
(so long as confirmation of receipt is requested and received) or, if mailed,
when mailed by United States first-class or Canadian Lettermail or Letter-post
(as the case may be), certified or registered mail, postage prepaid, or by any
international or national overnight delivery service, to the other party or
parties at the addresses as set forth in Part VII of Appendix B (or at such
other address as shall be given in writing by any party to the other parties).
All such notices, requests, demands and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to 5
p.m. in the place of receipt and such day is a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.

7.4    Successors and Assigns.
(a)    No party shall assign this Agreement or any of its rights or obligations
herein without the prior written consent of the other parties, in their sole
discretion, except as provided


24
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


herein and except that any party may assign this Agreement or any of its rights
or obligations herein to an Affiliate of such party but the assigning party
shall continue to be liable for all of its obligations hereunder following any
such assignment, unless such assignment would be prohibited in connection with
the filings that have been made for, or would reasonably be expected to delay
the receipt of, the FERC Approval or the CFIUS Clearance or would reasonably be
expected to cause the FERC Approval or the CFIUS Clearance not to be received on
the basis of such filings. Subject to the foregoing, this Agreement, and all
rights and powers granted hereby, will bind and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(b)    Notwithstanding Section 7.4(a), each of Seller and each Purchaser may
assign this Agreement without the consent of the other parties as specified in
Part VII of Appendix B.

7.5    Jurisdiction; Service of Process; Waiver of Jury Trial.
(a)    EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(b)    Any and all claims, counterclaims, demands, causes of action, disputes,
controversies, and other matters in question arising out of or relating to this
Agreement, or the alleged breach hereof, or in any way relating to the subject
matter of this Agreement or the relationship between the parties created by this
Agreement (hereafter, a “Dispute”), except for any claims for specific
performance as set forth in Section 7.16, shall be finally resolved by binding
arbitration administered by the American Arbitration Association (“AAA”) under
the AAA Commercial Arbitration Rules, including the Procedures for Large,
Complex Commercial Disputes (the “Rules”) then in force to the extent such Rules
are not inconsistent with the provisions of this Agreement. The party or parties
commencing arbitration shall deliver to the other party or parties a written
notice of intent to arbitrate (a “Demand”) in accordance with Rule R-4. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1 et
seq.
(i)    Selection of Arbitrators. Disputes shall be resolved by a panel of three
independent and impartial arbitrators (the “Arbitrators”). The party or parties
initiating the arbitration shall appoint an arbitrator in its or their Demand;
the responding party or parties shall appoint an arbitrator in its or their
answering statement, which is due thirty (30) days after receipt of the Demand.
If any party fails or refuses to timely nominate an arbitrator within the time
permitted, such arbitrator shall be appointed by the AAA from individuals with
significant experience in renewable energy projects from its Large, Complex
Commercial Case Panel. Within thirty (30) days after the appointment of the
second arbitrator, the two party-


25
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


appointed arbitrators shall appoint the third arbitrator, who shall act as the
chair of the arbitration panel. If the two party-appointed arbitrators fail or
refuse to appoint the third arbitrator within such thirty (30)-day period, the
third arbitrator shall be appointed by the AAA from individuals with significant
experience in renewable energy projects from its Large, Complex Commercial Case
Panel in accordance with Rule R-12. The Arbitrators, acting by majority vote,
shall resolve all Disputes.
(ii)    Confidentiality. To the fullest extent permitted by law, the arbitration
proceedings and award shall be maintained in confidence by the parties.
(iii)    Place of Arbitration. The place of arbitration shall be New York, New
York. Any action in connection therewith shall be brought in the United States
District Court for the Southern District of New York or, if that court does not
have jurisdiction, any New York state court in New York County. Each party
consents to the exclusive jurisdiction of such courts in any such suit, action
or proceeding, and irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Each party further agrees to accept service of process out
of any of the before mentioned courts in any such dispute by registered or
certified mail addressed to the party at the address set forth in Part VII of
Appendix B.
(iv)    Conduct of the Arbitration. The arbitration shall be conducted in
accordance with the Rules and in a manner that effectuates the parties’ intent
that Disputes be resolved expeditiously and with minimal expense. The
Arbitrators shall endeavor to commence the arbitration hearing within one
hundred and eighty (180) days of the third arbitrator’s appointment.
(v)    Interim Relief. Any party may apply to the Arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Any party also may, without waiving any remedy under this Agreement,
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the Arbitrators’
determination of the merits of the controversy).
(vi)    Discovery. The Arbitrators, upon a showing of good cause, may require
and facilitate such limited discovery as it shall determine is appropriate in
the circumstances, taking into account the needs of the parties, the burden on
the


26
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


parties, and the desirability of making discovery limited, expeditious, and
cost-effective. The Arbitrators shall issue orders to protect the
confidentiality of proprietary information, trade secrets and other sensitive
information disclosed in discovery.
(vii)    Arbitration Award. The Arbitrators shall endeavor to issue a reasoned,
written award within thirty (30) days after the conclusion of the arbitration
hearing. The Arbitrators shall have the authority to assess some or all of the
costs and expenses of the arbitration proceeding (including the Arbitrators’
fees and expenses) against any party. The Arbitrators shall also have the
authority to award attorneys’ fees and expenses to the prevailing party or
parties. In assessing the costs and expenses of the arbitration and/or awarding
attorneys’ fee and expenses, the Arbitrators shall consider the relative extent
to which each party has prevailed on the disputed issues and the relative
importance of those issues. The limitations of Section 7.15 shall apply to any
award by the Arbitrators.

7.6    Headings; Construction; and Interpretation. The headings preceding the
text of the sections and subsections hereof are inserted solely for convenience
of reference and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. Except as otherwise expressly
provided, the rules of construction set forth in Appendix A-2 shall apply to
this Agreement. The parties agree that any rule of law or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

7.7    Further Assurances. Each party shall cooperate and take such action as
may be reasonably requested by the other party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

7.8    Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party, (b) waive
any inaccuracies in representations by any other party, (c) waive compliance by
any other party with any of the agreements contained herein and performance of
any obligations by such other party, and (d) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Agreement. To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.

7.9    No Other Beneficiaries. This Agreement is being made and entered into
solely for the benefit of Purchasers and Seller, and neither Purchasers nor
Seller intends hereby to create any rights in favor of any other Person as a
third party beneficiary of this Agreement or otherwise.


27
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


7.10    Governing Law. This Agreement shall be governed by and construed in
accordance with, and all disputes (whether for breach of contract or a tort)
arising out of this Agreement shall be governed by, the laws of the jurisdiction
specified in Part VII of Appendix B (without regard to conflict of law
principles or rules thereof that would mandate the application of the Laws of
another jurisdiction).

7.11    Schedules. References to a Schedule shall include any disclosure
expressly set forth on the face of any other Schedule even if not specifically
cross-referenced to such other Schedule to the extent that the relevance of such
matter is reasonably apparent on the face thereof. The fact that any item of
information is contained in a disclosure schedule shall not be construed as an
admission of liability under any Governmental Rule, or to mean that such
information is material. Such information shall not be used as the basis for
interpreting the term “material”, “materially,” or any similar qualification in
this Agreement.

7.12    Limitation of Representations and Warranties. PURCHASERS ACKNOWLEDGE
THAT, EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE 2 OF THIS AGREEMENT, SELLER HAS
NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND EACH OF THE
PURCHASERS HEREBY EXPRESSLY WAIVES, ANY OTHER REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, AT LAW OR OTHERWISE, RELATING TO THE ACQUIRED INTERESTS,
SELLER, THE TARGET COMPANIES, THE WIND PROJECT OR THIS AGREEMENT.

7.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. A facsimile or electronically
imaged version of this Agreement may be executed by one or more parties hereto
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or “PDF” electronic mail pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

7.14    Severability. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


28
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


7.15    Limit on Damages. Each party hereto acknowledges and agrees that neither
party shall be liable to the other party for any punitive damages (except to the
extent paid to a third party in respect of a Third Party Claim) or damages that
were not reasonably foreseeable.

7.16    Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in the courts and other bodies
specified in Section 7.5, in addition to any other remedy to which they are
entitled at law or in equity.

7.17    Waiver of Sovereign Immunity. The parties hereto acknowledge that the
making and performance of this Agreement constitutes a commercial transaction,
and accordingly each party hereto waives to the fullest extent possible, and
agrees that it shall not assert, any right to sovereign or other immunity with
respect to itself or its assets, in relation to any process or execution
undertaken, or relief granted, in connection with any action commenced in
relation to this Agreement.
[SIGNATURE PAGES FOLLOW]




29
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first above written.






PATTERN ENERGY GROUP INC.


     
By: ___/s/_Dyann Blaine________________
Its: ___Vice President__________________




 



[Signature Page to Grady Purchase and Sale Agreement]
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 




VERTUOUS ENERGY LLC




By: ___/s/_Stephan Rupert_____________
Its: ___Authorized Signatory___________




By: ___/s/_Michael Larkin_____________
Its: ___Authorized Signatory___________




 





[Signature Page to Grady Purchase and Sale Agreement]
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 




PATTERN GRADY HOLDINGS LLC




By: ___/s/_Dyann Blaine_______________
Its: ___Vice President__________________




 





[Signature Page to Grady Purchase and Sale Agreement]
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 




Solely for purposes of Section 7.1:


PATTERN ENERGY GROUP 2 LP




By: ___/s/_Dyann Blaine_______________
Its: ___Vice President__________________




 







[Signature Page to Grady Purchase and Sale Agreement]
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 




APPENDIX A-1:
GENERAL DEFINITIONS
“754 Election” shall have the meaning set forth in Section 4.1(d)(ii).
“AAA” shall have the meaning set forth in Section 7.5(b).
“Acquired Companies” means B Member, Holdings, the Project Company and the IRB
Purchaser.
“Acquired Interests” shall have the meaning set forth in the recitals, as more
fully described in Part I of Appendix C.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the Person specified, or who holds or beneficially
owns 50% or more of the equity interest in the Person specified or 50% or more
of any class of voting securities of the Person specified; provided that
notwithstanding the foregoing (a) Purchasers and their respective Subsidiaries
shall not be deemed to be Affiliates of Seller and (b) Seller and its Affiliates
(other than Purchasers and their respective Subsidiaries) shall not be deemed to
be Affiliates of any Purchaser.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Arbitrators” shall have the meaning set forth in Section 7.5(b).
“B Member” shall have the meaning set forth in Part I of Appendix C.
“B Member Agreements” shall have the meaning set forth in Section 2.2.
“B Member LLC Agreement” means the second amended and restated limited liability
company agreement of B Member to be entered into by PSP and PEGI Subsidiary
Transferee, substantially in the form attached hereto as Exhibit A.
“Base Purchase Price” shall have the meaning set forth in Part I of Appendix B.
“Basket Amount” shall have the meaning set forth in Part VI of Appendix B.
“BOP Contract” shall have the meaning set forth in Part I of Appendix D.
“BOP Contractor” shall have the meaning set forth in Part I of Appendix D.


A-1-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“Broadview Build-Out Agreement” means the Build-Out Agreement, dated as of June
30, 2016, by and among Broadview Energy KW, LLC, Broadview Energy JN, LLC and
Pattern Renewables LP.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banks are authorized to be closed in New York, New York or Montreal,
Québec.
“CFIUS” shall have the meaning set forth in Schedule 2.5.
“CFIUS Clearance” shall have the meaning set forth in Schedule 2.5.
“Claim” means a claim by an Indemnified Party for indemnification pursuant to
Section 6.1.
“Class A Equity Investors” shall have the meaning set forth in Part IV of
Appendix D.
“Closing” shall have the meaning set forth in Section 1.4.
“Closing Date” means the date a Closing occurs.
“Closing Memorandum” means that certain Closing Memorandum, dated as of the
Closing Date, by and among Seller, Purchasers, Guarantor, B Member and Class A
Equity Investors.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Common Facilities Agreement” shall have the meaning set forth in Part I of
Appendix D.
“Completion Adjustment” shall have the meaning set forth in Part I of Appendix
B.
“Completion Adjustment Date” shall have the meaning set forth in Part I of
Appendix B.
“Consent” means any consent, approval, order or Permit of or from, or
registration, declaration or filing with or exemption by any Person, including a
Governmental Authority.
“Contract” means any agreement, lease, license, obligation, plan, arrangement,
purchase order, commitment, evidence of indebtedness, mortgage, indenture,
security agreement or other contract (whether written or oral) entered into by a
Person or by which a Person or any of its assets is bound.
“Currency” shall have the meaning set forth in Part I of Appendix B.
“Deficit Amount” shall have the meaning set forth in Part I of Appendix B.
“Demand” shall have the meaning set forth in Section 7.5(b).


A-1-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“Dispute” shall have the meaning set forth in Section 7.5(b).
“Dollars” or “$” means the lawful currency of the United States of America.
“ECCA” shall have the meaning set forth in Part IV of Appendix D.
“Environmental Claim” means any suit, action, demand, directive, claim, Lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each case
(a) alleging any liability under or violation of or noncompliance with any
applicable Environmental Law, (b) with respect to the release of or exposure to
Hazardous Substances, or (c) with respect to noise pollution or visual impacts,
including shadow flicker.
“Environmental Law” means any Law pertaining to the environment, natural
resources, human health and safety in connection with exposure to Hazardous
Substances, and physical and biological natural resources, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), and the Superfund Amendments and
Reauthorization Act of 1986, the Emergency Planning and Community Right to Know
Act (42 U.S.C. §§ 11001 et seq.), the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §§ 6901 et seq.), and the Hazardous and Solid Waste Amendments
Act of 1984, the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (also known as the Clean Water Act) (33 U.S.C. §§ 1251 et
seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. §§ 300f et seq.), the Endangered Species Act (16
U.S.C. §§ 1531 et seq.), the Migratory Bird Treaty Act (16 U.S.C. §§ 703 et
seq.), the Bald and Golden Eagle Protection Act (16 U.S.C. §§ 668 et seq.), the
Oil Pollution Act of 1990 (33 U.S.C. §§ 2701 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. §§ 1801 et seq.), and any similar or analogous
state, local and municipal Laws, in effect as of the date hereof or the Closing
Date, as applicable.
“FERC” shall have the meaning set forth in Appendix C-1.
“FERC Approval” shall have the meaning set forth in Schedule 2.5.
“Financial Statements” means (a) the annual audited consolidated financial
statements of operations and cash flows of Holdings for the year ended December
31, 2018 and the related balance sheet as at December 31, 2018; and (b) the
unaudited consolidated financial statements of operations and cash flows of
Holdings for the six-month period ended June 30, 2019 and the related balance
sheet as at June 30, 2019, in each case prepared in accordance with GAAP
(subject to, in the case of clause (b), the absence of footnote disclosure and
normal year-end adjustments).
“Funding Date” means September 26, 2019.


A-1-3
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“GAAP” means generally accepted accounting principles used by the Project
Company to prepare the Financial Statements, consistently applied throughout the
specified period and in the immediately prior comparable period.
“Governmental Authority” means any federal or national, state, county, municipal
or local government or regulatory or supervisory department, body, political
subdivision, commission, agency, instrumentality, ministry, court, judicial or
administrative body, taxing authority, or other authority thereof (including any
corporation or other entity owned or controlled by any of the foregoing) having
jurisdiction over the matter or Person in question, including the North American
Electric Reliability Corporation, the New Mexico Public Regulation Commission,
and each of their respective successors.
“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, ordinance, order, code, judgment, decree,
injunction or writ issued by any Governmental Authority.
“Guarantee” shall have the meaning set forth in Section 7.1.
“Guarantor” shall have the meaning set forth in the preamble to this Agreement.
“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are defined, regulated, listed or prohibited under Environmental
Law, including without limitation, (i) asbestos or asbestos containing
materials, radioactive materials, lead, and polychlorinated biphenyls, any
petroleum or petroleum product, solid waste, mold, mycotoxin, urea formaldehyde
foam insulation and radon gas; (ii) any waste or substance that is listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be, ignitable, corrosive, radioactive, dangerous, toxic,
explosive, infectious, radioactive, mutagenic or otherwise hazardous; (iii) any
pollutant, contaminant, waste, chemical, deleterious substances or other
material or substance (whether solid, liquid or gas) that is defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance,” or a
word, term, or phrase of similar meaning or regulatory effect under any
Environmental Law.
“Holdings” shall have the meaning set forth in Part I of Appendix C.
“Holdings LLC Agreement” shall have the meaning set forth in Part IV of Appendix
D.
“Indebtedness” means all obligations of a Person (a) for borrowed money
(including principal, accrued and unpaid interest, fees due, and any other
amounts due), (b) evidenced by notes, bonds, debentures, mortgages or similar
instruments or debt securities, (c) for the deferred purchase price of property,
goods or services (other than trade payables or accruals incurred in the
ordinary


A-1-4
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


course of business and not past due), including all seller notes and “earn out”
payments, (d) under capital leases, (e) secured by a Lien on the assets of such
Person, whether or not such obligation has been assumed by such Person, (f) with
respect to reimbursement obligations for letters of credit, performance bonds
and other similar instruments (whether or not drawn), (g) under any interest
rate, currency or other hedging agreement (including collars) or commitment
therefor, (h) to repay deposits or other amounts advanced by and owing to third
parties, (i) under conditional sale or other title retention agreements relating
to property purchased by such Person, (j) in the nature of guaranties of the
obligations described in clauses (a) through (i) above of any other Person or as
to which such Person has an obligation substantially the economic equivalent of
a guaranty, or (k) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.
“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.
“Indemnifying Party” shall have the meaning set forth in Section 6.2(a).
“Independent Engineer Report” shall have the meaning set forth in Part II of
Appendix D.
“Insurance Policies” shall have the meaning set forth in Section 2.17.
“Intellectual Property” means all intellectual property rights, including,
without limitation, (a) patents, patent applications, patent disclosures and
inventions, (b) Internet domain names, trademarks, trade names, service marks,
trade dress, trade names, logos and corporate names and registration and
applications for registration of any item listed in clause (b), together with
all of the goodwill associated therewith, (c) copyrights (registered or
unregistered), works of authorship and copyrightable works, and registrations
and applications for registration of any item in this clause (c), (d) computer
software (whether in source code, object code or other form), data, databases
and any documentation related to any item listed in this clause (d), (e) trade
secrets and other confidential information (including confidential and
proprietary know how, ideas, formulas, compositions, recipes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
manufacturing and production processes, procedures and techniques, research and
development information, drawings, blueprints, specifications, designs, plans,
proposals, technical data, financial and marketing plans and customer and
supplier lists and information), (f) all rights of privacy and publicity, (g)
other intellectual property rights and (h) copies and tangible embodiments
thereof (in whatever form or medium).
“IRB Documents” shall have the meaning set forth in Part I of Appendix D.
“IRB Purchaser” shall have the meaning set forth in Part I of Appendix C.
“Joint Claim” shall have the meaning set forth in Section 6.7.


A-1-5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“Knowledge” means (a) with respect to Seller, the actual knowledge of the
persons identified in Part VII of Appendix B, which shall include at a minimum
(i) the senior developer responsible for the Wind Project, (ii) the construction
manager responsible for the Wind Project, (iii) the transaction counsel
responsible for the financing of the Wind Project and (iv) the finance manager
responsible for the financing of the Wind Project and (b) with respect to each
Purchaser, the actual knowledge of the persons identified in Part VII of
Appendix B opposite the name of such Purchaser.
“Laws” means all common law, laws, by-laws, statutes, treaties, rules, Orders,
rulings, decisions, judgments, injunctions, awards, decrees, codes, ordinances,
standards, regulations, restrictions, official guidelines, policies, directives,
interpretations, Permits or like action having the effect of law of any
Governmental Authority.
“LC Reimbursement Agreement” shall have the meaning described in Part III of
Appendix D.
“Lease” means a lease, ground lease, sublease, license, concession, easement,
servitude, right of way, encroachment agreement, municipal right of way
agreements, and road user agreements or other written agreement, including any
option relating thereto, in each case, governing real property, to which the
Project Company is a party.
“Lien” on any asset means any mortgage, deed of trust, lien, hypothecation,
pledge, charge, security interest, restrictive covenant, right of first refusal,
right of first offer, easement or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loss” means any and all losses (including loss of profit and loss of expected
profit), claims, actions, liabilities, damages, expenses, diminution in value or
deficiencies of any kind or character including all interest and other amounts
payable to third parties, all liabilities on account of Taxes and all reasonable
legal fees and expenses and other expenses reasonably incurred in connection
with investigating or defending any claims or actions, whether or not resulting
in any liability.
“Material Adverse Effect” means any circumstance, matter, condition,
development, change, event, occurrence, state of affairs, or effect that,
individually or in the aggregate, is or would reasonably be expected to have a
material adverse effect on (a) the business, results of operations, assets or
liabilities, financial condition or properties of the Project Company, taken as
a whole, or (b) the ability of Seller to consummate the transactions
contemplated by this Agreement or otherwise perform any of its obligations under
this Agreement; provided, however, none of the following shall be deemed (either
alone or in combination) to constitute, and none of the following shall be taken
into account in determining whether there has been, a Material Adverse Effect:


A-1-6
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


(a)    any change in general economic, political or business conditions;
(b)    changes resulting from acts of war or terrorism or any escalation or
worsening of any such acts of war or terrorism threatened or underway as of the
date of this Agreement;
(c)    changes or developments generally affecting the power services industry;
(d)    any changes in accounting requirements or principles imposed by GAAP
after the date of this Agreement;
(e)    any changes in applicable Law after the date of this Agreement; or
(f)    changes in the wind power industry that, in each case, generally affect
companies in such industry;
provided that the incremental extent of any disproportionate change, event,
occurrence, development, effect, condition, circumstance or matter described in
clauses (a) through (f) with respect to the Project Company, taken as a whole,
relative to other similarly situated businesses in the wind power industry may
be considered and taken into account in determining whether there has been a
Material Adverse Effect.
“Material Contract” means (i) any Material Lease, (ii) the Contracts set forth
in Part I of Appendix D, (iii) the LC Documents (as defined in the LC
Reimbursement Agreement) to which any Acquired Company is a party, the ECCA, and
the Holdings LLC Agreement, and (iv) any other Contract not otherwise set forth
in Part I of Appendix D or described in clauses (i) through (iii) that affects
the Operating Period to which any Acquired Company is a party or by which any
Acquired Company or any of their respective assets, is bound (A) providing for
past or future payments by or to any Acquired Company in excess of $250,000
annually or $500,000 in the aggregate, (B) relating to any partnership, joint
venture or other similar arrangement, (C) relating to any Indebtedness, (D)
limiting the freedom of any Acquired Company to compete in any line of business
or with any Person or in any area or granting “most favored nation” or similar
status, (E) with Seller or any of its Affiliates (other than the Acquired
Companies), (F) with either Purchaser or any of its Affiliates (other than the
Acquired Companies), (G) relating to the acquisition or disposition of any
business or material portion thereof (whether by merger, sale of stock, sale of
assets or otherwise), (H) that was not entered into in the ordinary course of
business of any Acquired Company; or (I) the loss of which would result in a
Material Adverse Effect; provided, that notwithstanding the foregoing, “Material
Contracts” shall not include (a) the Contracts listed on Exhibit 2 to the Payoff
Letter, dated as of September 26, 2019, by and among the Project Company, the
IRB Purchaser, CoBank, ACB, as Lender, Collateral Agent and Administrative
Agent, Siemens Financial Services, Inc. and Societe Generale, as Lenders, and
Deutsche Bank National Trust Company, as Depository Bank (the “Payoff Letter”),
(b) the Terminated Consents (as defined in the Payoff Letter), (c) the


A-1-7
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Escrow Agreement (as defined in the ECCA), or (d) the Allianz Guaranty (as
defined in the ECCA), all of which have been fully terminated prior to the date
hereof (other than the provisions surviving such termination in accordance with
the terms of the applicable Contract).
“Material Leases” means all Leases related to the Wind Project (i) the loss of
which would result in a reduction in production of the Wind Project or in its
ability to deliver energy to the point of interconnection or would otherwise
result in a Material Adverse Effect, or (ii) that are otherwise material to the
operations of the Wind Project.
“NRS Litigation” shall have the meaning set forth in Part VI of Appendix B.
“NRS Notice of Pendency” shall have the meaning set forth in Part VI of Appendix
B.
“NRS Notice of Pendency Proceedings” shall have the meaning set forth in Part VI
of Appendix B.
“Operating Period” means, in respect of the Wind Project, the period commencing
on the Commercial Operation Date (however titled) under any power purchase
agreement to which the Project Company is a party.
“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.
“Organization Documents” means, with respect to (a) any corporation, its
articles or certificate of incorporation and by-laws, (b) any limited
partnership, its certificate or declaration of limited partnership and its
partnership agreement, (c) any limited liability company, its articles or
certificate of organization or formation and its operating agreement or limited
liability company agreement, or (d) any other Person, documents of similar
substance.
“Pattern Finance” means Pattern US Finance Company LLC, a Delaware limited
liability company.
“Pattern Funding Date Guaranty” means the Guaranty, dated as of the Closing
Date, made by Pattern Energy Group Inc. for the benefit of Allianz Renewable
Energy Partners of America 2 LLC, a Delaware limited liability company, New York
Life Insurance Company, a New York mutual insurance company, and New York Life
Insurance and Annuity Corporation, a Delaware corporation.
“PEG Holdings” has the meaning set forth in Section 4.1(d)(ii).
“PEGI” shall have the meaning set forth in the preamble to this Agreement.
“PEGI Subsidiary Transferee” shall have the meaning set forth in Section 1.1.


A-1-8
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“Percentage Portion” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C.
“Permit” means filings, registrations, licenses, permits, notices, technical
assistance letters, decrees, certificates, approvals, consents, waivers, Orders,
authorizations, agreements, directions, instructions, grants, easements,
exemptions, exceptions, variances and authorizations to or from any Governmental
Authority.
“Permitted Lien” means any of the following: (a) Liens for Taxes either not yet
due and payable or being contested in good faith through appropriate proceedings
and for which adequate reserves have been established in the Project Company’s
balance sheet in accordance with GAAP; (b) inchoate mechanics’ and materialmen’s
Liens for work in progress and workmen’s, repairmen’s, warehousemen’s and
carrier’s Liens arising in the ordinary course of business either for amounts
not yet due or which have not been perfected, filed or registered in accordance
with applicable Law against the Project Company, the Wind Project or the Project
Company Real Property; (c) as to any Project Company Real Property, title
defects, easements, rights of first refusal, restrictions, irregularities,
encumbrances (other than for borrowed money), encroachments, servitudes, rights
of way and statutory Liens that do not or would not reasonably be expected to
materially impair the value or use by the Project Company of the Project Company
Real Property; (d) reservations, limitations, provisos and conditions expressed
in grants of real or immovable property that do not or would not reasonably be
expected to materially impair the value or use by the Project Company of such
real or immovable property; (e) security given to a public utility or any
Governmental Authority when required by such utility or authority in connection
with the operations of the Project Company in the ordinary course of business;
(f) Liens granted pursuant to the LC Documents (as defined in the LC
Reimbursement Agreement) or the IRB Documents; (g) rights of first offer in the
B Member LLC Agreement or the Holdings LLC Agreement; (h) Liens in respect of
which the Project Company is insured against loss or damage pursuant to the
Title Policy identified in Part II of Appendix D; and (i) the NRS Notice of
Pendency.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability partnership, trust, business trust, estate, joint venture,
unincorporated association, limited liability company, cooperative, Governmental
Authority or other entity.
“Personal Property” means all office equipment, machinery, equipment, supplies,
vehicles, tractors, trailers, tools, spare parts, production supplies, furniture
and fixtures and other items of tangible personal property owned by any of the
Project Company used primarily in connection with ownership, maintenance or
operation of the Wind Project.
“Post-Closing Purchase Price Adjustment” means the Completion Adjustment, as
more particularly described in Part I of Appendix B.


A-1-9
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“Power Purchase Agreement” shall have the meaning described in Part I of
Appendix D.
“Power Purchaser” shall have the meaning set forth in Part I of Appendix D.
“Project Company” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C of the
Agreement.
“Project Company Real Property” means all real property of the Project Company,
together with all buildings, structures, improvements and fixtures of the Wind
Project thereon, (i) held pursuant to a Material Lease or (ii) required to be
set forth on Part II of Appendix C.
“Project Completion Account” has the meaning set forth in the ECCA.
“PSP” shall have the meaning set forth in the preamble to this Agreement.
“PSP Parent” shall have the meaning set forth in Section 3.11.
“Purchase Price” shall have the meaning set forth in Part I of Appendix B.
“Purchaser” shall have the meaning set forth in the preamble to this Agreement.
“Purchaser Indemnified Party” shall have the meaning set forth in Section
6.1(a).
“Purchasers’ Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.
“Reimbursement Agreement” means the letter agreement by and between the
Purchasers, substantially in the form attached hereto as Exhibit B.
“Rules” shall have the meaning set forth in Section 7.5(b).
“Sale Model” shall have the meaning set forth in Part I of Appendix B.
“Securities Act” shall have the meaning set forth in Section 2.10.
“Seller” shall have the meaning set forth in the preamble to this Agreement.
“Seller Indemnified Party” shall have the meaning set forth in Section 6.1(b).
“Seller’s Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.
“Separate Base Purchase Price” means, with respect to a Purchaser, such
Purchaser’s Percentage Portion of the Base Purchase Price and is more
particularly described in Part I of Appendix B.


A-1-10
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“Special Indemnity” shall have the meaning set forth in Part VI of Appendix B.
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.
“Surface Use Action” shall have the meaning set forth in the Holdings LLC
Agreement.
“Surface Use Agreements” means the contracts identified in Schedule 1.03 of the
Holdings LLC Agreement.
“Surplus Amount” shall have the meaning set forth in Part I of Appendix B.
“Survival Period” shall have the meaning set forth in Part VI of Appendix B.
“Tax” or “Taxes” means, collectively all federal, provincial, territorial, state
and local or foreign income, estimated, payroll, withholding, excise, sales,
goods and services, harmonized, value-added, use, real and personal property,
corporation, use and occupancy, business and occupation, mercantile, transfer,
capital stock and franchise or other taxes, levies, duties, assessments,
reassessments or other charges of any kind whatsoever (including interest,
additions and penalties thereon), whether disputed or not.
“Tax Returns” means any return, declaration, notice, form, report, claim for
refund or information return or statement relating to the determination,
assessment, collection or payment of Taxes or to the administration,
implementation or enforcement of or compliance with any legal requirement
pertaining to Taxes, including, for greater certainty, any schedule or
attachment thereto.
“Third Party Claim” shall have the meaning set forth in Section 6.4(a).
“Third Party Claim Notice” shall have the meaning set forth in Section 6.4(a).
“Title Policy” shall have the meaning set forth in Part II of Appendix D.
“Transformer Purchase Agreement” shall have the meaning set forth in Part I of
Appendix D.
“Transmission Service Agreements” shall have the meaning set forth in Part I of
Appendix D.
“Turbine Supplier” shall have the meaning set forth in Part I of Appendix D.
“Turbine Supply Agreement” shall have the meaning set forth in Part I of
Appendix D.


A-1-11
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“U.S. Allocation Statement” shall have the meaning set forth in Section 4.1(c).
“Wind Project” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part II of Appendix C of the
Agreement.




A-1-12
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


APPENDIX A-2:
RULES OF CONSTRUCTION
1.
The singular includes the plural and the plural includes the singular.

2.
The word “or” is not exclusive.

3.
A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

4.
A reference to a Person includes its successors and permitted assigns.

5.
Accounting terms have the meanings assigned to them by GAAP, as applied by the
accounting entity to which they refer.

6.
The words “include,” “includes” and “including” are not limiting and shall be
deemed to mean “include, without limitation”, “includes, without limitation” or
“including, without limitation”.

7.
A reference to an Article, Section, Exhibit, Schedule or Appendix is to the
Article, Section, Exhibit, Schedule or Appendix of this Agreement unless
otherwise indicated.

8.
Any reference to “this Agreement”, “hereof,” “herein” and “hereunder” and words
of similar import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

9.
Any reference to another agreement or document shall be construed as a reference
to that other agreement or document as the same may have been, or may from time
to time be, varied, amended, supplemented, substituted, novated, assigned or
otherwise transferred.

10.
References to “days” shall mean calendar days, unless the term “Business Days”
shall be used. References to a time of day shall mean such time in New York, New
York, unless otherwise specified.

11.
This Agreement is the result of negotiations among, and has been reviewed by,
Seller, Guarantor, Purchasers, and their respective counsel. Accordingly, this
Agreement shall be deemed to be the product of the parties thereto, and no
ambiguity shall be construed in favor of or against Seller, Guarantor or
Purchasers.

12.
The words “will” and “shall” shall be construed to have the same meaning and
effect.



A-2-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX B:
TRANSACTION TERMS AND CONDITIONS


GRADY TRANSACTION
I. Purchase Price


“Purchase Price”:


The Base Purchase Price, as adjusted for the Post-Closing Purchase Price
Adjustment.


“Base Purchase Price”:


$195,000,000.00
“Separate Base Purchase Price”:
PEGI: $99,450,000.00


PSP: $95,550,000.00


“Currency”:
US Dollars


“Sale Model”:


“Sale Model” means the model agreed by Purchasers and Seller as of the date of
this Agreement for the calculation of B Member’s economic benefits over a
30-year period from the Closing Date on an after-tax basis, assuming internal
use of any tax benefits.



B-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


“Post-Closing Purchase Price Adjustment”:
After the Closing, on the date any excess amounts in the Project Completion
Account are distributed to the B Member pursuant to Section 5.02(f)(i) of the
Holdings LLC Agreement or, if the amounts in such Project Completion Account are
exhausted prior to the date Final Completion (as defined in the ECCA) occurs,
the date of such Final Completion (such earlier date, the “Completion Adjustment
Date”), the Completion Adjustment will be paid as an adjustment to the Base
Purchase Price.


“Completion Adjustment” means either:


(1)    the amount, if any, released or distributed to the B Member from the
Project Completion Account following achievement of Final Completion (as defined
in the ECCA) in accordance with the Holdings LLC Agreement (such amount so
released or distributed, the “Surplus Amount”); or


(2)    if the amounts on deposit in the Project Completion Account are
insufficient to (x) fund the actual costs and expenses necessary to achieve
Final Completion (as defined in the ECCA) and (y) pay all Transaction Expenses
(as defined in the ECCA), the aggregate amount of any such shortfall (such
shortfall, the “Deficit Amount”).


If the Completion Adjustment is an amount determined under clause (1), then each
Purchaser shall pay its Percentage Portion of the Surplus Amount to Seller on
the Completion Adjustment Date, and the Base Purchase Price will increase by the
Surplus Amount. If the Completion Adjustment is an amount determined under
clause (2), then Seller shall pay to each Purchaser such Purchaser’s Percentage
Portion of the Deficit Amount on the Completion Adjustment Date, and the Base
Purchase Price will decrease by the Deficit Amount.





B-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Payment Mechanics and Payee Information:


Upon satisfaction or waiver of the conditions precedent to Closing (other than
Section 5.3(a)), the Purchasers shall pay the Base Purchase Price on the Closing
Date to Seller by wire transfer in immediately available funds in U.S. dollars
to the following bank account:


Pay To: Citibank, N.A.
                                One Penn’s Way
                                New Castle, DE 19720
ABA Number: 031100209
Swift Code: CITIUS33
Account Number: 38257899
Credit To: Pattern Grady Holdings LLC
Reference: [PEGI]/[PSP] Grady Purchase Price


II. Signing Date Deliverables


Seller’s Signing Date Deliverables:


Not applicable
Purchasers’ Signing Date Deliverables:


Not applicable


III. Closing


Closing Location:


At the offices of Seller:


1088 Sansome Street
San Francisco, CA 94111


IV. Closing Deliverables & Conditions Precedent to Closing


Additional Closing Deliverables of Seller:
In addition to the closing deliverables set forth in Section 1.5(a) of the
Agreement, Seller shall deliver, or cause to be delivered, to Purchasers the
additional closing deliverables set forth in Appendix B-1.


Additional Closing Deliverables of Purchasers:
In addition to the closing deliverables set forth in Section 1.5(b) of the
Agreement, Purchasers shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Appendix B-2.


Additional Conditions Precedent to Each Party’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchasers and Seller to proceed with the Closing
is subject to the additional conditions precedent set forth in Appendix B-3.





B-3
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Additional Conditions Precedent to Purchasers’ Obligations to Close:
In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchasers to proceed with the Closing is subject
to the additional conditions precedent set forth in Appendix B-4.


Additional Conditions Precedent to Seller’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to proceed with the Closing is subject to
the additional conditions precedent set forth in Appendix B-5.


V. Additional Termination Rights


By Either Party:


Not applicable


By Purchasers:


Not applicable


By Seller:


Not applicable


VI. Indemnification Provisions





B-4
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Additional Seller Indemnity Obligations (the “Special Indemnity”):




(a)    any judgment rendered in Broadview Energy, LLC vs. Pattern Renewables LP,
Supreme Court of the State of New York County of New York, Index No. 653710/2019
(the “NRS Litigation”);


(b)    any claims made by Broadview Energy, LLC or National Renewable Solutions,
LLC, or their respective successors or assigns, pursuant to the Membership
Interest Purchase Agreement dated October 20, 2015, among Seller (as assignee of
Pattern Renewables LP), Broadview Energy, LLC and National Renewable Solutions,
LLC as amended by the First Amendment to the MIPA dated March 31, 2016 (as
amended or supplemented from time to time); and


(c)    the Notice of Pendency of Action recorded by Broadview Energy, LLC on
July 12, 2019 with the Clerk of Curry County, New Mexico, in Book 2019, Page
3876 (the “NRS Notice of Pendency”) and the proceedings in connection with Grady
Wind Energy Center, LLC and Pattern Renewables LP vs. Broadview Energy, LLC,
State of New Mexico, County of Curry, Ninth Judicial District, No.
D-905-CV-2019-00642 (the “NRS Notice of Pendency Proceedings”).


For greater certainty, the Basket Amount and the Seller’s Maximum Liability
shall not apply to the Special Indemnity.


Additional Purchasers Indemnity Obligations:


Not applicable





B-5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Survival Period:


Until the date that is 12 months after the Closing, except for (i) the
representations and warranties in Sections 2.1, 2.2, 2.3(a), 2.6 and 2.11 of the
Agreement, and any claim for any breach of any representation or warranty
involving actual fraud or willful misrepresentation, which shall survive until
the expiration of the relevant statute of limitations, (ii) the representation
and warranty in Section 2.19 with respect to the Indebtedness of the Project
Company, which shall survive until the date that is the later of: (A) 6 months
after the Closing and (B) 3 months following the completion of Holdings’ annual
audited financial statements for the year in which the Closing occurs presenting
the consolidated position of Holdings, the Project Company and the IRB
Purchaser, (iii) the representations and warranties in Section 2.9 of the
Agreement which shall survive until the date that is 60 days after the
expiration of the period, if any, during which an assessment, reassessment or
other form of recognized written demand assessing liability for Tax, interest or
penalties under applicable Law in respect of any taxation year to which such
representations and warranties relate could be issued to the Project Company and
(iv) Section 6.1(a)(ii), which shall survive until the date that is 30 days
after the later of (A) the earliest of the conclusion, final settlement, or
non-appealable judicial decision regarding all matters addressed by the NRS
Litigation, (B) the expungement or other discharge of the NRS Notice of
Pendency, or (C) the earliest of the conclusion, final settlement, or
non-appealable judicial decision regarding all matters addressed by the NRS
Notice of Pendency Proceedings (each of the foregoing periods, a “Survival
Period”).
Limitation on Liability:
“Basket Amount”:


1% of the Purchase Price




“Seller’s Maximum Liability”:
11% of the Purchase Price


“Purchasers’ Maximum Liability”:


11% of the Purchase Price
Additional Refund or Reimbursement Obligations:


By Purchasers or Purchaser Indemnified Party:
1. None


By Seller or Seller Indemnified Party:
1. None


VII. Additional Transaction Terms


Required Governmental Approvals:
1. CFIUS Clearance
2. FERC Approval





B-6
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Persons with Knowledge:
Seller’s Persons with Knowledge: Daniel Elkort, Michael Thompson, John Bodt,
Blake Rasmussen, Laura Medina, Natalie McCue, Jeremy Rosenshine, Dianne Van
Siclen, Nelson Shim, Eric Daly and Wesley Lien


PEGI’s Persons with Knowledge: Esben Pederson, Michael Lyon and Dyann Blaine


PSP’s Persons with Knowledge: Guthrie Stewart and Patrick Samson
Additional Assignment Rights:


Assignment Rights of Seller: None


Assignment Rights of Purchasers: None
Governing Law:
New York



B-7
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Notice Information:
To Seller:


c/o Pattern Energy Group 2 LP
1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900
 

To PEGI:
c/o Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900
 

To PSP:


c/o Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West.
Suite 1400
Montréal, Québec
Canada H3B 5E9
Attention: Managing Director, Infrastructure Investments
Facsimile: (514) 937-0403
E-mail: vertuousenergy@investpsp.ca and legalnotices@investpsp.ca


with a copy to:


Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College
26th Floor
Montreal, Québec
Canada H3A 3N9
Attention: Franziska Ruf
Facsimile: (514) 841-6499
E-mail: fruf@dwpv.com
 







B-8
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX B-1:
ADDITIONAL CLOSING DELIVERABLES OF SELLER
1.
Financial Statements.

2.
A properly executed certificate from the Seller in accordance with the
requirements of Treasury Regulation Section 1.1445-2(b)(2) and Section
1446(f)(2) of the Code certifying that Seller is not a “foreign person” as
defined in Section 1445 and 1446 of the Code.

3.
A payoff letter in respect of the Construction Financing (as defined in the
ECCA) and a release by the Lenders (as defined in the ECCA) of the Liens
securing the Construction Financing (as defined in the ECCA).

4.
The Secretary or other officer of B Member shall have delivered to the
Purchasers a certificate, in form and substance reasonably satisfactory to the
Purchasers, certifying as to the truth and correctness of (i) each Acquired
Company’s Certificate of Formation, (ii) each Acquired Company’s Limited
Liability Company Agreement, and (iii) a good standing certificate with respect
to each Acquired Company, dated no earlier than September 24, 2019.







B-1-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX B-2:
ADDITIONAL CLOSING DELIVERABLES OF PURCHASERS
In the case of PEGI:
1.
A counterpart signature page to the B Member LLC Agreement, executed by PEGI
Subsidiary Transferee

2.
A counterpart acknowledgment to the Reimbursement Agreement, executed by PEGI

3.
A copy or original of the Pattern Funding Date Guaranty.

4.
A counterpart signature page to the Closing Memorandum, executed by PEGI

5.
A counterpart signature page to a written consent of the members of B Member
authorizing B Member to enter certain agreements and deliver certain documents
on the Closing Date

In the case of PSP:
1.
A counterpart signature page to the B Member LLC Agreement, executed by PSP

2.
A counterpart signature page to the Reimbursement Agreement, executed by PSP
Parent

3.
A counterpart signature page to the Closing Memorandum, executed by PSP

4.
A counterpart signature page to a written consent of the members of B Member
authorizing B Member to enter certain agreements and deliver certain documents
on the Closing Date following the Closing







B-2-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX B-3:
ADDITIONAL CONDITIONS PRECEDENT TO
EACH PARTY’S OBLIGATIONS TO CLOSE
1.
Receipt of the required governmental approval(s) identified in Part VII of
Appendix B









B-3-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX B-4:
ADDITIONAL CONDITIONS PRECEDENT TO
PURCHASERS’ OBLIGATIONS TO CLOSE
1.
Receipt by Purchasers of a copy of each Tax Equity Document, each Principal
Project Document and each legal opinion, certificate and other closing
deliverables delivered to the Class A Equity Investors on or prior to the
Funding Date, pursuant to Section 5.3 of the ECCA (excluding (i) the bring-down
of the tax opinion being delivered to the Class A Equity Investor pursuant to
Section 5.3(i) of the ECCA, (ii) the Appraisal addressed and delivered solely to
the Class A Equity Investor pursuant to Section 5.3(aa)(ii) of the ECCA, (iii)
the letter from the Appraiser (as defined in the ECCA) described by Section
5.4(i) of the ECCA and (iv) any other document, legal opinion, certificate or
other closing deliverable that by its terms prohibits disclosure thereof to the
Purchasers). For purposes of this paragraph 1, defined terms used but not
otherwise defined herein shall have the applicable meaning set forth in the
ECCA.

2.
Receipt by Purchasers of a copy of the legal opinion and certificates being
delivered to B Member pursuant to Section 5.4(f) of the ECCA.

3.
The Wind Project shall have achieved “Commercial Operation” and a “Total
Nameplate Capacity” (as those terms are defined in the Power Purchase Agreement)
of not less than 220.5 MW.

4.
The GWEC Project Date (as defined in the Common Facilities Agreement) has
occurred, and all GWEC-Caused Losses (as defined in the Common Facilities
Agreement) (if any) have been paid, which shall be evidenced by written
confirmation from each of BEJN and BEKW (as defined in the Common Facilities
Agreement) that the GWEC Project Date (as defined in the Common Facilities
Agreement) has occurred and that no GWEC-Caused Losses are owed to it.

5.
Acknowledgement from BEKW (as defined in the Common Facilities Agreement) and
BEJN (as defined in the Common Facilities Agreement) that the Wind Project’s
configuration has been approved under Section 2.6(b) of the Common Facilities
Agreement and that no changes are required to the Common Facilities Agreement as
a result thereof.

6.
All amounts owed to BEJN or BEKW (as defined in the Broadview Build-Out
Agreement) with respect to the Wind Project pursuant to the Broadview Build-Out
Agreement (if any) have been paid, which shall be evidenced by written
confirmation from each of BEJN and



B-4-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


BEKW (as defined in the Broadview Build-Out Agreement) that no amounts are owed
to it pursuant to the Broadview Build-Out Agreement.
7.
Seller has provided to Purchasers satisfactory confirmation from Power Purchaser
of the agreed offset mechanism in respect of all Delay Damages (as defined in
the Power Purchase Agreement) owing under Section 2.3.4 of the Power Purchase
Agreement.

8.
Seller has provided to Purchasers evidence that the first annual payment set out
in section 2.2(c) of the Asset Purchase Agreement (as defined below) has been
paid or will be paid on the Funding Date.

9.
Seller has provided to Purchasers a bring-down of the Independent Engineer
Report, in the form of the “construction supplement” to the Independent Engineer
Report.





B-4-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX B-5:
ADDITIONAL CONDITIONS PRECEDENT TO
SELLER’S OBLIGATIONS TO CLOSE


None






B-5-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX C:
ACQUIRED INTERESTS; OWNERSHIP STRUCTURE;
AND WIND PROJECT INFORMATION


GRADY TRANSACTION


I. Acquired Interests & Ownership Structure


Project Company:


Grady Wind Energy Center, LLC, a New Mexico limited liability company
Subsidiaries of Project Company:
Grady Wind Energy Center Investments LLC, a Delaware limited liability company
(“IRB Purchaser”)
Holding Company:
Grady Energy Holdings LLC, a Delaware limited liability company (“Holdings”)
Class B Member:
Grady B Member LLC, a Delaware limited liability company (“B Member”)
Purchasers:
PEGI (indirectly acquired through PEGI Subsidiary Transferee) and PSP
Percentage Portion:
PEGI: 51%


PSP: 49%


Acquired Interests:


PEGI (indirectly acquired through PEGI Subsidiary Transferee):


51% of the membership interests in B Member


PSP:


49% of the membership interests in B Member


Direct or Indirect Co-Owners of Project Company:


Immediately prior to the Closing, Seller directly owns 100% of the membership
interests of B Member, which in turn owns 100% of the Class B Membership
Interest (as defined in the Holdings LLC Agreement) of Holdings, which in turn
owns 100% of the membership interests of the Project Company, which in turn owns
100% of the membership interests in the IRB Purchaser, and the Class A Equity
Investors directly own 100% of the Class A Membership Interests (as defined in
the Holdings LLC Agreement) in Holdings. Immediately following the Closing, PEGI
will indirectly hold 51% of the membership interests in B Member, and PSP will
directly hold 49% of the membership interests in B Member.





C-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


II. Wind Project Information


Wind Project:


Expected nameplate capacity: 220.5 MW


Location: Curry County, New Mexico


Turbine manufacturer: Siemens Gamesa Renewable Energy, Inc. (f/k/a Siemens Wind
Power, Inc.)


Number and type of turbines: 84 SWT-2.625-120 wind turbine generators


Permits & Governmental Approvals:


See attached Appendix C-1 and Schedule 3.5.


Legal description of Wind Project site (i.e., real property description):
See attached Appendix C-2.









C-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX C-1: PERMITS & GOVERNMENTAL APPROVALS


henveyc11.jpg [henveyc11.jpg]


C-1-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 






henveyc12.jpg [henveyc12.jpg]


C-1-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc13.jpg [henveyc13.jpg]


C-1-3
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc14.jpg [henveyc14.jpg]


C-1-4
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc15.jpg [henveyc15.jpg]


C-1-5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc16.jpg [henveyc16.jpg]


C-1-6
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc17.jpg [henveyc17.jpg]


C-1-7
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc18.jpg [henveyc18.jpg]


C-1-8
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc19.jpg [henveyc19.jpg]


C-1-9
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc110.jpg [henveyc110.jpg]


C-1-10
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


henveyc111.jpg [henveyc111.jpg]


C-1-11
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX C-2: LEGAL DESCRIPTION OF WIND PROJECT SITE
AGREEMENT 1:
TRACT 1:
THE SOUTH HALF (S/2) OF SECTION SEVEN (7) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2 (LEASE TRACT 6):
THE EAST HALF (E/2) OF SECTION TWELVE (12) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FOUR EAST (R34E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 3 (LEASE TRACT 7):
A TRACT OF LAND IN SECTION THIRTEEN (13), TOWNSHIP SEVEN, NORTH (T7N), RANGE
THIRTY-FOUR, EAST (R34E), N.M.P.M., CURRY COUNTY, NEW MEXICO, AND BEING
DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF SAID SECTION 13, T7N, R34E. THENCE
N89°44’47”E ALONG THE NORTH LINE OF SAID SECTION 13 AND ALONGSIDE AN EXISTING
FENCE LINE, A DISTANCE OF 5328.59 FEET TO THE NORTHEAST CORNER OF SAID SECTION
13; THENCE S00°00’09”E ALONG THE EAST LINE OF SAID SECTION 13, A DISTANCE OF
4300.52 FEET TO A POINT ON SAID EAST LINE OF SECTION 13; THENCE N89°46’52”W AND
ALONGSIDE EXISTING FENCE LINES, A DISTANCE OF 5320.78 FEET TO A POINT ON THE
WEST LINE OF SAID SECTION 13; THENCE N00°06’27”W ALONG SAID WEST LINE OF SECTION
13, A DISTANCE OF 4256.63 FEET TO THE POINT OF BEGINNING.
AGREEMENT 2:
TRACT 1:
THE SOUTHWEST QUARTER (SW/4) OF SECTION TWENTY-SEVEN (27) IN TOWNSHIP SEVEN
NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW
MEXICO.
TRACT 2:


C-2-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 



THE SOUTH HALF (S/2) OF SECTION TWENTY-ONE (21) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 3:
THE EAST HALF OF THE SOUTHWEST QUARTER (E/2SW/4) OF SECTION THIRTY-THREE (33)
TOWNSHIP SEVEN NORTH (T7N), RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY
COUNTY, NEW MEXICO.
AGREEMENT 4:
TRACT 1 (Lease Tract 4):
THE NORTHEAST QUARTER (NE/4) OF SECTION FOUR (4) IN TOWNSHIP SIX NORTH (T6N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
SAVE AND EXCEPT THE FOLLOWING TRACT:
BEING 1.475 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 4, TOWNSHIP 6
NORTH, RANGE 35 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 1.475 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2018:
COMMENCING at a 1/2 inch iron rod with cap marked “NM 3959” set for the common
corner of Sections 33 and 34, Township 7 North, Range 35 East, N.M.P.M., Section
3 of said Township 6 North, Range 35 East and said Section 4;
THENCE South 89°36’29” West a distance of 1969.52 feet along the common line of
said Sections 4 and 33 to a point;
THENCE South 00°23’31” East a distance of 70.76 feet to a point for the
northeast corner hereof and the POINT OF BEGINNING;
THENCE South 00°13’49” West a distance of 234.66 feet to a point for the
southeast corner hereof;
THENCE South 89°51’48” West a distance of 273.05 feet to a point for the
southwest corner hereof;
THENCE North 01°12’09” West a distance of 231.16 feet to a point for the
northwest corner hereof and from which a 1/2 inch iron rod with cap marked “NM
3959” set for the north quarter corner of


C-2-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


said Section 4 bears North 00°23’31” West a distance of 73.05 feet and South
89°36’29” West a distance of 408.91 feet along common line of said Sections 4
and 33;
THENCE North 89°08’14” East a distance of 278.88 feet to the POINT OF BEGINNING
containing 1.475 acres of land, more or less.
TRACT 2 (Lease Tract 5):
NORTH HALF OF NORTHWEST QUARTER (N/2NW/4) OF SECTION FOUR (4) IN TOWNSHIP SIX
NORTH (T6N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW
MEXICO.
SAVE AND EXCEPT THE FOLLOWING TRACT:
BEING 0.148 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 4, TOWNSHIP 6
NORTH, RANGE 35 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 0.148 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2018:
COMMENCING at a 1/2 inch iron rod with cap marked “NM 3959” set for the common
corner of Sections 32 and 33, Township 7 North, Range 35 East, N.M.P.M., Section
5 of said Township 6 North, Range 35 East and said Section 4;
THENCE North 89°36’29” East a distance of 1357.97 feet along the common line of
said Sections 4 and 33 to a point;
THENCE South 00°23’31” East a distance of 76.90 feet to a point for the
northwest corner hereof and the POINT OF BEGINNING;
THENCE North 89°42’26” East a distance of 96.04 feet to a point for the
northeast corner hereof and from which a 1/2 inch iron rod with cap marked “NM
3959” set for the north quarter corner of said Section 4 bears North 00°23’31”
West a distance of 77.07 feet and North 89°36’29” East a distance of 1203.29
feet along common line of said Sections 4 and 33;
THENCE South 00°37’28” East a distance of 66.70 feet to a point for the
southeast corner hereof;
THENCE South 89°22’32” West a distance of 96.04 feet to a point for the
southwest corner hereof;
THENCE North 00°37’27” West a distance of 67.25 feet to the POINT OF BEGINNING
containing 0.148 acres of land, more or less.
TRACT 3 (Lease Tract 6):


C-2-3
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE SOUTHEAST QUARTER (SE/4) OF SECTION THIRTY-THREE (33) IN TOWNSHIP SEVEN
NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW
MEXICO.
TRACT 4 (Lease Tract 7):
THE WEST HALF (W/2) OF SECTION THIRTY-TWO (32) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 5 (Lease Tract 8):
THE SOUTHEAST QUARTER (SE/4) OF SECTION THIRTY-TWO (32) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 6 (Lease Tract 9):
THE NORTHEAST QUARTER (NE/4) AND THE EAST HALF OF THE NORTHWEST QUARTER
(E/2NW/4) AND THE EAST HALF OF THE SOUTHEAST QUARTER (E/2SE/4) OF SECTION
THIRTY-ONE (31) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E),
N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 7 (Lease Tract 10):
A TRACT OF LAND LYING IN AND BEING SITUATED IN SECTION TWENTY-TWO (22) IN
TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), NEW MEXICO
PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO, AND BEING A PORTION OF THAT
CERTAIN TRACT DESCRIBED AS THE EAST HALF (E/2) OF SECTION TWENTY-TWO (22) SAVE
AND EXCEPT 29.62 ACRES AND CONVEYED TO STEVEN LEROY BAILEY BY DEED RECORDED IN
BOOK 2015, PAGE 6822; SAID LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC., IN DECEMBER
2016:
Commencing at railroad spike found for the common corner of said Section 22 and
Sections 14, 15 and 23 of said Township 7 North, Range 35 East;
THENCE South 89º17’34” West a distance of 570.00 feet along the north line of
said Section 22 to appoint for the northerly northeast corner hereof and the
POINT OF BEGINNING;
THENCE South 00º36’32” East distance of 3735.06 feet to a point for the interior
corner hereof;


C-2-4
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE South 89º48’53” East a distance of 570.05 feet to a point in the east
line of said Section 22 for an ell corner hereof;
THENCE South 00º36’32” East a distance of 1549.97 feet along said east line to
an iron rod set for the southeast corner of said Section 22 and hereof;
THENCE South 89º16’51” West a distance of 2670.92 feet along the south line of
said Section 22 to an iron rod set for the south quarter corner of said Section
22 and the southwest corner hereof;
THENCE North 00º42’12” West a distance of 5294.45 feet along the east line of
the west half of said Section 22 to an iron rod set for the north quarter corner
of said Section 22 and the northwest corner hereof;
THENCE North 89º17’34” East a distance of 2109.65 feet along the north line of
said Section 22 to the POINT OF BEGINNING.
TRACT 8 (Lease Tract 11):
THE NORTHEAST QUARTER (NE/4) OF SECTION TWENTY (20) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 9 (Lease Tract 12):
THE WEST HALF OF SOUTHWEST QUARTER (W/2SW/4) OF SECTION THIRTY-THREE (33) IN
TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY
COUNTY, NEW MEXICO.
AGREEMENT 5:
TRACT 1:
THE NORTHWEST QUARTER (NW/4) OF SECTION SIX (6) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2:
THE EAST HALF (E/2) OF SECTION SIX (6) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 6:
TRACT 1 (Lease Tract 13):


C-2-5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE NORTH HALF (N/2) OF SECTION TWELVE (12) IN TOWNSHIP SIX NORTH (T6N) OF RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2 (Lease Tract 16):
THE SOUTH HALF OF THE SOUTHEAST QUARTER (S/2SE/4) OF SECTION THREE (3) IN
TOWNSHIP SIX NORTH (T6N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY
COUNTY, NEW MEXICO.
AGREEMENT 7:
SOUTH HALF (S/2) OF SECTION TWELVE (12) IN TOWNSHIP SIX NORTH (T6N) OF RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M, CURRY COUNTY, NEW MEXICO,
LESS AND EXCEPT THE FOLLOWING TWO TRACTS:
A TRACT OF LAND OUT OF THE SOUTH HALF (S/2) OF SECTION 12, T6N, R35E, NMPM,
CURRY COUNTY, NEW MEXICO BEING DESCRIBED AS FOLLOWS: BEGINNING AT THE WEST
QUARTER CORNER OF SECTION 12, T6N, R35E, NMPM; THENCE S89°53’50”E ALONG THE EAST
WEST QUARTER SECTION LINE OF SAID SECTION 12 A DISTANCE OF 347.00 FEET; THENCE
SOUTH PARALLEL TO THE WEST LINE OF SECTION 12 A DISTANCE OF 628.00 FEET; THENCE
S89°53’50”W PARALLEL TO THE EAST WEST QUARTER SECTION LINE OF SAID SECTION 12 A
DISTANCE OF 347.00 FEET TO A POINT ON THE WEST LINE OF SAID SECTION 12; THENCE
NORTH ALONG THE WEST LINE OF SAID SECTION 12 A DISTANCE OF 628.00 FEET TO THE
POINT AND PLACE OF BEGINNING.
AND
A TRACT OF LAND IN THE SOUTH HALF (S/2) OF SECTION 12, T6N, R35E, CURRY COUNTY,
NEW MEXICO AND SAID TRACT BEING DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON
THE NORTH LINE OF THE SW/4 OF SECTION 12, AND SAID POINT BEING S89°53’50”E,
347.0 FEET FROM THE WEST QUARTER OF SECTION 12, T6N, R35E; THENCE S89°53’50”E,
ALONG THE NORTH LINE OF THE SW/4 OF SECTION 12, A DISTANCE OF 700.0 FEET; THENCE
S00°00’E, A DISTANCE OF 628.0 FEET; THENCE N89°53’50”W, A DISTANCE OF 700.0
FEET; THENCE N00°00’W, PARALLEL TO THE WEST LINE OF SECTION 12, A DISTANCE OF
628.0 FEET TO THE POINT AND PLACE OF BEGINNING.
AGREEMENT 8:
TRACT 1:


C-2-6
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE NORTHEAST QUARTER (NE/4) OF SECTION TWENTY-THREE (23), TOWNSHIP SEVEN NORTH
(T7N), RANGE THIRTY-FIVE EAST (R35E), N.M.P.M, CURRY COUNTY, NEW MEXICO.
TRACT 2, 3 & 4:
THE SOUTH HALF OF SECTION TWENTY-THREE (23), TOWNSHIP SEVEN NORTH (T7N), RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO,
LESS AND EXCEPT TWO TRACTS BEING DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER (SW/4) OF SECTION
TWENTY-THREE (23), T7N, R35E, N.M.P.M., RUNNING 150 YARDS EAST; THENCE SOUTH 290
YARDS; THENCE WEST 150 YARDS; THENCE NORTH 290 YARDS TO THE PLACE OF BEGINNING,
CONTAINING 9 ACRES, MORE OR LESS; AND BEGINNING AT A POINT 292 YARDS SOUTH FROM
THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER (SW/4) OF SECTION 23, T7N, R35E,
N.M.P.M., THENCE EAST 147 YARDS; THENCE SOUTH 224 YARDS; THENCE WEST 147 YARDS;
THENCE NORTH 224 YARDS BACK TO THE STARTING POINT, CONSISTING OF APPROXIMATELY 7
ACRES, MORE OR LESS.
AND
SAVE AND EXCEPT THE FOLLOWING TRACT AS DESCRIBED BELOW:
BEING 2.851 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 23, TOWNSHIP 7
NORTH, RANGE 35 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 2.851 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2018:
COMMENCING at a 1/2 inch iron rod with cap marked “NM 3959” set for the common
corner of Sections 22, 26 and 27 of said Township 7 North, Range 35 East and
said Section 23;
THENCE North 89°31’51” East a distance of 729.30 feet along the common line of
said Sections 23 and 26 to a point;
THENCE North 00°28’09” West a distance of 513.58 feet for the southwest corner
hereof and the POINT OF BEGINNING;
THENCE North 00°14’22” East a distance of 387.37 feet to a point for the
northwest corner hereof;


C-2-7
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE North 89°43’12” East a distance of 313.66 feet to a point for the
northeast corner hereof;
THENCE South 01°57’57” East a distance of 386.44 feet to a point for the
southeast corner hereof and from which a 1/2 inch iron rod with cap marked “NM
3959” set for the south quarter corner of said Section 23 bears South 00°28’09”
East a distance of 513.58 feet and North 89°31’51” East a distance of 1560.06
feet along common line of said Sections 23 and 26;
THENCE South 89°31’52” West a distance of 328.54 feet to the POINT OF BEGINNING
containing 2.851 acres of land, more or less.
TRACT 5:
THE NORTHWEST QUARTER (NW/4) OF SECTION TWENTY-FOUR (24), TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FIVE EAST (35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 9:
TRACT 1:
THE SOUTHEAST QUARTER (SE/4) OF SECTION ELEVEN (11), TOWNSHIP SIX NORTH (T6N),
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
SAVE AND EXCEPT THE FOLLOWING TRACT:
BEING 0.641 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 11, TOWNSHIP 6
NORTH, RANGE 35 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 0.641 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2018:
COMMENCING at a 1/2 inch rebar found for the common corner of Sections 12, 13
and 14 of said Township 6 North, Range 35 East and said Section 11;
THENCE South 89°12’55” West a distance of 359.60 feet along the common line of
said Sections 11 and 14;
THENCE North 00°47’05” West a distance of 228.01 feet for the southeast corner
hereof and the POINT OF BEGINNING;
THENCE South 89°42’22” West a distance of 135.52 feet to a point for the
southwest corner hereof and from which a 1/2 inch iron rod with cap marked “NM
3959” set for the south quarter corner of


C-2-8
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


said Section 11 bears South 00°47’05” East a distance of 229.17 feet and South
89°12’55” West a distance of 2139.50 feet along common line of said Sections 11
and 14;
THENCE North 01°14’17” West a distance of 203.40 feet to a point for the
northwest corner hereof;
THENCE North 89°10’45” East a distance of 138.03 feet to a point for the
northeast corner hereof;
THENCE South 00°31’47” East a distance of 204.65 feet to the POINT OF BEGINNING
containing 0.641 acres of land, more or less.
TRACT 2:
THE NORTHWEST QUARTER (NW/4) OF SECTION THIRTEEN (13), TOWNSHIP SIX NORTH (T6N),
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 3:
THE NORTHEAST QUARTER (NE/4) AND WEST HALF (W/2) OF SECTION FOURTEEN (14),
TOWNSHIP SIX NORTH (T6N), RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY,
NEW MEXICO.
AGREEMENT 10:
THE NORTH HALF (N/2), SECTION TWENTY-ONE (21), TOWNSHIP SEVEN NORTH (T7N), RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO:
LESS AND EXCEPT A TRACT OF LAND IN THE NORTHEAST QUARTER (NE/4)BEING DESCRIBED
AS FOLLOWS:
BEGINNING AT A POINT 1,734.12 FEET S89°46’W FROM THE NORTHEAST CORNER OF SAID
SECTION 21; THENCE S89°46’W, 937.53 FEET; THENCE S0°08’00”W, 760.66 FEET; THENCE
S89°10’17”E, 724.99 FEET; THENCE N30°50’30”E, 352.86 FEET; THENCE N17°35’26”E,
197.15 FEET; THENCE N05°15’02”W, 295.32 FEET TO THE POINT OF BEGINNING.
AGREEMENT 11:
TRACT 1:
ALL OF SECTION ONE (1), TOWNSHIP SIX NORTH (T6N), RANGE THIRTY-FIVE EAST (R35E),
N.M.P.M., CURRY COUNTY, NEW MEXICO.


C-2-9
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


TRACT 2:
THE EAST HALF (E/2) OF SECTION TWO (2), TOWNSHIP SIX NORTH (T6N), RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 3:
THE EAST HALF (E/2) OF SECTION THIRTY-FIVE (35), TOWNSHIP SEVEN NORTH (T7N),
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 4:
THE WEST HALF (W/2) OF SECTION THIRTY-ONE (31), TOWNSHIP SEVEN NORTH (T7N),
RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 12:
TRACT 1:
ALL OF SECTION NINETEEN (19) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE
EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2:
THE NORTH HALF (N/2) OF SECTION THIRTY (30) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 13:
TRACT 1 (Lease Tract 8):
THE NORTH HALF (N/2) OF SECTION THIRTY-THREE (33) IN TOWNSHIP SEVEN NORTH (T7N)
OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY NEW MEXICO.
TRACT 2 (Lease Tract 9):
ALL OF SECTION TWENTY-EIGHT (28) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
LESS AND EXCEPT:
A TRACT OF LAND BEING THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF THE
NORTHEAST QUARTER OF SECTION 28, TOWNSHIP 7 NORTH, RANGE 35 EAST, N.M.P.M.,
CURRY COUNTY, NEW MEXICO; SAID 10.138 ACRES OF LAND BEING MORE


C-2-10
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


PARTICULARLY DESCRIBED AS FOLLOWS AND AS SURVEYED UNDER THE SUPERVISION OF
WATSON PROFESSIONAL GROUP INC IN FEBRUARY, 2018:
COMMENCING at a capped iron rod marked “NM 3959” set for the east quarter corner
of said Section 28, and the POINT OF BEGINNING;
THENCE South 89°29’49” West, passing at a distance of 46.82 feet an iron rod set
for reference, along the south line of said northeast quarter continuing a total
distance of 667.31 feet to an iron rod set for the southwest corner hereof;
THENCE North 00°15’30” West a distance of 661.71 feet to an iron rod set for the
northwest corner hereof;
THENCE North 89°29’15” East a distance of 667.30 feet to a point in the east
line of said Section 28 for the northeast corner hereof and from which a capped
iron rod marked “NM 3959” set for the northeast corner of said Section 28 bears
N 00°15’32” W a distance of 1985.46 feet;
THENCE South 00°15’32” East a distance of 661.82 feet along the east line of
said Section 28 to the POINT OF BEGINNING.
TRACT 3 (Lease Tract 10):
THE EAST HALF (E/2) AND NORTHWEST QUARTER (NW/4) OF SECTION TWENTY-SEVEN (27) IN
TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY
COUNTY, NEW MEXICO.
LESS AND EXCEPT:
BEING 0.500 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 27, TOWNSHIP 7
NORTH, RANGE 35 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 0.500 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2018:
COMMENCING at a 1/2 inch iron rod with cap marked “NM 3959” set for the common
corner of Sections 21, 22 and 28 of said Township 7 North, Range 35 East and
said Section 27;
THENCE North 89°16’51” East a distance of 945.62 feet along the common line of
said Sections 22 and 27 to a point;
THENCE South 00°43’09” East a distance of 640.60 feet for the northwest corner
hereof and the POINT OF BEGINNING;


C-2-11
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE North 89°22’31” East a distance of 379.73 feet to a point for the
northeast corner hereof and from which a 1/2 inch iron rod with cap marked “NM
3959” set for the north quarter corner of said Section 27 bears North 00°43’09”
West a distance of 641.22 feet and North 89°16’51” East a distance of 1345.56
feet along common line of said Sections 22 and 27;
THENCE South 00°12’06” East a distance of 56.93 feet to a point for the
southeast corner hereof;
THENCE South 89°14’56” West a distance of 379.31 feet to a point for the
southwest corner hereof;
THENCE North 00°37’29” West a distance of 57.77 feet to the POINT OF BEGINNING
containing 0.500 acres of land, more or less.
TRACT 4 (Lease Tract 11):
THE WEST HALF (W/2) OF SECTION TWENTY-TWO (22) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 14:
ALL OF SECTION FIFTEEN (15) OF TOWNSHIP SIX NORTH (T6N), RANGE THIRTY-FIVE EAST
(R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 15:
TRACT 1:
THE SOUTH HALF (S/2) OF SECTION TWENTY-FOUR (24) IN TOWNSHIP SEVEN NORTH (T7N)
OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2:
THE NORTH HALF (N/2) AND THE SOUTHEAST QUARTER (SE/4) OF SECTION TWENTY-FIVE
(25) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M.,
CURRY COUNTY, NEW MEXICO.
TRACT 3:
THE SOUTHWEST QUARTER (SW/4) OF SECTION NINETEEN (19) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 4:


C-2-12
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE WEST HALF (W/2) OF SECTION THIRTY (30) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 5:
THE WEST HALF (W/2) OF SECTION NINE (9) IN TOWNSHIP SIX NORTH (T6N) OF RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 6:
THE SOUTHEAST QUARTER (SE/4) OF SECTION TEN (10) IN TOWNSHIP SIX NORTH (T6N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 7:
THE WEST HALF (W/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION ELEVEN (11) IN
TOWNSHIP SIX NORTH (T6N) OF RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY
COUNTY, NEW MEXICO.
TRACT 8:
THE SOUTH HALF (S/2) OF SECTION THIRTY (30) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 9:
THE NORTHEAST QUARTER (NE/4) OF SECTION EIGHT (8) IN TOWNSHIP SIX NORTH (T6N) OF
RANGE THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 16:
TRACT 1 (Lease Tract 5):
THE EAST HALF (E/2) OF SECTION THIRTY (30) TOWNSHIP SEVEN NORTH (T7N) RANGE
THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2 (Lease Tract 7):
ALL OF SECTION SIX (6) TOWNSHIP SIX NORTH (T6N) RANGE THIRTY-SIX EAST (R36E),
N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 17:
TRACT 1:


C-2-13
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE NORTHEAST QUARTER (NE/4) OF SECTION ELEVEN (11) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FOUR EAST (R34E), OF THE N.M.P.M., CURRY COUNTY, NEW
MEXICO.
TRACT 2:
THE SOUTHEAST QUARTER (SE/4) OF SECTION ELEVEN (11) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FOUR EAST (R34E) AND THE EAST HALF (E/2) OF SECTION
FOURTEEN (14) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FOUR EAST (R34E), OF
THE N.M.P.M., CURRY COUNTY, NEW MEXICO, LESS AND EXCEPT A TRACT BEING DESCRIBED
AS FOLLOWS:
BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER OF THE SOUTHEAST
QUARTER (NW/4SE/4) OF SECTION FOURTEEN (14), AND RUNNING 660 FEET NORTH; THENCE
330 FEET EAST; THENCE 660 FEET SOUTH; THENCE 330 FEET WEST TO THE PLACE OF
BEGINNING.
AGREEMENT 18:
TRACT 1:
THE NORTHWEST QUARTER (NW/4) OF SECTION THIRTY-FOUR (34) IN TOWNSHIP EIGHT NORTH
(T8N) OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW
MEXICO.
TRACT 2:
ALL OF SECTION THIRTY-THREE (33) IN TOWNSHIP EIGHT NORTH (T8N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 3:
THE WEST HALF (W/2) OF SECTION THREE (3) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 4:
ALL OF SECTION FOUR (4) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY FIVE EAST
(R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 5:


C-2-14
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE EAST HALF (E/2) AND THE SOUTHWEST QUARTER (SW/4) OF SECTION FIVE (5) IN
TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M.,
CURRY COUNTY, NEW MEXICO.
TRACT 6:
THE SOUTH HALF (S/2) OF SECTION EIGHT (8) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 7:
THE NORTH HALF (N/2) OF SECTION EIGHT (8) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 8:
THE NORTH HALF (N/2) OF SECTION NINE (9) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 9:
THE NORTHWEST QUARTER (NW/4) OF SECTION TEN (10) IN TOWNSHIP SEVEN NORTH (T7N)
OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 10:
ALL OF SECTION SEVENTEEN (17) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE
EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 11:
THE NORTHEAST QUARTER (NE/4) OF SECTION ONE (1) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FOUR EAST (R34E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 19:
TRACT 1:
THE EAST HALF OF THE NORTHEAST QUARTER (E/2NE/4); THE SOUTHEAST QUARTER (SE/4);
AND THE SOUTH HALF OF THE SOUTHWEST QUARTER (S/2SW/4) OF SECTION


C-2-15
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


TWENTY-NINE (29) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E),
OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2:
NORTHEAST QUARTER (NE/4) OF SECTION THIRTY-TWO (32) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW
MEXICO.
TRACT 3:
THE NORTHWEST QUARTER (NW/4) OF SECTION TWENTY (20) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW
MEXICO.
AGREEMENT 20:
TRACT 1:
THE SOUTHWEST QUARTER (SW/4) OF SECTION SIX (6) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2:
THE NORTH HALF (N/2) OF SECTION SEVEN (7) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 3:
THE SOUTH HALF (S/2) OF SECTION NINE (9) IN TOWNSHIP SEVEN NORTH (T7N), RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 21:
TRACT 1:
THE SOUTHEAST QUARTER (SE/4) OF SECTION TEN (10) IN TOWNSHIP SEVEN NORTH (T7N)
OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 2:


C-2-16
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE SOUTHWEST QUARTER (SW/4) OF SECTION TEN (10) IN TOWNSHIP SEVEN NORTH (T7N)
OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 3:
ALL OF SECTION FIFTEEN (15) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE
EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 4:
THE SOUTHEAST QUARTER (SE/4) OF SECTION TWENTY (20) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW
MEXICO.
TRACT 5:
THE SOUTHWEST QUARTER (SW/4) OF SECTION TWENTY (20) IN TOWNSHIP SEVEN NORTH
(T7N) OF RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW
MEXICO.
TRACT 6:
THE NORTHWEST QUARTER (NW/4), THE WEST HALF OF THE NORTHEAST QUARTER (W/2NE/4)
AND THE NORTH HALF OF THE SOUTHWEST QUARTER (N/2SW/4) OF SECTION TWENTY-NINE
(29), TOWNSHIP SEVEN NORTH (T7N) OF RANGE THIRTY-FIVE EAST (R35E), OF THE
N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 7:
ALL OF SECTION THIRTY-FOUR (34) IN TOWNSHIP SEVEN NORTH (T7N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 8:
THE WEST HALF (W/2) OF SECTION THIRTY-FIVE (35) IN TOWNSHIP SEVEN NORTH (T7N) OF
RANGE THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
TRACT 9:
THE WEST HALF (W/2) OF SECTION TWO (2) IN TOWNSHIP SIX NORTH (T6N) OF RANGE
THIRTY-FIVE EAST (R35E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.


C-2-17
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


AGREEMENT 22 (Substation):
A TRACT OF LAND BEING THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF THE
NORTHEAST QUARTER OF SECTION 28, TOWNSHIP 7 NORTH, RANGE 35 EAST, N.M.P.M.,
CURRY COUNTY, NEW MEXICO; SAID 10.138 ACRES OF LAND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS AND AS SURVEYED UNDER THE SUPERVISION OF WATSON
PROFESSIONAL GROUP INC IN FEBRUARY, 2018:
COMMENCING at a capped iron rod marked “NM 3959” set for the east quarter corner
of said Section 28, and the POINT OF BEGINNING;
THENCE South 89°29’49” West, passing at a distance of 46.82 feet an iron rod set
for reference, along the south line of said northeast quarter continuing a total
distance of 667.31 feet to an iron rod set for the southwest corner hereof;
THENCE North 00°15’30” West a distance of 661.71 feet to an iron rod set for the
northwest corner hereof;
THENCE North 89°29’15” East a distance of 667.30 feet to a point in the east
line of said Section 28 for the northeast corner hereof and from which a capped
iron rod marked “NM 3959” set for the northeast corner of said Section 28 bears
N 00°15’32” W a distance of 1985.46 feet;
THENCE South 00°15’32” East a distance of 661.82 feet along the east line of
said Section 28 to the POINT OF BEGINNING.
AGREEMENT 23 (O&M and Switchyard):
TWO TRACTS OF LAND OUT OF THE WEST HALF (W/2) OF SECTION FOURTEEN (14) AND THAT
PORTION OF THE EAST HALF (E/2) LYING WEST OF THE COUNTY ROAD AS SHOWN ON SURVEY
AND RECORDED IN BOOK “A” OF PLATS AT PAGE 93-A, IN TOWNSHIP SIX NORTH (T6N) OF
RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO, AND BEING
FURTHER DESCRIBED AS FOLLOWS:
TRACT 1:
A TRACT OF LAND BEING 5.625 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION
14, TOWNSHIP 6 NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY
COUNTY, NEW MEXICO AND BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THAT
PORTION OF THE EAST-HALF OF SAID SECTION 14 LYING WEST OF A COUNTY ROAD AND
CONVEYED TO WESLEY BARNETT AND DORIS JANE BARNETT BY DEED RECORDED IN BOOK 201,
PAGE 642; SAID 5.625 ACRES OF LAND


C-2-18
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS SURVEYED UNDER THE
SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL, 2016:
COMMENCING at an iron rod set for the common corner of said Section 14 and
Sections 13, 24 and 23 of said Township 6 North, Range 36 East, and from which a
½ inch iron rod found for the southeast corner of said Section 13 bears North
89°34’12” East a distance of 5297.77 feet and from said common corner a 2 inch
iron pipe found for the southeast corner of said Section 23 bears South
00°38’52” East a distance of 5281.73 feet;
THENCE South 89°15’40” West a distance of 242.03 feet along the south line of
said Section 14 to a point for the southwest corner of that certain tract
described as that portion of the east-half of said Section 14 lying east of a
county road and conveyed to LP&J Properties by deed recorded in Book 494, Page
1064 and the southeast corner of said Barnett tract, the southeast corner hereof
and THE POINT OF BEGINNING;
THENCE South 89°15’40” West a distance of 515.58 feet along the south line of
said Section 14 to a point for the southwest corner hereof and from which a PK
nail with tab found for the southwest corner of said Section 14 bears South
89°15’40” West a distance of 4530.53 feet along said south line;
THENCE North 00°44’20” West, passing at a distance of 60.00 feet an iron rod set
for reference in the north r-o-w line of State Highway 19, continuing in all a
distance of 478.00 feet to an iron rod set for the northwest corner hereof;
THENCE North 89°15’40” East, passing at a distance of 479.64 feet an iron rod
set for reference in the west r-o-w line of County Road D, continuing in all a
distance of 509.64 feet to a point in the centerline of said County Road D and
the west line of said LP&J Properties tract for the northeast corner hereof;
THENCE South 01°27’02” East a distance of 478.04 feet along said centerline and
the west line of said LP&J Properties tract to the POINT OF BEGINNING containing
5.625 acres of land, more or less, as shown hereon.
TRACT 2:
A TRACT OF LAND BEING 5.000 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION
14, TOWNSHIP 6 NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY
COUNTY, NEW MEXICO AND BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THE
WEST HALF AND A PORTION THE EAST HALF OF SAID SECTION 14 RECORDED IN BOOK 201,
PAGE 642; SAID 5.000 ACRES OF LAND BEING


C-2-19
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS SURVEYED UNDER THE SUPERVISION OF
WATSON PROFESSIONAL GROUP, INC. IN APRIL, 2016:
COMMENCING at a 1/2 inch iron rod found for the northwest corner of said Section
14;
THENCE North 89°12’19” East a distance of 2160.15 feet along the north line of
said Section 14 to a 1/2 inch capped iron rod set for the northwest corner
hereof and THE POINT OF BEGINNING;
THENCE North 89°12’19” East a distance of 544.50 feet along the north line of
said Section 14 to a 1/2 inch capped iron rod set for the northeast corner
hereof and from which a R.R. Spike found for the northeast corner of said
Section 14 bears North 89°12’19” East a distance of 2591.63 feet;
THENCE South 00°47’41” East a distance of 400.00 feet to a 1/2 inch capped iron
rod set for the southeast corner hereof;
THENCE South 89°12’19” West a distance of 544.50 feet to a 1/2 inch capped iron
rod set for the southwest corner hereof;
THENCE North 00°47’41” West a distance of 400.00 feet to the POINT OF BEGINNING
containing 5.000 acres of land, more or less, as shown hereon.
SAVE AND EXCEPT THE FOLLOWING TWO PARCELS (A and B):
PARCEL A:
BEING 0.221 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 14, TOWNSHIP 6
NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO
AND BEING A PORTION OF THAT CERTAIN 5.000 ACRE TRACT SURVEYED HEREWITH AND
DESCRIBED AS BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THE WEST HALF
AND A PORTION THE EAST HALF OF SAID SECTION 14 RECORDED IN BOOK 201, PAGE 642;
SAID 0.221 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2016:
COMMENCING at a 1/2 inch iron rod found for the northwest corner of said Section
14;
THENCE North 89°12’19” East a distance of 2173.68 feet along the north line of
said Section 14 to a point for the northwest corner hereof and the POINT OF
BEGINNING;
THENCE North 89°12’19” East a distance of 129.27 feet along said north line of
Section 14 to a point for the northeast corner hereof and from which a railroad
spike found for the northeast corner of said Section 14 bears North 89°12’19”
East a distance of 2993.40 feet;


C-2-20
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE South 40°13’12” West a distance of 75.12 feet to a point for an angle
point hereof;
THENCE South 00°00’01” West a distance of 90.01 feet to a point in the north
line of that certain 0.781 acre tract surveyed herewith and described as being
of portion of that certain 5.000 acre tract also surveyed herewith and described
as being a portion of that certain tract described as the west half and a
portion of the east half of said Section 14 recorded in Book 201, Page 642 of
Curry County, New Mexico for the southeast corner hereof and from which a ½ iron
rod set for the most northerly northeast corner of said 0.781 acre tract bears
North 90°00’00” East a distance of 129.97 feet;
THENCE North 89°59’59” West a distance of 30.00 feet along said north line of
said 0.781 acre tract to a ½ inch iron rod set for the northwest corner of said
0.781 acre tract and the southwest corner hereof;
THENCE North 00°00’01” East a distance of 90.01 feet to a point for an angle
point hereof;
THENCE North 42°24’24” West a distance of 75.25 feet to the POINT OF BEGINNING
containing 0.221 acres of land, more or less.
PARCEL B:
BEING 0.781 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 14, TOWNSHIP 6
NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO
AND BEING A PORTION OF THAT CERTAIN 5.000 ACRE TRACT SURVEYED HEREWITH AND
DESCRIBED AS BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THE WEST HALF
AND A PORTION THE EAST HALF OF SAID SECTION 14 RECORDED IN BOOK 201, PAGE 642;
SAID 0.781 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2016:
COMMENCING at a 1/2 inch iron rod found for the northwest corner of said Section
14;
THENCE North 89°12’19” East a distance of 2224.44 feet along the north line of
said Section 14 to a point;
THENCE South 00°00’00” East a distance of 146.27 feet to a 1/2 inch capped iron
rod set for the northwest corner hereof and the POINT OF BEGINNING;
THENCE North 90°00’00” East a distance of 159.98 feet to a 1/2 inch capped iron
rod set for the northeast corner hereof and from which a R.R. Spike found for
the northeast corner of said Section


C-2-21
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


14 bears North 00°00’00” West a distance of 148.49 feet and North 89°12’19” East
a distance of 2911.85 feet;
THENCE South 00°00’00” West a distance of 32.60 feet to a 1/2 inch capped iron
rod set;
THENCE North 90°00’00” East a distance of 23.74 feet to a 1/2 inch capped iron
rod set;
THENCE South 00°01’50” West a distance of 46.00 feet to a 1/2 inch capped iron
rod set;
THENCE South 36°43’05” East a distance of 13.90 feet to a 1/2 inch capped iron
rod set;
THENCE South 00°00’00” East a distance of 95.22 feet to a 1/2 inch capped iron
rod set for the southeast corner hereof and from which a 1/2 inch capped iron
rod set for the southeast corner of said 5.000 acre tract bears South 00°00’00”
East a distance of 66.14 feet and North 89°12’19” East a distance of 293.74
feet;
THENCE North 90°00’00” West a distance of 192.00 feet to a 1/2 inch capped iron
rod set for the southwest corner hereof and from which a 1/2 inch capped iron
rod set for the southwest corner of said 5.000 acre tract bears South 00°00’00”
East a distance of 68.80 feet and South 89°12’19” West a distance of 58.74 feet;
THENCE North 00°00’00” West a distance of 184.96 feet to the POINT OF BEGINNING
containing 0.781 acres of land, more or less.
AGREEMENT 24 (Transmission):
A ONE HUNDRED FIFTY FOOT (150’) WIDE CORRIDOR STARTING IN SECTION FOURTEEN (14),
TOWNSHIP SIX NORTH (T6N), RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY,
NEW MEXICO PURSUANT TO THAT CERTAIN SPECIAL WARRANTY DEED RECORDED JUNE 3, 2016
AS DOCUMENT NO. 201603928, IN BOOK 2016 OF THE CURRY COUNTY RECORDS, PAGE 3928.
SAID CORRIDOR GENERALLY RUNNING ADJACENT TO CURRY ROAD 34 THROUGH THE FOLLOWING
DESCRIBED TRACTS:
PARENT TRACT 1 (Transmission):
THE WEST HALF (W/2) OF SECTION FOURTEEN (14) AND THAT PORTION OF THE EAST HALF
(E/2) LYING WEST OF THE COUNTY ROAD AS SHOWN ON SURVEY AND RECORDED IN BOOK “A”
OF PLATS AT PAGE 93-A, IN TOWNSHIP SIX NORTH (T6N) OF RANGE THIRTY-SIX EAST
(R36E), N.M.P.M., CURRY COUNTY NEW MEXICO.
SAVE AND EXCEPT THE FOLLOWING TWO PARCELS (A & B):


C-2-22
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


PARCEL A (O & M Parcel):

A TRACT OF LAND BEING 5.625 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION
14, TOWNSHIP 6 NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY
COUNTY, NEW MEXICO AND BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THAT
PORTION OF THE EAST-HALF OF SAID SECTION 14 LYING WEST OF A COUNTY ROAD AND
CONVEYED TO WESLEY BARNETT AND DORIS JANE BARNETT BY DEED RECORDED IN BOOK 201,
PAGE 642; SAID 5.625 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS
AND AS SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN
APRIL, 2016:
COMMENCING at an iron rod set for the common corner of said Section 14 and
Sections 13, 24 and 23 of said Township 6 North, Range 36 East, and from which a
½ inch iron rod found for the southeast corner of said Section 13 bears North
89°34’12” East a distance of 5297.77 feet and from said common corner a 2 inch
iron pipe found for the southeast corner of said Section 23 bears South
00°38’52” East a distance of 5281.73 feet;
THENCE South 89°15’40” West a distance of 242.03 feet along the south line of
said Section 14 to a point for the southwest corner of that certain tract
described as that portion of the east-half of said Section 14 lying east of a
county road and conveyed to LP&J Properties by deed recorded in Book 494, Page
1064 and the southeast corner of said Barnett tract, the southeast corner hereof
and THE POINT OF BEGINNING;
THENCE South 89°15’40” West a distance of 515.58 feet along the south line of
said Section 14 to a point for the southwest corner hereof and from which a PK
nail with tab found for the southwest corner of said Section 14 bears South
89°15’40” West a distance of 4530.53 feet along said south line;
THENCE North 00°44’20” West, passing at a distance of 60.00 feet an iron rod set
for reference in the north r-o-w line of State Highway 19, continuing in all a
distance of 478.00 feet to an iron rod set for the northwest corner hereof;
THENCE North 89°15’40” East, passing at a distance of 479.64 feet an iron rod
set for reference in the west r-o-w line of County Road D, continuing in all a
distance of 509.64 feet to a point in the centerline of said County Road D and
the west line of said LP&J Properties tract for the northeast corner hereof;
THENCE South 01°27’02” East a distance of 478.04 feet along said centerline and
the west line of said LP&J Properties tract to the POINT OF BEGINNING containing
5.625 acres of land, more or less, as shown hereon.


C-2-23
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


PARCEL B (Switchyard Parcel):
A TRACT OF LAND BEING 5.000 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION
14, TOWNSHIP 6 NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY
COUNTY, NEW MEXICO AND BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THE
WEST HALF AND A PORTION THE EAST HALF OF SAID SECTION 14 RECORDED IN BOOK 201,
PAGE 642; SAID 5.000 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS
AND AS SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN
APRIL, 2016:
COMMENCING at a 1/2 inch iron rod found for the northwest corner of said Section
14;
THENCE North 89°12’19” East a distance of 2160.15 feet along the north line of
said Section 14 to a 1/2 inch capped iron rod set for the northwest corner
hereof and THE POINT OF BEGINNING;
THENCE North 89°12’19” East a distance of 544.50 feet along the north line of
said Section 14 to a 1/2 inch capped iron rod set for the northeast corner
hereof and from which a R.R. Spike found for the northeast corner of said
Section 14 bears North 89°12’19” East a distance of 2591.63 feet;
THENCE South 00°47’41” East a distance of 400.00 feet to a 1/2 inch capped iron
rod set for the southeast corner hereof;
THENCE South 89°12’19” West a distance of 544.50 feet to a 1/2 inch capped iron
rod set for the southwest corner hereof;
THENCE North 00°47’41” West a distance of 400.00 feet to the POINT OF BEGINNING
containing 5.000 acres of land, more or less, as shown hereon.
PARENT TRACT 2 (Transmission):
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION FIFTEEN (15) IN
TOWNSHIP SIX NORTH (T6N) OF RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY
COUNTY, NEW MEXICO.
PARENT TRACT 3 (Transmission):
THE NORTHWEST QUARTER (NW/4) AND THE SOUTHWEST QUARTER (SW/4) OF SECTION SEVEN
(7) IN TOWNSHIP SIX NORTH (T6N) OF RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY
COUNTY, NEW MEXICO.
PARENT TRACT 4 (Transmission):


C-2-24
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE NORTH HALF (N/2) OF SECTION EIGHTEEN (18), TOWNSHIP SIX NORTH (T6N), RANGE
THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO:
LESS AND EXCEPT THE EAST 45.8 ACRES OF THE NORTHEAST QUARTER OF SECTION 18,
TOWNSHIP 6 NORTH, RANGE 36 EAST, N.M.P.M., BEING DESCRIBED AS FOLLOWS: BEGINNING
AT THE NORTHEAST CORNER OF SAID NORTHEAST QUARTER AND THENCE WEST 755.7 FEET,
THENCE SOUTH 2640 FEET, THENCE EAST 755.7 FEET, THENCE NORTH 2640 FEET, TO THE
POINT OF BEGINNING.
PARENT TRACT 5 (Transmission):
EAST HALF (E/2) SECTION THIRTEEN (13), TOWNSHIP SIX NORTH (T6N), RANGE
THIRTY-FIVE EAST (R35E), N.M.P.M., CURRY COUNTY, NEW MEXICO,
LESS AND EXCEPT:
A TRACT OF LAND IN THE SOUTHWEST (SW) CORNER OF THE SOUTHEAST QUARTER (SE/4)
SECTION 13, TOWNSHIP 6N, RANGE 35E, N.M.P.M., CURRY COUNTY, NEW MEXICO;
BEGINNING AT THE SOUTH QUARTER CORNER, WHICH IS S89° 46’31” E, A DISTANCE OF
2678.61 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 13; THENCE N0°31’48” E
ALONG THE WEST LINE OF THE EAST HALF OF SAID SECTION 13, A DISTANCE OF 435.0
FEET;
THENCE S89°46’31” E PARALLEL TO THE SOUTH LINE OF SAID SECTION 13, A DISTANCE OF
252.0 FEET;
THENCE S0°31’48” W PARALLEL TO THE WEST LINE OF THE EAST HALF OF SAID SECTION
13, A DISTANCE OF 435.0 FEET;
THENCE N89°46’31” W ALONG THE SOUTH LINE OF SAID SECTION 13, A DISTANCE OF 252.0
FEET TO THE POINT OF BEGINNING.
PARENT TRACT 6 (Transmission):
THE NORTHWEST QUARTER (NW/4) OF SECTION FIFTEEN (15) IN TOWNSHIP SIX NORTH (T6N)
OF RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
PARENT TRACT 7 (Transmission):


C-2-25
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THE NORTH HALF (N/2) OF SECTION SIXTEEN (16) IN TOWNSHIP SIX NORTH (T6N) OF
RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
PARENT TRACT 8 (Transmission):
THE NORTH HALF (N/2) OF SECTION SEVENTEEN (17) IN TOWNSHIP SIX NORTH (T6N) OF
RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
PARENT TRACT 9 (Transmission):
A TRACT OF LAND IN THE NORTHEAST QUARTER (NE/4) OF SECTION EIGHTEEN (18) IN
TOWNSHIP SIX NORTH (T6N) OF RANGE THIRTY-SIX EAST (R36E) OF THE N.M.P.M., CURRY
COUNTY, NEW MEXICO, BEING DESCRIBED AS FOLLOWS:
THE EAST 45.8 ACRES OF THE NORTHEAST QUARTER OF SAID SECTION 18, BEGINNING AT
THE NORTHEAST CORNER OF SAID NORTHEAST QUARTER AND THENCE WEST 755.7 FEET,
THENCE SOUTH 2640 FEET, THENCE EAST 755.7 FEET, THENCE NORTH 2640 FEET TO THE
POINT OF BEGINNING.
PARENT TRACT 10 (Transmission):
THE EAST HALF (E/2) OF SECTION SEVEN (7) IN TOWNSHIP SIX NORTH (T6N) OF RANGE
THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 25 (Transmission)
BEING 16.550 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTIONS 14 AND 15,
TOWNSHIP 6 NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY,
NEW MEXICO; SAID 16.550 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
COMMENCING at a 1/2 inch iron rod found for the common corner of Sections 10 and
11 of said Township 6 North, Range 36 East and said Sections 14 and 15;
THENCE South 01°06’25” East a distance of 30.36 feet along the common line of
said Sections 14 and 15 to a point for an angle point hereof and the POINT OF
BEGINNING;
THENCE North 89°13’08” East a distance of 2159.98 feet to a point in the west
line of that certain 5.000 acre tract recorded in Book 2016, Page 3928 and Book
2016, Page 4089 for the northeast corner hereof and from which the northwest
corner of said 5.000 acre tract bears North 00°47’41” West a distance of 30.88
feet;


C-2-26
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE South 00°47’41” East a distance of 150.00 feet along said west line of
said 5.000 acre tract to a point for the southeast corner hereof and from which
the southwest corner of said 5.000 acre tract bears South 00°47’41” East a
distance of 219.12 feet;
THENCE South 89°13’08” West a distance of 2159.17 feet to a point on said common
line of said Sections 14 and 15 for an angle point hereof and from which a 1/2
inch iron rod with cap marked “NM 3959” set for the west quarter corner of said
Section 14 bears South 01°06’25” East a distance of 2457.46 feet along said
common line of said Sections 14 and 15;
THENCE South 89°00’52” West a distance of 2647.12 feet to a point in the west
line of the northeast quarter of said Section 15 for the southwest corner
hereof;
THENCE North 00°38’05” West a distance of 150.00 feet along said west line of
said northeast quarter of said Section 15 to a point for the northwest corner
hereof and from which a railroad fence tie found bears North 00°42’14” West a
distance of 4.79 feet and from said northwest corner a 1/2 inch iron rod with
cap marked “NM 3959” set for the common quarter corner of said Sections 10 and
15 bears North 00°38’05” West a distance of 36.46 feet;
THENCE North 89°00’52” East a distance of 2645.88 feet to the POINT OF BEGINNING
containing 16.550 acres of land, more or less, as shown hereon.
AGREEMENT 26 (Transmission):
BEING 15.641 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 18, TOWNSHIP 6
NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 15.641 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING at a 2 inch iron pipe found for the common corner of Sections 12 and
13, Township 6 North, Range 35 East, N.M.P.M., Section 7 of said Township 6
North, Range 36 East and said Section 18;
THENCE South 00°21’10” East a distance of 22.57 feet along the common line of
said Sections 13 and 18 to a point for the northwest corner hereof and the POINT
OF BEGINNING and from which a railroad fence tie found bears North 89°56’22”
West a distance of 0.48 feet;
THENCE North 89°39’16” East a distance of 4542.01 feet to a point in the west
line of that certain 45.8 acre tract recorded in Book 527, Page 2143 for the
northeast corner hereof and from which a 3 inch iron pipe fence corner post
found bears South 89°39’16” West a distance of 49.47 feet;
THENCE South 00°20’44” East a distance of 150.00 feet to a point for the
southeast corner hereof;


C-2-27
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE South 89°39’15” West a distance of 4542.00 feet to a point on said common
line of said Sections 13 and 18 for the southwest corner hereof and from which
1/2 inch iron rod with cap marked “NM 3959” set for the west quarter corner of
said Section 18 bears South 00°21’10” East a distance of 2454.56 feet along said
common line of said Sections 13 and 18;
THENCE North 00°21’10” West a distance of 150.00 feet along said common line of
said Sections 13 and 18 to the POINT OF BEGINNING containing 15.641 acres of
land, more or less, as shown hereon.
AGREEMENT 27 (Transmission):
BEING 4.168 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 13, TOWNSHIP 6
NORTH, RANGE 35 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 4.168 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2018:
COMMENCING at a 2 inch iron pipe found for the common corner of Sections 7 and
18, Township 6 North, Range 36 East, N.M.P.M., Section 12 of said Township 6
North, Range 35 East and said Section 13;
THENCE South 00°21’10” East a distance of 22.57 feet along the common line of
said Sections 13 and 18 to a point for an ell corner hereof and the POINT OF
BEGINNING and from which a railroad fence tie found bears North 89°56’22” West a
distance of 0.48 feet;
THENCE South 00°21’10” East a distance of 150.00 feet along said common line of
said Sections 13 and 18 to a point for an ell corner hereof and from which 1/2
inch iron rod with cap marked “NM 3959” set for the east quarter corner of said
Section 13 bears South 00°21’10” East a distance of 2454.56 feet along said
common line of said Sections 13 and 18;
THENCE North 89°56’22” West a distance of 168.04 feet to a point for an interior
corner hereof;
THENCE South 26°28’19” East a distance of 341.84 feet to a point for an ell
corner hereof;
THENCE South 63°31’41” West a distance of 150.00 feet to a point for an ell
corner hereof;
THENCE North 26°28’19” West a distance of 416.73 feet to a point for an interior
corner hereof;
THENCE North 89°56’22” West a distance of 470.09 feet to a point for an ell
corner hereof;
THENCE North 00°03’38” East a distance of 150.00 feet to a point for an ell
corner hereof;
THENCE South 89°56’22” East a distance of 395.20 feet to a point for an interior
corner hereof;


C-2-28
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE North 26°28’19” East a distance of 25.86 feet to a point on the common
line of said Sections 12 and 13 for an ell corner hereof;
THENCE South 89°51’42” East a distance of 167.77 feet along said common line of
said Sections 12 and 13 to a point for an ell corner hereof;
THENCE South 26°28’19” East a distance of 25.61 feet to a point for an interior
corner hereof;
THENCE South 89°56’22” East a distance of 241.85 feet to the POINT OF BEGINNING
containing 4.168 acres of land, more or less, as shown hereon.
AGREEMENT 28 (Transmission):
BEING 45.691 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTIONS 15, 16 AND
17, TOWNSHIP 6 NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY
COUNTY, NEW MEXICO; SAID 45.691 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:
COMMENCING at a 1/2 inch iron rod with cap marked “NM 3959” set for the common
corner of Sections 7, 8 and 18 of said Township 6 North, Range 36 East and said
Section 17;
THENCE South 00°19’56” East a distance of 30.83 feet along the common line of
said Sections 17 and 18 to a point for the northwest corner hereof and the POINT
OF BEGINNING and from which a 10-inch cedar fence corner post found bears North
84°54’42” East a distance of 31.62 feet;
THENCE North 89°03’12” East a distance of 5313.31 feet to a point on the common
line of said Sections 16 and 17 for an angle point hereof and from which a
t-post fence corner post found bears South 89°04’42” West a distance of 3.09
feet and from said angle point a 2 inch iron pipe found for the common corner of
Sections 8 and 9 of said Township 6 North, Range 36 East and said Sections 16
and 17 bears North 00°24’07” West a distance of 29.80 feet along said common
line of said Sections 16 and 17;
THENCE North 89°37’50” East a distance of 5305.38 feet to a point on the common
line of said Sections 15 and 16 for an angle point hereof and from which a 1/2
inch iron rod found for the common corner of Section 10 of said Township 6
North, Range 36 East and said Sections 9, 15 and 16 bears North 00°21’05” West a
distance of 29.25 feet along said common line of said Sections 15 and 16;
THENCE North 89°19’29” East a distance of 2649.70 feet to a point for the
northeast corner hereof and from which a railroad fence tie found bears North
00°42’14” West a distance of 4.79 feet and from said northeast corner a 1/2 inch
iron rod with cap marked “NM 3959” set for the north quarter corner of said
Section 15 bears North 00°38’05” West a distance of 36.46 feet;


C-2-29
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE South 00°38’05” East a distance of 150.00 feet to a point for the
southeast corner hereof;
THENCE South 89°19’29” West a distance of 2650.44 feet to a point on said common
line of said Sections 15 and 16 for an angle point hereof;
THENCE South 89°37’50” West a distance of 5305.25 feet to a point on said common
line of said Sections 16 and 17 for an angle point hereof;
THENCE South 89°03’12” West a distance of 5313.49 feet to a point on said common
line of said Sections 17 and 18 for the southwest corner hereof from which a 1/2
inch iron rod found for the west quarter corner of said Section 17 bears South
00°19’56” East a distance of 2465.20 feet along said common line of said
Sections 17 and 18;
THENCE North 00°19’56” West a distance of 150.01 feet along said common line of
said Sections 17 and 18 to the POINT OF BEGINNING containing 45.691 acres of
land, more or less, as shown hereon.
AGREEMENT 29 (Transmission):
BEING 2.602 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 18, TOWNSHIP 6
NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 2.602 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING at a 1/2 inch iron rod with cap marked “NM 3959” set for the common
corner of Sections 7, 8 and 17 of said Township 6 North, Range 36 East and said
Section 18;
THENCE South 00°19’56” East a distance of 30.83 feet along the common line of
said Sections 17 and 18 to a point for the northeast corner hereof and the POINT
OF BEGINNING and from which a 10 inch cedar fence corner post found bears South
89°41’58” West a distance of 24.65 feet;
THENCE South 00°19’56” East a distance of 150.01 feet along said common line of
said Sections 17 and 18 to a point for the southeast corner hereof and from
which a 1/2 inch iron rod found for the east quarter corner of said Sections 18
bears South 00°19’56” East a distance of 2465.20 feet along said common line of
said Sections 17 and 18;
THENCE South 89°42’00” West a distance of 755.66 feet to a point in the west
line of the residue of that certain North Half of said Section 18 recorded in
Book 422, Page 892 for the southwest corner hereof;


C-2-30
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE North 00°20’44” West a distance of 150.00 feet to a point for the
northwest corner hereof and from which a 3 inch iron pipe fence corner post
found bears South 89°39’34” West a distance of 49.47 feet;
THENCE North 89°41’58” East a distance of 755.70 feet to the POINT OF BEGINNING
containing 2.602 acres of land, more or less, as shown hereon.
AGREEMENT 30 (Common Facilities)
TWO PARCELS OF LAND OUT OF THE WEST HALF (W/2) OF SECTION FOURTEEN (14) AND THAT
PORTION OF THE EAST HALF (E/2) LYING WEST OF THE COUNTY ROAD AS SHOWN ON SURVEY
AND RECORDED IN BOOK “A” OF PLATS AT PAGE 93-A, IN TOWNSHIP SIX NORTH (T6N) OF
RANGE THIRTY-SIX EAST (R36E), N.M.P.M., CURRY COUNTY NEW MEXICO, AND BEING
DESCRIBED AS FOLLOWS
PARCEL A:
BEING 0.221 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 14, TOWNSHIP 6
NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO
AND BEING A PORTION OF THAT CERTAIN 5.000 ACRE TRACT SURVEYED HEREWITH AND
DESCRIBED AS BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THE WEST HALF
AND A PORTION THE EAST HALF OF SAID SECTION 14 RECORDED IN BOOK 201, PAGE 642;
SAID 0.221 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2016:
COMMENCING at a 1/2 inch iron rod found for the northwest corner of said Section
14;
THENCE North 89°12’’19” East a distance of 2173.68 feet along the north line of
said Section 14 to a point for the northwest corner hereof and the POINT OF
BEGINNING;
THENCE North 89°12’’19” East a distance of 129.27 feet along said north line of
Section 14 to a point for the northeast corner hereof and from which a railroad
spike found for the northeast corner of said Section 14 bears North 89°12’’19”
East a distance of 2993.40 feet;
THENCE South 40°13’12” West a distance of 75.12 feet to a point for an angle
point hereof;
THENCE South 00°00’01” West a distance of 90.01 feet to a point in the north
line of that certain 0.781 acre tract surveyed herewith and described as being
of portion of that certain 5.000 acre tract also surveyed herewith and described
as being a portion of that certain tract described as the west half and a
portion of the east half of said Section 14 recorded in Book 201, Page 642 of
Curry County, New Mexico for the southeast corner hereof and from which a ½ iron
rod set for the most


C-2-31
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


northerly northeast corner of said 0.781 acre tract bears North 90°00’00” East a
distance of 129.97 feet;
THENCE North 89°59’59” West a distance of 30.00 feet along said north line of
said 0.781 acre tract to a ½ inch iron rod set for the northwest corner of said
0.781 acre tract and the southwest corner hereof;
THENCE North 00°00’01” East a distance of 90.01 feet to a point for an angle
point hereof;
THENCE North 42°24’24” West a distance of 75.25 feet to the POINT OF BEGINNING.
PARCEL B:
BEING 0.781 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 14, TOWNSHIP 6
NORTH, RANGE 36 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO
AND BEING A PORTION OF THAT CERTAIN 5.000 ACRE TRACT SURVEYED HEREWITH AND
DESCRIBED AS BEING A PORTION OF THAT CERTAIN TRACT DESCRIBED AS THE WEST HALF
AND A PORTION THE EAST HALF OF SAID SECTION 14 RECORDED IN BOOK 201, PAGE 642;
SAID 0.781 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS AND AS
SURVEYED UNDER THE SUPERVISION OF WATSON PROFESSIONAL GROUP, INC. IN APRIL,
2016:
COMMENCING at a 1/2 inch iron rod found for the northwest corner of said Section
14;
THENCE North 89°12’19” East a distance of 2224.44 feet along the north line of
said Section 14 to a point;
THENCE South 00°00’00” East a distance of 146.27 feet to a 1/2 inch capped iron
rod set for the northwest corner hereof and the POINT OF BEGINNING;
THENCE North 90°00’00” East a distance of 159.98 feet to a 1/2 inch capped iron
rod set for the northeast corner hereof and from which a R.R. Spike found for
the northeast corner of said Section 14 bears North 00°00’00” West a distance of
148.49 feet and North 89°12’19” East a distance of 2911.85 feet;
THENCE South 00°00’00” West a distance of 32.60 feet to a 1/2 inch capped iron
rod set;
THENCE North 90°00’00” East a distance of 23.74 feet to a 1/2 inch capped iron
rod set;
THENCE South 00°01’50” West a distance of 46.00 feet to a 1/2 inch capped iron
rod set;
THENCE South 36°43’05” East a distance of 13.90 feet to a 1/2 inch capped iron
rod set;


C-2-32
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE South 00°00’00” East a distance of 95.22 feet to a 1/2 inch capped iron
rod set for the southeast corner hereof and from which a 1/2 inch capped iron
rod set for the southeast corner of said 5.000 acre tract bears South 00°00’00”
East a distance of 66.14 feet and North 89°12’19” East a distance of 293.74
feet;
THENCE North 90°00’00” West a distance of 192.00 feet to a 1/2 inch capped iron
rod set for the southwest corner hereof and from which a 1/2 inch capped iron
rod set for the southwest corner of said 5.000 acre tract bears South 00°00’00”
East a distance of 68.80 feet and South 89°12’19” West a distance of 58.74 feet;
THENCE North 00°00’00” West a distance of 184.96 feet to the POINT OF BEGINNING.
AGREEMENT 31 (Laydown Area):
A TEN (10) ACRE TRACT OF LAND IN THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER
(NW/4NW/4) OF SECTION TWENTY-THREE (23), TOWNSHIP SIX NORTH (T6N), RANGE
THIRTY-SIX EAST (R36E), OF THE N.M.P.M., CURRY COUNTY, NEW MEXICO.
AGREEMENT 32 (Laydown Area):
BEING 10.000 ACRES OF LAND LYING IN AND BEING SITUATED IN SECTION 10, TOWNSHIP 6
NORTH, RANGE 35 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CURRY COUNTY, NEW MEXICO;
SAID 10.000 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING at a 1/2 inch iron rod with cap marked “NM 3959” set for the common
corner of Sections 11, 14 and 15 of said Township 6 North, Range 35 East and
said Section 10;
THENCE South 89°22’33” West a distance of 788.96 feet along the common line of
said Sections 10 and 15 to a point for the southeast corner hereof and the POINT
OF BEGINNING;
THENCE South 89°22’33” West a distance of 670.00 feet along said common line of
said Sections 10 and 15 to a point for the southwest corner hereof and from
which a 1/2 inch iron rod with cap marked “NM 3959” set for the south quarter
corner of said Section 10 bears South 89°22’33” West a distance of 1198.60 feet
along said common line of said Sections 10 and 15;
THENCE North 00°16’45” West a distance of 650.16 feet to a point for the
northwest corner hereof;
THENCE North 89°22’33” East a distance of 670.00 feet to a point for the
northeast corner hereof;


C-2-33
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


THENCE South 00°16’45” East a distance of 650.16 feet to the POINT OF BEGINNING
containing 10.000 acres of land, more or less, as shown hereon.


C-2-34
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX D: DOCUMENTS & KEY COUNTERPARTIES
GRADY TRANSACTION
I. Material Project Agreements & Key Counterparties
Asset Purchase Agreement:
Asset Purchase Agreement, dated as of November 11, 2015, by and among Arabella
Wind, LLC, Pattern Renewables LP, and AltEnergy Transmission, LLC, as (i)
partially assigned by Pattern Renewables 2 LP (as assignee of Pattern Renewables
LP) to Project Company pursuant to the Assignment and Assumption Agreement,
dated as of February 5, 2018, by and between Pattern Renewables 2 LP and Project
Company, (ii) partially assigned by Arabella Wind, LLC to TL Finance, LLC
pursuant to the Assignment and Assumption Agreement, dated as of August 7, 2019,
to which Project Company consented in that certain Consent to Assignment, dated
as of August 7, 2019 and (iii) amended by that certain Consent and Agreement,
dated as of August 7, 2019, by and among Project Company, TL Finance, LLC,
AltEnergy Transmission, LLC, Arabella Wind, LLC and ING Capital LLC
Balance of Plant Agreement (“BOP Contract”):
Engineering, Procurement and Construction Agreement, dated as of May 1, 2018, as
amended by (i) that certain Amendment No. 1 to Engineering, Procurement and
Construction Agreement, dated as of June 22, 2018, (ii) that certain Scope
Change Order No. 1 dated as of January 30, 2019, (iii) that certain Scope Change
Order No. 2 dated as of February 5, 2019, (iv) that certain Scope Change Order
No. 3 dated as of May 24, 2019, and (v) that certain Scope Change Order No. 4
dated as of July 20, 2019, between the Project Company and the BOP Contractor.
BOP Contractor (“BOP Contractor”):
Blattner Energy, Inc.
BOP Parent Guarantee:
Parent Company Guarantee, dated as of June 29, 2018, by Blattner Holding Company
in favor of the Project Company.



D-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Common Facilities Operation and Maintenance Agreement:
Common Facilities Operation and Maintenance Agreement, dated as of June 30,
2016, by and among Broadview Energy KW, LLC, Broadview Energy JN, LLC, the
Project Company and Pattern Operators LP.
Consents:
“Consents” as listed in Annex 2, section II of the ECCA (“Intercreditor and
Shared Collateral Documents”) are incorporated herein by reference, except for
those terminated on September 26, 2019.
Co-tenancy, Common Facilities and Easement Agreement (“Common Facilities
Agreement”):
Co-tenancy, Common Facilities and Easement Agreement, dated as of June 30, 2016,
by and among Broadview Energy KW, LLC, Broadview Energy JN, LLC and the Project
Company. 
Interconnection Agreement:
Standard Large Generator Interconnection Agreement, dated September 11, 2015,
between the Project Company and Western Interconnect LLC (as assignee of Tres
Amigas, LLC pursuant to that certain Assignment and Assumption Agreement dated
as of November 5, 2015), as amended on April 19, 2016, October 12, 2016 and May
11, 2018.
Interconnection Provider:
Western Interconnect LLC, a Delaware limited liability company
IRB Documents (“IRB Documents”)
 
1. Bond Purchase Agreement:
Bond Purchase Agreement, dated as of July 13, 2018, among the Village of Grady,
New Mexico, the IRB Purchaser and the Project Company.
2. Indenture:
Indenture, dated as of July 13, 2018, among the Village of Grady, New Mexico,
the Project Company, the IRB Purchaser and Deutsche Bank National Trust Company,
as depositary.
3. Lease Agreement:
Lease Agreement, dated as of July 13, 2018, between the Village of Grady, New
Mexico and the Project Company.
4. Sublease Agreement:
Sublease Agreement, dated as of July 13, 2018, between the Project Company and
the Village of Grady, New Mexico.
5. Conveyancing Documents:
Conveyancing Documents (as defined in the Lease Agreement), dated as of July 13,
2018, between the Village of Grady, New Mexico and the Project Company.



D-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


6. Agreement of Partial Redemption:
Agreement of Partial Redemption of $353,000,000 Village of Grady, New Mexico
Taxable Industrial Revenue Bonds (Grady Wind Energy Center, LLC Project), Series
2018GWE, dated as of September 26, 2019, among the Village of Grady, New Mexico,
the IRB Purchaser, the Project Company and Deutsche Bank National Trust Company.
Management, Operation and Maintenance Agreement (MOMA):
Management, Operation and Maintenance Agreement, dated as of July 13, 2018,
between the Project Company and Pattern Operators LP.
MOMA Operator:
Pattern Operators LP.
Mitigation of Development Impacts Agreement:
Agreement between Department of Defense (but not the U.S. Army Corps of
Engineers), Department of the Air Force, Broadview Energy KW, LLC, Broadview
Energy JN, LLC and the Project Company, dated as of February 5, 2016 and amended
by that certain Amendment effective as of June 22, 2018.
Padmount Transformers Agreement:
Padmount Transformer(s) Purchase Agreement, dated as of January 19, 2018,
between the Project Company and WEG Transformers USA LLC, as amended by that
certain Scope Change Order No. 1 dated as of February 28, 2018, as further
amended by that certain Amendment No. 1 to Padmount Transformer(s) Purchase
Agreement dated as of April 6, 2018.
Power Purchase Agreement (“Power Purchase Agreement”):
Renewable Power Purchase Agreement, dated as of October 20, 2015 and amended as
of December 8, 2016, between Sacramento Municipal Utility District and the
Project Company, and as supplemented by the letter agreement dated as of May 29,
2018, the letter agreement dated as of June 14, 2018 and the letter agreement
dated as of June 14, 2019.
Power Purchaser (“Power Purchaser”):
Sacramento Municipal Utility District.
Project Administration Agreement:
Project Administration Agreement, dated as of July 13, 2018, between the Project
Company and Pattern Operators LP.
Project Administrator:
Pattern Operators LP.



D-3
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Road Repair Contract:
Contract for Repair of County Roads, dated as of December 9, 2015, by and
between the Project Company and Curry County, New Mexico, as amended by that
certain letter agreement dated as of May 30, 2018.
Scheduling Agreement:
Scheduling Coordinator Agreement, dated as of September 28, 2018, by and between
the Project Company and Tenaska Power Services Co. 
Supplemental Power Agreement:
Supplemental Power Agreement, dated as of December 12, 2018, between the Project
Company and Farmers’ Electric Cooperative, Inc. of New Mexico.
Tax Abatement Agreements
 
1. IRB Documents:
(see “IRB Documents” above)
2. PILOT Payment Agreement:
PILOT Payment Agreement, dated as of May 14, 2018, among the Board of Education
of the Grady Municipal School District, the Board of Education of the Texico
Municipal School District, the Village of Grady, New Mexico and the Project
Company.
Transformer Purchase Agreement (“Transformer Purchase Agreement”):
Main Power Transformer(s) Purchase Agreement, dated as of March 13, 2018,
between the Project Company and HICO America Sales and Technology, Inc., as
amended by that certain Amendment No. 1 dated as of April 6, 2018 and that
certain Scope Change Order No. 1 dated as of March 15, 2019.
Transformer Supplier:
HICO America Sales and Technology, Inc.
Transmission Service Agreements (“Transmission Service Agreements”)
 
1. Long-Term Transmission Service Agreement:
Long-Term Transmission Service Agreement, dated September 11, 2015, between the
Project Company and Western Interconnect LLC (as assignee of Tres Amigas, LLC
pursuant to that certain Assignment and Assumption Agreement dated as of
November 5, 2015), as amended on April 19, 2016 and October 12, 2016, in respect
of 200 MW.



D-4
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


2. Service Agreement for the Resale, Reassignment or Transfer of Firm
Point-to-Point Transmission Service:
Service Agreement for the Resale, Reassignment or Transfer of Firm
Point-to-Point Transmission Service (Contract No. 54186), dated as of April 29,
2019, between the Project Company and APS, in respect of 200 MW, replacing that
certain Service Agreement for the Resale, Reassignment or Transfer of Firm
Point-to-Point Transmission Service, dated as of April 15, 2016, between the
Project Company and Arizona Public Service Company, as amended by (i) Contract
No. 53917 Amendment No. 1, dated November 30, 2017, and (ii) Contract No. 53917
Amendment No. 2 (2nd Deferral) dated November 28, 2018.
3. Second Revised Service Agreement for Firm Point-to-Point Transmission
Service:
Second Revised Service Agreement for Firm Point-to-Point Transmission Service,
dated as of November 29, 2017, between the Project Company and Public Service
Company of New Mexico for 125 MW.
4. Second Revised Service Agreement for Firm Point-to-Point Transmission
Service:
Second Revised Service Agreement for Firm Point-to-Point Transmission Service,
dated as of November 29, 2017, between the Project Company and Public Service
Company of New Mexico for 75 MW.
5. Service Agreement for Firm and Non-Firm Point-To-Point Transmission of
Electricity on the Western Interconnect Transmission Line (Umbrella Agreement):
Service Agreement for Firm and Non-Firm Point-To-Point Transmission of
Electricity on the Western Interconnect Transmission Line (Umbrella Agreement),
dated as of January 24, 2018, between the Project Company and Western
Interconnect LLC.
Transmission Sharing Agreement:
Amended and Restated Transmission Sharing Agreement, dated as of April 26, 2018,
among the Project Company, Avangrid Renewables, LLC and El Cabo Wind LLC.
Tres Amigas Letter Agreement:
Letter Agreement regarding Sale of Excess Capacity and Revenue Sharing, dated as
of December 22, 2015, among Broadview Energy JN, LLC, Broadview Energy KW, LLC,
the Project Company, Western Interconnect LLC and Tres Amigas, LLC.
Turbine Charge Letter Agreement:
Turbine Charge Letter Agreement, dated as of July 13, 2018, between the Project
Company and Pattern Western Development LLC.



D-5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Turbine O&M Agreement:
Service and Maintenance Agreement, dated as of July 13, 2018, between the
Project Company and Siemens Gamesa Renewable Energy, Inc., as amended by
“Turbine Supply Agreement and Service and Maintenance Agreement Consent”, as
listed in Annex 2, section II of the ECCA (“Intercreditor and Shared Collateral
Documents”).
Turbine O&M Provider:
Siemens Gamesa Renewable Energy, Inc.
Turbine Supply Agreement (“Turbine Supply Agreement”):
Wind Turbine Generator and Tower Supply and Commissioning Agreement, dated as of
September 29, 2017, between the Project Company and Siemens Gamesa Renewable
Energy, Inc., as amended by (i) that certain Amendment No. 1 to Wind Turbine
Generator and Tower Supply and Commissioning Agreement, dated as of February 14,
2018, (ii) as further amended by that certain Amendment No. 2 to Wind Turbine
Generator and Tower Supply and Commissioning Agreement, dated as of June 11,
2018, (iii) as further amended by that certain Amendment No. 3 to Wind Turbine
Generator and Tower Supply and Commissioning Agreement, dated as of July 13,
2018, (iv) as further amended by the “Turbine Supply Agreement and Service and
Maintenance Agreement Consent”, as listed in Annex 2, section II of the ECCA
(“Intercreditor and Shared Collateral Documents”), (v) as further amended by
Scope Change Order No. 1, dated August 17, 2018, (vi) as further amended by
Scope Change Order No. 2, dated December 18, 2018, (vii) as further amended by
Scope Change Order No. 3, dated April 30, 2019, (viii) as further amended by
Scope Change Order No. 4, dated July 25, 2019, and (ix) as further amended by
Scope Change Order No. 5, dated as of September 26, 2019.
Turbine Supplier (the “Turbine Supplier”):
Siemens Gamesa Renewable Energy, Inc.
II. Reports, Other Deliverables and Consultants
Environmental Consultant:
Blanton & Associates, Inc.
Environmental Report:


Phase I Environmental Site Assessment for the Grady Wind Energy Center – Curry
County, New Mexico, dated July 2019, prepared for the Project Company by the
Environmental Consultant.
Independent Engineer:
DNV GL.



D-6
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Independent Engineer’s Report:
Grady Wind Farm – Technical Due Diligence – Grady Wind Energy Center, LLC,
Document No. 10027689-HOU-R-01, Issue O, dated as of July 9, 2018, by the
Independent Engineer (the “Independent Engineer Report”), supplemented by the
Grady Wind Farm – Technical Due Diligence Construction Supplement for the Grady
Wind Farm – Grady Wind Energy Center, LLC, Document No. 10027689-HOU-R-02, Issue
H, dated as of September 20, 2019, by the Independent Engineer.
Title Company:
Stewart Title Guaranty Company.
Title Policy (the “Title Policy”):


ALTA Owner’s Policy of Title Insurance, Policy No. O-0000008301762, dated July
13, 2018.
Wind Consultant
DNV GL.
Wind Consultant’s Report


Grady Wind Energy Center – Energy Assessment of the Grady Wind Energy Center –
Grady Wind Energy Center LLC, Document No. 10069894-HOU-R-01, Issue L, dated May
1, 2018, by the Wind Consultant.
Insurance Consultant:
Moore-McNeil, LLC.
Insurance Consultant’s Report:


Bringdown Insurance Report Grady Wind Energy Center, LLC, dated September 4,
2019, prepared for Class A Equity Investors and LC Parties (as defined therein).
Transmission Consultant:
Navigant Consulting, Inc.
Transmission Consultant’s Report:
Grady Project Transmission Assessment, dated June 20, 2018, prepared for Grady
Wind Energy Center, LLC by the Transmission Consultant, as updated by the Grady
Project Transmission Service Rate Assessment (Reference No. 189720), dated July
17, 2019, prepared for Grady Wind Energy Center, LLC by the Transmission
Consultant.
Cost Segregation Consultant (“Cost Segregation Consultant”):
Deloitte Transactions and Business Analytics LLP.



D-7
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Cost Segregation Consultant Report:
Cost Segregation Analysis of the Grady Wind Project Located in Curry County, New
Mexico For Grady Wind Energy Center, LLC, dated as of September 5, 2019, by the
Cost Segregation Consultant
Appraiser: 
Marshall & Stevens Inc.
III. Financing Arrangements
LC Reimbursement Agreement (“LC Reimbursement Agreement”):


Letter of Credit, Reimbursement and Loan Agreement, dated as of July 13, 2018,
by and among the Project Company, Grady Wind Energy Center Investments LLC, the
lenders and letter of credit issuers from time to time party thereto, and
CoBank, ACB, as LC Administrative Agent, as amended by that certain Omnibus
Consent and Amendment, dated as of July 31, 2019. 
LC Documents:
Each document other than the LC Reimbursement Agreement referenced in the
definition of “LC Documents” in the LC Reimbursement Agreement.
IV. Equity and Co-Ownership Arrangements & Key Counterparties


Equity Capital Contribution Agreement (“ECCA”):


Equity Capital Contribution Agreement, dated as of July 13, 2018, by and among
Holdings, B Member, Seller and the Class A Equity Investors (as defined below),
as amended by Amendment No. 1 dated as of August 14, 2019 and Amendment No. 2
dated as of September 26, 2019 and as assigned by Allianz Renewable Energy
Partners of America LLC to Allianz Renewable Energy Partners of America 2 LLC
pursuant to that certain Investor Assignment and Assumption Agreement, dated as
of September 26, 2019, by and among the Class A Equity Investors, Allianz
Renewable Energy Partners of America LLC, Holdings, B Member and Seller.
Class A Equity Investors:


Allianz Renewable Energy Partners of America 2 LLC as assignee of Allianz
Renewable Energy Partners of America LLC, New York Life Insurance Company and
New York Life Insurance and Annuity Corporation (collectively, the “Class A
Equity Investors”).



D-8
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


Holdings LLC Agreement (“Holdings LLC Agreement”):


Amended and Restated Limited Liability Company Agreement, dated as of September
26, 2019, by and among B Member and the Class A Equity Investors, as it may be
amended or modified in accordance with its terms.
Pattern Funding Date Guaranty:
Guaranty, dated as of the Closing Date, made by Pattern Energy Group Inc. for
the benefit of Allianz Renewable Energy Partners of America 2 LLC, a Delaware
limited liability company, New York Life Insurance Company, a New York mutual
insurance company, and New York Life Insurance and Annuity Corporation, a
Delaware corporation
V. Real Estate Documents
Annex 7 of the ECCA is incorporated herein by reference







D-9
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


    
APPENDIX E:
AFFILIATE TRANSACTIONS
1.
ECCA.

2.
Consent and Agreement, dated as of July 13, 2018, by and among Broadview Energy
KW, LLC, Broadview Energy JN, LLC, the Project Company and CoBank, ACB, as
collateral agent, in respect of the Common Facilities Agreement.

3.
Consent and Agreement, dated as of July 13, 2018, by and among Broadview Energy
KW, LLC, Broadview Energy JN, LLC, the Project Company, Pattern Operators LP and
CoBank, ACB, as collateral agent, in respect of the Common Facilities Operation
and Maintenance Agreement.

4.
Common Facilities Operation and Maintenance Agreement, dated as of June 30,
2016, by and among Broadview Energy KW, LLC, Broadview Energy JN, LLC, the
Project Company and Pattern Operators LP.

5.
Consent and Agreement (Common Facilities O&M Agreement), dated as of June 30,
2016, by and among the Project Company, Broadview Energy JN, LLC, Broadview
Energy Project Finco LLC, Broadview Energy KW, LLC, Pattern Operators LP and
Keybank National Association.

6.
Consent and Agreement (Cotenancy, Common Facilities and Easement Agreement),
dated as of June 30, 2016, by and among the Project Company, Broadview Energy
JN, LLC, Broadview Energy Project Finco LLC, Broadview Energy KW, LLC and
Keybank National Association.

7.
Common Facilities Agreement.

8.
Standard Large Generator Interconnection Agreement, dated September 11, 2015,
between the Project Company and Western Interconnect LLC (as assignee of Tres
Amigas, LLC pursuant to that certain Assignment and Assumption Agreement dated
as of November 5, 2015), as amended on April 19, 2016, October 12, 2016 and May
11, 2018.

9.
Consent and Agreement, dated as of July 13, 2018, by and among Western
Interconnect LLC, the Project Company and CoBank, ACB, as collateral agent, in
respect of the Standard Large Generator Interconnection Agreement and Long-Term
Transmission Service Agreement.



E-1
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------

 


10.
Long-Term Transmission Service Agreement, dated September 11, 2015, between the
Project Company and Western Interconnect LLC (as assignee of Tres Amigas, LLC
pursuant to that certain Assignment and Assumption Agreement dated as of
November 5, 2015), as amended on April 19, 2016 and October 12, 2016.

11.
Management, Operation and Maintenance Agreement, dated as of July 13, 2018,
between the Project Company and Pattern Operators LP.

12.
Agreement between Department of Defense (but not the U.S. Army Corps of
Engineers), Department of the Air Force, Broadview Energy KW, LLC, Broadview
Energy JN, LLC and the Project Company, dated as of February 5, 2016 and amended
by that certain Amendment effective as of June 22, 2018.

13.
Consent and Agreement, dated as of July 13, 2018, by and among the Project
Company, Pattern Operators LP and CoBank, ACB, as collateral agent, in respect
of the Management, Operation and Maintenance Agreement and the Project
Administration Agreement.

14.
Project Administration Agreement, dated as of July 13, 2018, between the Project
Company and Pattern Operators LP.

15.
Service Agreement for Firm and Non-Firm Point-To-Point Transmission of
Electricity on the Western Interconnect Transmission Line (Umbrella Agreement),
dated as of January 24, 2018, between the Project Company and Western
Interconnect LLC.

16.
Letter Agreement regarding Sale of Excess Capacity and Revenue Sharing, dated as
of December 22, 2015, among Broadview Energy JN, LLC, Broadview Energy KW, LLC,
the Project Company, Western Interconnect LLC and Tres Amigas, LLC.

17.
Turbine Charge Letter Agreement, dated as of July 13, 2018, between the Project
Company and Pattern Western Development LLC.

18.
Waiver Agreement, effective as of June 12, 2018, between Broadview Energy KW,
LLC and the Project Company.









E-2
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


Schedule 2.4(b)
Litigation
1.
NRS Litigation

2.
NRS Notice of Pendency and Grady Wind Energy Center, LLC and Pattern Renewables
LP vs. Broadview Energy, LLC, State of New Mexico, County of Curry, Ninth
Judicial District, No. D-905-CV-2019-00642







Schedule 2.4(b)
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


Schedule 2.5
Seller Consents and Approvals
Following the submission of a joint voluntary notice by Purchasers and Seller to
the Committee on Foreign Investment in the United States (“CFIUS”) under the
Exon-Florio Amendment to the U.S. Defense Production Act of 1950 with respect to
the transactions contemplated by this Agreement in CFIUS Case 19-103, CFIUS has
completed its review or, if CFIUS initiates an investigation, its investigation
of such transactions and made a determination that there are no unresolved
national security concerns, the President of the United States of America shall
not have taken action to block or prevent the consummation of such transactions
and no requirements or conditions to mitigate any national security concerns
shall have been imposed (the “CFIUS Clearance”)
Order from FERC Granting Application for Authorization for Disposition of
Jurisdictional Facilities and requests for Waivers, Confidential Treatment, and
Expedited Consideration, filed by Grady Wind Energy Center, LLC and Pattern
Energy Group Inc. pursuant to Section 203 of the Federal Power Act in FERC
Docket No. EC19-96-000 (the “FERC Approval”)








Schedule 2.5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


Schedule 3.5
Purchaser Consents and Approvals
CFIUS Clearance
FERC Approval






Schedule 3.5
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


Schedule 6.4(b)
Control of Defense of Third Party Claims
Not applicable.














Schedule 6.4(b)
1556004.16-WASSR01A - MSW

--------------------------------------------------------------------------------


 


EXHIBIT A


Form of B Member LLC Agreement


[See attached]











--------------------------------------------------------------------------------


EXECUTION VERSION












SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
GRADY B MEMBER LLC,
a Delaware Limited Liability Company


Dated as of October 10, 2019








1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE 1
DEFINITIONS AND CONSTRUCTION    2

1.01
Definitions    2

1.02
Construction    13

ARTICLE 2
ORGANIZATION    13

2.01
Formation    13

2.02
Name        13

2.03
Registered Office; Registered Agent; Principal Office    13

2.04
Purposes    14

2.05
No State-Law Partnership    14

2.06
Units; Certificates of Membership Interest; Applicability of Article 8 of
UCC    14

ARTICLE 3
MEMBERSHIP; DISPOSITIONS OF INTERESTS    14

3.01
Members    14

3.02
Representations, Warranties and Covenants    14

3.03
Dispositions and Encumbrances of Membership Interests    16

3.04
Drag, Tag, Right of First Offer    22

3.05
Liability to Third Parties    27

3.06
Withdrawal    27

3.07
Permitted Transfers to Controlled Affiliates    27

3.08
Pledges and Realization    28

ARTICLE 4
CAPITAL ACCOUNTS    28

4.01
Capital Accounts    28

4.02
Additional Capital Contributions; Member Loans    29

4.03
Return of Contributions    30

ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS    31

5.01
Allocations    31

5.02
Distributions    33

5.03
Distributions on Dissolution and Winding Up    33

5.04
Varying Interests    33

5.05
Withholding    34



-i-
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


ARTICLE 6
MANAGEMENT    34

6.01
Management; Standard of Care; No Commingling of Funds    34

6.02
Personnel of Affiliates; Authorized Signatories    34

6.03
Consent Required for Certain Actions    35

6.04
Transferability of Consent Rights    39

6.05
Limitations of Liability    40

6.06
Indemnification and Exculpation    41

6.07
Loss of Rights    42

6.08
Consequences of Removal of Managing Member of Holdings    44

ARTICLE 7
TAXES    44

7.01
Partnership Representative    44

7.02
Tax Reporting    46

ARTICLE 8
BOOKS, RECORDS, REPORTS, AND CONFIDENTIALITY    47

8.01
Maintenance of Books    47

8.02
Reporting    47

8.03
Confidentiality    49

8.04
Third Party Beneficiaries    51

8.05
Survival    52

ARTICLE 9
DISSOLUTION, WINDING-UP AND TERMINATION    52

9.01
Dissolution    52

9.02
Winding-Up and Termination    52

9.03
Certificate of Cancellation    53

ARTICLE 10
GENERAL PROVISIONS    53

10.01
Offset        53

10.02
Notices    53

10.03
Amendment or Restatement    54

10.04
Binding Effect    54

10.05
Governing Law; Construction    54

10.06
Dispute Resolution Procedure    54

10.07
Jurisdiction; Service of Process    54

10.08
Third Parties    55

10.09
Severability    55



-ii-
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


10.10
Execution in Counterparts    55

10.11
Corporate Opportunities, Waiver of Fiduciary Duties, Etc.    55

10.12
Sovereign Immunity    55



Exhibit A    –    Members, Capital Contributions, Etc.
Exhibit B    –    Members’ Addresses for Notice
Exhibit C    –    Form of Build Out Agreement








-iii-
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Grady B Member LLC (the “Company”), dated as of October 10, 2019
(the “Effective Date”), is adopted, executed and agreed to, for good and
valuable consideration, by the Members (as defined herein).
RECITALS
1.    On April 30, 2018, Pattern Renewables 2 LP, a Delaware limited partnership
(“PRLP 2”) formed the Company as a limited liability company pursuant to the
Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et seq., as amended
from time to time (the “Act”) and entered into a Limited Liability Company
Agreement of Grady B Member LLC (the “Original LLC Agreement”).
2.    On July 13, 2018, Pattern Grady Holdings LLC, a Delaware limited liability
company (“PGH”) acquired all of the outstanding membership interests in the
Company from PRLP 2.
3.    On July 13, 2018, PGH amended and restated the Original LLC Agreement in
its entirety (as so amended and restated, the “A&R LLC Agreement”).
4.    The Company owns 100% of the Class B Units (as defined in the Holdings
Operating Agreement (as defined herein)) in Grady Energy Holdings LLC, a
Delaware limited liability company (“Holdings”). Holdings owns 100% of the
membership interests in Grady Wind Energy Center, LLC, a New Mexico limited
liability company (the “Project Company”), which owns a 220.5 MW nameplate
capacity wind project in Curry County, New Mexico (the “Wind Farm”). The Project
Company owns 100% of the membership interests in Grady Wind Energy Center
Investments LLC, a Delaware limited liability company (the “IRB Purchaser”).
5.    Vertuous Energy LLC, a Delaware limited liability company (the
“Investor”), has acquired 49% of the membership interests in the Company
pursuant to that certain Purchase and Sale Agreement, dated as of the date
hereof (as amended, restated, modified or supplemented from time to time, the
“Purchase and Sale Agreement”), by and among the Investor, Pattern Energy Group
Inc. (“PEGI”), PGH and, solely for purposes of Section 7.1 thereof, Pattern
Energy Group 2 LP; and
6.    The Members wish to amend and restate the A&R LLC Agreement in its
entirety and to adopt the following Agreement with respect to various matters
relating to the Company.
Accordingly, the Members hereby agree as follows:




Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------







ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1.01    Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below or set forth in the Sections referred to
below:
“A&R LLC Agreement” – as defined in the Recitals.
“Act” – as defined in the Recitals.
“Additional Contribution” – as defined in Section 4.02(f).
“Adjusted Capital Account” – with respect to any Member, the balance in such
Member’s Capital Account as of the end of the relevant taxable year or other
applicable date, increased by the amount that such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Treasury
Regulation Sections 1.704-2(g)(l) and 1.704-2(i)(5), and decreased by such items
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The adjustments in this definition of Adjusted Capital Account are intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
“Affiliate” – with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided that, (x) the Company and its Subsidiaries shall not be deemed
Affiliates of either Pattern Member or Investor for any purpose hereunder, and
(y) neither Pattern Member nor Investor shall be deemed an Affiliate of each
other for any purpose hereunder.
“Affiliated Party” – with respect to any Person, any Affiliate of such Person
and any director, officer, employee or agent of such Person or of such Person’s
Affiliates.
“Agreement” – as defined in the introductory paragraph.
“Article 9 Disposition” – as defined in Section 3.04(b).
“Assignee” – any Person that acquires a Membership Interest or any portion
thereof through a Disposition; provided, however, that, an Assignee shall have
no right to be admitted to the Company as a Member except in accordance with
Section 3.03(b)(ii).
“Auction Rate Securities” – a security with a long term maturity which bears
interest at a rate set in an auction process.
“Bipartisan Budget Act” – Title XI of the Bipartisan Budget Act of 2015 and any
related provisions of law, court decisions, regulations, rules, and
administrative guidance.


-2-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“Business Day” – any day other than a Saturday, a Sunday, or a holiday on which
the principal chartered banks in San Francisco, California, USA or Montreal,
Quebec, Canada are not open for business.
“Capital Account” – the account to be maintained by the Company for each Member
in accordance with Section 4.01.
“Capital Call” – a call by the Managing Member to the Members to contribute a
specified amount of money to the Company, as provided in Section 4.02.
“Capital Contribution” – with respect to any Member, the amount of money, and
the net agreed value (as unanimously agreed to by Members) of any property
(other than money) contributed to the Company by the Member taking into account
any liabilities described in Treasury Regulation Section
1.704-1(b)(2)(iv)(b)(2). Any reference in this Agreement to the Capital
Contribution of a Member shall include any Capital Contribution of its
predecessors in interest.
“Cash Equivalents” – any of the following having a maturity of not greater than
one year from the date of issuance thereof: (a) readily marketable direct
obligations of the government of the United States of America or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the government of the United States of America, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
member of the Federal Reserve System, issues (or the parent of which issues)
commercial paper rated as described in clause (c) below, is organized under the
laws of the United States or any State thereof and has combined capital and
surplus of at least $1,000,000,000.00, or (c) commercial paper issued by any
corporation organized under the laws of any State of the United States and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s Investor Service,
Inc. (or any successor thereto) or “A-1” (or the then equivalent grade) by
Standard & Poor’s Rating Group, a division of Standard & Poor’s Corporation (or
any successor thereto); provided, that, for the avoidance of doubt, Auction Rate
Securities shall not be Cash Equivalents.
“Certified Public Accountants” – a firm of independent public accountants
selected from time to time by the Managing Member, subject to Section 6.03;
provided, the initial Certified Public Accountants shall be
PricewaterhouseCoopers LLP with respect to financial matters and Deloitte Tax
LLP with respect to Tax matters.
“Claims” – all claims, actions, causes of action, demands, assessments, losses,
damages, liabilities, Taxes, penalties, costs and expenses (including reasonable
attorneys’ fees and expenses) from losses (including amounts paid in settlement
of claims) of every kind and character.
“Class A Termination Date” – as defined in Section 6.07(a).
“Code” – the Internal Revenue Code of 1986, as amended.
“Company” – as defined in the introductory paragraph.


-3-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“Company Minimum Gain” – the meaning set forth with respect to the term
“partnership minimum gain” in Treasury Regulation Sections 1.704-2(b)(2) and
1.704-2(d).
“Competitive Activities” – as defined in Section 3.03(b)(i).
“Competitively Sensitive Information” – as defined in Section 8.03(b).
“Confidential Information” – as defined in Section 8.03(a).
“Contributing Member” – as defined in Section 4.02(f).
“control” – the possession, directly or indirectly, of:
(a)    (i) in the case of a corporation, more than fifty percent (50%) of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, partnership, limited partnership or joint venture, the right to more
than fifty percent (50%) of the distributions (including liquidating
distributions) therefrom (for the avoidance of doubt, with respect to the
Company, the Managing Member shall at all times be deemed to be in control);
(iii) in the case of a trust or estate, including a business trust, more than
fifty percent (50%) of the beneficial interest therein; and (iv) in the case of
any other entity, more than fifty percent (50%) of the economic or beneficial
interest therein; or
(b)    in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise a controlling influence
over the management of the entity;
and the terms “controlling”, “controlled by” and “under common control with”
have meanings correlative to the foregoing.
“Controlled Affiliate” – (i) in respect of Investor, an Affiliate of Investor
that is controlled by PSP, and (ii) in respect of Pattern Member, an Affiliate
of Pattern Member that is controlled by PEGI.
“Day” – a calendar day; provided, however, that if any period of Days referred
to in this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
first succeeding Business Day.
“Delaware Certificate” – as defined in Section 2.01.
“Dispose,” “Disposing” or “Disposition” – with respect to any asset (including
any Unit or Membership Interest or any portion thereof), a sale, assignment,
transfer, conveyance, gift, exchange or other disposition of such asset, whether
such disposition be voluntary, involuntary or by operation of Law, including the
following: (i) a merger or consolidation of such entity (other than where such
entity is the survivor thereof), (ii) a conversion of such entity into another
type of entity to the extent that such conversion would be treated as a sale or
exchange of such asset for federal income tax purposes, or (iii) a distribution
of such asset, including in connection with the dissolution, liquidation,
winding-up or termination of such entity (unless, in the case of dissolution,


-4-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





such entity’s business is continued without the commencement of liquidation or
winding-up). For avoidance of doubt, the Parties agree that an Encumbrance is
not a Disposition.
“Dispute” – as defined in Section 10.06.
“Disqualified Tax Exempt Person” – any Person that is treated as (i) a
“tax-exempt entity” within the meaning of Section 168(h)(2) of the Code or (ii)
a “tax-exempt controlled entity” within the meaning of Section 168(h)(6)(F) of
the Code.
“Dissolution Event” – as defined in Section 9.01.
“Distributable Cash” – as of any date, all cash, Cash Equivalents and liquid
investments (excluding proceeds of any Capital Contributions) held by the
Company as of such date, subject to retaining sufficient cash reserves to meet
the Company’s reasonably foreseeable needs in relation to: existing or
reasonably foreseeable obligations; solvency; and the current annual budget
(including all agreed retention, capital expenditures and reserves).
“Distribution Date” – in respect of any month, the last Business Day of the
following calendar month.
“Drag Along Notice” – as defined in Section 3.04(a).
“Drag Along Sale” – as defined in Section 3.04(a).
“Drag Sale Interests” – as defined in Section 3.04(a).
“DRO Zero Date” – as defined in the Holdings Operating Agreement.
“Effective Date” – as defined in the introductory paragraph.
“Encumber,” “Encumbered,” “Encumbering” or “Encumbrance” – the creation of a
lien (statutory or otherwise), mortgage, deed of trust, claim, option, easement,
charge, pledge, security interest, hypothecation, assignment, use restriction or
other encumbrance of any kind or nature whatsoever, whether voluntary or
involuntary, choate or inchoate (including any agreement to give any of the
foregoing), and any conditional sale or other title retention agreement.
“Environmental Law” – any and all applicable Laws pertaining to pollution or
protection of health, safety, environment or natural resources, including
applicable Laws (both statutory and common law) relating to actual or threatened
emissions, discharges, or releases of pollutants, raw materials, products,
contaminants, or hazardous or toxic materials or wastes into ambient air,
surface water, groundwater, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of pollutants, contaminants, or hazardous or toxic materials or wastes,
and including all Governmental Approvals and agreements and duties issued under
or imposed by such applicable Laws.
“ERISA” – as defined in Section 3.02(f).


-5-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“ERISA Plan” – as defined in Section 3.02(f).
“Escalated Good Faith Discussions” – as defined in Section 10.06.
“Exempt Wholesale Generator” or “EWG” – an “exempt wholesale generator” as such
term is defined in Section 1262(6) of PUHCA and the FERC’s rules at 18 C.F.R. §
366.1.
“Federal Power Act” – the Federal Power Act, as amended, and FERC’s implementing
regulations in connection therewith.
“FERC” – the Federal Energy Regulatory Commission or any successor thereto.
“Flip Point” – as defined in the Holdings Operating Agreement.
“Funding Notice” – as defined in Section 4.02(b).
“GAAP” – United States generally accepted accounting principles as in effect
from time to time, applied on a consistent basis.
“Governmental Approval” – all permits, licenses, approvals orders,
determinations and authorizations of, and filings and registrations with, any
Governmental Authority.
“Governmental Authority” – any federal or national, state, provincial, county,
municipal or local government or regulatory or supervisory department, body,
political subdivision, commission, agency, instrumentality, ministry, court,
judicial or administrative body, taxing authority, or other authority thereof
(including any corporation or other entity owned or controlled by any of the
foregoing) acting in a regulatory capacity and having jurisdiction over the
matter or Person in question.
“HLBV” – as defined in Section 8.02(a)(v).
“Holdings” – as defined in the Recitals.
“Holdings Operating Agreement” – the Amended and Restated Limited Liability
Company Agreement of Grady Energy Holdings LLC, dated as of September 26, 2019,
as amended, restated, supplemented or otherwise modified from time to time.
“Imputed Underpayment Amount” – as defined in Section 7.01(d).
“including” – including, without limitation.
“Initial Good Faith Discussions” – as defined in Section 10.06.
“Investor” – as defined in the Recitals.
“IRB Documents” – as defined in the Holdings Operating Agreement.
“IRB Purchaser” – as defined in the Recitals.


-6-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“IRS” – U.S. Internal Revenue Service or any successor agency.
“Law” – any treaty, constitution, law (including Environmental Law), statute,
ordinance, rule, order, decree, restriction, requirement, regulation or other
directive which is legally binding or has the effect of law and has been
enacted, issued or promulgated by any Governmental Authority.
“LC Documents” – as defined in the Holdings Operating Agreement.
“Loss” – any claim, obligation, liability, loss, damage, injury (to person,
property, or natural resources), action, suit, judgment, cost and expense
(including reasonable attorney’s fees) of whatever kind or nature, including Tax
Losses, whether or not well founded, meritorious or unmeritorious, demanded,
asserted or claimed.
“Managing Member” – initially, Pattern Member, and thereafter any Person that is
appointed as Managing Member in accordance with this Agreement.
“Material Contract” – contracts of the following types:
1.    any lease or other type of agreement granting long-term real property
tenure rights that is material to the Wind Farm, taken as a whole;
2.    applicable third-party partnership agreements (including agreements with
tax equity partners);
3.    the engineering, procurement and construction agreement, balance-of-plant
construction contract or similar agreement and related guarantee (but only to
the extent adversely affecting the warranty provisions thereof);
4.    the turbine supply agreement or similar material equipment supply
agreement and related guarantee (but only to the extent adversely affecting the
warranty provisions thereof);
5.    the service and maintenance agreement or similar agreement entered into in
respect of the Wind Turbines or any other material equipment;
6.    long-term power purchase agreement, long-term energy hedge agreement or
similar agreement entered into with any off-taker to purchase electricity or
other products from the Company or Holdings (or any of their respective
Subsidiaries);
7.    the interconnection agreement;
8.    agreements evidencing indebtedness of the types described in
Section 6.03(h); provided that agreements evidencing indebtedness that the
Company and its Subsidiaries are permitted to incur without consent under
Section 6.03(h) shall not require consent under Section 6.03(n);


-7-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





9.    any other contract that affects the operating period of the Wind Farm to
which the Company or Holdings (or any of their respective Subsidiaries) is a
party or by which such Person, or any of its assets is bound and that:
(a)
limits the freedom of the Company or Holdings (or any of their respective
Subsidiaries) to compete in any line of business or with any Person or in any
area or granting “most favored nation” or similar status, in a manner that is
material to the Wind Farm, taken as a whole;

(b)
is with PEGI or any of its Affiliates that is material to the Wind Farm, taken
as a whole; or

(c)
the entry into or loss of which would result in a material adverse effect on the
Company or Holdings (or any of their respective Subsidiaries) or the Wind Farm.

“MBR Authority” – (i) authority conferred by FERC under Section 205 of the
Federal Power Act to make wholesale sales of electric energy, capacity and
certain ancillary services at negotiated or market-based rates, (ii) acceptance
by FERC of a tariff under Section 205 of the Federal Power Act providing for
such sales, and (iii) grant of such waivers of FERC regulations and accounting
requirements and blanket authorizations under the Federal Power Act as are
customarily held by holders of market-based rate authority, including blanket
authorization under Section 204 of the Federal Power Act and Part 34 of FERC’s
regulations for future issuances of securities or assumption of liabilities.
“Member” – any Person executing this Agreement as of the Effective Date as a
member or thereafter admitted to the Company as a member as provided in this
Agreement, but such term does not include any Person who has ceased to be a
member in the Company. Exhibit A hereto sets forth certain particulars
concerning the Members as of the Effective Date. The Managing Member shall
amend, or cause to be amended, Exhibit A from time to time to reflect changes in
the information set forth therein, including the admission or withdrawal of
Members in accordance with this Agreement.
“Member Nonrecourse Debt” – the meaning set forth with respect to the term
“partner nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).
“Member Nonrecourse Deductions” – has the meaning set forth with respect to the
term “partner nonrecourse deductions” in Treasury Regulation Sections
1.704-2(i)(1) and 1.704-2(i)(2).
“Membership Interest” – with respect to a Member, the entire ownership interest
of such Member in the Company, including its status as a “member,” its Units and
its share of income, gain, loss and credits and the right to receive
distributions from the Company and all other rights, powers and benefits
accorded a member under this Agreement and the duties and obligations of such
Member hereunder.


-8-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“Minimum Gain Attributable to Member Nonrecourse Debt” – that amount with
respect to each Member Nonrecourse Debt that is equal to the Company Minimum
Gain that would result if such Member Nonrecourse Debt were treated as a
Nonrecourse Liability, determined in accordance with the principles of Treasury
Regulation Section 1.704-2(i)(3).
“MOMA” – the Management, Operation and Maintenance Agreement dated as of July
13, 2018, between the Project Company and Pattern Operators LP, and any
replacement MOMA entered into in accordance with this Agreement or the Holdings
Operating Agreement.
“MOMA Operator” – Pattern Operators LP under the MOMA or any Person appointed to
replace Pattern Operators LP as MOMA Operator in accordance with the MOMA or
this Agreement.
“Non-Contributing Member” – as defined in Section 4.02(f).
“Non-Transferring Member” – as defined in Section 3.07(a).
“Nonrecourse Deduction” – the meaning set forth in Treasury Regulation
Sections 1.704-2(b)(1) and 1.704-2(c).
“Nonrecourse Liability” – the meaning set forth in Treasury Regulation
Section 1.704-2(b)(3).
“Original LLC Agreement” – as defined in the Recitals.
“Parties” – the Members executing this Agreement, and any other Person that
becomes a Member in accordance with the provisions hereof.
“Partnership Representative” – has the meaning assigned to that term in Section
6223 of the Code and any Treasury Regulations or other administrative or
judicial pronouncements promulgated thereunder.
“Pattern Finance” – Pattern US Finance Company LLC, a Delaware limited liability
company.
“Pattern Holdco” – a Delaware limited liability company wholly-owned by Pattern
Finance.
“Pattern Member” – Pattern Finance or, if Pattern Finance has exercised its
right to Transfer all of its Units to Pattern Holdco pursuant to Section 3.07,
Pattern Holdco.
“Pattern Seller” – as defined in Section 3.04(a).
“PEGI” – as defined in Recitals.
“Permitted Transferee” – with respect to any Person, a Controlled Affiliate of
such Person; provided that, with respect to PSP, none of its portfolio companies
or other investments shall be deemed a Permitted Transferee.


-9-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“Person” – has the meaning assigned to that term in Section 18-101(12) of the
Act and also includes Governmental Authority and any other entity.
“PGH” – as defined in the Recitals.
“Pledge” – as defined in the definition of “Transfer.”
“Power Purchase Agreement” – the “Power Purchase Agreement” specified on Exhibit
C to the Holdings Operating Agreement, and any replacement power purchase
agreement entered into in accordance with this Agreement.
“Principal Project Documents” – as defined in the Holdings Operating Agreement.
“PRLP 2” – as defined in the Recitals.
“Pro Rata Share” – as to the holder of any Units, the number of Units held by
such Member divided by the total number of Units outstanding, in each case as
set forth opposite its name on Exhibit A.
“Project Administration Agreement” – as defined in the Holdings Operating
Agreement.
“Project Company” – as defined in the Recitals.
“PSP” – the Public Sector Pension Investment Board, a Canadian crown
corporation.
“PSP Seller” – as defined in Section 3.04(a).
“PSP Veto Rights” – as defined in Section 6.07.
“PTC Period” – as defined in the Holdings Operating Agreement.
“Purchase and Sale Agreement” – as defined in the Recitals.
“Realization” – as defined in the definition of “Transfer.”
“Regulatory Allocations” – as defined in Section 5.01(c).
“Related Party” – any Person (i) who is related (within the meaning of Section
45(e)(4) of the Code) to the Company, Holdings, or the Project Company if such
relationship would result in failure to satisfy Section 45(a)(2)(B) of the Code
on sales of electricity by the Project Company or (ii) who is related for
purposes of application of the loss disallowance rules of Section 267(a) or
Section 707(b)(1) of the Code to sales of electricity by the Project Company.
Clause (i) of this definition is intended to comply with Code Section 45, Notice
2007-65 and Notice 2008-60, I.R.B. 2008-30, and shall be interpreted consistent
with those provisions.
“Related Party Contract” – any contract between the Company, Holdings, the
Project Company or any of their respective Subsidiaries (on the one hand) and a
Member or an Affiliated


-10-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Party of a Member (on the other hand), including the Project Administration
Agreement and the MOMA.
“Representatives” – as defined in Section 8.03.
“Required Capital” – as defined in Section 4.02(f).
“ROFO Acceptance Period” – as defined in Section 3.04(c).
“ROFO Declination” – as defined in Section 3.04(c).
“ROFO Notice” – as defined in Section 3.04(c).
“ROFO Offer” – as defined in Section 3.04(c)
“ROFO Offeree” – as defined in Section 3.04(c).
“ROFO Offeror” – as defined in Section 3.04(c).
“Shell Parent Company” – as defined in Section 3.03(b)(iv).
“SSA” – that certain Sponsor Services Agreement, dated as of June 16, 2017,
between PEGI and PSP, as amended, restated, modified or supplemented from time
to time.
“Subject Membership Interests” – as defined in Section 3.04(c).
“Subsidiary” – with respect to any Person, any other Person of which the
securities having a majority of the ordinary voting power in electing the board
of directors (or other governing body), at the time as of which any
determination is being made, are owned by such first Person either directly or
through one or more of its Subsidiaries; provided that Holdings, the Project
Company and the IRB Purchaser shall be deemed to be Subsidiaries of the Company.
“Tag Along Acceptance Notice” – as defined in Section 3.04(b).
“Tag Along Notice” – as defined in Section 3.04(b).
“Tag Along PSP Seller” – as defined in Section 3.04(b).
“Tag Along Purchaser” – as defined in Section 3.04(b).
“Tag Along Sale” – as defined in Section 3.04(b).
“Tag Along Sale Interests” – as defined in Section 3.04(b).
“Tagging Interests” – as defined in Section 3.04(b).
“Tax(es)” – (a) any taxes, customs, duties, charges, fees, levies, penalties or
other assessments, fees and other governmental charges imposed by or payable to
any Governmental


-11-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Authority, including income, gross income, profits, gross receipts, gains, net
proceeds, windfall profit, severance, property, real and personal property
(tangible and intangible), production, sales, use, leasing or lease, license,
excise, interest equalization, duty, franchise, capital stock, net worth,
employment, occupation, payroll, employees’ income withholding, other
withholding, Medicare and Social Security (or similar), unemployment,
disability, payroll, fuel, excess profits, occupational, premium, severance,
estimated, alternative or add-on minimum, ad valorem, value added, turnover,
user, transfer, registration, stamp, interest equalization, or environmental
tax, or any other tax, custom, duty, fee, levy or other like assessment or
charge of any kind whatsoever, together with any interest, penalty, addition to
tax, or additional amount attributable thereto; and (b) any liability for the
payment of amounts with respect to payment of a type described in the preceding
clause (a), including as a result of being a member of an affiliated,
consolidated, combined or unitary group, as a result of succeeding to such
liability as a result of merger, conversion or asset transfer or as a result of
any obligation under any tax sharing, tax allocation or tax indemnity agreement
or similar arrangement, by operation of law or otherwise.
“Tax Loss” – (i) any Tax and (ii) any economic damages or losses relating to
Tax, including but not limited to those attributable to unavailability or
deferral of any Tax loss, deduction or credit, any indemnification or make-whole
payments made to any Person, and any economic adjustment under any tax equity,
joint venture or other arrangement (including any delay or reduction in any
allocation of profits, loss and/or tax attributes or any distribution of cash or
proceeds from any company or a holding vehicle thereof).
“Taxable Corporation” – a Person that (a) is treated as an association taxable
as a corporation and whose income is subject to tax under Section 11 of the Code
and (b) is not treated (i) as a “tax-exempt entity” within the meaning of
Section 168(h)(2) of the Code or (ii) as a tax-exempt entity for purposes of
Section 168(h)(5) or Section 168(h)(6) of the Code.
“Third Party” – with respect to any Member or PEGI, any Person who deals at
arm’s length with such Member or PEGI, as the case may be.
“Third Party Transfer Documents” – as defined in Section 3.04(a).
“Transfer” or “Transferred” – to sell, assign, dispose of, exchange, pledge,
Encumber, hypothecate or otherwise transfer any Unit or Membership Interest or
any portion thereof, or any participation or interest therein, whether directly
or indirectly (including pursuant to a derivative transaction), or agree or
commit to do any of the foregoing; provided that (i) subject to Section 3.08,
neither the granting by any Person of a lien to a bona fide third party lender
as collateral security for the obligations of such Person to such lender (a
“Pledge”), or any action by such a lender to foreclose on any such lien (a
“Realization”), shall be deemed a Transfer of any Unit or Membership Interest,
except that the sale by such a lender of the applicable Unit or Membership
Interest to a third party, whether in a foreclosure sale or otherwise, shall
constitute a Transfer and (ii) a Transfer of the units or other equity interest
in a Member or in any Person that directly or indirectly holds units or other
equity interests in such Member, other than a Pledge or Realization, shall not
constitute a Transfer by the Member of its Units provided that (a) where the
Member is Pattern Member, that after such Transfer, PEGI continues to ultimately
control Pattern Member and (b) where the Member is the Investor, that after such
Transfer, PSP continues to ultimately control the Investor.


-12-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“Transferor” – as defined in Section 3.07.
“Treasury Regulations” – the federal income Tax regulations promulgated under
the Code, as such regulations may be amended from time to time (including
corresponding provisions of successor Treasury Regulations).
“Uniform Commercial Code” – the Uniform Commercial Code as in effect from time
to time in the State of New York.
“United States person” – has the meaning set forth in Section 7701(a)(30) of the
Code.
“Units” – as defined in Section 2.06.
“Wind Farm” – as defined in the Recitals.
“Wind Turbine” – each of the Siemens SWT-2.625-120 wind turbine generators that
are included in the Wind Farm, together with the associated mechanical systems,
communications systems and towers.
Other terms defined herein have the meanings so given them in this Agreement.
1.02    Construction. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine, and neuter; (b) words used or defined in the singular include the
plural and vice versa; (c) references to Articles and Sections refer to Articles
and Sections of this Agreement; (d) references to Exhibits refer to the Exhibits
attached to this Agreement, each of which is made a part hereof for all
purposes; (e) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law; (f) terms defined in this
Agreement are used throughout this Agreement and in any Exhibits hereto as so
defined; and (g) references to money refer to legal currency of the United
States of America.
ARTICLE 2
ORGANIZATION
2.01    Formation. The Company was formed as a Delaware limited liability
company by the filing of a Certificate of Formation of Grady B Member LLC (the
“Delaware Certificate”), dated as of April 30, 2018, with the Secretary of State
of Delaware pursuant to the Act. Pursuant to this Agreement, the Investor and
Pattern Finance are being admitted as new Members, and the Members desire to
continue the Company for the purposes and upon the terms and conditions set
forth herein. This Agreement shall be effective upon the execution and delivery
of this Agreement by all Parties.
2.02    Name. The name of the Company is “Grady B Member LLC” and all Company
business must be conducted in that name.
2.03    Registered Office; Registered Agent; Principal Office. The address of
the registered office of the Company required by the Act to be maintained in the
State of Delaware shall be


-13-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801, or such
other office (which need not be a place of business of the Company) as the
Managing Member may designate in the manner provided by Law. The registered
agent of the Company in the State of Delaware shall be The Corporation Trust
Company or such other Person or Persons as the Managing Member may designate in
the manner provided by Law. The principal office of the Company in the United
States shall be at such place as the Managing Member may designate, which need
not be in the State of Delaware, and the Company shall maintain records there or
in such other place as the Managing Member shall designate. The Managing Member
shall give prompt notice to each Member of any election or change in the
principal office of the Company.
2.04    Purposes. The purposes of the Company are limited to (i) indirectly
through Holdings and its Subsidiaries, acquiring, financing, developing, owning,
leasing, selling, procuring, encumbering, securing, designing, constructing,
reconstructing, erecting, installing, testing, commissioning, decommissioning,
improving, replacing, relocating, removing, repairing, maintaining, using,
monitoring, managing, operating, repowering, dismantling, and disposing of the
Wind Farm; (ii) owning, holding or disposing of the membership interests in
Holdings owned by the Company; (iii) exercising any power and taking any action
as are considered necessary or desirable in connection with the administration
of the Company’s affairs described in clauses (i) and (ii) of this Section 2.04,
including the maintaining of records, the engagement of professional advisors
and consultants, the establishment of bank accounts, and prosecution or defense
of legal actions; and (iv) taking all actions incidental, ancillary, necessary
or appropriate to the foregoing that may be engaged in by a limited liability
company formed under the Act. Notwithstanding anything to the contrary in this
Agreement, the Company shall not hold an interest in any Person where such
Person is not wholly owned by the Company (except for its interest in Holdings).
2.05    No State-Law Partnership. The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member, for any purposes
other than U.S. federal (and, when applicable, state) Tax purposes, and this
Agreement may not be construed to suggest otherwise.
2.06    Units; Certificates of Membership Interest; Applicability of Article 8
of UCC. Membership Interests shall be represented by units (each, a “Unit”).
Each Unit shall represent a Capital Contribution in the amount of $1.00. The
Members hereby specify, acknowledge and agree that all Units (and the Membership
Interests represented thereby) are securities governed by Article 8 and all
other provisions of the Uniform Commercial Code, and pursuant to the terms of
Section 8-103(c) of the Uniform Commercial Code, such interests shall be
“securities” for all purposes under such Article 8 and under all other
provisions of the Uniform Commercial Code. All Units (and the Membership
Interests represented thereby) shall be represented by certificates, shall be
recorded in a register thereof maintained by the Company, and shall be subject
to such rules for the issuance thereof in compliance with this Agreement.
ARTICLE 3
MEMBERSHIP; DISPOSITIONS OF INTERESTS


-14-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





3.01    Members. As of the date of this Agreement, the Members listed on
Exhibit A hereto are hereby admitted as Members of the Company, with the number
of Units set forth in such Exhibit A.
3.02    Representations, Warranties and Covenants. (1) Each Member, severally
but not jointly, hereby (x) represents, warrants and, with respect to
Sections 3.02(d), (e), and (g), covenants to the Company and each other Member
that the following statements (other than Sections 3.02(h) and (i)) are true and
correct as of the Effective Date or such later date on which such Person becomes
a Member, as applicable, and, with respect to Section 3.02(d), shall be true and
correct at all times that such Member is a Member, (y) covenants to the Company
and each other Member that the statements in Sections 3.02(e) and (g) shall be
true and correct at all times that such Member is a Member until the end of the
PTC Period and (z) covenants to the Company and each other Member as set forth
in Section 3.02(i), and (2) the Managing Member hereby covenants to the Company
and each other Member as set forth in Section 3.02(h):
(a)    that such Member is duly incorporated, organized or formed (as
applicable), validly existing, and (if applicable) in good standing under the
Law of the jurisdiction of its incorporation, organization or formation; if
required by applicable Law, that such Member is duly qualified and in good
standing in the jurisdiction of its principal place of business, if different
from its jurisdiction of incorporation, organization or formation; and that such
Member has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and that all necessary actions by the board
of directors, shareholders, managers, members, partners, trustees,
beneficiaries, or other applicable Persons necessary for the due authorization,
execution, delivery, and performance of this Agreement by such Member have been
duly taken;
(b)    that such Member has duly executed and delivered this Agreement and the
other documents contemplated herein to which it is a party, and that they
constitute the legal, valid and binding obligation of such Member, enforceable
against it in accordance with their terms (except as may be limited by
bankruptcy, insolvency or similar Laws of general application and by the effect
of general principles of equity, regardless of whether considered at law or in
equity);
(c)    that such Member’s authorization, execution, delivery, and performance of
this Agreement do not and will not (i) conflict with, or result in a breach,
default or violation of, (A) the organizational documents of such Member,
(B) any contract or agreement to which such Member is a party or is otherwise
subject (other than to the extent such conflict, breach, default or violation
would not materially adversely affect its ability to perform its obligations
hereunder), or (C) any Law, order, judgment, decree, writ, injunction or
arbitral award to which such Member is subject; or (ii) require any consent,
approval or authorization from, filing or registration with, or notice to, any
Governmental Authority or other Person, unless such requirement has already been
satisfied;
(d)    that such Member (or, if it is a disregarded entity for federal Tax
purposes, its beneficial owner for federal Tax purposes as provided in Treasury
Regulation Section


-15-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





301.7701-3) is and so long as it is a Member shall be a United States person and
shall not be subject to withholding under Section 1445 or Section 1446 of the
Code;
(e)    during the PTC Period, that such Member is not and so long as it is a
Member shall not be a Related Party;
(f)    that no part of the Capital Contribution made by such Member, and no part
of any purchase price used by such Member to acquire any Units or Membership
Interest, constitutes assets of any “employee benefit plan” within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) that is subject to Title I of ERISA (an “ERISA Plan”), or
other “benefit plan investor” (as defined in Section 3(42) of ERISA) or assets
allocated to any insurance company separate account or general account in which
any such ERISA Plan or benefit plan investor (or related trust) has any
interest;
(g)    that, during the PTC Period, either (i) (A) such Member is not and shall
not be a “tax-exempt entity” within the meaning of Code Section 168(h)(2)(A) or
a “tax-exempt controlled entity” within the meaning of Code Section
168(h)(6)(F)(iii)(I) (other than a Taxable Corporation) and (B) no Person who
owns a direct or indirect interest in such Member is or shall be a “tax-exempt
entity” or a “tax-exempt controlled entity” (other than a Taxable Corporation),
unless such Person owns such interest solely through a Taxable Corporation or
such Member is a Taxable Corporation, or (ii) such Member (or the transferor
under Section 3.03(b)(i)(10) hereof or Section 3.03(b)(i)(D)(7) of the Holdings
Operating Agreement) has fully indemnified each other Member and each member of
Holdings other than the Company for any adverse Tax consequences it experiences
as a result of the classification of such Member or such Person who owns a
direct or indirect interest in such Member as a “tax-exempt entity” or a
“tax-exempt controlled entity” in a manner reasonably acceptable to such other
Members and such other members of Holdings;
(h)    that the Managing Member shall cause the Company not to transfer,
directly or indirectly, its equity interests in Holdings in violation of any
restrictions on disposition thereof under the Holdings Operating Agreement
(unless waived by the applicable members of Holdings); and
(i)    that neither such Member, nor any of its Affiliates, will develop another
wind farm prior to the Flip Point with wind turbines within a distance equal to
or less than five (5) kilometers from any Wind Turbine, unless such Member, or
such Affiliate, as applicable, enters into a Build Out Agreement in
substantially the form attached hereto as Exhibit C or otherwise in form and
substance acceptable to the other Members (and, to the extent required by the
Holdings Operating Agreement, the members of Holdings other than the Company),
it being understood and agreed that for the purposes of this Section 3.02(i),
Affiliates shall not include any portfolio company or fund investment of PSP.
The representations, warranties and covenants of the Members contained in this
Section 3.02 shall survive the execution and delivery of this Agreement and
continue in full force and effect with respect to each Member until it ceases to
be bound by the provisions of this Agreement.


-16-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





3.03    Dispositions and Encumbrances of Membership Interests.
(a)    General Restriction. No Member may Dispose of or Encumber all or any
portion of its Units or Membership Interest except in strict accordance with
this Section 3.03. (References in this Agreement to Dispositions or Encumbrances
of a “Membership Interest” shall also refer to Dispositions or Encumbrances of
the corresponding Units or a portion of a Membership Interest or the
corresponding Units. References in this Agreement to Dispositions or
Encumbrances of “Units” shall also refer to Dispositions or Encumbrances of the
corresponding Membership Interest represented by such Units.) Any attempted
Disposition or Encumbrance of any Unit or Membership Interest by a Member, other
than in strict accordance with this Section 3.03, shall be, and is hereby
declared, null and void ab initio. The Members agree that a breach of the
provisions of this Section 3.03 may cause irreparable injury to the Company and
to the other Members for which monetary damages (or other remedy at law) are
inadequate in view of (i) the complexities and uncertainties in measuring the
actual damages that would be sustained by reason of the failure of a Member to
comply with such provision and (ii) the uniqueness of the Company’s business and
the relationship among the Members. Accordingly, the Members agree that the
provisions of this Section 3.03 may be enforced by specific performance.
(b)    Dispositions of Membership Interests. No Member may Dispose of all or any
portion of its Units and no Assignee of Units may be admitted as a Member or
Managing Member except in compliance with this Section 3.03(b); provided, that
this Section 3.03(b) shall not apply to an Encumbrance or a Disposition upon
foreclosure (or Disposition in lieu of such foreclosure) of an Encumbrance which
shall be governed by Section 3.03(c)(i). No Disposition of a Membership Interest
shall effect a release of the Disposing Member from any liabilities to the
Company or the other Members arising from events occurring prior to or in
connection with the Disposition. The Disposing Member and its Assignee shall
pay, or reimburse the Company and each Member for, all reasonable costs and
expenses incurred by the Company in connection with the Disposition and
admission, on or before the tenth (10th) Day after the receipt by that Person of
the Company’s or such Member’s invoice for the amount due.
(i)    Restrictions on Dispositions. No Disposition of any Membership Interest
or Units by a Member shall be effective unless the following requirements are
satisfied:
(1)    Principal Project Documents. Such Disposition would not result in a
breach of the Holdings Operating Agreement, the Power Purchase Agreement or any
other Principal Project Documents, unless otherwise waived or consented to in
writing by the applicable counterparty or counterparties thereto so as not to
constitute a breach or default thereunder.


-17-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(2)    Applicable Laws and Regulations. Such Disposition would not violate any
provision of applicable Law; provided, that this clause (2) shall only apply to
Dispositions to the extent such violation would or would be reasonably likely to
have a material impact on (i) the ability of the Company to perform its
obligations under the Holdings Operating Agreement, (ii) Holdings or any of its
Subsidiaries, (iii) any member of Holdings other than the Company, (iv) any
Member other than such Disposing Member or (v) the Wind Farm.
(3)    Related Party. If such Disposition would occur prior to the end of the
PTC Period, such Disposition would not be to a Related Party (or a Person who
would become a Related Party as a result of such Disposition).
(4)    Investment Company Act. Such Disposition would not require the Company to
register as an “investment company” under the Investment Company Act of 1940, as
amended.
(5)    Consents and Permits. All Governmental Approvals with respect to such
Disposition shall have been obtained (other than any such Governmental Approval
which, if not obtained, would not result in an adverse impact on the Wind Farm).
(6)    Dispositions to Competitors. Such Disposition by the Investor would not
be to any Person (other than PEGI or its Affiliates) that directly or indirectly
(including through one or more Affiliates) develops or operates wind power or
solar power projects (collectively, the “Competitive Activities”) unless such
transferee is a pension fund, investment fund, pooled investment vehicle,
insurance company or institutional investor that is directly or indirectly
engaged in Competitive Activities through another Person (including through one
or more Affiliates) provided that (i) the transferee’s primary business activity
is not its direct or indirect ownership of such Person, and (ii) such
Disposition shall not be to the Person that is directly engaged in Competitive
Activities.
(7)    Drag, Tag and Right of First Offer. Such Disposition, to the extent it
constitutes a Transfer, complies with the requirements of Section 3.04.


-18-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(8)    Entity Classification. Such Disposition would not cause the Company or
Holdings to be classified as an entity other than a partnership (or cause the
Company or Holdings to be treated as a publicly traded partnership taxable as a
corporation) for purposes of the Code unless the transferor provides an
indemnity from an entity reasonably satisfactory to the other Members and the
members of Holdings other than the Company and in a manner reasonably acceptable
to such other Members and such other members of Holdings to each other Member
and each other member of Holdings for any adverse Tax consequences that such
other Member and such other member of Holdings experience as a result of any
change in classification caused by such Disposition; provided, that if the
Disposition occurs after the DRO Zero Date, such indemnity shall be reduced by
any net economic benefit resulting from any change in classification caused by
such Disposition.
(9)    EWG Status and MBR Authority. Such Disposition would not result in the
Project Company ceasing to be an Exempt Wholesale Generator, once EWG status has
been obtained, or losing or having FERC impose new material conditions on its
MBR Authority, once such MBR Authority has been obtained.
(10)    Tax-Exempt Use Property. If such Disposition would occur prior to the
end of the later of (i) the PTC Period and (ii) the Flip Point, either (x) such
Disposition would not cause the Wind Farm to be treated wholly or partly as
“tax-exempt use property” within the meaning of Section 168(h) of the Code or
(y) the transferor provides an indemnity from an entity reasonably satisfactory
to the other Members and the members of Holdings (other than the Company) and in
a manner reasonably acceptable to each other Member and the members of Holdings
(other than the Company) for any adverse Tax consequences that such other Member
and such members of Holdings (other than the Company) experience as a result of
any change in classification caused by such Disposition.
(11)    OFAC.     Such Disposition is not to a Person (i) who appears on the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control in the United States Department of the Treasury; (ii) with whom a
transaction is prohibited by applicable provisions of


-19-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Executive Order 13224, the USA Patriot Act, the Trading with the Enemy Act or
the foreign asset control regulations of the United States Treasury Department,
in each case as amended from time to time; (iii) who is controlled by any Person
described in clause (i) or (ii); and (iv) who has its principal place of
business located in any country with whose citizens the Company is prohibited
from entering into transactions pursuant to the requirements set forth in clause
(ii).
(12)    Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada). None of the funds being used to purchase the Units or satisfy the
transferee’s commitments under this Agreement represent or will represent
proceeds of crime for the purpose of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada).
(13)    Suppression of Terrorism. The Disposition is not to a Person identified
in the Regulations implementing the United Nations Resolutions on the
Suppression of Terrorism, the United Nations Al Qaida and Taliban Regulations,
the Regulations Implementing the United Nations Resolution on the Democratic
People’s Republic of Korea, the Regulations Implementing the United Nations
Resolution on Iran or the Special Economic Measures (Burma) Regulations.
(14)    Securities Law Exemption. The Disposition is exempt from all
requirements to file a prospectus, registration statement or similar document
with applicable securities regulatory authorities.
(ii)    Documentation Requirements. In connection with any Disposition permitted
under Section 3.03(b)(i):
(A)    Notice. The Disposing Member shall deliver to each other Member written
notice not less than ten (10) Business Days prior to the effective date of such
Disposition (other than in connection with a Disposition to an Affiliate,
including pursuant to Section 3.03(b)(iv), in which case written notice shall be
given no later than ten (10) Business Days after the effective date of such
Disposition).
(B)    Disposition Instrument. The Disposing Member shall deliver to the
Managing Member an instrument implementing the Disposition in form and substance
reasonably acceptable to the


-20-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Managing Member and shall do all such acts or things that may be necessary to
effect the Disposition.
(iii)    Admission as a Member. Upon Disposition of Units by a Member in
accordance with Section 3.03(b)(i) and Section 3.03(b)(ii), the Assignee shall
be admitted to the Company as a Member.
(iv)    Indirect Dispositions of Membership Interest Permitted. Nothing in this
Agreement shall restrict, limit or require consent for, any direct or indirect
Disposition of any ownership or membership interest in any Member or any Person
which directly or indirectly holds an ownership or membership interest in a
Member; provided, however, that (A) any such Disposition shall comply with
Section 3.03(b)(iv) of the Holdings Operating Agreement, and (B) the Member
whose ownership or membership interest is the subject of such direct or indirect
Disposition shall be deemed in connection with such Disposition to have
represented to the other Members that any such direct or indirect Disposition
complies with the requirements of Sections 3.03(b)(i)(D) and 3.03(b)(iv) of the
Holdings Operating Agreement and Sections 3.03(b)(i) and 3.03(b)(iv) hereof;
provided further, that any Disposition in whole or in part of the ownership or
membership interest of any Member that is a Shell Parent Company or of any Shell
Parent Company that directly or indirectly owns a Member, shall be subject to
the applicable requirements of Section 3.03(b)(i) and Section 3.03(b)(ii)(A).
“Shell Parent Company” shall mean any direct or indirect owner of the Company
that does not, directly or through any other Person, own or lease any material
assets (other than the Wind Farm), have an interest in any other project or
business or have any material investments or material rights unrelated to the
Company, Holdings, Holdings’s Subsidiaries or the Wind Farm. For avoidance of
doubt, any Person that owns another Person (other than the Company, Holdings or
Holdings’s Subsidiaries) that is not a Shell Parent Company shall not be a Shell
Parent Company.
(c)    Encumbrances of Membership Interest; Foreclosure.
(i)    Except as expressly provided in the last sentence of this Section
3.03(c)(i), nothing in this Agreement shall limit any Member from Encumbering
its Membership Interest to secure financial indebtedness of such Member or any
Affiliate thereof, and, in connection with any Encumbrance by a Member in
accordance with this Section 3.03(c)(i), each non-Encumbering Member shall
reasonably cooperate with any reasonable request of the Encumbering Member and
also with any reasonable request by any member of Holdings (other than the
Company) under the Holdings Operating Agreement to deliver any consent
documentation required by any lender in connection with such Encumbrance
(including, as applicable, customary provisions relating to the ability of
providers of financial indebtedness or their agents to exercise remedies with
respect to the Encumbered Membership Interests); provided that a Member may only
Encumber its Membership Interest to secure financial indebtedness of such Member
or any Affiliate thereof if, when granted, the Encumbrance is not in favor of a
Related Party or a Person that would become a Related Party upon foreclosure of
such Encumbrance (with respect to any Encumbrance prior to the end of the PTC
Period); provided, further, that the foregoing


-21-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





obligation to reasonably cooperate with any reasonable request to deliver
consent documentation shall not obligate any non-Encumbering Member to modify or
amend any of its rights or privileges under this Agreement; provided finally,
that if a Disposition upon foreclosure (or deed in lieu of such foreclosure) of
such Encumbrance occurs, the Encumbering Member shall be deemed to have
represented to the other Members that any such direct or indirect Disposition
complies with the requirements of Sections 3.03(b)(i)(D) and 3.03(c) of the
Holdings Operating Agreement and Sections 3.03(b)(i), 3.03(b)(ii) and 3.03(c)
hereof. Any subsequent Disposition of Membership Interest by any lenders or
their agents to a third party following any foreclosure upon Encumbered
Membership Interests (or deed in lieu of such foreclosure) must comply with the
requirements of Section 3.03(b). Notwithstanding the immediately preceding
sentence, if the Encumbering Member is a Shell Parent Company or any Shell
Parent Company directly or indirectly owns the Encumbering Member, any
foreclosure (or deed in lieu thereof) by the lenders or any agent therefor and
any Disposition to a third party by such lenders or agent following such
foreclosure (or deed in lieu thereof) shall be subject to the requirements of
Sections 3.03(b)(i) and 3.03(b)(ii).
(ii)    Except as expressly provided in the last sentence of this Section
3.03(c)(ii), nothing in this Agreement shall restrict, limit or require consent
for, any direct or indirect Encumbrance on the ownership or membership interest
in any Member or any Person which owns a direct or indirect ownership or
membership interest in any Member; provided, that if a Disposition upon
foreclosure (or deed in lieu of such foreclosure) of such Encumbrance occurs,
(A) the Member whose ownership or membership interest is directly or indirectly
the subject of such Encumbrance shall be deemed to have represented to the other
Members that any such direct or indirect Disposition complies with the
requirements of Sections 3.03(b)(i)(D) and 3.03(c) of the Holdings Operating
Agreement and Sections 3.03(b)(i) and 3.03(c) hereof, and (B) for the avoidance
of doubt, for purposes of any subsequent Disposition to a third party following
such foreclosure or deed in lieu thereof, such Disposition shall have satisfied
the requirements set forth in Section 3.03(b)(iv). Notwithstanding the
immediately preceding sentence, in connection with an Encumbrance on the
ownership or membership interest of any Member that is a Shell Parent Company or
any Shell Parent Company that directly or indirectly owns a Member, any
foreclosure (or deed in lieu thereof) by the lenders or any agent therefor and
any Disposition to a third party by such lenders or agent following such
foreclosure (or deed in lieu thereof) shall be subject to the requirements of
Sections 3.03(b)(i) and 3.03(b)(ii)(A) which would be applicable if such
Encumbrance were directly on the Membership Interest.
3.04    Drag, Tag, Right of First Offer.
(a)    Drag Along Rights.
(i)    Subject to first complying with its obligations pursuant to
Section 3.04(c), if Pattern Member together with any of its Permitted
Transferees that are Members (collectively, a “Pattern Seller”) desires to
effect a bona fide Transfer of all (but not less than all) of its Units in the
Company, whether in one transaction or a series of related transactions (the
“Drag Sale Interests” and, any such transactions or series of related


-22-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





transactions, a “Drag Along Sale”) to any Third Party, other than a Permitted
Transferee, for cash then the Pattern Seller shall (in its sole discretion) be
permitted to deliver written notice to the Investor and its Permitted
Transferees that are Members (collectively, a “PSP Seller”) of such Drag Along
Sale no later than fourteen (14) calendar days prior to the anticipated date of
consummation of such Drag Along Sale (the “Drag Along Notice”). Such Drag Along
Notice shall (i) identify the purchaser, the purchase price per Drag Sale
Interests and a summary of the other material terms and conditions of the
proposed Drag Along Sale and (ii) be accompanied by forms of all agreements
(including any schedules, exhibits and annexes thereto) to be entered into by or
on behalf or for the account or otherwise for the benefit of the Pattern Seller,
as applicable, in connection with the Drag Along Sale. Following receipt of the
Drag Along Notice, the PSP Seller shall be obligated to sell to the purchaser
all of the PSP Seller’s Membership Interest in the Company at the same purchase
price per Unit, and otherwise on the same terms therefor and subject to the same
conditions thereto, as the Pattern Seller.
(ii)    Neither the Pattern Seller nor any Controlled Affiliate thereof shall
have entered into any collateral agreement, commitment or understanding with the
purchaser or its affiliates that has or would have the effect of providing to
the Pattern Seller or any such Controlled Affiliate consideration of greater
value than the consideration offered pursuant to the Drag Along Sale; provided
that such restriction shall not apply to any commercial agreement in effect at
the time of such transaction (including, for the avoidance of doubt, the MOMA
and the Project Administration Agreement) that was entered into prior to the
date hereof or following receipt of any consent thereto required in accordance
with Section 6.03.
(iii)    The PSP Seller shall not be required to make any representations or
warranties with respect to the Drag Along Sale other than customary fundamental
representations and warranties as to ownership, title and due authorization and
the PSP Seller shall be solely responsible for the accuracy of such
representations and warranties (and shall not have any liability for any such
representations and warranties of Pattern Seller). In addition, the PSP Seller
shall only be responsible for any indemnification obligations, escrow amounts
and holdback amounts in connection with the Drag Along Sale on a several and
proportionate basis (and not joint and several basis) in accordance with its
direct ownership interests in the Company relative to the Pattern Seller. The
PSP Seller shall not be required to enter into or be bound by any non-compete or
similar restrictive covenants in connection with any Drag Along Sale.
(iv)    If the PSP Seller is not represented on the closing date of the Drag
Along Sale or is represented but fails for any reason whatsoever to produce and
deliver any required instruments and documents as may be consistent with its
obligations hereunder and necessary or desirable to give effect to the sale and
Transfer of applicable Units held by the PSP Seller or as may be necessary to
discharge any encumbrance that affects such Units (collectively, the “Third
Party Transfer Documents”) to the Third Party, then the price per Unit payable
to the PSP Seller in connection with the Drag Along Sale, subject to the
provisions of this Agreement may be deposited by the Third Party in a special
account in


-23-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





the name of the PSP Seller at a branch of the bank used by the Third Party. Such
deposit shall constitute valid and effective payment of any purchase price
payable to the PSP Seller pursuant to this Section 3.04(a) even though the PSP
Seller has, in breach of this Agreement, voluntarily encumbered or disposed of
any of the Units and notwithstanding the fact that a conveyance or conveyances
or assignment or assignments of the Units may have been delivered in breach of
this Agreement to any alleged pledgee, transferee or other Person. If the
purchase price payable to the PSP Seller pursuant to this Section 3.04(a) is
deposited as aforesaid, then, from and after the date of such deposit, and even
though the Third Party Transfer Documents have not been delivered to the Third
Party, the purchase of the Units being sold by the PSP Seller shall be deemed to
have been fully completed and all right, title, benefit and interest, both at
law and in equity, in and to such Units shall be conclusively deemed to have
been transferred and assigned to and become vested in the Third Party and all
right, title, benefit and interest, both at law and in equity, of the PSP
Seller, or of any transferee, assignee or any other Person having any interest,
legal or equitable, therein or thereto shall cease and terminate, provided,
however, that the PSP Seller shall be entitled to receive the purchase price
payable to the PSP Seller pursuant to this Section 3.04(a) so deposited, with
interest, upon delivery to the Third Party of the Third Party Transfer
Documents.
(v)    The PSP Seller hereby irrevocably constitutes and appoints the Third
Party as its true and lawful attorney and agent in the name of and on behalf of
the PSP Seller to execute and deliver in the name of the PSP Seller all such
Third Party Transfer Documents as may be necessary to effectively transfer and
assign the Units held by the PSP Seller to the Third Party, provided that such
Third Party Transfer Documents do not conflict with the provisions of this
Section 3.04(a); provided, that such appointment shall be effective only if the
PSP Seller shall fail to execute and deliver such Third Party Transfer Documents
in accordance with this Section 3.04(a) within five (5) Business Days after a
written request from Pattern Seller to do so. Such appointment and power of
attorney, being coupled with an interest, shall not be revoked by the
dissolution, winding-up, bankruptcy or insolvency of the PSP Seller and the PSP
Seller hereby ratifies and confirms and agrees to ratify and confirm all that
the Third Party may lawfully do or cause to be done by virtue of the provisions
hereof. The PSP Seller hereby irrevocably consents to the Transfer of its Units
made pursuant to the provisions of this Section 3.04(a).
(vi)    The PSP Seller shall be obligated to, and hereby does, waive any
dissenters’ rights, appraisal rights or similar rights in connection with any
Drag Along Sale.
(vii)    If, substantially concurrently with the closing of a Drag Along Sale,
the purchaser in such transaction agrees to the termination of the MOMA and/or
Project Administration Agreement and the MOMA or the Project Administration
Agreement is terminated in connection with such Drag Along Sale, PEGI will waive
(or cause to be waived) any termination fees payable under such terminated MOMA
or Project Administration Agreement, as applicable.
(viii)    This Section 3.04(a) shall not apply to an Article 9 Disposition.


-24-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(b)    Tag Along Rights. Subject to first complying with Section 3.04(c), if at
any time a Pattern Seller desires to effect a bona fide Transfer of some or all
of its direct or indirect ownership interests in the Company whether in one
transaction or a series of related transactions (the “Tag Along Sale Interests”
and, any such transactions or series of related transactions, a “Tag Along
Sale”) to any Third Party other than a Permitted Transferee (such Third Party, a
“Tag Along Purchaser”), then the Managing Member shall be required to provide
the Investor and its Permitted Transferees (to the extent that such Permitted
Transferees own any Membership Interest) (collectively the “Tag Along PSP
Seller”) with at least thirty (30) calendar days’ prior written notice (the “Tag
Along Notice”) of such proposed Tag Along Sale. Such Tag Along Notice shall (A)
identify the Tag Along Purchaser, the amount of Tag Along Sale Interests
proposed to be transferred directly or indirectly by the Pattern Seller, the
percentage of the then-issued and outstanding Units that such proposed Tag Along
Sale Interests represents, the sales price per Unit, and a summary of the other
material terms and conditions of the proposed Tag Along Sale and (B) be
accompanied by forms of all agreements (including any schedules, exhibits and
annexes thereto) to be entered into by or on behalf or for the account or
otherwise for the benefit of the Pattern Seller in connection with the proposed
Transfer. Within twenty (20) calendar days following receipt by the Tag Along
PSP Seller of the Tag Along Notice, the Tag Along PSP Seller may, by providing
written notice (which notice shall be deemed to be irrevocable when sent) (the
“Tag Along Acceptance Notice”) to the Managing Member, elect to Transfer to the
Tag Along Purchaser, as part of the Tag Along Sale, an amount of Units owned by
the Tag Along PSP Seller (the “Tagging Interests”) up to the total amount of
issued and outstanding Units proposed to be Transferred to the Tag Along
Purchaser pursuant to the Tag Along Sale multiplied by PSP’s Pro Rata Share, at
the same purchase price per Unit as the Pattern Seller and otherwise on the same
terms therefor and subject to the same conditions thereto. Neither the Pattern
Seller nor any Controlled Affiliate thereof shall have entered into any
collateral agreement, commitment or understanding with the Tag Along Purchaser
or its affiliates that has or would have the effect of providing to the Pattern
Seller or any such Controlled Affiliate consideration of greater value than the
consideration offered pursuant to the Tag Along Sale; provided that such
restriction shall not apply to any commercial agreement in effect at the time of
such transaction (including, for the avoidance of doubt, the MOMA and the
Project Administration Agreement) that was entered into prior to the date hereof
or that was entered into following receipt of the consent thereto, if any,
required in accordance with Section 6.03. If the Tag Along Purchaser does not
accept all of the Tagging Interests tendered by the Tag Along PSP Seller, then
the Pattern Seller shall have the option to either (i) proportionately reduce
the number of Tag Along Sale Interests and Tagging Interests to account for the
maximum number of ownership interests that the Tag Along Purchaser is willing to
purchase or (ii) abandon the Tag Along Sale. If the Tag Along PSP Seller does
not deliver a Tag Along Acceptance Notice within twenty (20) calendar days after
receipt of the Tag Along Notice, the Tag Along PSP Seller shall be deemed to
have waived its rights with respect to the Transfer of its Units pursuant to the
applicable Tag Along Sale and the Pattern Seller shall have until one hundred
eighty (180) calendar days after the expiration of such twenty (20) calendar day
period after the date of the Tag Along Notice in which to Transfer the ownership
interests in the Company described in the Tag Along Notice on terms not more
favorable


-25-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





to the Pattern Seller than those set forth in the Tag Along Notice. If at the
end of such one hundred eighty (180) day period the Pattern Seller shall not
have completed the Transfer of all of the Pattern Seller’s ownership interests
in the Company contemplated to be transferred in the Tag Along Notice (reduced
to account for any Tagging Interests (if any) and all Tagging Interests (if
any)), then the Tag Along PSP Seller’s tag along rights shall again apply with
respect to any such unsold ownership interests. This Section 3.04(b) shall not
apply to any “Disposition” (as defined in the Holdings Operating Agreement) of
the Class B Membership Interests (as defined in the Holdings Operating
Agreement) in Holdings pursuant to Article 9 of the Holdings Operating Agreement
(the “Article 9 Disposition”).
(c)    Right of First Offer.
(i)    If any Member, PSP or any of its Permitted Transferees or a Pattern
Seller (as applicable, the “ROFO Offeree”) desires to Transfer all or any
portion of its Membership Interest in the Company to any Third Party other than
to a Permitted Transferee who agrees to be bound by the obligations set forth in
this Agreement, the ROFO Offeree shall give the other Member(s) (the “ROFO
Offerors”) written notice setting forth the details of the Membership Interests
of the Company to be transferred (the “Subject Membership Interests”) and any
other material terms of the proposed Transfer reasonably known or anticipated by
the ROFO Offeree (a “ROFO Notice”).
(ii)    Within forty-five (45) calendar days after delivery of a ROFO Notice,
each ROFO Offeror shall either: (A) deliver a written offer to the ROFO Offeree
to purchase the Subject Membership Interests (a “ROFO Offer”) or (B) deliver a
written notice to the ROFO Offeree that such ROFO Offeror will not make a ROFO
Offer (a “ROFO Declination”). If a ROFO Offeror fails to deliver either a ROFO
Offer or a ROFO Declination within such forty-five (45)-day period, such ROFO
Offeror will be deemed to have delivered a ROFO Declination.
(iii)    Unless a ROFO Offer is accepted pursuant to written notice from the
ROFO Offeree to the ROFO Offeror that delivered such ROFO Offer within ten (10)
calendar days following the delivery of such ROFO Offer (the “ROFO Acceptance
Period”), such ROFO Offer shall be deemed to have been rejected by the ROFO
Offeree. In the event that the ROFO Offeree validly rejects each ROFO Offer or
each ROFO Offeror delivers a ROFO Declination, subject to complying with its
obligations under Section 3.04(b), the ROFO Offeree shall be free to Transfer
the applicable Subject Membership Interests to any Third Party; provided that in
the event any ROFO Offeror has previously delivered a ROFO Offer that was
rejected by the ROFO Offeree, the ROFO Offeree shall only be permitted to enter
into a definitive agreement to Transfer the applicable Subject Membership
Interests (A) during the nine (9) month period following the expiration of the
ROFO Acceptance Period, (B) at a price greater than or equal to 105% of the
price offered in such ROFO Offer and (C) on terms and conditions (economic and
otherwise) that are not materially less favorable (in the aggregate) to the ROFO
Offeree than the terms and conditions set forth in such ROFO Offer. If at the
end of such nine (9) month period the ROFO Offeree shall not have completed


-26-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





the Transfer of the Subject Membership Interests, then it shall once again be
required to comply with this Section 3.04(c).
(iv)    If a ROFO Offer is accepted during the ROFO Acceptance Period, the ROFO
Offeror that delivered such ROFO Offer shall acquire the Subject Membership
Interest, and the ROFO Offeree shall Transfer the Subject Membership Interest to
the ROFO Offeror at the price set forth in the ROFO Offer; provided that no
party shall be required to provide any representations or warranties with
respect to such Transfer other than customary fundamental representations and
warranties as to ownership, title and due authorization; provided further, that
if the ROFO Offeree accepts more than one ROFO Offer, then the ROFO Offerors
whose ROFO Offers have been accepted shall acquire the Subject Membership
Interest pro rata in accordance with their respective Units prior to such
acquisition (unless the ROFO Offerors shall agree among themselves to a
different ratio), and the ROFO Offeree shall Transfer the Subject Membership
Interest to such ROFO Offerors (pro rata in accordance with their respective
Units prior to such acquisition, unless the ROFO Offerors shall agree among
themselves to a different ratio) at the price set forth in their respective ROFO
Offers pro rated for the number of Units the ROFO Offerors are acquiring as a
proportion of the total number of Units comprising the Subject Membership
Interest.
(v)    A sale by a ROFO Offeree of a Subject Membership Interest to a ROFO
Offeror shall be completed in accordance with the provisions of
Section 3.03(b)(ii), provided, however, that the closing of such sale shall be
not later than ninety (90) Days from the date on which the ROFO Offer is
accepted or such later date as may be required to facilitate obtaining any
required consents or approvals of any Governmental Authority or counterparty to
a Principal Project Document that is required in connection with such sale, and
the consideration paid to the ROFO Offeree by the ROFO Offeror shall be as set
out in the ROFO Offer (except as otherwise provided in Section 3.04(c)(iv)).
(vi)    This Section 3.04(c) shall not apply to an Article 9 Disposition.
(d)    Applicability to PEGI. To the extent Section 3.04(b) or 3.04(c) is
applicable to any Transfer by PEGI of all or any portion of PEGI’s indirect
ownership interest in Holdings, Pattern Member shall cause PEGI to comply or
cause the applicable Pattern Seller, as the case may be, to comply with the
terms of Section 3.04(b) or Section 3.04(c) as the seller of the Tag Along Sale
Interests or the Subject Membership Interests, as applicable.
3.05    Liability to Third Parties. No Member shall be personally liable for the
debts, obligations or liabilities of the Company, whether arising in contract,
tort or otherwise, solely by reason of being a Member.
3.06    Withdrawal. A Member may not withdraw or resign from the Company except
as permitted by this Agreement.


-27-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





3.07    Permitted Transfers to Controlled Affiliates. Subject to Section 3.03(b)
(except for Section 3.03(b)(i)(7)), a Member who is not then in default of its
obligations under this Agreement (the “Transferor”) will be entitled to
Transfer, without first complying with Section 3.04, title to all or part of its
Units to one or more of its Controlled Affiliates, provided that:
(a)    the Transferor first establishes to the satisfaction of the other Members
(the “Non-Transferring Members”), acting reasonably (and if the Non-Transferring
Members do not agree that each Person to which the Transferor is transferring
its Units is a Permitted Transferee then the matter shall be subject to the
dispute resolution procedures outlined in Section 10.06) that each Person to
which it is transferring its Units is a Permitted Transferee;
(b)    the Non-Transferring Members receive prior written notice of such
Transfer; and
(c)    where the Transferor transfers less than all of its Units to a Controlled
Affiliate, all Units held or acquired by such Transferor and its Controlled
Affiliate(s) shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and (i) such Transferor and its
Controlled Affiliate(s) may apportion such rights as among themselves in any
manner they deem appropriate and (ii) shall be jointly and severally liable for
their respective obligations under this Agreement.
3.08    Pledges and Realization. No Pledge or Realization shall be deemed to
constitute a “Transfer” for the purposes of Section 3.04, so long as (a) any
subsequent disposition, sale, assignment, transfer, conveyance, gift, exchange
or other disposition by such lender or agent of its direct or indirect interest
in Units or Membership Interests is to a Person that has either (i) (A) a rating
not less than “BBB” from S&P or “Baa3” from Moody’s or (B) is controlled by an
Affiliate meeting the criteria specified in clause (A), or (ii) together with
its Affiliate(s) on consolidated basis, a tangible net worth of at least
US$500,000,000, or, in the case of an investment fund, pension plan or other
similar entity, aggregate assets under management of at least US$500,000,000 and
(b) such subsequent disposition, sale, assignment, transfer, conveyance, gift,
exchange or other disposition by such lender or agent of such direct or indirect
interests in Units or Membership Interests complies with the transfer
restrictions hereunder, to the extent applicable, including the requirements of
Section 3.04.
ARTICLE 4
CAPITAL ACCOUNTS
4.01    Capital Accounts.
(a)    Each Member’s Capital Account balance (as of the Effective Date) and Pro
Rata Share shall be as indicated on Exhibit A. The aggregate Capital Account
balances of the Members, as indicated on Exhibit A, equals the fair market value
of the assets held by the Company on the Effective Date.
(b)    Each Member’s Capital Account shall be increased by (i) the amount of
money contributed by that Member to the Company, (ii) the fair market value (as


-28-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





unanimously agreed to by the Members) of property contributed by that Member to
the Company, (iii) allocations to that Member of Company income and gain (or
items thereof) allocated pursuant to Section 5.01(a) or specially allocated
pursuant to Section 5.01(b), Section 5.01(c), or Section 9.02(a), including
income and gain exempt from tax and income and gain described in Treasury
Regulation Section 1.704-1(b)(2)(iv)(g) (but excluding income and gain described
in Treasury Regulation Section 1.704-1(b)(4)(i)), and (iv) the amount of any
Company liabilities assumed by such Member or that are secured by any property
distributed to such Member, and shall be decreased by (v) the amount of money
distributed or deemed distributed to that Member by the Company, (vi) the fair
market value (as agreed to unanimously by Members and so adjusted with the
adjustment allocated as income or loss) of property distributed to that Member
by the Company, (vii) allocations to that Member of expenditures of the Company
described (or treated as described) in Section 705(a)(2)(B) of the Code,
(viii) allocations to that Member of Company loss and deduction (or items
thereof) allocated pursuant to Section 5.01(a) or specially allocated pursuant
to Section 5.01(b), Section 5.01(c), Section 5.01(d), or Section 9.02(a),
including loss and deduction described in Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) (but excluding items described in clause (vii)
above and loss or deduction described in Treasury Regulation
Section 1.704-1(b)(4)(i) or 1.704-1(b)(4)(iii)) and (ix) the amount of any
liabilities of such Member assumed by the Company or that are secured by any
property contributed by such Member to the Company. To the extent not otherwise
inconsistent with the provisions of this Section 4.01, the Members’ Capital
Accounts shall be maintained and adjusted as required by the provisions of
Treasury Regulation Sections 1.704-1(b)(2)(iv) and 1.704-1(b)(4), including (A)
adjustments required by the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), (B) adjustments to reflect the allocations to the
Members of depreciation, depletion, amortization, and gain or loss as computed
for book purposes rather than the allocation of the corresponding items as
computed for tax purposes, as required by Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) and (C) adjustments required by the provisions of
Treasury Regulation Section 1.704-1(b)(2)(iv)(m). The Members’ Capital Accounts
shall be increased or decreased to reflect a revaluation of the Company’s
property on its books based on the fair market value of the Company’s property
as of the following times: (1) the contribution of more than a de minimis amount
of money or other property to the Company by a new or existing Member as
consideration for new or additional Units, (2) the distribution of more than a
de minimis amount of money or other property by the Company to a Member as
consideration for a Membership Interest, (3) the grant of an interest in the
Company (other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
Member capacity or a new Member acting in a Member capacity or in anticipation
of being a Member, or (4) the liquidation of the Company within the meaning of
Treasury Regulation Section 1.704-1(b)(2)(ii)(g). Upon the Disposition of all or
a portion of a Membership Interest, the Capital Account of the Disposing Member
that is attributable to such Membership Interest shall carry over to the
Assignee in accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(l). The foregoing provisions of this Article 4 and the
other provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulation Sections 1.704-1 and
1.704-2


-29-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





and shall be interpreted and applied in a manner consistent with such Treasury
Regulations and any amendment or successor provision thereto.
4.02    Additional Capital Contributions.
(a)    The Managing Member shall determine from time to time the capital and
operating requirements of the Company and shall make Capital Calls to fund such
capital and operating requirements; provided, that notwithstanding anything in
this Agreement to the contrary, unless the Managing Member has received the
Investor’s prior written consent (which the Investor shall not unreasonably
withhold, condition or delay), the Managing Member shall not make a Capital Call
the proceeds of which would be used by the Company to make a capital
contribution to Holdings in respect of a Trigger Event (as defined in the
Holdings Operating Agreement) for Holdings to use to make a distribution under
Section 5.02(f)(ii) of the Holdings Operating Agreement.
(b)    Capital Calls will be issued from time to time in writing (a “Funding
Notice”) by the Managing Member to each Member, in accordance with the then
applicable operating budget or as approved by the Managing Member, with a
schedule setting out the aggregate amount of the Capital Call and the portion of
such Capital Call required to be contributed by each Member, calculated by
multiplying such aggregate Capital Call by such Member’s Pro Rata Share. Unless
unanimously agreed by the Members, all Capital Calls shall be satisfied in cash
and not in other property.
(c)    Any Funding Notice issued by the Managing Member will include the bank
account information to which payment is to be made and the due date on which the
payment is required from each Member, which date shall be at least five (5)
Business Days following the date that the Funding Notice is delivered or given.
(d)    Following the issuance of a Capital Call by the Managing Member, each
Member will make a Capital Contribution to the Company in the amount specified
as such Member’s portion of the Capital Call in the Funding Notice.
(e)    Each Member shall be required to contribute its respective share of a
Capital Call, as set forth in the applicable Funding Notice.
(f)    If a Funding Notice is issued by the Managing Member and any Member fails
to contribute capital in accordance with such Funding Notice (in this Section
4.02(f), a “Non-Contributing Member”), then each Member that has contributed its
required capital (“Required Capital”) in accordance with such Funding Notice (in
this Section 4.02(f), a “Contributing Member”) shall have the right, but not the
obligation, to contribute an amount up to the amount of the capital required to
have been contributed by the Non-Contributing Member (such a contribution, an
“Additional Contribution”). The Contributing Member will be issued Units in
respect of both the Required Capital it contributed and the Additional
Contribution it contributed, notwithstanding Section 2.06 and any other
provision to the contrary herein, such that the Contributing Member is issued
three Units for each $1.00 contributed, provided that such dilution does not
result in a breach of, or a violation of, any


-30-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





restriction on “Disposition” contained in, and as defined under, the Holdings
Operating Agreement.
(g)    Except as set forth above, no Member will be required or permitted to
make a Capital Contribution or a loan to the Company.
(h)    Upon a Member making a Capital Contribution, the Managing Member will
amend Exhibit A hereto to reflect each Member’s Membership Interests (which for
certainty shall not be adjusted as a result of any Capital Contribution made by
a Member except as expressly provided in this Section 4.02) and Capital
Contribution.
4.03    Return of Contributions. Except as expressly provided herein, a Member
is not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Company or of any Member.
ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS
5.01    Allocations.
(a)    General. For purposes of maintaining the Capital Accounts pursuant to
Section 4.01, after giving effect to the special allocations set forth in
Section 5.01(b) and in Section 5.01(c), and subject to the limitation in Section
5.01(d), each item of income, gain, loss, deduction and credit of the Company
for any period (or portion of a period) after the Effective Date shall be
allocated to the Members in accordance with their Pro Rata Shares.
(b)    Special Allocations. The following special allocations shall be made in
the following order:
(i)    Company Minimum Gain Chargeback. Notwithstanding the other provisions of
this Section 5.01 or 9.02(a), except as provided in Treasury Regulation
Section 1.704-2(f), if there is a net decrease in Company Minimum Gain during
any Company taxable period, each Member shall be allocated items of Company
income and gain for such period (and, if necessary, subsequent periods) in the
manner and in the amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), 1.704-2(g)(2), 1.704-2(j)(2)(i) or any successor
provisions. This Section 5.01(b)(i) is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)    Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Section 5.01 or Section 9.02(a),
except Section 5.01(b)(i) and as provided in Treasury Regulation Section
1.704-2(i)(4), if there is a net decrease in Minimum Gain Attributable to Member
Nonrecourse Debt determined in accordance with Treasury Regulation
Section 1.704-2(i)(5) at the beginning


-31-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





of a taxable period, any Member with a share of Minimum Gain Attributable to
Member Nonrecourse Debt at the beginning of such taxable period shall be
allocated items of Company income and gain for such period (and, if necessary,
subsequent taxable periods) in the manner and amounts provided in Treasury
Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor
provisions. This Section 5.01(b)(ii) is intended to comply with the partner
nonrecourse debt minimum gain chargeback requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
(iii)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company gross income (if
any) shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by Treasury Regulations, any
such Member’s negative balance in an Adjusted Capital Account as quickly as
possible; provided, that an allocation pursuant to this Section 5.01(b)(iii)
shall be made only if and to the extent that such Member would have a negative
balance in an Adjusted Capital Account after all other allocations provided for
in this Section 5.01 have been tentatively made as if this Section 5.01(b)(iii)
was not in this Agreement.
(iv)    Gross Income Allocation. In the event any Member has a negative balance
in an Adjusted Capital Account at the end of any taxable period, each such
Member shall be specially allocated items of Company income and gain in the
amount of such negative balance as quickly as possible; provided, that an
allocation pursuant to this Section 5.01(b)(iv) shall be made only if and to the
extent that such Member would have a negative balance in an Adjusted Capital
Account after all other allocations provided for in this Article 5 have been
made as if Section 5.01(b)(iii) and this Section 5.01(b)(iv) were not in this
Agreement.
(v)    Nonrecourse Deductions. Any Nonrecourse Deduction for any taxable period
shall be allocated to the Members in accordance with Section 5.01(a).
(vi)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
taxable period shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Sections 1.704-2(i) and (j).
(vii)    Liquidating Allocations. Any items of income, gain, loss, deduction and
credit arising in connection with the liquidation shall be allocated pursuant to
Section 9.02(a).
(c)    Curative Allocations. The allocations set forth in Sections 5.01(b)(i)
through (vi) hereof as limited by Section 5.01(d) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. To
the extent the Company can do so consistently with the Treasury Regulations, the
Company shall reallocate items of income, gain, loss, deduction and credit among
the Members such that, to the extent possible, the net amount of the allocations
under Section 5.01(a), Section


-32-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





5.01(b) and Section 9.02(a) will be the net amount that would have been
allocated to each Member if this Agreement did not contain the Regulatory
Allocations; provided, that, to the extent that it is not possible to reallocate
such items of income, gain, loss, deduction and credit in such a manner in a
given taxable year, such reallocations will be made in subsequent taxable years,
as applicable, to the extent consistent with such Treasury Regulations.
(d)    Loss Limitations. No allocation of items of loss or deduction pursuant to
Section 5.01(a) or Section 9.02(a)(v) shall be made to a Member if such
allocation would cause such Member to have a negative balance in an Adjusted
Capital Account, or increase the amount of a Member’s negative balance in an
Adjusted Capital Account. In the event some but not all of the Members would
have a negative balance in an Adjusted Capital Account as a consequence of an
allocation of items of loss or deduction pursuant to Section 5.01(a) or Section
9.02(a)(v), the limitation set forth in this Section 5.01(d) shall be applied on
a Member by Member basis and items of loss or deduction not allocable to any
Member as a result of such limitation shall be allocated to the other Members in
the manner otherwise required pursuant to Section 5.01(a) and Section 9.02(a)(v)
to the extent such other Members have positive balances in their Adjusted
Capital Accounts so as to allocate the maximum permissible items of loss and
deduction to each Member under Treasury Regulation Section 1.704-1(b)(2)(ii)(d).
(e)    Other Allocation Rules.
(i)    For purposes of determining the income or losses, or any other items
allocable to any period, income, losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Managing
Member using any permissible method described in Section 706 of the Code and the
Treasury Regulations thereunder.
(ii)    The Members are aware of the income Tax consequences of the allocations
made by this Section 5.01 and Section 9.02(a) and hereby agree to be bound by
the provisions of this Section 5.01 and Section 9.02(a) in reporting their
shares of Company income and loss for income tax purposes.
(iii)    Solely for purposes of determining a Member’s proportionate share of
any “excess nonrecourse liabilities” of the Company within the meaning of
Treasury Regulation Section 1.752-3(a)(3), the Members’ interests in the
Company’s profits are in accordance with their proportionate allocations under
Section 5.01(a).
(f)    Income Tax Allocations; Code Section 704(c). For income tax purposes,
each item of income, gain, loss, and deduction shall be allocable in the same
manner such items are allocated for book purposes pursuant to this Section 5.01;
provided, however, that income, gain, loss and deductions with respect to
property contributed to the Company by a Member or revalued pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) shall be allocated among the Members in
a manner that takes into account the variation between the adjusted tax basis of
such property and its book value, as required by Section 704(c)


-33-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





of the Code and Treasury Regulation Section 1.704-1(b)(4)(i), using the remedial
allocation method permitted by Treasury Regulation Section 1.704-3(d).
5.02    Distributions. All Distributable Cash shall, subject to Sections 5.03
and 5.05, be distributed by the Company to the Members on each Distribution Date
on which the Company has Distributable Cash, in accordance with their Pro Rata
Shares. Each distribution shall be made only in cash unless unanimously agreed
by the Members.
5.03    Distributions on Dissolution and Winding Up. Notwithstanding Section
5.02, upon the dissolution and winding up of the Company, liquidating
distributions shall be made as provided in Section 9.02.
5.04    Varying Interests. All items of income, gain, loss, deduction or credit
shall be allocated, and all distributions shall be made, to the Persons shown on
the records of the Company to have been Members as of the last calendar day of
the period for which the allocation or distribution is to be made.
Notwithstanding the foregoing, if during any taxable year there is a change in
any Member’s Units, the Members agree that their allocable shares of such items
for the taxable year shall be determined by taking into account their varying
interests based upon an “interim closing of the books” method effective as of
close of business on the date such change occurs, as permitted by Treasury
Regulation Section 1.706-1(c).
5.05    Withholding. Notwithstanding any other provision of this Agreement, the
Company shall comply with any withholding requirements under any Law and shall
remit amounts withheld to, and file required forms with, applicable Tax
authorities. To the extent that the Company is required to withhold and pay over
any amounts to any Tax authority with respect to distributions or allocations to
any Member, the amount withheld shall be treated as a distribution of cash to
such Member in the amount of such withholding. In the event of any claimed
over-withholding, Members shall be limited to an action against the applicable
Tax authority. If an amount required to be withheld was not withheld from an
actual distribution, the Company may reduce subsequent distributions by the
amount of such required withholding and any penalties or interest thereon. Each
Member agrees to furnish to the Company such forms or other documentation as is
necessary to assist the Company in determining the extent of, and in fulfilling,
its withholding obligations. The Company shall make good faith efforts to
provide notice of any applicable withholding and consult with the affected
Member with respect thereto in a good faith effort to reduce or eliminate such
withholding within a reasonable amount of time after becoming aware of any such
withholding obligation.
ARTICLE 6
MANAGEMENT
6.01    Management; Standard of Care; No Commingling of Funds.
(a)    Except as otherwise expressly provided in this Agreement, including the
provisions of Sections 6.02, 6.03 and 6.05, the management of the Company is
fully vested in the Managing Member. Subject to the provisions of this
Agreement, each Member agrees that it will not exercise its authority under the
Act to bind or commit the Company to agreements, transactions or other
arrangements, or to hold itself out as an agent of the


-34-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Company. Decisions or actions taken in accordance with the provisions of this
Agreement shall constitute decisions or actions by the Company and shall be
binding on each Member and employee of the Company.
(b)    The Managing Member covenants that it will exercise the powers and
discharge its duties under this Agreement honestly and in good faith and that it
will exercise the degree of care, diligence and skill that a reasonably prudent
Person would exercise in comparable circumstances. The Managing Member also
covenants that it will devote such time and attention to the conduct of the
purposes of the Company as is reasonably required for the prudent management of
the purposes of the Company.
(c)    The Managing Member will take all necessary actions to ensure that the
funds and other property of the Company are not commingled with the funds or
other property of any other Person.
6.02    Personnel of Affiliates; Authorized Signatories. Subject to
Section 6.03, with respect to duties discharged hereunder by the Managing
Member, the Managing Member may (i) discharge such duties through the personnel
of an Affiliate of the Managing Member and (ii) designate “Authorized
Signatories” of the Company and delegate signature authority to such Persons to
execute documents on behalf of the Company where directed to do so by the
Managing Member. The Managing Member shall not be entitled to compensation for
services rendered pursuant to this Section 6.02.
6.03    Consent Required for Certain Actions. Any provision of this Agreement
(other than Section 6.04(b) and Sections 6.07(b)(ii), (c)(ii), (d)(ii) and
(e)(iii)) to the contrary notwithstanding, without the prior written consent of
the Investor, the Managing Member shall not, except as expressly required by the
Power Purchase Agreement, the LC Documents or the IRB Documents, take any action
to cause the Company, Holdings, the Project Company or the IRB Purchaser (or any
of their respective Subsidiaries) to, or cast its vote on the behalf of the
Company as a Class B Member, Managing Member or Negotiating Member (each as
defined in the Holdings Operating Agreement) of Holdings in any matter coming up
for a vote under Holdings Operating Agreement that would cause Holdings, the
Project Company or the IRB Purchaser (or any of their respective Subsidiaries)
to, take any of the following actions:
(a)    any amendment of the certificate of formation or operating agreement of
the Company or Holdings (or any of their respective Subsidiaries), other than
(i) as required by the Holdings Operating Agreement, (ii) amendments that are
required by Law, are of a clerical or “housekeeping” nature, or are contemplated
by this Agreement (including Section 7.01(b)) or (iii) in the case of the
Holdings Operating Agreement, (A) amendments to give effect to the provisions of
the Bipartisan Budget Act and any Treasury Regulations or other administrative
pronouncements promulgated thereunder (including adoption of the “push-out”
election provided for by Section 6226(a) of the Code), (B) adjustments to the
Initial Pre-Flip Class A Distribution Percentage (as defined in the Holdings
Operating Agreement) in accordance with Section 5.02(a) of the Holdings
Operating Agreement or (C) adjustments to the Excess Production Payment
Percentages (as defined in the Holdings Operating Agreement) in accordance with
the definition of Excess Production Payment


-35-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Rates in the Holdings Operating Agreement or with Section 4.07 of the Holdings
Operating Agreement;
(b)    (i) the incorporation or acquisition of a Subsidiary of the Company or
Holdings (or any of their respective Subsidiaries) or the disposition of any
shares of a Subsidiary of the Company (other than any shares of Holdings that
are not owned by the Company) or Holdings, (ii) the Company or Holdings (or any
of their respective Subsidiaries) entering into any partnership, joint venture
or similar arrangement with any other Person (other than the Holdings Operating
Agreement or amendments thereto permitted by Section 6.03(a)), or (iii) the
purchase of any business by the Company or Holdings (or any of their respective
Subsidiaries) or the acquisition by stock or purchase by the Company or Holdings
(or any of their respective Subsidiaries) of all or substantially all the assets
of any other Person;
(c)    the sale (or entry into of binding agreements to that effect), lease,
exchange or other disposition of (i) all or substantially all of the assets of
the Company or Holdings (or any of their respective Subsidiaries) or (ii) assets
of the Company or Holdings (or any of their respective Subsidiaries) that would
result in a material adverse effect on the power generation of the Wind Farm,
or, in the case of each of clauses (i) and (ii) immediately above, the granting
of an option or right to such effect;
(d)    initiating or otherwise participating in voluntary winding-up or
bankruptcy proceedings of the Company or Holdings (or any of their respective
Subsidiaries);
(e)    any merger, amalgamation or consolidation or the entering into of any
agreement, arrangement or understanding to merge, amalgamate or consolidate, the
Company or Holdings (or any of their respective Subsidiaries) with any Person;
(f)    any change to the equity capital structure of the Company or Holdings (or
any of their respective Subsidiaries) (whether by subdivision, consolidation or
reclassification), the issuance or allotment of any equity or the granting of
any right, option or privilege to acquire any equity or the redemption or
repurchase by the Company or Holdings (or any of their respective Subsidiaries)
of any equity, other than (i) as contemplated in this Agreement or the Delaware
Certificate in the case of the Company, or the Holdings Operating Agreement or
Holdings’s certificate of formation in the case of Holdings, in each case
including any purchase rights or equity dilutions provisions (including to fund
non-discretionary expenses or amounts necessary to comply with legal
obligations), or (ii) amendments that are required by Law or are of a clerical
or “housekeeping” nature;
(g)    the taking or institution of any proceedings for the continuance, winding
up, liquidation, reorganization or dissolution of the Company or Holdings (or
any of their respective Subsidiaries), in each case under applicable debtor
relief Laws, other than as required by applicable Law;


-36-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(h)    (i) any incurrence of any indebtedness by the Company, Holdings or any of
their respective Subsidiaries for borrowed money or granting of any lien or
security interest by the Company or Holdings (or any of their respective
Subsidiaries) in respect of any indebtedness for borrowed money, including any
financing or refinancing, that is not in existence as of the date hereof other
than (A) in the case of an amendment to or refinancing of existing indebtedness
of the Company or Holdings (or any of their respective Subsidiaries), where the
amended or refinanced indebtedness would not result in a capital call or be in
excess of the total amount of the existing indebtedness outstanding at the time
of the refinancing that would be amended or extinguished by the refinancing plus
all applicable fees, costs and expenses including breakage costs incurred in
connection with such new financing or the repayment of the existing
indebtedness; (B) indebtedness of less than 2% of the book value of assets of
the Project Company that is required to meet the Project Company’s obligations
that cannot reasonably be expected to be met with Distributable Cash (as such
term is defined in the Holdings Operating Agreement) or that can be satisfied
with the posting of a letter of credit or other security or (C) indebtedness
under the LC Documents (as in effect on the date hereof) or under the IRB
Documents (as in effect on the date hereof), (ii) making any loan for borrowed
money or entering into any external borrowing arrangements where the Company or
Holdings (or any of their respective Subsidiaries) acts as a lender, (iii) the
Company or Holdings (or any of their respective Subsidiaries) entering into any
derivative transaction or amending in any material manner or terminating any
derivative transaction other than in connection with a transaction described in
clauses (i)(A) or (i)(B) above and other than short-term energy hedge, renewable
attributes and/or capacity transactions, or (iv) except pursuant to the LC
Documents (as in effect on the date hereof) or the IRB Documents (as in effect
on the date hereof), any incurrence of any indebtedness for borrowed money or
granting of any security interest or entering into any other borrowing
arrangements, in each case by the Company or Holdings (or any of their
respective Subsidiaries) with any Member or any Affiliated Party of the Company
or Holdings (or any of their respective Subsidiaries) or any Member;
(i)    the repayment of any loan or advance made by any Member or any Affiliated
Party of the Company to the Company (or any of its Subsidiaries) or of Holdings
to Holdings (or any of its Subsidiaries), other than in accordance with the
terms agreed upon at the time the loan or advance was made;
(j)    the granting of any security on the assets of the Company or Holdings (or
any of their respective Subsidiaries) other than (i) under a financing that is
otherwise permitted under this Agreement, or (ii) customary liens created in the
operation of the Wind Farm such as liens for trade payables, mechanics or
suppliers, warehouse liens, capital leases and tax liens;
(k)    the guarantee or indemnification by the Company or Holdings (or any of
their respective Subsidiaries) of, or the grant of security by the Company or
Holdings (or any of their respective Subsidiaries) for, the debts or obligations
of any third party (other than the Company or Holdings (or any of their
respective Subsidiaries)), in each case other


-37-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





than customary guarantees or indemnities arising out of the ordinary course of
business of the Company or Holdings (or any of their respective Subsidiaries);
(l)    except pursuant to the LC Documents (as in effect on the date hereof) or
the IRB Documents (as in effect on the date hereof), the guarantee or
indemnification by the Company or Holdings (or any of their respective
Subsidiaries) of, or the grant of security by the Company or Holdings (or any of
their respective Subsidiaries) for, the debts or obligations of any Member or
any Affiliated Party thereof or of any Member;
(m)    any establishment or change to, the distribution policy of the Company
(or any of its Subsidiaries) agreed by PEGI and PSP at or prior to the closing
of the Purchase and Sale Agreement (as such distribution policy may amended by
mutual agreement of PEGI and PSP), or, with respect to Holdings or the Project
Company (or any of their respective Subsidiaries), reflected in the Holdings
Operating Agreement or the operating agreement of the Project Company,
respectively, other than, in the case of Holdings, (i) any changes to
allocations and distributions mandated from time to time by the Holdings
Operating Agreement, (ii) adjustments to the Initial Pre-Flip Class A
Distribution Percentage (as defined in the Holdings Operating Agreement) in
accordance with Section 5.02(a) of the Holdings Operating Agreement or (iii)
adjustments to the Excess Production Payment Percentages (as defined in the
Holdings Operating Agreement) in accordance with the definition of Excess
Production Payment Rates in the Holdings Operating Agreement or with Section
4.07 of the Holdings Operating Agreement;
(n)    the Company or Holdings (or any of their respective Subsidiaries)
entering into (on or after the date of this Agreement), causing the early
termination of, or making material amendments to any (i) Material Contract, (ii)
applicable third-party partnership agreements (including the Holdings Operating
Agreement), or (iii) contract with PEGI or its Affiliates, including the MOMA
and Project Administration Agreement, except (x) in each case for new contracts,
terminations and/or amendments that are required by applicable Law or to avoid a
material default by the Company or Holdings (or any of their respective
Subsidiaries) or otherwise preserve material rights of the Company or Holdings
(or any of their respective Subsidiaries) under such contract or agreement, (y)
in the case of clause (ii), as required to give effect to the exercise of
options or rights under such agreements and (z) for entering into any Permitted
Additional TSA (as defined in the Holdings Operating Agreement) in accordance
with the terms of the Holdings Operating Agreement. Notwithstanding the
foregoing, with respect to any new contracts that are proposed to be entered
between the Company or Holdings (or any of their respective Subsidiaries), on
the one hand, and PEGI or any of its Affiliates (other than the Company or
Holdings (or any of their respective Subsidiaries)), on the other, the Managing
Member shall provide written notice to the Investor setting out details of the
scope of services to be provided by PEGI or such other Affiliate thereof under
such new contract and the corresponding fees payable to PEGI or such other
Affiliate thereunder. Within thirty (30) calendar days after such a notice, the
Investor may object to such new contract on the ground that either the scope of
services to be provided is not reasonable or that the proposed fees payable are
not within the range of “market fees” (factoring in the proposed scope). If the
Investor objects prior


-38-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





to the expiration of such thirty (30)-day notice period, then the matter shall
be referred to a dispute resolution process (such process to include mediation
through progressively senior levels of each of the Investor and the Managing
Member following which the matter shall be referred to an independent third
party expert reasonably selected by the Investor, who shall determine if the
scope of services to be provided is not reasonable or that the proposed fees
payable are not within the range of “market fees” (factoring in the proposed
scope)). If the Investor does not timely object to the proposed new contract, or
if the independent third party expert so determines that the proposed scope of
services is reasonable and the fees payable are within the range of “market
fees”, then the Managing Member shall be permitted to cause the applicable new
contract to be so entered into. Notwithstanding the foregoing, agreements
evidencing indebtedness that the Company or Holdings (or their respective
Subsidiaries) are permitted to incur without consent under Section 6.03(h) shall
not require consent under this Section 6.03(n);
(o)    the approval by the Company or Holdings (or any of their respective
Subsidiaries) of any capital expenditure or series of related capital
expenditures in excess of 2% of the book value of the assets of the Project
Company, other than as necessary to comply with applicable Law, address a safety
emergency or casualty or maintain an insurance policy relating to the Project
Company;
(p)    the initiation or settlement by the Company or Holdings (or any of their
respective Subsidiaries) of any material litigation or material administrative
proceeding;
(q)    appointment and removal/replacement of auditors of the Company or
Holdings (or any of their respective Subsidiaries), other than the appointment
of the initial Certified Public Accountants described in the proviso to the
definition thereof and other than when such appointment, removal or replacement
of auditors is designed to have the auditor of the Company or Holdings be the
same as PEGI’s auditor;
(r)    adoption of and changes to employee benefits arrangements or schemes of
the Company or Holdings (or any of their respective Subsidiaries), except for
non-material changes which are reasonable for a Person (other than a natural
person) of the same size and nature as the Company or Holdings;
(s)    the creation, modification or termination by the Company or Holdings (or
any of their respective Subsidiaries) of any plan for the purchase of equity or
other securities through the award of options to purchase equity, including a
stock option plan or similar program;
(t)    any change to the accounting methods of the Company or Holdings (or any
of their respective Subsidiaries) or to the fiscal year-end, other than (i) when
such change to the accounting methods of the Company or Holdings (or any of
their respective Subsidiaries) or to the fiscal year-end is designed to conform
to the accounting methods or fiscal year-end of PEGI or (ii) to comply with
GAAP;


-39-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(u)    any significant change in the scope or nature of the business of the
Company or Holdings (or any of their respective Subsidiaries) and the entering
into any contract, agreement or commitment that would result in a significant
change in the scope or nature of the business of the Company or Holdings (or any
of their respective Subsidiaries);
(v)    seeking to launch an initial public offering or the admission to trading
on a recognized stock exchange of the whole or any part of the Company’s or
Holdings’s issued securities (or those of any of its Subsidiaries); or
(w)    filing IRS Form 8832 (or such alternate or successor form) to elect to
have the Company or Holdings classified as a corporation for federal income tax
purposes under Regulation Section 301.7701-3, or take any affirmative action to
have the Company or Holdings be treated for federal income tax purposes other
than as a partnership, except in each case, as may be required by Law.
6.04    Transferability of Consent Rights.
(a)    The consent rights set forth in Section 6.03 will not be transferable
with the Investor’s Membership Interests, except for Dispositions to Permitted
Transferees or the transferee of 100% of the Membership Interests acquired by
the Investor on the Effective Date. If the Investor Disposes of less than all of
its Membership Interests, the Investor shall, subject to Section 6.04(b) and
Sections 6.07(b), (c) and (d), retain full authority to exercise its surviving
consent rights.
(b)    The consent rights set forth in Section 6.03 will terminate when the
Investor and its Permitted Transferees own less than such amount of the Units
that represents (i) a Pro Rata Share of 25% unless, in the case of a dilution
pursuant to Section 4.02(f) from a failure by Investor or its Affiliates to fund
Capital Calls made pursuant to this Agreement, the Investor and its Permitted
Transferee own a Pro Rata Share of 10% or more, or (ii) a Pro Rata Share of 10%
if such reduction has resulted from a dilution pursuant to Section 4.02(f) from
a failure by Investor or its Affiliates to fund Capital Calls made pursuant to
this Agreement.
(c)    If, subsequent to the termination of the consent rights of the Investor
and its Permitted Transferees pursuant to Section 6.04(b)(i) above, the Investor
or such Permitted Transferees transfer its or their remaining Units in
accordance with this Agreement to a Third Party and such transfer results in
such Third Party owning 100% of the Membership Interests acquired by the
Investor on the Effective Date, such Third Party shall have the consent rights
of the Investor herein; provided, that Section 6.04(b) and Sections 6.07(b)(ii),
(c)(ii) and (d)(ii) shall thereafter apply to such Third Party as if such
Sections referred to such Third Party instead of the Investor.
6.05    Limitations of Liability.
(a)    The Managing Member, in its capacity as the Managing Member, shall have
no liability to the Company or to the other Members for any action taken or
failure to act


-40-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





on behalf of the Company within the scope of the authority conferred on the
Managing Member by this Agreement or otherwise by Law, unless the act or
omission was performed or omitted fraudulently or in bad faith or constituted
gross negligence or a breach of the Managing Member’s obligations under this
Agreement or applicable Law. Neither the Managing Member nor its directors,
shareholders, officers, employees or agents are liable, responsible for or in
any way accountable (in damages or otherwise) to the Company or a Member for:
(i) except as otherwise provided in this Section 6.05, any mistakes or errors in
judgment, or any act or omission believed in good faith by the Managing Member
to be within the scope of authority conferred by this Agreement or otherwise by
Law; (ii) any action or inaction arising from good faith reliance upon the
opinion or advice as to legal matters of legal counsel or as to accounting
matters of accountants retained by any of them with reasonable care; or (iii)
any action or inaction of any professional advisors selected by any of them with
reasonable care. This Section 6.05 shall survive the termination of this
Agreement and the dissolution of the Company.
(b)    Anything in this Agreement to the contrary notwithstanding, the Managing
Member does not guarantee any outcome or event or that the Company or Holdings
(or their respective Subsidiaries) will in fact comply with any applicable legal
or contractual obligation; provided that the Managing Member shall be required
to perform its duties in accordance with the standard of care set forth in
Section 6.01(b).
(c)    THE OBLIGATIONS OF THE MEMBERS UNDER THIS AGREEMENT ARE OBLIGATIONS OF
THE MEMBERS ONLY, AND NO RECOURSE SHALL BE AVAILABLE AGAINST ANY OFFICER,
DIRECTOR, MANAGER, MEMBER, PARTNER, OR AFFILIATE OF ANY MEMBER.
(d)    NO MEMBER (INCLUDING THE MANAGING MEMBER) SHALL BE LIABLE (WHETHER IN
CONTRACT, TORT, STRICT LIABILITY EQUITY, OR OTHERWISE) FOR ANY SPECIAL,
INDIRECT, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER OR
NOT FORESEEABLE, INCLUDING LOST PROFITS AND ANY OTHER DAMAGES WHICH CANNOT BE
READILY ASCERTAINED AND QUANTIFIED.
6.06    Indemnification and Exculpation.
(a)    To the fullest extent permitted by Law, each Member and their respective
officers, directors, employees and agents will be exculpated from, and the
Company will indemnify such Persons from and against, all Claims any of them
incur by reason of any act or omission performed or omitted by such Person in
connection with the conduct of the affairs of the Company, Holdings or any of
their respective Subsidiaries in a manner reasonably believed to be consistent
with its rights and obligations under Law and this Agreement; provided, however,
that this indemnity does not apply to Claims that are attributable to the gross
negligence, willful misconduct or fraud of such Person, or for clarification, to
such Person’s breach of any of the representations, covenants or agreements
under this Agreement.


-41-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(b)    To the fullest extent permitted by Law, expenses to be incurred by an
indemnified Person under this Section 6.06 will, from time to time, be advanced
by or on behalf of the Company prior to the final disposition of any matter upon
receipt by the Company of an undertaking by or on behalf of such indemnified
Person to repay such amount in the event that there is a final determination
that the indemnified Person is not entitled to be indemnified under this
Agreement.
(c)    The Company has no obligation to purchase and maintain insurance on
behalf of any Person who is or was an agent of the Company, Holdings or any of
their respective Subsidiaries against any liability asserted against the Person
and incurred by the Person in any capacity. Each Member shall be responsible for
maintaining such insurance as it may desire for its own officers, directors,
managers, employees who have acted as agents of the Company, Holdings or any of
their respective Subsidiaries.
(d)    Each Member (the “first member”) shall indemnify, defend and hold the
other Members and their Affiliates harmless from any Loss suffered by such other
Members or their Affiliates if such Loss results from (i) the first member’s
gross negligence, willful misconduct, fraud or breach of any of its
representations, covenants or agreements under this Agreement, or (ii) actions
taken by the first member or an Affiliate of the first member that (x) change
its organizational structure or legal form, (y) change its Tax status or
characterization (by affirmative election or otherwise), or (z) effect a
Transfer, assignment or pledge of any Membership Interest (or the interest in a
holding vehicle thereof) to, or otherwise cause any such interests to be owned
by, a Disqualified Tax Exempt Person.
6.07    Loss of Rights.
(a)    Applicability of Section 6.07. Each Member acknowledges and agrees that
this Section 6.07 shall only apply after the date all of the Class A Units (as
defined in the Holdings Operating Agreement) in Holdings have been acquired by
the Company or the Members (the “Class A Termination Date”).
(b)    Bankruptcy.
(i)    If Pattern Member or any Affiliate of Pattern Member that holds Units
initiates voluntary bankruptcy proceedings, or fails to dismiss involuntary
bankruptcy proceedings filed against it (including any such proceedings arising
through consolidation with any bankruptcy proceedings relating to PEGI) within
180 Days after filing, then Pattern Member shall automatically be removed as the
Managing Member of the Company.
(ii)    If the Investor or an Affiliate of the Investor that holds Units
initiates voluntary bankruptcy proceedings, or fails to dismiss involuntary
bankruptcy proceedings filed against it (including any such proceedings arising
through consolidation with any bankruptcy proceedings relating to an Affiliate
of PSP) within 180 Days after filing, then the Investor will automatically and
without the need for any further act or formality lose, from and after such
date, its right to approve matters under Section 6.03 (the “PSP Veto Rights”).


-42-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(c)    Dilution.
(i)    If the aggregate of the Pro Rata Share of Pattern Member and its
Affiliates is reduced below 10% as a result of a failure by Pattern Member or
its Affiliates to fund Capital Calls made pursuant to this Agreement, then
Pattern Member shall automatically be removed as Managing Member of the Company.
(ii)    If the aggregate of the Pro Rata Share of Investor and its Affiliates is
reduced below 10% as a result of a failure by Investor or its Affiliates to fund
Capital Calls made pursuant to this Agreement, then Investor will automatically
and without the need for any further act or formality lose, from and after such
date, all of its PSP Veto Rights.
(d)    Events of Default.
(i)    If Pattern Member, the Company (while Pattern Member is the Managing
Member), or Holdings (while Pattern Member is the Managing Member of the Company
and the Company is the managing member of Holdings) is determined by a court to
have committed actual fraud or willful misconduct or acted in bad faith in
connection with the performance of its duties under this Agreement or the
Holdings Operating Agreement, then Pattern Member shall automatically be removed
as Managing Member; provided that this Section 6.07(d)(i) shall not apply in the
case of any action that was undertaken following receipt of each consent
thereto, if any, required in accordance with Section 6.03.
(ii)    If Investor is determined by a court to have committed actual fraud,
willful misconduct or acted in bad faith in connection with the performance of
its duties under this Agreement, then Investor will automatically and without
the need for any further act or formality lose, from and after such date, all of
the PSP Veto Rights to Pattern Member.
(iii)    If (A) a court determines that Pattern Member has committed a material
breach of its obligations under this Agreement in a repetitive manner and notice
of such material breaches was given by Investor to Pattern Member following each
such material breach, and (B) such repetitive material breach has a material
adverse effect on the value of Investor’s investment in the Company, then
Pattern Member shall automatically be removed as Managing Member; provided that
this Section 6.07(d)(iii) shall not apply (x) in the case of any action that was
undertaken following receipt of each consent thereto, if any, required in
accordance with Section 6.03, or (y) in the case of any action not taken with
respect to which any Member that holds Units withheld approval required by
Section 6.03 to take such action.
(iv)    If a court determines that Pattern Member, in its capacity as Managing
Member, the Company, in its capacity of as managing member of Holdings (while
Pattern Member is the Managing Member of the Company), or any Affiliate of
Pattern Member that is a counterparty to a Related Party Contract (or the
equivalent thereof with respect to any renewable energy project that is jointly
owned directly or indirectly by PEGI and PSP) or the SSA, has committed (or
caused the Company or Holdings to commit) a felony crime or


-43-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





its equivalent under applicable Laws involving actual fraud against an equity
investor in one or more renewable energy projects controlled by PEGI, then
Pattern Member shall automatically be removed as Managing Member.
(e)    Consequences of Loss of Rights.
(i)    Subject to Section 6.07(e)(iv) below, upon a resignation or removal of
Pattern Member pursuant to Section 6.07(b), (c) or (d), Investor shall replace
Pattern Member as the Managing Member and shall have all of the rights and
duties of the Managing Member under this Agreement, and decisions and actions
referred to in Section 6.03 may be approved and undertaken by Investor without
the consent of Pattern Member.
(ii)    If Pattern Member shall have transferred its Membership Interest to a
Permitted Transferee, such Permitted Transferee will automatically be removed as
Managing Member hereunder in any circumstance where this Section 6.07 provides
that Pattern Member be removed as Managing Member.
(iii)    If Investor shall have transferred its Membership Interest to a
Permitted Transferee, such Permitted Transferee will lose such PSP Veto Rights
in any circumstance where this Section 6.07 provides that Investor would lose
such PSP Veto Rights.
(vi)    Notwithstanding anything to the contrary in this Agreement, if (A)
Pattern Member resigns or is removed as Managing Member pursuant to Section
6.07(b) or (d), and (B) thereafter, Pattern Member’s Units are Transferred by
Pattern Member or an applicable Affiliate thereof to a Third Party in accordance
with this Agreement, as applicable, then in connection with such Transfer,
Investor shall resign as Managing Member, such Third Party shall replace
Investor as the Managing Member and such Third Party shall have all of the
rights and duties of the Managing Member under this Agreement, including the
right to appoint itself as the managing member under the Holdings Operating
Agreement; provided, that Sections 6.07(b)(i), (c)(i) and (d)(i) shall
thereafter apply to such Third Party as if such Third Party were named in such
Sections instead of Pattern Member.
(v)    Notwithstanding anything to the contrary in this Agreement, if (A)
Investor loses its PSP Veto Rights under Sections 6.04(b)(i), 6.07(b) or
6.07(d), and (B) thereafter, Investor effects one or more Transfers in
accordance with this Agreement which results in 100% of the Units acquired by
Investor on the Effective Date being held by a Third Party, then such Third
Party shall have all PSP Veto Rights; provided, that Sections 6.04(b) and
Section 6.07(b)(ii), (c)(ii) and (d)(ii) shall thereafter apply to such Third
Party as if such Third Party were named in such Sections instead of the
Investor.
6.08    Consequences of Removal of Managing Member of Holdings. If the Company
or any subsequent replacement or successor managing member of Holdings is
removed or replaced as managing member of Holdings in accordance with Section
6.10 of the Holdings Operating Agreement, then Pattern Member or any other
Person that is appointed as Managing Member in accordance with this Agreement
will, upon written request by the Investor, promptly resign as the


-44-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Managing Member, and be replaced as Managing Member by the Investor, on the
later of the date of such written request or the Class A Termination Date.
ARTICLE 7
TAXES
7.01    Partnership Representative.
(a)    The Members acknowledge that Section 1101 of the Bipartisan Budget Act is
applicable to the Company. Accordingly, (i) Pattern Member shall be designated
the “Partnership Representative” within the meaning of Code Section 6223 and
shall designate the “designated individual” through whom it shall act in its
capacity as Partnership Representative, (ii) the Partnership Representative will
(or will cause the Company to) give notice to the other Members of any audit,
administrative or judicial proceedings, meetings or conferences with the IRS or
other similar matters that come to its attention, and (iii) in the event that
the Company is issued a final partnership adjustment, the Partnership
Representative will undertake the “pull-in” procedure contemplated by Code
Section 6225(c)(2)(B) with respect to such adjustment, or if the “pull-in”
procedure is not available, the Partnership Representative will make the
“push-out” election contemplated by Code Section 6226(a) in a timely manner,
provided that the “push-out” election is available to the Company and Members
holding more than 50% of the Units have not directed otherwise. If the
Partnership Representative undertakes the “pull-in” procedure or makes the
“push-out” election, the Partnership Representative shall follow the procedures
required in connection with such procedure or election to make inapplicable to
the Company the requirement in Code Section 6225 that the Company pay any
“imputed underpayment” as that term is used in such Section.
(b)    The Partnership Representative is authorized to take such actions and to
execute and file all statements and forms and Tax returns on behalf of the
Company which may be permitted or required by the applicable provisions of the
Code or Treasury Regulations issued thereunder, provided that the Partnership
Representative may file suit only with approval of Investor and, to the extent
Pattern Member (or, if Pattern Member has Disposed of any of its Units, any of
its successors or assigns) is not the Partnership Representative, Pattern Member
(and, if Pattern Member has Disposed of any of its Units, each such successor or
assign). The Partnership Representative shall act in a similar capacity under
any applicable non-U.S., state or local tax law. The Partnership Representative
will not cause the Company to be treated as other than a “partnership” for
federal income tax purposes. All reasonable out-of-pocket expenses incurred by
the Partnership Representative while acting in such capacity shall be paid or
reimbursed by the Company. The Partnership Representative shall, in its
discretion, make any and all elections applicable to the Company under the Code
or state or local tax law. Notwithstanding the foregoing, the Partnership
Representative shall (i) make an election under Code Section 754 to adjust the
basis of the Company’s property upon receipt of a written request from a Member
and (ii) shall, to the extent permitted under applicable Law, adopt as the
Company’s fiscal year the calendar year or, if different, PEGI’s fiscal year.


-45-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(c)    The Partnership Representative shall have the exclusive right and sole
authority to act on behalf of the Company under Subchapter C of Section 63 of
the Code (relating to IRS partnership audit proceedings) and in any tax
proceedings brought by other taxing authorities, and the Company and all Members
shall be bound by the actions taken by the Partnership Representative in such
capacity. The Partnership Representative shall keep the Members informed on a
timely basis of all material developments with respect to any such proceeding
and shall inform the Members of any material decision or actions it takes in its
capacity as Partnership Representative.
(d)    In the event of any “imputed underpayment” within the meaning of Section
6225 of the Code paid by the Company as a result of an adjustment with respect
to any Company item, including any interest or penalties with respect to any
such adjustment (collectively, an “Imputed Underpayment Amount”), the
Partnership Representative shall use commercially reasonable efforts to allocate
the burden of (or any decrease in Distributable Cash resulting from) any taxes,
penalties or interest imposed on the Company pursuant to Code Sections 6225 and
6232 among the Members and former Members in a reasonable manner based on the
status, actions, inactions or other attributes of each Member and taking into
account whether such Member has filed an amended return for its taxable year
that includes the end of the reviewed year of the Company and paid any tax due
shown thereon in order to modify or reduce the amount of the Imputed
Underpayment Amount under Section 6225(c)(2). Any amounts allocated to a Member
pursuant to the preceding sentence will be treated as withholding tax that
arises as a result of the status or other matters that are particular to a
Member. If the Company becomes liable for any taxes, interest or penalties under
Section 6225 of the Code (following a final determination of such liability by
the relevant governmental authority), each Member that was a Member of the
Company for the taxable year to which such liability relates shall indemnify and
hold harmless the Company for such Person’s allocable share of the amount of
such tax liability, including any interest and penalties associated therewith,
as reasonably determined by the Partnership Representative. Each Member
acknowledges and agrees that (i) it may be required to provide the Partnership
Representative with documents, information, assistance or cooperation in
connection with the requirements imposed on the Company pursuant to Sections
6221 through 6241 of the Code, together with any guidance issued thereunder, and
(ii) if it fails to provide such documentation, information, assistance or
cooperation (including as a result of a Member not being eligible to provide any
requested documentation), any taxes, penalties or interest imposed on the
Company as a result of such failure will be treated for all purposes of this
Agreement (including Section 5.05) as amounts that are determined by reference
to the status of a Member (or its beneficial owners).
(e)    Each Member agrees that, in the case of any direct Disposition by such
Member, such Member shall remain liable for any indemnification obligations set
forth under Section 7.01(d) which could be owed by such Member in respect of the
time periods preceding the effective date of the Disposition, unless the
transferee of its Membership Interest expressly assumes its indemnification
liability under Section 7.01(d) with respect to such preceding periods.


-46-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





7.02    Tax Reporting. The Company shall, as a Company expense, use its best
efforts to furnish the Members, within one-hundred twenty (120) Days after the
end of each fiscal year, with all necessary tax reporting information required
or reasonably requested by the Members for the preparation of their respective
federal, state and local income tax returns, including each Member’s pro rata
share of the Company’s income, gain, loss, deductions and credits for such
fiscal year. Promptly after filing thereof, the Company shall, as a Company
expense, furnish each Member with copies of the Company’s federal partnership
return of income and other income tax returns, together with each Member’s
Schedule K-1 or analogous schedule. The Partnership Representative shall use
best efforts to cause all federal, state and local income and other tax returns
to be timely filed by the Company.
ARTICLE 8
BOOKS, RECORDS, REPORTS, AND CONFIDENTIALITY
8.01    Maintenance of Books.
(a)    The Managing Member shall keep or cause to be kept at the principal
office of the Company complete and accurate books and records of the Company, in
accordance with prudent business practices and minutes of the proceedings of its
Members and the Managing Member, and any other books and records that are
required to be maintained by applicable Law. Any books and records by or on
behalf of the Company in the normal course of business, including books of
account and records of the proceedings of the Company, may be kept on, or be in
the form of, computer disk, hard disk, magnetic tape, or any other information
storage device, provided that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time.
(b)    The books of account of the Company shall be (i) maintained on the basis
of a fiscal year that is the calendar year or, if different, PEGI’s fiscal year,
(ii) maintained on an accrual basis in accordance with GAAP, and (iii) if
requested by Investor and at Investor’s sole expense, audited by the Certified
Public Accountants at the end of each fiscal year. The foregoing books and
records will be maintained for the time periods required by applicable Law. Such
books and records will be made available to the Members in a form that will
enable such Persons to access them at the principal office of the Company during
normal business hours and through remote electronic access.
(c)    The Project Company has contracted with Pattern Operators LP to provide
operation and maintenance services to the Wind Farm in accordance with the MOMA.
Pattern Member will, or will cause Pattern Operators LP to, as applicable, make
available in San Francisco, California or Houston, Texas, during normal business
hours and, to the extent practicable, by remote electronic access, all records
relating to the operation and maintenance services provided under the MOMA.
(d)    The Project Company has contracted with Pattern Operators LP to provide
administration services to the Wind Farm in accordance with the Project
Administration Agreement. Pattern Member will, or will cause Pattern Operators
LP, as applicable, to make available in San Francisco, California or Houston,
Texas, during normal business


-47-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





hours and, to the extent practicable, by remote electronic access to the Members
the ledgers and all books and records relating to the Wind Farm provided under
the Project Administration Agreement.
8.02    Reporting.
(a)    The Investor shall be entitled to receive periodic operational reporting
with respect to Project Company, Holdings and the IRB Purchaser to the extent
such reporting is provided in accordance with the Holdings Operating Agreement;
provided, that such reporting to the Investor hereunder shall include, at a
minimum, the following:
(i)    a reasonably detailed budget on an annual basis;
(ii)    a reasonably detailed operating report, on a monthly basis, including
summary environmental, health and safety information, as applicable;
(iii)    actual financial and operational results data and reforecasting (if
applicable), in each case on a quarterly basis;
(iv)    a distribution forecast (including calculations of debt services
coverage ratio (if applicable) and forecasted distributions to Members) on a
quarterly basis;
(v)    unaudited financial statements (that do not include footnotes), within
(i) 60 Days after the end of each fiscal quarter (except for the fourth fiscal
quarter of any fiscal year) and (ii) 90 Days after the end of the fourth fiscal
quarter of any fiscal year, including a balance sheet, income statement,
statement of cash flows, and statement of Holdings’s members’ equity based on
hypothetical liquidation book value (“HLBV”) methodology for so long as HLBV
methodology is consistent with then-current GAAP, all in reasonable detail and
fairly presenting the financial position of Holdings consolidated with its
Subsidiaries as of the end of such quarter;
(vi)    within 120 Days after the end of each fiscal year, (A) audited financial
statements of Holdings and its Subsidiaries on a consolidated basis and (B)
unaudited financial statements of the Company. To the extent audited financial
statements of Holdings and its Subsidiaries on a consolidated basis are no
longer prepared or required to be prepared pursuant to the Holdings Operating
Agreement, the Investor shall have the right to request, at the Investor’s sole
expense, an audit of the Project Company’s financial statements and the IRB
Purchaser’s financial statements (or Holdings and its Subsidiaries on a
consolidated basis), in which case Managing Member shall use commercially
reasonable efforts to cause audited financial statements to be prepared (at the
Investor’s sole cost and expense) in an expeditious manner. Pursuant to Section
8.01(b) above, the Investor shall have the right to request, at Investor’s sole
expense, an audit of the Company’s financial statements, in which case Managing
Member shall use commercially reasonable efforts to cause audited financial
statements to be prepared (at Investor’s sole cost and expense) in an
expeditious manner;


-48-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





(vii)    any Production Report (as defined in the Holdings Operating Agreement)
prepared pursuant to the the Holdings Operating Agreement; and
(viii)    such other items as the Investor may reasonably request from time to
time.
(b)    The Investor shall be entitled (at its sole cost and expense) to have
auditors engaged by Investor review, subject to such auditors agreeing to comply
with customary confidentiality restrictions, any financial statements prepared
in respect of the Company, Holdings, the Project Company or the IRB Purchaser
and all books and records and working papers related thereto; provided that any
such reviews shall be scheduled upon reasonable advance notice by Investor and
shall occur during normal business hours and shall be conducted in a manner not
to unreasonably interfere with the business and operations of the Company,
Holdings, Project Company, Managing Member, or its and their Affiliates.
(c)    All financial statements required to be made or prepared hereunder will
be made or prepared in accordance with GAAP.
(d)    Where the right to conduct any such review are subject to obligations of
Managing Member (or its Affiliates) or the Company (or its Subsidiaries), the
Investor’s review rights will be subject to all such limitations and to full
compliance by the Managing Member (or its Affiliates) or the Company (or its
Subsidiaries) of all such obligations.
8.03    Confidentiality.
(a)    Subject to the provisions of this Section 8.03, each Member shall, and
shall cause its Affiliates and its and their Representatives to, keep
confidential all information, documentation and records obtained from the
Company, the Managing Member or its Affiliates and its and their respective
officers, directors, employees, consultants, agents, advisors, attorneys,
lenders, shareholders or other equity investors (collectively,
“Representatives”) with respect to PEGI, this Agreement, the Membership
Interest, the Company, Holdings, the Project Company, the IRB Purchaser or the
Wind Farm, as well as any information arising out of the Members’ access to the
books and records of the Company or its Affiliates (collectively, and as
qualified in the next sentence, “Confidential Information”); provided that
except as set forth Section 8.03(b), nothing herein shall restrict or prohibit
any Member from disclosing Confidential Information to its Representatives, in
each case who first are instructed to maintain the confidentiality of
Confidential Information on substantially similar terms as those contained in
this Section 8.03; provided, further, that such Member shall be liable for any
breach of this Section 8.03 by any such Person as if such Member had itself
committed such breach. “Confidential Information” shall not include: (i) public
information or information in the public domain at the time of its receipt by
the Investor or its Representatives; (ii) in the case of the Investor, its
Affiliates and its and their Representatives, information which becomes public
through no fault or act of the Investor or its Representatives; (iii) in the
case of the Investor, its Affiliates and its and their Representatives,
information received by the Investor or its Affiliates in good faith from a
third party lawfully in possession of the information and not in breach of any


-49-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





confidentiality obligations; or (iv) in the case of the Pattern Member, its
Affiliates and its and their Representatives (in each case who first are
instructed to maintain the confidentiality of Confidential Information on
substantially similar terms as those contained in this Section 8.03) to the
extent necessary (x) for the Company to perform its obligations as Class B
Member, Managing Member, Negotiating Member or Partnership Representative (in
each case as defined in the Holdings Operating Agreement) under the Holdings
Operating Agreement or (y) for Pattern Member or its Affiliates (including the
Company) (1) to perform their obligations under any other agreements to which
they are party for the purpose of operating or maintaining the Wind Farm or
administering the Company or any of its Subsidiaries or (2) to comply with any
applicable Laws or Governmental Approvals, in each case except to the extent
information is required to be kept confidential by Section 3.06(b) of the
Holdings Operating Agreement. The Investor acknowledges that it is aware that
(A) Confidential Information and Competitively Sensitive Information (as defined
below) contain material, non-public information regarding the Managing Member,
the Company and their Affiliates, and (B) the United States securities laws
prohibit any Persons who have material, non-public information from purchasing
or selling securities of a company using such information or from communicating
such information to any Person (including its Affiliates) under circumstances in
which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities in reliance upon such information. The Investor further
confirms that it has in place internal information protection mechanisms to
prevent unauthorized use of the Confidential Information and Competitively
Sensitive Information.
(b)    “Competitively Sensitive Information” shall mean information regarding
PEGI, the Managing Member, the Company, Holdings, the Project Company, the IRB
Purchaser or the Wind Farm that PEGI determines that one or more Affiliates of
the Investor could reasonably be expected to use to compete with PEGI.
Notwithstanding anything to the contrary in this Agreement, in no event shall
the Investor be entitled to receive Competitively Sensitive Information, and the
Investor shall, and shall cause its Affiliates to, maintain any Competitively
Sensitive Information of which any of their respective employees, officers or
directors is or becomes aware in strict confidence; provided that the Managing
Member shall, or shall cause PEGI to, provide the Investor or PSP with a
commercially reasonable description of the nature of any Competitively Sensitive
Information that would otherwise have been provided to the Investor but for this
Section 8.03(b) and shall use commercially reasonable efforts to provide
substitute disclosure to the Investor that, to the greatest extent practicable
under the circumstances, will enable the Investor to exercise its rights under
this Agreement in substantially the same manner as if the Investor had full
access to such Competitively Sensitive Information and that is otherwise
reasonably satisfactory to the Investor.
(c)    Notwithstanding anything to the contrary contained herein, nothing in
this Agreement shall prevent or restrict any Member or any of its Affiliates
from disclosing, without the agreement of the Managing Member, the Company,
Holdings, PEGI, the Project Company or the IRB Purchaser, or of the Investor, as
applicable: (i) Confidential Information required to be disclosed under any
applicable Law (including applicable


-50-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





securities laws) or the rules of any securities exchange; or (ii) Confidential
Information required to be disclosed to such Person’s lenders or other creditors
on a confidential basis; provided that in no event shall this clause (ii) permit
the disclosure of any Competitively Sensitive Information. The Investor or any
Affiliate, or Pattern Member or any Affiliate, as applicable, disclosing
Confidential Information, as applicable in accordance with this ‎Section 8.03,
shall use reasonable efforts to (A) advise the Managing Member or the Investor,
as applicable, of the details of the required disclosure and (B) if permitted by
applicable Law, obtain the comments of the Managing Member or the Investor, as
applicable, on the wording of the proposed disclosure prior to making such
disclosure.
(d)    Notwithstanding anything to the contrary in this Agreement, in no event
shall the Investor, any of its Affiliates, or any of their respective
Representatives, share any Confidential Information or Competitively Sensitive
Information with any portfolio companies or other investments of PSP (or any of
their respective Representatives other than employees of PSP who are acting in
their capacity as Representatives of PSP and do not use such information for any
purpose other than in furtherance of the transactions contemplated by this
Agreement) and the Investor shall, and shall cause its Affiliates that receive
Confidential Information or Competitively Sensitive Information to, use
customary information barriers to ensure that no portfolio company or other
investment of PSP or any of their respective Representatives (other than
employees of PSP who are acting in their capacity as Representatives of PSP and
do not use such information for any purpose other than in furtherance of the
transactions contemplated by this Agreement) has access to any Confidential
Information or Competitively Sensitive Information.
(e)    Each Member shall consult with each other Member and provide each other
Member a reasonable opportunity to comment before issuing any press release or
making any other public announcement regarding such other Member, provided that
(i) in the case of any disclosure required by applicable Law or stock exchange
rule, such consultation and opportunity to comment shall only be required to the
extent reasonably practicable under the circumstances and (ii) no consultation
and opportunity to comment shall be required with respect to any disclosure that
is substantially similar to prior public disclosure made in compliance with the
terms of this Agreement.
(f)    In the event of a breach of a Member’s obligations under this Section
8.03, the Member must, as soon as practicable following discovery of the breach,
give written notice to the other Members of the nature of the breach. The Member
must immediately, and upon consultation with the other Members, take all
necessary reasonable steps to limit the extent of the breach.
(g)    Disclosure or use of Confidential Information and Competitively Sensitive
Information contrary to, or other breach of, this Agreement, or any other
failure to comply with the terms and conditions of this Agreement by a Member,
will give rise to irreparable injury to the Company and Affiliates, inadequately
compensable in damages. The Members acknowledge and agree that the Company and
its Affiliates, as applicable, may, in addition to any other remedy and in
conjunction with Section 10.08, enforce the performance of this


-51-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Agreement by way of injunction or specific performance upon application to a
court of competent jurisdiction without proof of actual damages (and without the
requirement of posting a bond or other security). The rights and remedies
provided in this Agreement are cumulative and are in addition to, and not in
substitution for, any other rights and remedies available at law or equity.
8.04    Third Party Beneficiaries. The provisions of Section 8.03 will inure to
the benefit of the Company and its Subsidiaries, notwithstanding that such
Subsidiaries are not parties hereto.
8.05    Survival. The provisions of Section 8.03 will survive the termination of
this Agreement or dissolution of the Company.


ARTICLE 9
DISSOLUTION, WINDING-UP AND TERMINATION
9.01    Dissolution. The Company shall dissolve and its affairs shall be wound
up on the first to occur of the following events (each a “Dissolution Event”):
(a)    the unanimous consent of the Members to dissolve the Company;
(b)    the disposition of all or substantially all of the Company’s business and
assets; or
(c)    an event that makes it unlawful for the business of the Company to be
carried on.
9.02    Winding-Up and Termination.
(a)    On the occurrence of a Dissolution Event, the Managing Member shall act
as liquidator. The liquidator shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
costs of winding up shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Members. The steps to be accomplished
by the liquidator are as follows:
(i)    as promptly as possible after dissolution and again after final winding
up, the liquidator shall cause a proper accounting to be made by the Certified
Public Accountants of the Company’s assets, liabilities, and operations through
the last calendar day of the month in which the dissolution occurs or the final
winding up is completed, as applicable;
(ii)    the liquidator shall discharge from Company funds all of the
indebtedness and other debts, liabilities and obligations of the Company
(including all expenses incurred in winding up) or otherwise make adequate
provision for payment and


-52-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine);
(iii)    with respect to the remaining assets of the Company:
(A)    the liquidator shall use all commercially reasonable efforts to obtain
the best possible price and may sell any or all Company property, including to
Members at such price, but in no event lower than the fair market value thereof,
and any resulting gain or loss from each sale shall be computed and allocated to
the Capital Accounts of the Members in accordance with the provisions of
clauses (iv) and (v) below; and
(B)    with respect to all Company property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members shall be adjusted in accordance with clauses (iv) and (v) below.
(iv)    after giving effect to the special allocations in Section 5.01(b), items
of gross income, gain and credit arising in connection with the liquidation
shall first be allocated to each Member having a negative balance in its Capital
Account, in the proportion that such negative balance bears to the total
negative balances in the Capital Accounts of all Members, until each Member has
been allocated items of gross income and gain equal to any such negative balance
in its Capital Account and such negative balance has thereby been eliminated;
(v)    any remaining items of income, gain, credit, loss, deduction and credit
arising in connection with the liquidation shall be allocated among the Members
in accordance with their Pro Rata Shares; and
(vi)    the remaining assets of the Company, shall be distributed to the Members
in accordance with the positive balance in their Capital Accounts, after giving
effect to all contributions, distributions and allocations for all periods.
9.03    Certificate of Cancellation. On completion of the distribution of
Company assets as provided herein, the Members (or such other Person or Persons
as the Act may require or permit) shall file a certificate of cancellation with
the Secretary of State of Delaware, and take such other actions as may be
necessary to terminate the existence of the Company. Upon the filing of such
certificate of cancellation, the existence of the Company shall terminate,
except as may be otherwise provided by the Act or other applicable Law. All
costs and expenses in fulfilling the obligations under this Section 9.03 shall
be borne by the Company.


ARTICLE 10
GENERAL PROVISIONS


-53-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





10.01    Offset. Whenever the Company is to pay any sum to any Member, any
amounts then owed by that Member to the Company may be deducted from such sum
before payment.
10.02    Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or certified mail, return receipt requested, or
by facsimile or other electronic transmission. A notice, request or consent
given under this Agreement is effective on receipt by the Member to receive it;
provided, however, that a facsimile or other electronic transmission that is
transmitted after 4:00 p.m. (local time at the place of receipt) shall be deemed
effective on the next Business Day. All notices, requests and consents to be
sent to a Member must be sent to or made at the addresses given for that Member
on Exhibit B, as amended from time to time, including in accordance with Section
3.03(b). A copy of any notice, request or consent to the Company must be given
to all of the Members. Whenever any notice is required to be given by Law, the
Delaware Certificate or this Agreement, a written waiver thereof, signed by the
Person entitled to notice, whether before or after the time stated therein,
shall be deemed equivalent to the giving of such notice.
10.03    Amendment or Restatement. Except as otherwise provided in the
definition of Member or in Section 4.02(h), this Agreement and the Delaware
Certificate may be amended or restated only by a written instrument executed
(or, in the case of the Delaware Certificate, approved) by all of the Members.
10.04    Binding Effect. This Agreement is binding on and shall inure to the
benefit of the Members and their respective successors and permitted assigns.
10.05    Governing Law; Construction. This Agreement is governed by and shall be
construed in accordance with the Law of the State of Delaware, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the Law of another jurisdiction; provided,
however, that the law of the State of New York shall be the governing law with
respect to the following matters: (a) the rights and duties of the Company with
respect to registration of transfer of securities (other than any Transfer
hereunder), (b) the effectiveness of registration of transfer of securities by
the Company, (c) whether the Company owes any duties to an adverse claimant to a
security and (d) whether an adverse claim can be asserted against a Person to
whom transfer of a certificated or uncertificated security is registered or a
Person who obtains control of an uncertificated security. In the event of a
direct conflict between the provisions of this Agreement and any mandatory,
non-waivable provision of the Act, such provision of the Act shall control.
10.06    Dispute Resolution Procedure. Except as otherwise provided for in
Section 6.03(n) or 8.03 of this Agreement, if any dispute, claim, question or
differences arises out of or in relation to this Agreement, or any breach
hereof, (a “Dispute”) the Parties to this Agreement shall each use commercially
reasonable efforts to settle the Dispute prior to resorting to commencing a
proceeding in respect of such Dispute (“Initial Good Faith Discussions”).
Notwithstanding the foregoing, if the Dispute is not resolved within ten (10)
days of commencing such Initial Good Faith Discussions, the Parties shall refer
such Dispute to their respective senior representatives, who shall in turn use
commercially reasonable efforts to settle the Dispute (the “Escalated Good Faith
Discussions”).


-54-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





If such Dispute remains unresolved following the date that is ten (10) days
following the commencement of the Escalated Good Faith Discussions, any Party
may, following delivery of written notice to the other Party or Parties, as
applicable, commence an action in respect of such Dispute.
10.07    Jurisdiction; Service of Process. Each of the Parties hereto hereby
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of New York and of any federal court located therein in connection with
any suit, action or other proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby; agrees to waive any objection
to venue in the State of New York; and agrees that, to the extent permitted by
law, service of process in connection with any such proceeding may be effected
by mailing same in the manner provided in Section 10.02.
10.08    Third Parties. Except as provided below, the provisions of this
Agreement are intended solely to benefit the Members and, to the fullest extent
permitted by applicable Law, should not be construed as conferring any benefit
upon any creditor of the Company (and no such creditor shall be a third-party
beneficiary of this Agreement) and no Member shall have any duty or obligation
to any creditor of the Company to make any additional contributions to the
Company; provided, that (a) any Person indemnified under Section 6.06 (other
than the Members) shall be an intended third-party beneficiary for the purposes
of Section 6.06 and shall have the right to enforce any of its indemnity rights
thereunder and such rights shall survive the dissolution, liquidation or
termination of the Members and (b) the provisions of Section 8.03 shall inure to
the benefit of the Company and its Affiliates.
10.09    Severability. If one or more of the provisions of this Agreement are
held by a proper court to be unenforceable under applicable Law, portions of
such provisions, or such provisions in their entirety, to the extent necessary
and permitted by law, shall be severed herefrom, and the balance of this
Agreement shall be enforceable in accordance with its terms.
10.10    Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, but each of which, when taken
together, shall constitute but one and the same instrument.
10.11    Corporate Opportunities, Waiver of Fiduciary Duties, Etc. To the
maximum extent permitted by applicable Law, no Member will have any fiduciary
duties to any other Member or to the Company, including as may result from a
conflict of interest between any of PEGI, Pattern Member, Investor, PSP, the
Company, Holdings and the Subsidiaries of Holdings.
10.12    Waiver of Sovereign Immunity. Each of the Parties acknowledges that the
making and performance of this Agreement constitutes a commercial transaction,
and accordingly each Party waives to the fullest extent possible, and agrees
that it shall not assert, any right to sovereign or other immunity with respect
to itself or its assets in relation to any process or execution undertaken, or
relief granted, in connection with any action commenced in relation to this
Agreement.


[The rest of this page intentionally left blank.]


-55-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





EXECUTED as of the date first written above.
PATTERN US FINANCE COMPANY LLC
 
By: _________________________________
Name:
Title:
 
 
 
VERTUOUS ENERGY LLC
 
By: _________________________________
Name:
Title:
 
 
By: _________________________________
Name:
Title:







-56-
Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT A
Members, Capital Contributions, Etc.

Member Name
Capital Account on the Effective Date
Number of Units
Pro-Rata Share
Vertuous Energy LLC
$95,550,000.00
95,550,000
49%
Pattern US Finance Company LLC
$99,450,000.00
99,450,000
51%









Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT B
Members’ Addresses for Notice
If to Pattern Member:
c/o Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, California 94111
Attention: General Counsel
Tel: 415-283-4000
Fax: 415-362-7900


If to Investor:
c/o Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9
Attention: Managing Director, Infrastructure Investments
Fax: 514-937-0403
Email: vertuousenergy@investpsp.ca and legalnotices@investpsp.ca


with a copy to:
Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College, 26th Floor
Montreal, Québec, Canada H3A 3N9
Attention: Franziska Ruf
Facsimile (514) 841-6499
E-mail: fruf@dwpv.com






Mtl#: 2837088.5
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT C


Form of Build Out Agreement
BUILD OUT AGREEMENT
This BUILD OUT AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of [_____],
20[__], is entered into by and between GRADY WIND ENERGY CENTER, LLC, a New
Mexico limited liability company (“Project Company”), and [__________], a
[__________] (“Developer”). Project Company and Developer shall be referred to
hereunder collectively as the “Parties” and, individually as a “Party”.
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned thereto in Section 1.1.
PRELIMINARY STATEMENTS:
1.    Project Company owns a wind farm consisting of a 220.5 MW nameplate
capacity wind generation project in Curry County, New Mexico (the “Project”).
2.    Project Company holds those easements, leases, fee property and other land
rights (the “Easements and Leases”) described on Schedule 1-A, which are located
on the land described on Schedule 1-B (the “Land”).
3.    Developer or its Affiliates have acquired certain real property interests
and may in the future acquire additional easements, leases or other real
property interests in neighboring or adjacent lands to the Project for the
development of one or more additional wind generation projects neighboring or
adjacent to the Project (which, for the avoidance of doubt, do not include
options for such real property interests unless and until any such option is
exercised) (collectively, the “Additional Phase Land Rights”).
4.    The Parties wish to set forth the rights, obligations and restrictions
binding on and in favor of the Parties and their respective Affiliates with
respect to (a) the economic effects on Project Company and the Class A Members
(as defined herein) as a result of the Wind Interference Effect, the O&M Effect
and the Transmission Access Effect caused by the Implementation of any
Subsequent Phase with Wind Turbines within 5 km of any Grady Wind Turbine, (b)
ensuring that the participants in each Subsequent Phase possess sufficient real
estate rights in respect to the lands covered by the Easements and Leases to
develop that Subsequent Phase (but excluding the placement of Wind Turbines
(other than the Grady Wind Turbines) on the Land) in an orderly and financeable
manner, and (c) providing for the sharing of certain facilities (such as
security fencing and guard booths, utility poles and towers, fiber optic cables
and operation and maintenance and other support buildings), in each such case,
subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties set forth herein, and other good and valuable
consideration, the receipt and sufficiency


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
3

--------------------------------------------------------------------------------





of which the Parties acknowledge, and intending to be legally bound hereby, the
Parties hereby agree that:
ARTICLE ONE
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
1.1    Definitions. The following capitalized terms will have the respective
meanings set forth below:
“AAA Rules” has the meaning given in Section 3.14(c) to this Agreement.
“Additional Phase” has the meaning given in the definition for “Subsequent
Phase” in this Agreement.
“Additional Phase Land Rights” has the meaning given in paragraph 3 of the
Preliminary Statements to this Agreement.
“Affiliate” means, with respect to any Party, any other Person directly or
indirectly controlling, controlled by or under common control with such Party;
provided, however, that (a) no entity that owns a direct or indirect ownership
interest in Pattern Energy Group Inc. or Pattern Energy Group 2 LP (or any
assignee of Developer pursuant to Section 3.4(ii)), shall be deemed by virtue of
such ownership interest to be an Affiliate of Developer; (b) PSP Investments
shall not be deemed to be an Affiliate of Developer; and (c) no Class A Member
shall be deemed by virtue of its membership interest in Holdings to be an
Affiliate of Developer.
“Agreement” has the meaning given in the preamble to this Agreement.
“Applicable Laws” means any treaty, constitution, law, statute, ordinance, rule,
order, decree, regulation or other directive which is legally binding and has
been enacted, issued or promulgated by any Governmental Authority.
“Base Case Model” has the meaning given in the LLC Agreement (without giving
effect to any amendment, restatement, supplement or other modification to such
definition in the LLC Agreement after September 26, 2019 other than updates
expressly contemplated by such definition as in effect on September 26, 2019).
“Class A Members” means, from time to time, the members of Holdings holding any
Class A Membership Interests (as defined in the LLC Agreement) in Holdings.
“Co-Tenancy/ Common Facilities and Easement Agreement” has the meaning given in
Section 2.2.
“control” means the possession, directly or indirectly, of:
(a)    (i) in the case of a corporation, more than fifty percent (50%) of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, partnership, limited


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
4

--------------------------------------------------------------------------------





partnership or joint venture, the right to more than fifty percent (50%) of the
distributions (including liquidating distributions) therefrom; (iii) in the case
of a trust or estate, including a business trust, more than fifty percent (50%)
of the beneficial interest therein; and (iv) in the case of any other entity,
more than fifty percent (50%) of the economic or beneficial interest therein; or


(b)    in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise a controlling influence
over the management of the entity;


and the terms “controlling”, “controlled by” and “under common control with”
have meanings correlative to the foregoing.


“Developer” has the meaning given in the preamble to this Agreement.
“Dollars” or “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.
“Easements and Leases” has the meaning given in paragraph 2 of the Preliminary
Statements to this Agreement.
“ECCA” means the Equity Capital Contribution Agreement, dated as of July 13,
2018, by and among Grady Member, Holdings, Pattern Grady Holdings LLC, Allianz
Renewable Energy Partners of America LLC, New York Life Insurance Company and
New York Life Insurance and Annuity Corporation.
“Final Cash Adjustment” has the meaning given in Section 2.1(g) to this
Agreement.
“Flip Rate” has the meaning given in the LLC Agreement.
“Governmental Authority” means any national, provincial, regional, municipal or
local authority, body, agency, ministry, court, judicial or administrative body,
taxing authority or other governmental organization, or quasi-governmental
organization acting under authority delegated by a governmental organization,
having jurisdiction or effective control over any of the Parties, any Subsequent
Party, the Project or any Subsequent Phase.
“Grady Member” means Grady B Member LLC, a Delaware limited liability company.
“Grady Wind Turbine” means any Wind Turbine included in the Project.
“Holdings” means Grady Energy Holdings LLC, a Delaware limited liability
company.
“Implementation” or, “Implement” means, in respect of any Subsequent Phase, the
installation or erection of any Wind Turbine or the commencement of material
on-site construction activities.


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
5

--------------------------------------------------------------------------------





“Independent Engineer” means DNV GL or any other engineering consulting firm
acceptable to the Parties, which will be retained and paid by the Subsequent
Party developing any Subsequent Phase.
“Interconnection Agreement” means that certain Standard Large Generator
Interconnection Agreement, dated as of September 11, 2015, between the Project
Company and Western Interconnect LLC, a Delaware limited liability company, as
amended on April 19, 2016 and October 12, 2016.
“Land” has the meaning given in paragraph 2 of the Preliminary Statements to
this Agreement.
“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of Holdings, dated as of September 26, 2019, as amended or
modified from time to time.
“Memorandum” has the meaning given in Section 3.15.
“O&M Effect” means, with respect to the Implementation of a Subsequent Phase,
the present value, discounted at the Flip Rate plus gross up for taxes, of any
specifically identifiable increased costs or cash savings achieved by Project
Company due to the construction and operation of such Subsequent Phase as a
result of sharing the Land rights, facilities or infrastructure after taking
into account any payments required to be made under any Co-Tenancy/ Common
Facilities and Easement Agreement, all of the above as reasonably determined by
Project Company and confirmed as reasonable by the Independent Engineer.
“Official Records” has the meaning given in Section 3.15.
“Owner” has the meaning given in Section 2.1(h).
“Party” has the meaning given in the preamble to this Agreement.
“Person” means any natural person, partnership, joint venture, company,
corporation, limited liability company, limited duration company, limited life
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Phase Design” has the meaning given in Section 2.1(b).
“Preliminary Cash Adjustments” has the meaning given in Section 2.1(c) to this
Agreement.
“Project” has the meaning given in paragraph 1 of the Preliminary Statements to
this Agreement.
“Project Company” has the meaning given in the preamble to this Agreement.


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
6

--------------------------------------------------------------------------------





“Pro Rata Share” means, with respect to a Subsequent Phase, a fraction, (a) the
numerator of which is the total installed nameplate capacity of such Subsequent
Phase and (b) the denominator of which is the total installed nameplate capacity
of the Wind Farm (taking into account such Subsequent Phase).
“Scheduled Flip Date” has the meaning given in the LLC Agreement.
“Subsequent Party” means, with respect to any Subsequent Phase, any party, its
Affiliate or other valid successor or assignee that owns a Subsequent Phase.
“Subsequent Phase” means any wind generation project (other than the Project)
directly or indirectly developed or acquired by Developer, any of its Affiliates
or any other Person who acquires Additional Phase Land Rights or other
development or real property rights from Developer or its Affiliates (each such
additional wind generation project, an “Additional Phase”) that is Implemented
following the Execution Date (as defined in the ECCA) with Wind Turbines within
5 kilometers of any Grady Wind Turbine; provided that, for the avoidance of
doubt, but subject to the immediately following sentence, if an Additional Phase
is Implemented after giving effect to and complying with the terms and
conditions of this Agreement, such Additional Phase will no longer be a
“Subsequent Phase” for purposes of Section 2.1 of this Agreement.
Notwithstanding the foregoing, in the event that (a) a Wind Turbine is added to
any Additional Phase which pursuant to the immediately preceding sentence is no
longer a “Subsequent Phase” (unless such additional Wind Turbine will not be
within 5 kilometers of any Grady Wind Turbine), or (b) a Wind Turbine included
in an Implemented Additional Phase is to be relocated by more than 500 meters
(unless such relocation results in such Wind Turbine being further away from any
Grady Wind Turbines or such Wind Turbine will not be within 5 kilometers of any
Grady Wind Turbine), then, the addition or relocation of such Wind Turbine will
be treated as an Implementation of a Subsequent Phase for purposes of Section
2.1 of this Agreement.
“Transmission Access Effect” means, with respect to the Implementation of a
Subsequent Phase, the identified added costs, expenses or losses (including lost
revenues and lost federal production tax credits on a grossed up basis, if
applicable to the Class A Members) caused solely by (i) down time of the Project
resulting from the upgrading, tying into, starting up, testing, or commissioning
of the transmission line, transmission facilities and substation of the Project
by the Subsequent Phase, or (ii) any increase in transmission losses of the
Project, in each case, as determined by Project Company and confirmed as
reasonable by the Independent Engineer.
“Wind Farm” means, collectively, the Project and all Subsequent Phases.
“Wind Interference Effect” means, with respect to the Implementation of a
Subsequent Phase, the identified detrimental effect, calculated as a percentage
reduction in anticipated output of the Project as a result of wake effects
created by the presence of Wind Turbines of the Subsequent Phase in connection
with the construction and operation of the Subsequent Phase, as determined by
the Independent Engineer; provided, that Wind Interference Effect for any
Subsequent Phase shall be considered to be zero (0) if the identified reduction
in anticipated output of the Project (when calculated on a percentage basis) is
equal to or less than 0.25% of the total anticipated output


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
7

--------------------------------------------------------------------------------





of the Project in any such period taking all other Subsequent Phases into effect
as part of any such calculation of Wind Interference Effect as if it were part
of the Subsequent Phase under review).
“Wind Interference Payment” means the amount required to maintain the Scheduled
Flip Date determined by rerunning the Base Case Model changing the assumption
solely to give effect to the Wind Interference Effect for such Subsequent Phase
but keeping all other assumptions the same.
“Wind Turbine” means a wind turbine generator, together with the tower, nacelle,
and turbine blades.
1.2    Rules of Interpretation.
(a)    Titles, captions and headings in this Agreement are inserted for
convenience only and will not be used for the purposes of construing or
interpreting this Agreement.
(b)    In this Agreement, unless a clear, contrary intention appears: (i) the
singular includes the plural and vice versa; (ii) reference to any Person
includes such Person’s successors and assigns but, in the case of a Party, only
if such assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity; (iii) reference
to any gender includes each other gender; (iv) reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of this
Agreement; (v) reference to any law means such law as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time,
including, if applicable, rules and regulations promulgated thereunder; (vi)
reference to any Article or Section means such Article or Section of this
Agreement, and references in any Article, Section or definition to any clause
means such clause of such Article, Section or definition; (vii) “hereunder,”
“hereof,” “hereto” and words of similar import will be deemed references to this
Agreement as a whole and not to any particular Article, Section or other
provision of this Agreement; (viii) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; and (ix) relative to the determination of any period of
time, “from” means “from and including”, “to” means “to but excluding” and
“through” means “through and including”.
(c)    Words and abbreviations not defined in this Agreement that have
well-known technical or power industry meanings in the United States are used in
this Agreement in accordance with those recognized meanings.
(d)    This Agreement was negotiated and prepared by the Parties with advice of
counsel to the extent deemed necessary by each Party. The Parties have agreed to
the wording of this Agreement, and none of the provisions of this Agreement will
be construed against one Party on the ground that such Party is the author of
this Agreement or any part of this Agreement.




Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
8

--------------------------------------------------------------------------------





ARTICLE TWO
OBLIGATIONS AND RIGHTS OF THE PARTIES
2.1    Rights to Develop Additional Phases; Implementation of Subsequent Phases.
(a)    Project Company acknowledges and agrees to the right of Developer and its
Affiliates to Implement Additional Phases, including any Subsequent Phase, in
accordance with the terms of this Agreement. Developer agrees that it will not
Implement or cause or permit any of its Affiliates to Implement any Subsequent
Phase, except in compliance with the procedures set forth in this Section 2.1.
(b)    Prior to Implementation of any Subsequent Phase, Developer will cause the
Subsequent Party at its expense to present a detailed development procedure
(including the proposed design and construction timetable for the Subsequent
Phase) (the “Phase Design”) sufficient, in the judgment of the Independent
Engineer after review of the Phase Design, to allow the Independent Engineer to
analyze and determine the Wind Interference Effect and provide a written
conclusion regarding the reasonableness of the O&M Effect and the Transmission
Access Effect, if any, and Project Company and Developer will cause (at the sole
cost and expense of such Subsequent Party) the Independent Engineer to calculate
the Wind Interference Effect and provide a written conclusion regarding the
reasonableness of the O&M Effect and the Transmission Access Effect; provided
that each Party shall be entitled to provide comments and feedback in respect of
such calculations or confirmations, if any.
(c)    The Wind Interference Effect so calculated under Section 2.1(b) will be
used to calculate a preliminary estimate of the Wind Interference Payment, if
any (the sum of the estimates of the O&M Effect, the Transmission Access Effect
and the Wind Interference Payment, the “Preliminary Cash Adjustments”); provided
that the sum of the O&M Effect, the Transmission Access Effect and the Wind
Interference Payment shall not be less than the amount required to maintain the
Scheduled Flip Date as determined by running the Base Case Model by changing the
assumptions solely to give effect to the Wind Interference Effect, the increased
costs or cash savings giving rise to the O&M Effect and the assumptions giving
rise to the Transmission Access Effect.
(d)    As a condition to commencing construction of any Subsequent Phase, (1)
the Subsequent Party shall, and to the extent the Subsequent Party is Developer
or an Affiliate of Developer, Developer shall, or Developer and the Subsequent
Party jointly and severally shall, as the case may be, commit in writing to pay
Project Company the Final Cash Adjustment (as calculated in Section 2.1(g)
below) upon the commercial operation date of the Subsequent Phase and (2) the
Subsequent Party shall, and to the extent the Subsequent Party is Developer or
an Affiliate of Developer, Developer shall (or shall cause the Subsequent Party
to) (i) cause a letter of credit to be provided to Project Company in the amount
of the Preliminary Cash Adjustments in form and substance reasonably
satisfactory to Project Company or (ii) provide other security in form,
substance and amount reasonably satisfactory to Project Company of the
obligation to pay the Preliminary Cash Adjustments; provided that in the case
that such Subsequent Party is Developer or an Affiliate of Developer, to the
extent that the amount of the Preliminary Cash


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
9

--------------------------------------------------------------------------------





Adjustments is less than Five Million Dollars ($5,000,000), no letter of credit
or other security shall be required for such amount.
(e)    Upon completion of construction of the Subsequent Phase (or, in the case
of the addition or relocation of any Wind Turbine that constitutes a Subsequent
Phase pursuant to the last sentence of the definition of Subsequent Phase, upon
completion of such addition or relocation), Developer and Project Company will
cause the Independent Engineer to confirm whether the Subsequent Phase was built
in accordance with the Phase Design and, to the extent the final design or
operations date for the Subsequent Phase varies from the Phase Design, calculate
the corresponding variance, if any, in the Wind Interference Effect, and confirm
as reasonable any variance in the O&M Effect and the Transmission Access Effect
(in each case after reviewing such final design and operations date) as a result
of any such change in the Phase Design or operations date; provided that each
Party shall be entitled to provide comments and feedback in respect of such
calculations or confirmations, if any.
(f)    The Wind Interference Effect so calculated under Section 2.1(b) as
updated pursuant to Section 2.1(e) will be used to calculate the Wind
Interference Payment, if any.
(g)    Promptly, and in no event later than ten (10) business days, following
the determination of any change in the Wind Interference Payment, so calculated
and as updated under Section 2.1(f), the O&M Effect and the Transmission Access
Effect pursuant to Section 2.1(e), Developer will pay, or cause the Subsequent
Party to pay, cash to Project Company in an amount equal to the sum of the Wind
Interference Payment, the O&M Effect (which may be negative) and the
Transmission Access Effect (the “Final Cash Adjustment”) and the letter of
credit or other security provided pursuant to Section 2.1(d) shall be returned
to the Subsequent Party; provided that the sum of the O&M Effect, the
Transmission Access Effect and the Wind Interference Payment shall not be less
than the amount required to maintain the Scheduled Flip Date as determined by
running the Base Case Model by changing the assumptions solely to give effect to
the Wind Interference Effect, the increased costs or cash savings giving rise to
the O&M Effect and the assumptions giving rise to the Transmission Access
Effect.
(h)    In connection with any sale, transfer or assignment of a Subsequent Phase
or any portion thereof to an entity that is not controlled by Developer,
Developer shall (i) assign and delegate to the owner thereof or any entity that
controls such owner (collectively, the “Owner”), and cause such Owner to assume,
the rights and obligations of Developer under this Agreement to the extent
relating to such Subsequent Phase or require such Owner to enter into a separate
build out agreement in respect of such Subsequent Phase in substantially the
same form as this Agreement whereupon Developer shall have no further obligation
in respect of such Subsequent Phase and (ii) provide to the Project Company
thirty (30) days’ prior written notice of such sale, transfer or assignment and
copies of the sale, assignment and transfer agreements containing such
assignment and assumption of the rights and obligations of Developer under this
Agreement or a copy of such build out agreement, as applicable.
2.2    Co-Tenancy/ Common Facilities and Easement Agreement and Real Property
Rights.


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
10

--------------------------------------------------------------------------------





(a)    Upon the request of Developer in respect of the Implementation of any
Subsequent Phase and in no event later than the closing of the construction
financing in respect of such Subsequent Phase, Project Company agrees, subject
to the terms and conditions of this Section 2.2, to enter into a Co-Tenancy or
Common Facilities and Easement Agreement substantially in the form attached
hereto as Schedule 2 or in such other form as the Parties may agree (each, a
“Co-Tenancy/ Common Facilities and Easement Agreement”), with any entity that is
an assignee of Developer’s development rights of such Subsequent Phase or that
Implements such Subsequent Phase in accordance with the terms and conditions
thereof.
(b)    Each Party agrees that any such Co-Tenancy/ Common Facilities and
Easement Agreement will provide, in addition to the other customary provisions
to be agreed to by the Parties and subject to the terms and conditions of the
Co-Tenancy/ Common Facilities and Easement Agreement, for the right and
obligation of any Subsequent Phase to share, in accordance with such Subsequent
Phase’s Pro Rata Share or such other percentage as reasonably determined by the
Parties based on the relative benefits, costs, and liabilities associated with
the Project and the Subsequent Phase as shall be set forth in such agreement,
but in no event shall “Common Facilities” (to be defined in the Co-Tenancy/
Common Facilities and Easement Agreement) include any asset with a design rating
or capacity that is not capable (after giving effect to any upgrade or
improvement provided by the Subsequent Party at its sole cost) of accommodating
the joint use of the Project and the applicable Subsequent Phase without
impairing the use of the Project (other than any such impairment in use that
gives rise to a Transmission Access Effect or O&M Effect that is addressed under
Section 2.1) or the Wind Farm as reasonably determined by Project Company;
provided that, except as otherwise agreed in such agreement, the Subsequent
Party shall not be obligated to pay a pro rata share of the capital costs of
such facilities that are so excluded from the Common Facilities; provided,
further, however, that notwithstanding any of the foregoing, if any such sharing
would cause an increase in the costs (including operation and maintenance costs)
and/or liabilities of the Project, such additional cost or liability shall be
included in the O&M Effect and such Subsequent Phase shall be solely responsible
for such incremental increase.
(c)    Notwithstanding anything herein, no Subsequent Phase shall have any right
to share the Interconnection Agreement or the Project substation.
(d)    Upon request of Developer, Project Company shall take such actions as
Developer shall reasonably request to ensure that the participants in any
Subsequent Phase possess sufficient real estate rights in respect to the lands
covered by the Easements and Leases to develop that Subsequent Phase in an
orderly and financeable manner; such actions include, without limitation, the
granting of consents and waivers with respect to exclusivity, easements,
sub-easements or other real estate rights in respect to the lands covered by the
Easements and Leases and, if necessary, cooperating with and assisting Developer
in obtaining such rights from the owners of such lands solely to the extent that
such action does not impair in any material respect the ability of Project
Company to operate the Project.




Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
11

--------------------------------------------------------------------------------





ARTICLE THREE
GENERAL PROVISIONS
3.1    Notices. Any notice to be given under this Agreement shall be in writing
and shall be delivered by hand or express courier against written receipt, or
sent by prepaid first class mail, e-mail or facsimile copy to the Persons and
addresses specified below (or such other Person or address as a Party may
previously have notified all other Parties in writing for that purpose). A
notice shall be deemed to have been served when delivered by hand or express
courier at that address or received by e-mail (provided, in the case of e-mail
only, that a copy is sent by one of the other delivery methods described in this
Section 3.1) or facsimile copy, or, if sent by registered mail as aforesaid, on
the date delivered. The names and addresses for the service of notices referred
to in this Section 3.1 are:
If to Project Company, to:


Grady Wind Energy Center, LLC
c/o Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, California 94111
Attention:    General Counsel
Telephone:    (415) 283-4000
Facsimile:    (415) 362-7900




If to Developer, to:


[_____________________]
[_____________________]
[_________], [_________] [_____]
Attention:    [_________]
Telephone:    [_________]
Facsimile:    [_________]




3.2    Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties, the Class A Members and their respective successors and permitted
assigns, and this Agreement shall not otherwise be deemed to confer upon or give
to any other third party any right, claim, cause of action, or other interest in
this Agreement.
3.3    Amendment and Waiver; Termination. Neither this Agreement nor any term of
this Agreement may be changed, amended or terminated orally, but only by written
act of all of the Parties. No failure or delay on the part of a Party in the
exercise of any right under this Agreement will operate as a waiver thereof, nor
will any single or partial exercise of any such right preclude any other or
further exercise thereof or of any other right.


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
12

--------------------------------------------------------------------------------





3.4    Binding Nature; Assignment; Consent to Assignment. This Agreement shall
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party shall assign its rights and obligations under this
Agreement without the prior written consent of the other Parties, and any such
assignment contrary to the terms of this Agreement will be null and void and of
no force and effect, except as permitted by Section 2.1(h); provided, however,
that (i) each of the Parties shall be entitled, without in any way being
released from its obligations under this Agreement, to assign its rights and
obligations under this Agreement to an Affiliate thereof, and (ii) Project
Company, Developer or any Subsequent Party, may assign its rights under this
Agreement to any lender as collateral for its obligations in connection with any
financing documents providing construction or term financing for the Project or
a Subsequent Phase or to any counterparty to any energy hedge agreement or power
purchase agreement in respect of the Project or a Subsequent Phase. Upon request
of Project Company, Developer or any Subsequent Party, each other Party shall
execute all consents to said assignment to any such lender on reasonably
acceptable terms and conditions.
Except as required by Section 2.2 or for mortgages or deeds of trust or grants
of liens and security interests, neither Party shall transfer all or any part of
its interest in any Subsequent Phase unless it causes the transferee to assume
its obligations under this Agreement with respect to the interest so
transferred.
3.5    Governing Law. This Agreement shall be deemed made and prepared and shall
be construed and interpreted in accordance with the laws of the State of New
York, without regard to principles of conflicts of law thereof that may require
the application of the law of another jurisdiction (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).
3.6    Counterparts. This Agreement may be executed in counterparts, each of
which will be an original, but all of which, when taken together, will
constitute one and the same instrument.
3.7    Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning and
interpretation of this Agreement.
3.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Agreement (provided that the substance of the
agreement between the Parties is not thereby materially altered), and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by Applicable Laws, the Parties waive any provision of law that
renders any provision of this Agreement prohibited or unenforceable in any
respect.
3.9    Entire Agreement. This Agreement constitutes the entire understanding of
the Parties with respect to the subject matter of this Agreement, and supersedes
all prior statements or agreements, whether oral or written, between the Parties
with respect to such subject matter.


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
13

--------------------------------------------------------------------------------





3.10    No Agents. No Party nor any Affiliate thereof has retained any broker,
agent or finder or incurred any liability or obligation for any brokerage fees,
commissions or finder fees with respect to this Agreement or the transactions
contemplated hereby.
3.11    Expenses. No Party will be responsible for paying any fees, costs or
expenses incurred by any other Party in connection with the preparation,
negotiation, execution or performance of this Agreement, except as otherwise
provided in this Agreement.
3.12    Specific Performance. Each Party hereto may enforce its rights and the
obligations of the other Parties by the remedy of specific performance.
3.13    Further Assurances. Each Party hereto agrees to provide such information
and to take such other actions as may be necessary or reasonably requested by
another Party, which are not inconsistent with the provisions of this Agreement
and which do not involve assumptions of obligations other than those provided
for in this Agreement, in order to give full effect to this Agreement and to
carry out the intent of this Agreement, including, without limitation, to amend
this Agreement as reasonably requested by any lender or equity investor
providing construction or term financing in connection with a Subsequent Phase.
3.14    Dispute Resolution.
(a)    The Parties will attempt, in good faith, to resolve or cure all disputes
and claims before initiating any legal action or attempting to enforce any
rights or remedies under this Agreement, at law or in equity (regardless of
whether this Section 3.14 is referenced in the provision of this Agreement which
is the basis for any such dispute). If any Party believes that a breach or a
dispute under this Agreement has arisen, such Party will give written notice
thereof to the other Party, which notice will describe in reasonable detail the
basis and specifics of the claimed breach or dispute. Within five (5) days after
delivery of such notice, the Parties will meet (in person or via telephone) to
discuss and attempt to resolve or cure such dispute or claimed breach. If the
Parties are unable to resolve the dispute or claimed breach within fifteen (15)
days after delivery of such notice, the matter will be referred to a senior
officer of each Party for resolution or cure. If such senior officers are unable
to agree on an appropriate cure or resolution within ten (10) days after the
matter has been referred to them, the Parties may have recourse to mediation,
arbitration, or other alternative dispute resolution device of their mutual
selection. If the Parties cannot agree on an alternative dispute resolution
device, then either Party may submit the dispute to arbitration pursuant to
Section 3.14(c) of this Agreement.
(b)    Pending final resolution of any dispute, the Parties will continue to
fulfill their respective obligations under this Agreement; provided that the
applicable Party may withhold any amount which is the subject of dispute from
any payment otherwise due under this Agreement during the pendency of any
dispute resolution proceeding. Upon resolution of the dispute, any Party found
owing an amount will promptly pay to the other Party any amount determined to be
due.


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
14

--------------------------------------------------------------------------------





(c)    Any disputes, controversies or claims arising out of or in connection
with this Agreement, including any question regarding its existence, validity or
expiration but excluding specific performance or injunctive relief, will be
finally and completely resolved without appeal by arbitration under the
Commercial Arbitration Rules of the American Arbitration Association (“AAA
Rules”) in force at the date of the request for arbitration, which AAA Rules are
deemed to be incorporated by reference into this section; provided, however,
that in the event of any conflict between such rules and the other provisions of
this Agreement, such other provisions of this Agreement will control; and
provided, further, that discovery shall be conducted consistent with the Federal
Rules of Civil Procedure, as determined by the arbitrators. The arbitral
tribunal will consist of three arbitrators, each of which shall be fluent in
English. Each of the Parties shall appoint one arbitrator. If either Party fails
to appoint an arbitrator within thirty (30) days after receiving notice of an
appointment of an arbitrator by the other Party, such arbitrator shall at the
request of either Party be appointed by the President of the American
Arbitration Association. The two arbitrators so appointed shall, within thirty
(30) days after the date of the appointment of the second arbitrator, appoint a
third arbitrator who shall act as the chairman of the tribunal. If the two
arbitrators to be appointed fail to agree upon a third arbitrator within thirty
(30) days after the appointment of the second arbitrator, then the third
arbitrator will be appointed by the President of the American Arbitration
Association at the written request of either Party. The arbitration proceedings
will take place in San Francisco, California and the language of such
proceedings, including arguments and briefs, will be English. The proceedings
will be confidential in all respects. The award of the arbitrators will be by
majority vote and will be in writing, will set forth the facts found by the
arbitrators to exist, their determination and the basis of their determination.
Any award will be made in US dollars. Notwithstanding any provision of this
Agreement which may be interpreted to the contrary, the arbitral tribunal will
not have the authority to award consequential or punitive damages. Each Party
shall bear its own attorneys’ fees and expenses. The fees and expenses for the
arbitral panel will be borne equally by the Parties; provided, however, that the
arbitral panel may assess attorney’s fees and costs against either Party. The
award of the arbitral tribunal will be final and not subject to appeal and
judgment upon the award may be entered in any competent court.
3.15    Memorandum. Concurrently with the execution and delivery of this
Agreement, the Parties shall execute and Developer shall record in the office of
the Clerk and Recorder of Curry County, New Mexico (the “Official Records”) a
memorandum of this Agreement in the form attached hereto as Schedule 3 (the
“Memorandum”). The provisions of this Agreement will control, however, with
regard to any omissions from, or provisions of this Agreement that may be in
conflict with, the Memorandum. At such time as this Agreement has been
terminated, the Parties agree to execute and record in the Official Records a
termination of the Memorandum, which termination will specifically refer to the
Memorandum so recorded and will recite that this Agreement has terminated in
accordance with the provisions of this Agreement.
SIGNATURES FOLLOW ON NEXT PAGE
 


 


Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.
                        
GRADY WIND ENERGY CENTER, LLC


By:_______________________________________
Name: ____________________________________
Title: _____________________________________


[______________________]






By:_______________________________________
Name: ____________________________________
Title: _____________________________________






 


 




Build Out Agreement
Mtl#: 2837088.5
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW
16

--------------------------------------------------------------------------------






SCHEDULE 1-A TO BUILD OUT AGREEMENT
Easements and Leases


[to be attached]


 








Mtl#: 2837088.5 Build Out Agreement
Schedule 1-A - Page 1
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






SCHEDULE 1-B TO BUILD OUT AGREEMENT
Lands
[to be attached]






Mtl#: 2837088.5 Build Out Agreement
Schedule 1-B - Page 1
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






SCHEDULE 2 TO BUILD-OUT AGREEMENT
Form of Co-Tenancy/ Common Facilities and Easement Agreement


THIS CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT (as amended, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of [_______], 201[_] (the “Effective Date”), is made and
entered into by and between Grady Wind Energy Center, LLC, a New Mexico limited
liability company (“Grady”) and [_______], a [________] (“Developer”).
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned thereto in Exhibit D.


Recitals


A.    Grady owns a wind farm consisting of a 220.5 MW nameplate capacity wind
generation project in Curry County, New Mexico (the “Grady Project”).


B.    Developer has acquired easements, leases or other land rights in
neighboring or adjacent lands to the Grady Project for the development of one or
more additional wind generation projects neighboring or adjacent to the Grady
Project (such neighboring project, the “Additional Phase” and, together with the
Grady Project, the “Projects” and each, a “Project”).


C.    The Parties wish to set forth certain of their rights and responsibilities
in respect of the development and operation of the Wind Farm Complex and certain
Common Facilities thereon.


D.    Grady is the sole owner of the Common Facilities and it has agreed to
assign, transfer and convey to Developer, on the Transfer Date, an undivided
interest in and to the Common Facilities.


E.    The Parties intend to utilize the Common Facilities in connection with the
Projects. Each Party is (or with respect to Developer, will be on the Transfer
Date) (i) entitled to an undivided ownership in the Common Facilities and to
certain easement and access rights across certain lands and in certain
facilities held by Grady, as more particularly described herein and (ii)
required, as necessary, to grant easements and other access rights across
certain lands on which its Project is situated, and to grant an undivided
ownership in any additional facilities located on lands which are necessary and
intended for the common ownership by or on behalf of all Projects or more than
one Project.


F.    The Wind Farm Complex as a whole will be operated and managed by one or
more Operators pursuant to the O&M Agreements, and the Parties may elect to have
one Operator responsible for operations and maintenance of the Common Facilities
and to bear that cost through their respective payment of fees to the Operator.
I.    The Parties intend to seek mutual economic benefits by jointly bearing the
cost of certain Shared Expenses.




Schedule 2 - Page 1
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





J.    To govern their respective rights and obligations with respect to the
Common Facilities, easements or other land rights, including the Common
Facilities Easements, and the Shared Expenses, the Parties are entering into
this Agreement, which shall be the Parties’ expression of their intention to
establish and impose mutually beneficial limitations, restrictions, covenants
and conditions to provide for the proper and orderly ownership, operation and
management of their interests in their respective Projects.


AGREEMENT


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, each of the Parties hereby agrees as
follows:


1.    DECLARATION OF INTENTION. The Parties hereby declare that, as of the
Transfer Date, their relationship in and to the Common Facilities is and will be
that of tenants in common, expressly subject, however, to the terms, conditions,
limitations and requirements set forth in this Agreement. Nothing contained in
this Agreement shall be deemed to constitute the Parties as partners or joint
venturers.


2.    COMMON FACILITIES, SHARED EXPENSES ETC.
2.1    Transfer of Common Facilities.
(a)    Prior to the occurrence of the Transfer Date, (i) Grady is the sole owner
of the Common Facilities and (ii) Developer shall have no right to utilize the
Common Facilities other than in connection with the interconnection of the
Additional Phase to the Common Facilities (the “Additional Phase Connection”) in
accordance with the terms set forth herein.
(b)    If and when the Transfer Date occurs, Grady shall automatically Transfer
to Developer a portion of its interest in and to the Common Facilities such
that, as of the Transfer Date, each of Grady and Developer shall have an
undivided interest, as tenant in common with each of the other Parties, in and
to the Common Facilities in the amount equal to the Project Percentage Interest
of such Party, as applicable, effective as of the Transfer Date. The undivided
interests so Transferred shall be memorialized by Developer’s recording of the
Memorandum of Transfer in the form attached hereto as Exhibit B-1, executed and
acknowledged on the Transfer Date, in original and delivered in original which
shall be retained in its original by Developer for recording. Developer shall
record, in the official real property records of Curry County, New Mexico (the
“Official Records”), the Memorandum of Transfer on or after the Transfer Date.
2.2    Shared Expenses.
(a)    Each Party hereby confirms its obligation to share in the periodic
payment of Shared Expenses, and agrees, severally but not jointly, to pay its
Project Percentage Interest of the Shared Expenses as and when due and payable;
provided, however, that Developer’s obligations to share in the payment of
Shared Expenses shall only arise after the Transfer Date and only with


Schedule 2 - Page 2
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





respect to Shared Expenses incurred after the Transfer Date. The Parties shall
cause the Shared Expense Administrator, as authorized agent for each Party, to
administer the collection and payment of the Shared Expenses, whether invoiced
by each expense payee against a particular Project or invoiced as an aggregate
expense of all Parties. Each Party shall pay each invoice for Shared Expenses
promptly upon, and in any event within ten (10) days of, receipt of written
notice thereof from the Shared Expense Administrator.
(b)    As it becomes practicable and desirable, the Parties from time to time
may designate additional expenses as Shared Expenses to be administered by the
Shared Expense Administrator in accordance with this Section 2.2. Each further
designation of Shared Expenses may be proposed by any Party, but shall only be
approved by an amendment to this Agreement in accordance with Section 9.3
hereof. If any Party defaults in the payment of a Shared Expense following
receipt of an invoice as provided above, the other Party or Parties may, after
providing the defaulting party with notice in accordance with Section 9.1
hereof, make such payment on behalf of the defaulting Party and the defaulting
Party shall promptly reimburse the paying Party for all amounts paid by such
paying Party on the defaulting Party’s behalf, including interest on such
amounts at the Default Rate.


2.3    Common Facilities Easement. On the Effective Date, Grady and Developer
shall each execute and deliver to the other a non-exclusive Common Facilities
Easement in the form attached hereto as Exhibit B-2, which shall provide
Developer the right to use the easements of Grady on which the Common Facilities
and the Additional Phase are anticipated to be located, for the purposes of the
connection of the Additional Phase with the Common Facilities. On the Transfer
Date, Grady and Developer shall each execute and deliver to the other a
non-exclusive Common Facilities Easement in the form attached hereto as Exhibit
B-2, which shall provide Developer the right to use the easements of Grady on
which the Common Facilities and the Additional Phase are anticipated to be
located, for the purposes of ingress and egress to and from, and operation,
maintenance and inspection of, the Common Facilities and the Additional Phase.
The Parties each acknowledge that the Operators shall also be authorized under,
and subject to, the Common Facilities Easements to use the rights of the Parties
to the same extent as the Parties and which are necessary for the performance of
their respective duties under the O&M Agreements. Developer may obtain direct
easements from landowners for its use for the purposes for which the Common
Facilities Easement is granted and shall have the right to terminate the Common
Facilities Easement in whole or in part.


2.4    Wind and Other Data.     Each Party agrees to share with the other Party
its current and historical wind, avian, wildlife, and meteorological data
collected from anemometers, radar and other equipment from locations on its
Project Lands and any other material information of such type obtained from such
Party’s ordinary course use of its Project Lands. The sharing Party makes no
representation or warranty, express or implied, and shall have no liability with
respect to the information so provided, whether for completeness, accuracy or
otherwise. The receiving Party shall maintain the confidentiality of the
information received in accordance with the requirements of this Agreement.
Notwithstanding any other provision to the contrary in this Agreement,
Developer’s obligations under this Section 2.4 shall commence as of the
Effective Date.


Schedule 2 - Page 3
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





2.5.    Consent to Relocate Turbine.    Without the written consent of the other
Party hereto, no Party may move its respective wind turbines (or any of them)
from the location of such wind turbines as of the date of the completion of the
construction of such Party’s Project.


2.6.    Project Owner Rights. (a) Each Party agrees that subject to the terms
and conditions of this Agreement, the owner of any Project shall have the right
and obligation to share, in accordance with its Project Percentage Interest, in
the benefits, costs and liabilities of the Common Facilities; provided, however,
that such rights and obligations shall only commence with respect to Developer
from and after the Transfer Date unless otherwise specified in this Agreement.
Notwithstanding anything herein to the contrary, Grady shall have no obligation
to share any Common Facilities with Developer if the Common Facilities have a
design rating or capacity that is not capable (after giving effect to any
upgrade or improvement provided by Developer at its sole cost) of accommodating
the joint use of the Projects owned by the Parties without impairing the use of
any of the Projects owned by the Parties as reasonably determined by Grady;
provided that Developer shall not be obligated to pay a pro rata share of the
capital costs of any Common Facilities its use of which is excluded pursuant to
the foregoing; provided, further, however, that notwithstanding any of the
foregoing or the occurrence of the Transfer Date, Developer shall remain
responsible for the cost of upgrades and improvements to the Common Facilities
necessary solely for the Additional Phase at its sole cost, and if any such
sharing of the Common Facilities causes an increase in the costs (including,
without limitation, operation and maintenance costs) and/or liabilities of the
Parties, Developer shall be solely responsible for such incremental increase. If
Grady and Developer agree to upgrade or make improvements to any Common
Facilities for the mutual benefit of each Party’s Project, the Parties shall
share, in accordance with its Project Percentage Interest, in the benefits,
costs and liabilities of such upgrades and improvements to the Common Facilities
so approved by the Parties. Neither Grady nor Developer shall upgrade or make
improvements to any Common Facilities without the prior written approval of the
other Party, which approval shall not be unreasonably withheld, conditioned or
delayed.


(b)    If the final layout and design of the Additional Phase deviates from the
planned layout and design of such Project as of the Effective Date, this
Agreement shall be modified by the Parties to reflect the final layout and
design and such amendment shall: (i) preserve and confirm all rights and
protections afforded to Grady under this Agreement, (ii) not increase any
obligation of Grady under this Agreement, (iii) confirm the Parties’ rights and
privileges to share ownership of the Common Facilities as provided in this
Agreement, and (iv) confirm the Parties’ rights to be granted easements for
access to and use of such facilities and other rights and easements as provided
to the Additional Phase in a manner consistent with this Agreement and in form
and substance satisfactory to the Parties; provided, that any dispute over the
technical aspects of sharing ownership to be reflected in such amendments shall
be referred to the Independent Engineer for final and binding resolution in
accordance with the terms and provisions of this Agreement.


(c)    Upon request of Grady or Developer, the Parties shall, at the requesting
Party’s sole expense, take such commercially reasonable actions as the
requesting Party shall reasonably request to ensure that such Party possesses
sufficient real estate rights in respect to the lands covered by the Wind Farm
Complex to develop or sell such Party’s Project or any interest


Schedule 2 - Page 4
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





therein in an orderly, financeable and saleable manner; such actions to include
without limitation, the granting of easements, sub-easements, subleases or other
real estate rights in respect to the interests in lands already owned by such
Party for among other things, access for development, construction, operation,
maintenance and repair, communications systems, substations, and electrical
collection systems, and if requested each Party will reasonably cooperate and
assist the requesting Party (at the requesting Party’s sole cost) in obtaining
such rights from the owners of such lands.


(d)    Developer shall be responsible for (and for all costs in respect of) the
Additional Phase Connection. Developer acknowledges and agrees that the
Additional Phase Connection may result in (i) damage to the Project Controlled
Assets of Grady, (ii) claims from third parties, and (iii) lost revenues
associated with scheduled and/or unscheduled outages and/or curtailment of some
or all of the energy production from the Grady Project (including the cash value
of any lost federal production tax credits and any state renewable energy
credits, grossed up based on the actual federal income tax rate applicable to
Grady, penalties imposed on Grady or damages payable by Grady to a power
purchaser, energy hedge provider or transmission service provider for the Grady
Project) (together with related costs and/or expenses, but without duplication
of any amounts included in the Transmission Access Effect (as defined in the
Build-Out Agreement), collectively, “Developer-Caused Losses”). For the
avoidance of doubt, the Parties agree that Developer-Caused Losses shall not
include the effect of any electrical line losses to the extent such line losses
are taken into account in the Base Case Model (as defined in the Build-Out
Agreement). All Developer-Caused Losses shall be the sole responsibility of
Developer. As part of the process for interconnection of the Additional Phase,
the Parties shall establish a protocol to reasonably minimize disruptions to the
Grady Project during the construction and initial interconnection of the
Additional Phase to the Common Facilities and an estimate of anticipated
Developer-Caused Losses. Within ten (10) business days after receipt of written
notice from Developer that the Additional Phase Connection has been completed,
Grady shall reasonably determine its actual Developer-Caused Losses and deliver
reasonable backup documentation supporting the calculation thereof to Developer.
Any dispute regarding the calculation of Developer-Caused Losses shall be
determined by the Independent Engineer. Developer shall promptly pay all
undisputed Developer-Caused Losses and the costs of engaging the Independent
Engineer (if and to the extent the Independent Engineer is engaged pursuant to
this Section 2.6(d)) for the services required under this Section 2.6(d)
following receipt of the calculation of the Developer-Caused Losses from Grady.
Grady shall have all other rights and remedies as may be provided in this
Agreement otherwise available at law or in equity resulting from Developer’s
failure to pay to Grady all Developer-Caused Losses.


(e)    Each Party acknowledges and agrees that the operation of and/or any
changes in such Party’s Project (an “Impacting Owner”) that require or result in
scheduled or unscheduled outages and/or curtailment of some or all of the energy
production from the other Party’s Project (a “Curtailment”) may result in (x)
claims from third parties against any of the Parties not causing the Curtailment
(each, an “Affected Owner”), and (y) lost revenues of such Affected Owner
(including the cash value of any lost federal production tax credits, grossed up
based on the actual federal income tax rate applicable to such Affected Owner,
penalties imposed on such Affected Owner or damages payable by such Affected
Owner to a power purchaser, energy hedge provider


Schedule 2 - Page 5
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





or transmission service provider for such Affected Owner’s Project) (together
with related costs and/or expenses, collectively, “Affected Owner Curtailment
Losses”); provided that in no event shall curtailment of a Project arising as a
result of or in connection with congestion or otherwise resulting from the
ordinary course of operation of the Projects constitute a “Curtailment” pursuant
to this Section 2.6(e). All Affected Owner Curtailment Losses shall be the sole
responsibility of the Impacting Owner. If an Impacting Owner’s Curtailment is
scheduled (a “Scheduled Curtailment”), the Parties shall establish a protocol to
reasonably minimize disruptions to any Affected Owner’s Project during the
period of the Scheduled Curtailment. Prior to beginning any activities related
to a Scheduled Curtailment, each Affected Owner shall estimate in good faith the
anticipated Affected Owner Curtailment Losses and deliver such estimate to the
Impacting Owner. Upon the conclusion of any Curtailment, whether planned or
unplanned, each Affected Owner shall determine its actual Affected Owner
Curtailment Losses and deliver reasonable backup documentation supporting the
calculation thereof to the Impacting Owner. Any dispute regarding the
calculation of Affected Owner Curtailment Losses shall be determined by the
Independent Engineer. The Impacting Owner shall promptly pay all undisputed
Affected Owner Curtailment Losses to the applicable Affected Owner and, if
applicable, the costs of engaging the Independent Engineer for the services
required under this Section 2.6(e) following receipt of the calculation of the
Affected Owner Curtailment Losses from such Affected Owner. Each Affected Owner
shall have all other rights and remedies as may be provided in this Agreement
otherwise available at law or in equity resulting from an Impacting Owner’s
failure to pay to such Affected Owner all Affected Owner Curtailment Losses.


    3.    TERM. The term of this Agreement shall commence on the Effective Date,
and, unless sooner terminated by mutual agreement of the Parties or the
consolidation of ownership of the Common Facilities in a single Party, shall
continue as to each Party for the commercial life of its Project, not to exceed
fifty (50) years from the Effective Date; provided, however, that the rights and
obligations of Developer provided for in this Agreement shall only commence on
the Transfer Date, unless otherwise expressly provided in this Agreement.


    4    CONDITION OF PROPERTY AND COMPLIANCE WITH LAWS. Developer accepts the
Common Facilities in their condition existing as of the Transfer Date or the
date of a grant to it of a Common Facilities Easement granting rights therein
and on an “As-Is” basis and subject to all Laws and, except as otherwise
provided in Section 5.4, all covenants, conditions, reservations, restrictions,
easements, liens, encumbrances and other matters affecting the Common
Facilities. Developer acknowledges that neither Grady nor any of its
representatives or agents has made any representation or warranty as to the
suitability of the Common Facilities or any portion thereof for the conduct of
the operations of Developer or for any other purpose.


    5.    INDEMNITY, USE AND COMPLIANCE.


5.1    Indemnity.    Each Party (an “Indemnifying Party”) shall indemnify,
defend and hold harmless the other Party (an “Indemnified Party”) and its
Indemnitees from and against any and all losses, damages, liabilities, claims,
judgments, liens, penalties, costs and expenses, including, without limitation,
reasonable attorneys’ and consultants’ fees, which may be imposed upon or
incurred by such Indemnified Party or its Indemnitees or asserted against such


Schedule 2 - Page 6
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Indemnified Party by any third Person in connection with (i) any negligent or
willful acts, bad faith or reckless misconduct or any omissions (where such
Indemnifying Party (or any of its directors, officers, partners, members,
Affiliates, employees, agents, successors and assigns) has a legal or
contractual duty to act) of or on behalf of the Indemnifying Party or its
directors, officers, partners, members, Affiliates, employees, agents,
successors and assigns, on or with respect to its Project Controlled Assets,
(ii) the performance by the Indemnifying Party (or any of its directors,
officers, partners, members, Affiliates, employees, agents, successors and
assigns) of its duties and obligations under this Agreement, (iii) breach of the
Indemnifying Party’s obligations under this Agreement, and (iv) any other action
by or on behalf of the Indemnifying Party (or any of its directors, officers,
partners, members, Affiliates, employees, agents, successors and assigns) on the
Project Land, or on the Common Facilities located on the Project Land, of any
other Project, in each case of clauses (i) through (iv), at any time after the
Effective Date. Notwithstanding anything contained in this Agreement to the
contrary, each Party’s obligations under this Section 5.1 shall survive the
expiration of the term of this Agreement or earlier termination of this
Agreement; provided, however that any such obligation shall survive such
expiration or earlier termination only to the extent that the event giving rise
to a claim for indemnification under this Section 5.1 shall have arisen prior to
such expiration or earlier termination. Notwithstanding any other provision to
the contrary in this Agreement, Developer’s obligations under this Section 5.1
shall commence as of the Effective Date.


5.2    Environmental Compliance.    Without limiting the scope of each Party’s
obligations under Section 5.1 hereof, each Party shall, with respect to its
Project Controlled Assets (other than any portion of the Project Controlled
Assets that constitutes Common Facilities), be responsible for all
investigations, studies, clean up, corrective action or response or remedial
action required by any governmental authority now or hereafter authorized to
regulate environmental or other matters (for the avoidance of doubt,
“environmental” matters include, but are not limited to, the protection of
natural resources and wildlife) or by any consent decree or court or
administrative order now or hereafter applicable to such Party’s use, operation
or ownership of its Project Controlled Assets, except to the extent that such
investigations, studies, clean up, corrective action or response or remedial
action are required in response to the actions, negligence, misconduct or
negligent omissions of the other Party in which case such other Party shall be
responsible for all investigations, studies, clean up, corrective action or
response or remedial action to the extent arising from its negligence,
misconduct or negligent omissions. Each Party shall have the right (but not the
obligation, unless otherwise required above) to participate in the management
and control of all investigations and any environmental clean up, remediation or
related activities relating to its Project Controlled Assets. With respect to
the Common Facilities, the Operator for the Common Facilities shall oversee all
investigations, studies, clean up, corrective action or response or remedial
action required by any governmental authority now or hereafter authorized to
regulate environmental or other matters or by any consent decree or court or
administrative order now or hereafter applicable to the Parties’ use, operation
or ownership of the Common Facilities, and subject to Section 5.1 (as between
the Parties), each Party shall be responsible, in proportion to its Project
Percentage Interest, determined as of the date of the event resulting in any
such investigation, environmental cleanup, corrective action or response or
remedial action, for all liabilities related to such investigations, studies,
clean-up, corrective action or response or remedial action, except to the extent
that such


Schedule 2 - Page 7
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





investigations, studies, clean up, corrective action or response or remedial
action are required in response to the actions, negligence, misconduct or
negligent omissions of a Party in which case such Party shall be responsible for
all investigations, studies, clean up, corrective action or response or remedial
action to the extent arising from its negligence, misconduct or negligent
omissions. Each Party covenants and agrees to promptly provide a copy to the
other Party of any written correspondence between it and any governmental
authority with respect to environmental matters relating to the Common
Facilities or its other Project Controlled Assets to the extent that it could
reasonably be expected to materially and adversely affect the Common Facilities
or the other Party’s other Project Controlled Assets. Notwithstanding any other
provision to the contrary in this Agreement, Developer’s obligations under this
Section 5.2 shall commence as of the Effective Date.


        5.3.    No Waste or Nuisance; Maintenance; No Interference. No Party
shall use or permit the use of the Common Facilities in any manner that would
create waste or nuisance, or that would increase the rate, or jeopardize the
issuance or maintenance, of any insurance policy relating to the Common
Facilities and/or Project Lands, nor otherwise conduct or cause to be conducted
operations on its Project Lands which would have similar effects on, or
otherwise damage or interfere with, the Common Facilities located on its Project
Lands. The Parties shall at all times while conducting their respective
operations and activities on the Wind Farm Complex make reasonable efforts to
minimize the impact of such operations and activities upon the other Party’s use
of the Common Facilities. Notwithstanding any other provision to the contrary in
this Agreement, Developer’s obligations under this Section 5.3 shall commence as
of the Effective Date.


5.4    Liens. Each Party shall have the right to grant liens to Lenders
providing financing for the construction or operation of its Project or
otherwise in such Party’s undivided interests in the Common Facilities and its
interests under the Common Facilities Easements as provided in Section 7 of this
Agreement; provided, however, that (i) no Party shall cause or permit any lien
or encumbrance to be levied against or attached to the other Party’s interests
in the Common Facilities and (ii) all Transfers of undivided interests in the
Common Facilities to the other Party shall be free of any lien or encumbrance.
Notwithstanding any other provision to the contrary in this Agreement,
Developer’s obligations under this Section 5.4 shall commence as of the
Effective Date.


5.5    Taxes. Each Party shall pay all real and personal property taxes and
assessments, general or special, levied against its Project or the facilities
and fixtures located thereon. All such taxes and assessments shall be paid
before delinquency and before any fine, interest or penalty shall become due or
be imposed for their non-payment. Notwithstanding any other provision to the
contrary in this Agreement, Developer’s obligations under this Section 5.5 shall
commence as of the Effective Date.


5.6    Insurance.


(a)     Each Party shall, at its sole cost and expense, procure and maintain
during the term of this Agreement, or cause to be procured and maintained,
insurance against liability for injury to persons and/or property and death of
any person or persons occurring, in, on or about the


Schedule 2 - Page 8
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





Common Facilities in amounts and types of coverage consistent with prudent
industry practice to the extent such insurance is reasonably available or
obtainable on a commercially reasonable basis in the commercial insurance
market. In addition, all insurance shall be primary insurance as to all claims
thereunder and provide that any insurance carried by any other Person is excess
and is non-contributing.


(b)    Each Party shall name the other Party as an additional insured with
respect to any injury or damage arising from the presence or activities
undertaken by such Party to the extent of the indemnity obligations assumed
hereunder. Upon request, each Party shall furnish to the other Party a
certificate of insurance from its insurance carrier showing that the above
required insurance is in full force and effect and the amount of the carrier’s
liability thereunder, together with evidence of payment of the applicable
premium for a period of at least one (1) year.


5.7    Certain Agreements to Indemnify, Hold Harmless, Insure or Defend:
Limitations. The intent of the Parties is to have their indemnity and other
agreements, if and to the extent they are subject to New Mexico’s
indemnity-limiting statutes, NMSA 1978, § 56-7-1 (2005) and NMSA 1978 § 56-7-2
(2003), enforced pursuant to their respective terms and limited only to the
extent necessary to conform with and survive such indemnity-limiting statutes
(i) as in effect at the time of the Parties’ entry into this Agreement, and (ii)
as subsequently amended if it is determined by a court or arbitrator of
competent jurisdiction that one or both such statutes are applicable as
subsequently amended. Accordingly, the Parties agree that this Section 5.7 will
apply only to the extent necessary to reform the indemnity and other agreements
of the Parties that are subject to New Mexico’s indemnity-limiting statutes so
that the same will be enforceable pursuant to their respective terms and comply
with and not be void as a result of the application of NMSA 1978, § 56-7-1
(2005) or NMSA 1978 § 56-7-2 (2003). The Parties reaffirm their intent that this
Agreement be governed by, and construed in accordance with, the governing law
chosen in Section 9.9 hereof. To the extent, if at all, that any provision
contained in this Agreement, including any exhibits hereto, or other related
documents requiring one Party to indemnify, hold harmless, insure, or defend
another Party (including such other Party’s employees or agents) is found by a
court or arbitrator of competent jurisdiction, or by all of the Parties, to be
within the scope of NMSA 1978, § 56-7-1 (2005) or in any way subject to, or
conditioned upon consistency with, the provisions of NMSA 1978, § 56-7-1 (2005)
for its enforceability, then regardless of whether such provision makes
reference to this or any other limitation provision, to the maximum extent
allowed under applicable law: (A) such provision shall not, and is not intended
to, extend to liability, claims, damages, losses or expenses, including attorney
fees, arising out of bodily injury to persons or damage to property caused by or
resulting from, in whole or in part, the negligence, act or omission of the
indemnitee or additional insured, as the case may be, its officers, employees or
agents, to the extent of the indemnitee’s or additional insured’s own
negligence, act or omission, so long as this qualification is consistent with
applicable New Mexico law; (B) such provision shall be enforced only to the
extent that the liability, damages, losses or costs are caused by, or arise out
of, the acts or omissions of the indemnitor or its officers, employees or
agents; and (C) such provision shall be further or otherwise modified, if
required, by, or to be consistent with (x) the terms of NMSA 1978, § 56-7-1
(2005) as in effect at the time of the Parties’ entry into this Agreement, (y)
the provisions of NMSA 1978, § 56-7-1 (2005) as subsequently amended if it is
determined by a court or arbitrator of


Schedule 2 - Page 9
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





competent jurisdiction that such statute is applicable as amended, and (z) New
Mexico appellate decisions interpreting NMSA 1978, § 56-7-1 (2005), including as
amended if it is determined by a court or arbitrator of competent jurisdiction
that such statute is applicable as amended.


Further, with respect to (1) any agreement, covenant, or promise to indemnify
another Party contained in this Agreement, any exhibits to this Agreement or
other related document (herein referred to as an “Indemnification Covenant” for
purposes of the remainder of this Section 5.7), and (2) any provision in an
insurance contract indemnity agreement naming a person as an additional insured,
or in an insurance contract or other contract requiring a waiver of rights of
subrogation or otherwise having the effect of imposing a duty of indemnification
on a primary insured party, contained in or required by this Agreement,
including any exhibits, or any loan document or related document (hereinafter
referred to as an “Insurance Provision” for purposes of the remainder of this
Section 5.7), the Parties agree as set out in the balance of this paragraph.
Notwithstanding any other term or condition of this Agreement or any
Indemnification Covenant or any Insurance Provision, to the extent, if at all,
that the Agreement or any such Indemnification Covenant or any Insurance
Provision is found by a court or arbitrator of competent jurisdiction, or by all
of the Parties, to be within the scope of NMSA 1978, § 56-7-2 (2003) or in any
way subject to, or conditioned upon consistency with, the provisions of NMSA
1978, § 56-7-2 (2003) for its enforceability, then regardless of whether such
Agreement, Indemnification Covenant or such Insurance Provision makes reference
to this limitation provision in this Section 5.7, or any other limitation
provision, to the maximum extent allowed under applicable law: (A) such
Agreement, Indemnification Covenant or Insurance Provision shall not and does
not, and is not intended to, directly or in effect, indemnify the indemnitee
against loss or liability for damages arising from: (i) the sole or concurrent
negligence of the indemnitee or additional insured or the agents or employees of
the indemnitee or additional insured, to the extent of the indemnitee’s or
additional insured’s own negligence so long as this qualification is consistent
with applicable New Mexico law; (ii) the sole or concurrent negligence of an
independent contractor who is directly responsible to the indemnitee or
additional insured, to the extent of the indemnitee’s or additional insured’s
own negligence so long as this qualification is consistent with applicable New
Mexico law; or (iii) an accident that occurs in operations carried on at the
direction or under the supervision of the indemnitee or additional insured, an
employee or representative of the indemnitee or additional insured or in
accordance with methods and means specified by the indemnitee or additional
insured or the employees or representatives of the indemnitee or additional
insured; and (B) such Agreement, Indemnification Covenant or Insurance Provision
shall be further or otherwise modified, if required, by or to be consistent with
(x) the provisions of NMSA 1978, § 56-7-2 (2003) as in effect at the time of the
Parties’ entry into this Agreement, (y) the provisions of NMSA 1978, § 56-7-2
(2003) as subsequently amended if it is determined by a court or arbitrator of
competent jurisdiction that such statute is applicable as amended, and (z) New
Mexico appellate decisions interpreting NMSA 1978, § 56-7-2 (2003), including as
amended if it is determined by a court or arbitrator of competent jurisdiction
that such statute is applicable as amended.
The provisions of this Section 5.7 are also deemed to be incorporated by
reference into each and every of the other related documents containing
indemnity agreements as if such provisions were specifically set forth in full
in the body of each and every such document, provided


Schedule 2 - Page 10
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





that the reference in this Section 5.7 to Section 9.9 hereof shall be replaced
in each and every of such documents by the reference to the provision, if any,
in the document that expresses the governing law for that document and provided
that the reference in this Section 5.7 to “Agreement” shall be replaced in each
and every such document by a reference to the name of that document.
    6.    OPERATION AND MANAGEMENT. Each Party is required to operate and
maintain its Project Controlled Assets (other than any portion of such Project
Controlled Assets that constitutes Common Facilities) and to utilize the Common
Facilities acting as a prudent operator and manager and otherwise (i) in a safe
manner, (ii) in accordance with good operating practice, (iii) in compliance
with all Laws and (iv) without causing a material adverse effect on the other
Party. The Parties shall enter into mutually satisfactory arrangements for the
operation and maintenance of the Common Facilities by a single Operator, the
costs of which shall constitute Shared Expenses; provided, however, the Party
that does not have an O&M Agreement with such Operator under which it is
effectively bearing its Project Percentage Interest of the cost of operation of
the Common Facilities consents to pay a portion of the cost borne by the other
Parties to operate the Common Facilities equal to its Project Percentage
Interest. To the extent required for enforcement, each Party to which any
warranty was issued with respect to any of the Common Facilities shall, at the
request and expense of the other Party, pursue any claims in respect of such
warranty for the benefit of each of the Parties. All performance by an Operator
in relation to the Common Facilities shall constitute the performance by the
applicable Party of its obligations under this Agreement relating thereto;
provided, however, that upon the default of any Operator of any such obligation,
the applicable Party shall remain obligated to perform such obligation. Payment
for all expenses relating to Common Facilities that are not covered by an O&M
Agreement shall be made by the responsible Party before any penalty for
non-payment shall be assessed and in a timely enough manner so that neither the
Common Facilities nor the Common Facilities Easements will be jeopardized or
made subject to any lien or encumbrance. Each Party shall bear the risk of
damage, loss, condemnation, or taking to or of its Project Controlled Assets
(other than any portion of such Project Controlled Assets that constitutes
Common Facilities). Notwithstanding any other provision to the contrary in this
Agreement, Developer’s obligations under the foregoing sentence shall commence
as of the Effective Date.


7.    TRANSFER OF INTERESTS. (a)    No Party (a “Transferring Party”) to this
Agreement may Transfer its interest in this Agreement without the consent of the
other Party; provided, however, without the necessity of obtaining the consent
of the other Party (i) upon the Transfer of all or substantially all of its
Project Controlled Assets, the new owner shall be assigned and shall assume the
Transferring Party’s interest in this Agreement as a condition to the
assignment, in whole or in part according to whether the Transfer was total or
partial, and (ii) the new owner shall agree in writing, in form satisfactory to
the other Party, to become a Party to this Agreement and shall assume in writing
for the benefit of the other Party all prior, existing and future rights,
liabilities and obligations of the Transferring Party. Each Party may
collaterally assign its interest in this Agreement, the Common Facilities and
the Common Facilities Easements to its lenders or any party taking a security
interest in the Common Facilities (herein, together with that Person’s
successors and assigns, a “Lender”) as it sees fit; provided that such Party’s
Project Controlled Assets are collaterally assigned concurrently therewith, but
no such collateral assignment shall


Schedule 2 - Page 11
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





subordinate or otherwise adversely affect the rights of the other Party in and
to this Agreement or the assets covered hereby. In addition, in connection with
the financing of each Project, each Party shall upon the reasonable request of
the other Party provide customary estoppels and consents in favor of any Lender,
including rights of step-in with respect to such Party’s obligations under this
Agreement and rights to concurrent notice of default or such other matter as may
be reasonably requested by the requesting Party or its Lenders, and in the
making of any filings reasonably required by such requesting Party for
regulatory compliance, which are customary for comparable transactions and
consistent with the terms hereof, all solely at the expense of the requesting
Party and at no out-of-pocket cost to the other Party. All reasonable expenses,
including reasonable attorneys’ fees, incurred in connection with a Transfer or
proposed assignment of such Party’s undivided interests hereunder or the actual
or proposed pledge, collateral assignment, encumbrance or grant of a security
interest in a Party’s undivided interests and its rights under this Agreement to
a secured party shall be reimbursed by the Transferring/borrowing Party upon
written request therefor by the other Party. Any Party requesting reimbursement
for its expenses shall provide reasonable supporting documentation for such
expenses to the Transferring/borrowing Party together with the request therefor.


(b)    Except as otherwise required or permitted by this Agreement, neither
Party shall Transfer all or any part of its interest in a Project unless it
causes the transferee to assume its obligations under this Agreement with
respect to the interest so transferred.


(c)    Notwithstanding any other provision to the contrary in this Agreement,
Developer’s obligations under this Section 7 shall commence as of the Effective
Date.


8.    DEFAULT, REMEDIES AND FORCE MAJEURE.


        8.1    Events of Default; Default. If a Party shall fail to perform its
obligations hereunder in any material respect, then such failure shall not
constitute a default hereunder unless such Party shall have failed to cure such
default within five (5) days after receipt of written notice of a payment
default, or thirty (30) days after such Party has obtained knowledge or received
written notice of any other default, from the non-defaulting Party; provided,
however, that if (i) the nature of the defaulted obligation or obligations other
than a payment default (for which no additional cure is permitted) is such that
more than thirty (30) days are required, in the exercise of commercially
reasonable diligence, for performance of such obligation(s) and (ii) the
existence of such breach has not resulted in and would not, after considering
the nature of the cure, be reasonably expected to give rise to a circumstance
requiring more timely action to prevent any loss of rights or damage or injury
to persons or property, or otherwise have a material adverse effect on the
Common Facilities, then such non-performing Party shall not be in default if it
commences such performance within such thirty (30)-day period and thereafter
continuously pursues the same to completion with commercially reasonable
diligence, such extended period not to exceed ninety (90) days, including the
initial cure period. (A) A Party’s failure to comply with the cure periods set
forth above, or (B) the occurrence of the following events with respect to a
Party, including (1) any filing of a petition or action under any bankruptcy
law, (2) any affirmative act of insolvency (including the consent to the entry
of an order for relief in an involuntary case, consent to the appointment of a
receiver, any


Schedule 2 - Page 12
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





assignment for the benefit of creditors, or the admission of its inability to
pay its debt as they become due), (3) the filing of an involuntary petition
under any bankruptcy law that is not dismissed or stayed within sixty (60) days
thereafter, or (4) the appointment of a receiver or trustee, which appointment
is not dismissed or stayed within sixty (60) days thereafter shall constitute an
“Event of Default”. Notwithstanding any other provision to the contrary in this
Agreement, Developer’s obligations under this Section 8.1 shall commence as of
the Effective Date.


        8.2.    Remedies.


(a)    In addition to all other remedies permitted by Law or under this
Agreement (all of which shall be cumulative), following an Event of Default, (i)
the non-defaulting Party and its Lenders or other interest holders shall be
entitled following an Event of Default to perform the obligations of the
defaulting Party, and the defaulting Party shall reimburse the performing Party
for the expenses that it incurred in rendering the performance, plus interest at
the Default Rate, and (ii) the non-defaulting Party may require that the
Operator of the Common Facilities disconnect the defaulting Party’s Project from
the Common Facilities; provided, that the defaulting Party’s Project shall be
permitted to reconnect promptly when and if (A) the default is cured, and (B)
any and all damages suffered and incurred by the non-defaulting Party have been
compensated in a manner consistent with this Agreement, with interest paid at
the Default Rate; provided further, that no Party shall have the right to
disconnect the other Party’s Project from the Common Facilities other than in
accordance with this Section 8.2(a).


(b)    The Parties agree that damages may be an inadequate remedy for a default
under this Agreement, and that each Party shall be entitled to seek injunctive
and other equitable relief including specific performance against the other
Party to prevent or eliminate such default.


8.3.    Force Majeure. If performance of this Agreement or of any obligation
hereunder is prevented or substantially restricted or interfered with by reason
of an event of Force Majeure, the affected Party shall be excused from such
performance to the extent of and for the duration of such Force Majeure event.
The affected Party shall use diligent and commercially reasonable efforts to
avoid or remove such causes of nonperformance and shall continue performance as
soon as such causes are removed. Notwithstanding the foregoing, the affected
Party shall not be relieved from its monetary obligations arising pursuant to
this Agreement.


9.    GENERAL PROVISIONS.


        9.1    Notices. Any notices, statements, demands, correspondence or
other communications required or permitted to be given hereunder shall be in
writing and shall be given (a) personally, (b) by overnight or other courier or
delivery service, prepaid, to the recipient Party’s address shown beneath its
signature block to this Agreement or (c) by email. Notices delivered by (1) hand
shall be deemed received when delivered, (2) overnight or other courier or
delivery service shall be deemed received on the first to occur of: (A) two (2)
business days after deposit in the United States mail or with such overnight or
other courier or delivery service, addressed to such address or addresses, (B)
written acceptance of delivery by the recipient or (C) written rejection of


Schedule 2 - Page 13
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





delivery by the recipient and (3) email shall be deemed received when delivered;
provided, in the case of email only, that a copy is sent by one of the other
delivery methods described in this Section 9.1.
 
        9.2    Third Party Beneficiaries. Except as otherwise provided herein,
the covenants contained herein are made solely for the benefit of the Parties
and their respective successors and assigns and shall not be construed as having
been intended to benefit any Person who is not a Party. Notwithstanding the
foregoing, a Party’s Indemnitees shall be deemed to be third party beneficiaries
in respect of matters for which they are indemnified hereunder.


9.3    Amendment. No amendment or modification of this Agreement or any
provision hereof shall be effective unless in writing and signed by the Parties.


        9.4    Integration. This Agreement contains all agreements of the
Parties with respect to the subject matter hereof, and except as otherwise
indicated herein, all other prior agreements, understandings, correspondence and
negotiations between the Parties, whether oral or written, pertaining to the
subject matter of this Agreement, shall be of no further force or effect, and
are superseded hereby.


        9.5    Severability. The invalidity or unenforceability of any provision
hereof as determined by a court of competent jurisdiction shall in no way affect
the validity and

enforceability of any other provision hereof; and in the event that any part or
provision of this Agreement shall be determined by a court of competent
jurisdiction to be invalid or unenforceable, the remaining portions of this
Agreement which can be separated from the invalid, unenforceable provisions
shall, nevertheless, continue in full force and effect.


9.6    Further Assurances; Cooperation. Each Party shall, from time to time,
execute, cause to be acknowledged and deliver such documents or instruments, and
provide such certificates and consents, as the other Party may reasonably
request to carry out and fulfill the transactions, and to permit the exercise
and performance of the rights and obligations, as are contemplated hereunder.
Each Party shall take commercially reasonable steps to cooperate with the other
Party to effectuate fully the purposes and intent of this Agreement.


9.7    Successors and Assigns. The Common Facilities shall be held, conveyed,
assigned, hypothecated, encumbered, leased, used and occupied, subject to the
covenants, terms and provisions set forth in this Agreement, which covenants,
terms and provisions shall run with the estates and interests in the land, and
shall be binding upon and inure to the benefit of each Party and each other
Person having any interest therein during their ownership thereof, and their
respective permitted grantees, heirs, successors and assigns, and shall create
privity of contract and estate among the Parties and their respective grantees,
heirs, successors and assigns.


9.8    Waiver of Partition. The Parties shall not have and hereby waive the
right to partition all or any portion of the Common Facilities, or to make
application to any court or


Schedule 2 - Page 14
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





authority or to commence or prosecute any action or proceeding for partition of
the Common Facilities. Each Party shall be entitled to a decree or order
restraining or enjoining such partition, application, action or proceeding upon
any breach of the provisions of this Section 9.8. The Parties acknowledge and
agree that they have been paid full consideration for the waiver herein
provided.


9.9    Construction. This Agreement shall be governed, construed and enforced in
accordance with the Laws of the State of New Mexico without regard to the
conflict of laws principles of the State of New Mexico. This Agreement shall be
construed equally as between the Parties, and shall not be construed against the
Party responsible for its drafting. Captions in this Agreement are inserted for
convenience of reference only, and do not define, describe or limit the scope or
intent of this Agreement or any of the terms hereof. No remedy or election of or
by a Party hereunder shall be deemed exclusive, but shall, wherever possible, be
cumulative with all other remedies available hereunder, at law or in equity. As
used herein, the neuter gender includes the masculine and the feminine, the
singular number includes the plural, and vice versa, and the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Any reference to any Person includes such Person’s successors and
assigns but, in the case of a Party, only if such assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity. Any reference to any agreement (including this
Agreement), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of this Agreement. Any reference to
any law means such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, including, if applicable, rules and
regulations promulgated thereunder. Time is of the essence with respect to the
obligations to be performed under this Agreement. All exhibits attached hereto
are hereby incorporated herein by this reference. The waiver by a Party of any
covenant contained herein shall not be deemed a continuing waiver of such
covenant or of any other covenant contained herein, or of any subsequent breach
by the other Party. No Party’s acceptance of a payment or performance by the
other Party shall be deemed a waiver of any preceding breach by such Party of
any provisions hereof. Any obligations referred to herein to be performed at any
time after the expiration or termination of this Agreement, and all indemnities
and hold harmless agreements provided herein, shall survive the expiration or
earlier termination of this Agreement.


9.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed an original, and
all of which when taken together shall constitute one and the same instrument.


9.11    Confidentiality. Each Party shall hold, and shall use all reasonable
efforts to cause its Affiliates and its and their respective managers,
directors, officers, employees, agents and representatives (collectively,
“Representatives”) to hold, in strict confidence from any other Person (other
than such Affiliates and Representatives) all information pertaining to the wind
and other data provided by either Party to the other Party pursuant to Section
2.4 of this Agreement which is either non-public, confidential or proprietary in
nature, together with all analyses, compilations, data, studies or other
documents prepared with respect thereto by either Party or its Representatives
consistent with its own practices, unless compelled to disclose such information


Schedule 2 - Page 15
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





by judicial or administrative process or by other requirements of applicable
Laws. If a Party receiving any such confidential information (the “Receiving
Party”) is required to disclose any such confidential information pursuant to
any subpoena or any other equivalent legal process, the Receiving Party shall
promptly notify the Party who disclosed such confidential information (the
“Disclosing Party”) so that the Disclosing Party can seek a protective order
from the court having jurisdiction in such matter or otherwise seek to prevent
or limit the scope or impose conditions upon such disclosure. Notwithstanding
anything contained herein, confidential information shall not include
information (x) that was publicly available at the time of the disclosure
thereof or (y) that becomes publicly available other than through actions of the
Receiving Party or any of its Representatives in violation of this Agreement.
Notwithstanding any other provision to the contrary in this Agreement,
Developer’s obligations under this Section 9.11 shall commence as of the
Effective Date.


9.12    Dispute Resolution.


(a)    The Parties will attempt, in good faith, to resolve or cure all disputes
and claims before initiating any legal action or attempting to enforce any
rights or remedies under this Agreement, at law or in equity (regardless of
whether this Section 9.12 is referenced in the provision of this Agreement which
is the basis for any such dispute). If any Party believes that a breach or a
dispute under this Agreement has arisen, such Party will give written notice
thereof to the other Party, which notice will describe in reasonable detail the
basis and specifics of the claimed breach or dispute. Within five (5) days after
delivery of such notice, the Parties will meet (in person or via telephone) to
discuss and attempt to resolve or cure such dispute or claimed breach. If the
Parties are unable to resolve the dispute or claimed breach within fifteen (15)
days after delivery of such notice, the matter will be referred to a senior
officer of each Party for resolution or cure. If such senior officers are unable
to agree on an appropriate cure or resolution within ten (10) days after the
matter has been referred to them, the Parties may have recourse to mediation,
arbitration, or other alternative dispute resolution device of their mutual
selection. If the Parties cannot agree on an alternative dispute resolution
device, then either Member may submit the dispute to arbitration pursuant to
Section 9.12(c) of this Agreement.


(b)    Pending final resolution of any dispute, the Parties will continue to
fulfill their respective obligations under this Agreement; provided that the
applicable Party may withhold any amount which is the subject of dispute from
any payment otherwise due under this Agreement during the pendency of any
dispute resolution proceeding. Upon resolution of the dispute, any Party found
owing an amount will promptly pay to the other Party any amount determined to be
due.


(c)    Any disputes, controversies or claims arising out of or in connection
with this Agreement, including any question regarding its existence, validity or
expiration but excluding specific performance or injunctive relief, will be
finally and completely resolved without appeal by arbitration under the
Commercial Arbitration Rules of the American Arbitration Association (“AAA
Rules”) in force at the date of the request for arbitration, which AAA Rules are
deemed to be incorporated by reference into this section; provided, however,
that in the event of any conflict


Schedule 2 - Page 16
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





between such rules and the other provisions of this Agreement, such other
provisions of this Agreement will control; and provided, further, that discovery
shall be conducted consistent with the Federal Rules of Civil Procedure, as
determined by the arbitrators. The arbitral tribunal will consist of three
arbitrators, each of which shall be fluent in English. Each of the Parties shall
appoint one arbitrator. If either Party fails to appoint an arbitrator within
thirty (30) days after receiving notice of an appointment of an arbitrator by
the other Party, such arbitrator shall at the request of either Party be
appointed by the President of the American Arbitration Association. The two
arbitrators so appointed shall, within thirty (30) days after the date of the
appointment of the second arbitrator, appoint a third arbitrator who shall act
as the chairman of the tribunal. If the two arbitrators to be appointed fail to
agree upon a third arbitrator within thirty (30) days after the appointment of
the second arbitrator, then the third arbitrator will be appointed by the
President of the American Arbitration Association at the written request of
either Party. The arbitration proceedings will take place in New Mexico and the
language of such proceedings, including arguments and briefs, will be English.
The proceedings will be confidential in all respects. The award of the
arbitrators will be by majority vote and will be in writing, will set forth the
facts found by the arbitrators to exist, their determination and the basis of
their determination. Any award will be made in US dollars. Notwithstanding any
provision of this Agreement which may be interpreted to the contrary, the
arbitral tribunal will not have the authority to award consequential or punitive
damages; provided that any damages or remedies that are expressly set forth in
this Agreement (including the cash value of any lost federal production tax
credits and any state renewable energy credits) shall not constitute
consequential or punitive damages. Each Party shall bear its own attorneys’ fees
and expenses. The fees and expenses for the arbitral panel will be borne equally
by the Parties; provided, however, that the arbitral panel may assess attorneys’
fees and costs against either Party. The award of the arbitral tribunal will be
final and not subject to appeal and judgment upon the award may be entered in
any competent court.


(d)    Notwithstanding any other provision to the contrary in this Agreement,
Developer’s rights and obligations under this Section 9.12 shall commence as of
the Effective Date.


9.13    Memorandum. Concurrently with the execution and delivery of this
Agreement, the Parties will execute a memorandum of this Agreement (“Memorandum
of Agreement”) in the form attached hereto as Exhibit B-3, which Memorandum of
Agreement will be recorded in the Official Records. The provisions of this
Agreement will control, however, with regard to any omissions from, or
provisions of this Agreement that may be in conflict with, the Memorandum of
Agreement. At such time as this Agreement has been terminated, the Parties agree
to execute and record in the Official Records, a termination of the Memorandum
of Agreement, which termination will specifically refer to the Memorandum of
Agreement and will recite that this Agreement has terminated in accordance with
the provisions of this Agreement. Notwithstanding any other provision to the
contrary in this Agreement, Developer’s obligations under this Section 9.13
shall commence as of the Effective Date.


9.14    Not a Contract for the Management of Real Estate. It is the Parties’
express intention that none of them is, or shall be deemed to be, engaged
hereunder in “managing property for others,” within the meaning of those quoted
words in Chapter 61, Article 29 of the


Schedule 2 - Page 17
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





New Mexico Statutes Annotated, including, without limitation, in NMSA 1978, §§
61-29-2(A)(3)(b) and 61-29-(A)(14)(b) (2014) or in any related regulations.


[SIGNATURES ON NEXT PAGE]
 


Schedule 2 - Page 18
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Co-tenancy, Common Facilities
and Easement Agreement as set forth below




Grady Wind Energy Center, LLC, a New Mexico limited liability company




By:                            
Name:                            
Title:                            


Address for notices:


Grady Wind Energy Center, LLC
c/o Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111
Attn: General Counsel
    Email:    [__________]        






[______], a [________]




By:                            
Name:                            
Title:                            


Address for notices:


[__________]
[__________]
[__________]
Attn:    [__________]
Email:    [__________]














 


Schedule 2 - Page 19
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT A-1 to
CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT


Description of Common Facilities


[To be provided]






Exhibit A-1 - 1
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT A-2 to
CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT




Shared Expenses


-    Expenses related to the ownership, operation and maintenance of the Common
Facilities, including ad valorem taxes, other than those reimbursed pursuant to
Section 6.


-    Other Shared Expenses identified from time to time in accordance with the
provisions of Section 2.2 of this Agreement.




 




Exhibit A-2 – Page 1
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT B-1 to
CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT


Form of Memorandum of Transfer




[to be attached]






Exhibit B-1 - Page 1
Co-Tenancy, Common Facilities and Easement Agreement
        (Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT B-2 to
CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT


Form of Common Facilities Easement




[to be attached]






Exhibit B-2 - Page 1
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT B-3 to
CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT


Form of Memorandum of Agreement


After Recording Return To:


______________________
______________________
______________________
Attention: ______________
____________________________________________________________________________


MEMORANDUM OF CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT
THIS MEMORANDUM OF CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT (this
“Memorandum”), dated as of [_____________] [___], 201[_] (the “Effective Date”),
is entered into by and between GRADY WIND ENERGY CENTER, LLC, a New Mexico
limited liability company having a mailing address of 1088 Sansome Street, San
Francisco, CA 94111, Attn: General Counsel (“Grady”) and [_______], a [_____]
having a mailing address of [_______], [_______], [_______], Attn: [_______]
(“Developer”) pursuant to the terms of that certain Co-Tenancy, Common
Facilities and Easement Agreement, dated _________________, 20[__] (the “Common
Facilities Agreement”). Capitalized terms used herein which are not defined
shall have the meanings given to them in the Common Facilities Agreement. Each
of Grady and Developer is referred to herein as a “Party” and collectively as
the “Parties”.
Recitals:
A.    Each Party has developed, is in the process of developing or contemplates
developing its respective Project, and, in furtherance thereof, the Parties have
entered into the Common Facilities Agreement to set forth certain of their
rights and responsibilities in respect of the development and operation of the
Wind Farm Complex and certain Common Facilities thereon. Each Party will own its
respective Project, and as a party to the Agreement will be (or with respect to
Developer, will be on the Transfer Date) (i) entitled, at such time, to an
undivided ownership in the Common Facilities and to certain easement and access
rights across certain lands and in certain facilities held by Grady, as more
particularly described in the Common Facilities Agreement.


B.    Grady is the sole owner of the Common Facilities and it has agreed to
assign, transfer and convey to Developer, on the Transfer Date, an undivided
interest in and to the Common Facilities and certain other rights and interests
as provided in the Common Facilities Agreement.


C.    The Parties have agreed to enter into this Memorandum to provide notice of
certain rights and interests of the Parties pursuant to the Common Facilities
Agreement.


Exhibit B-3 - Page 1
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------







NOW THEREFORE, notice is hereby provided of the following terms of the Common
Facilities Agreement:
1.    Common Facilities. The Common Facilities consist of the property described
on the attached Exhibit A, certain of which are affected by the instruments
described on the attached Exhibit B and shall be subject to and have the benefit
of all such related instruments as applicable.
2.    Partial Conveyances of Co-tenancy Interests. The Common Facilities
Agreement provides for the conveyance of co-tenancy interest(s) in and to the
Common Facilities. As confirmation of the occurrence of such conveyance, upon
satisfaction of the terms and conditions set forth in the Common Facilities
Agreement for such conveyance, the applicable Parties shall execute and record a
separate memorandum evidencing such conveyance for recording in the real
property records.
3.    Term. The term of the Common Facilities Agreement shall be for the
commercial life of each Party’s project, not to exceed 50 years from the
Effective Date.
4.    Transactions Affecting Common Facilities. The Common Facilities Agreement
restricts certain transactions affecting a Party’s co-tenancy interest in the
Common Facilities. Such restrictions include the following:
a.    no Party will create, permit or suffer to exist by, through or under the
Party, any Liens on the Common Facilities, or on the interests of the other
Party, except with respect to such Party’s undivided interest in the Common
Facilities, and
b.    certain conditions and requirements must be satisfied in connection with,
and as a prerequisite to, any sale, conveyance, assignment, or other direct or
indirect transfer of the Party’s interest in the Common Facilities (a
“Transfer”). Any Transfer that violates the Common Facilities Agreement shall be
null and void.
5.    Covenant Running With the Land. Each obligation of the Parties under the
Common Facilities Agreement is a covenant running with the land and will inure
to the benefit of and be binding upon, as applicable, the successors and assigns
of the Parties, with respect to all such Persons’ respective interests in the
Common Facilities. This Memorandum shall automatically terminate and be of no
force or effect upon any termination of the Common Facilities Agreement.
6.    No Effect on Common Facilities Agreement. This Memorandum is executed and
recorded solely for the purpose of giving notice of the Common Facilities
Agreement under New Mexico law without regard to the conflict of laws principles
of the State of New Mexico. Nothing contained in this Memorandum shall be deemed
to modify, amend, alter, limit, or otherwise change any of the provisions of the
Common Facilities Agreement itself or the rights or obligations of the Parties
thereunder. The Parties each have rights, duties, and obligations (and
conditions to its rights) under the Common Facilities Agreement which are not
stated in this Memorandum. In the event


Exhibit B-3 - Page 2
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





of any conflict between the terms of the Common Facilities Agreement and the
terms of this Memorandum, the terms of the Common Facilities Agreement shall
control.
7.    Counterparts. This Memorandum may be executed in multiple counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same document.
[Signature page follows]
 




Exhibit B-3 - Page 3
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Effective Date.
“Grady”


Grady Wind Energy Center, LLC, a New Mexico limited liability company


By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________
 


Exhibit B-3 - Page 4
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





NEW MEXICO NOTARIAL CERTIFICATE OF ACKNOWLEDGMENT


STATE OF __________________    §
§
COUNTY OF _________________    §


This instrument was acknowledged before me on ___________________, 20__ by
_______________________________________________, as the ________________________
of Grady Wind Energy Center, LLC, a New Mexico limited liability company.


(Seal, if any)






______________________________________                            Notary
Public                        
My Commission Expires: _____________________




 




Exhibit B-3 - Page 5
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“Developer”


[______], a [_______]


By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________
 




Exhibit B-3 - Page 6
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





[NEW MEXICO NOTARIAL CERTIFICATE OF ACKNOWLEDGMENT]


STATE OF __________________    §
§
COUNTY OF _________________    §


This instrument was acknowledged before me on ___________________, 20__ by
_______________________________________________, as the ________________________
of [______], a [________].


(Seal, if any)




______________________________________                            Notary
Public                        
My Commission Expires: _____________________


I affirm, under penalties for perjury, that I have taken reasonable care to
redact each Social Security Number in this document, unless required by law.
                , Attorney at Law


This instrument prepared by and after recording should be returned to
                                                                     


 






Exhibit B-3 - Page 7
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT C to
CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT


Legal Description of Grady’s Lands




[To be provided]








Exhibit C - Page 1
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






Legal Description of Developer’s Lands




[To be provided]


 




Exhibit C - Page 2
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT D to
CO-TENANCY, COMMON FACILITIES AND EASEMENT AGREEMENT




Definitions


“Additional Phase” has the meaning given in the recitals to this Agreement.
“Additional Phase Connection” has the meaning given in Section 2.1(a).
“Affected Owner” has the meaning given in Section 2.6(e).
“Affected Owner Curtailment Losses” has the meaning given in Section 2.6(e).
“Affiliate” means, with respect to any Party, any other Person directly or
indirectly controlling, controlled by or under common control with such Party;
provided, however, solely for purposes of Section 5.1, (a) Grady shall not be
deemed an Affiliate of Developer, and (b) Developer shall not deemed an
Affiliate of Grady.
“Agreement” has the meaning given in the preamble to this Agreement.
“Build-Out Agreement” means the Build-Out Agreement, dated as of [______],
20[__], between Grady and [________], a [___________].
“Common Facilities” means the assets and facilities described in Exhibit A-1.
“Common Facilities Easement” means the subeasement, in the form attached hereto
as Exhibit B-2, wherein Grady grants, in favor of Developer, access to the
Common Facilities located on Grady’s Project Lands.
“Common Facilities Payment” means an amount equal to the actual cost of the
Common Facilities multiplied by the Project Percentage Interest of Developer.
“Curtailment” has the meaning given in Section 2.6(e).
“Default Rate” means the prime rate of interest as published in the Wall Street
Journal on the date nearest to the date of calculation, plus two hundred (200)
basis points.
“Developer” has the meaning given in the preamble to this Agreement.
“Developer-Caused Losses” has the meaning given in Section 2.6(d).
“Effective Date” has the meaning given in the preamble to this Agreement.
“Event of Default” has the meaning given in Section 8.1.
“Force Majeure” means causes beyond the reasonable control of and without the
fault or negligence of the Party claiming Force Majeure, which the Party
claiming Force Majeure has


Exhibit D - Page 1
        
Co-Tenancy, Common Facilities and Easement Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






been unable to prevent, avoid or overcome by the exercise of due diligence,
including (to the extent meeting the foregoing requirements), but not limited
to, acts of God, labor unrest (including, but not limited to, slowdowns,
picketing, boycotts or strikes, except by the employees of the Party claiming
Force Majeure or any third party to whom maintenance or repair of the Common
Facilities is subcontracted), floods, earthquakes, storms, fires, lightning,
explosions, power failures or power surges, vandalism, theft, terrorism, the
unauthorized cutting of power, transmission or other lines, wires or cables to a
Project, epidemics, wars, revolutions, riots, civil disturbances, sabotage,
changes in law or applicable regulations subsequent to the Effective Date and
actions or inactions by any governmental authority.
“Grady” has the meaning given in the preamble to this Agreement.
“Grady Project” has the meaning given in the recitals to this Agreement.
“Impacting Owner” has the meaning given in Section 2.6(e).
“Indemnified Party” has the meaning set forth in Section 5.1.
“Indemnifying Party” has the meaning set forth in Section 5.1.
“lndemnitees” means, with respect to a Party, such Party along with its
Affiliates, and all of their directors, officers, shareholders, partners,
members, lenders and employees.
“Independent Engineer” means DNV GL or any other engineering consulting firm
acceptable to the Parties, which will be retained and paid by Developer.
“Laws” means all applicable laws, statutes, ordinances, rules, regulations,
decrees, policies, orders, permits, requirements, judgments, decisions,
injunctions and findings of or issued by any governmental authority, including
laws relating to health, safety and the environment.
“Lender” has the meaning set forth in in Section 7.
“Memorandum of Agreement” has the meaning set forth in Section 9.13.
“Memorandum of Transfer” means the memorandum of transfer, in the form of
Exhibit B-1, indicating the Project Percentage Interest of each Party.
“O&M Agreements” means any operations and maintenance agreement between an
Operator and any or all of the Parties.
“Operator” means any Person operating the Projects from time to time pursuant to
the O&M Agreements with one or more of the Parties, including, for the avoidance
of doubt, with respect to the Grady Project, Pattern Operators LP.
“Party” means either Grady or Developer.
“Parties” means Grady and Developer.


Exhibit D - Page 2
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association or other entity.
“Project” has the meaning given in the recitals to this Agreement.
“Project Controlled Assets” means, for each Party, its Project, the
corresponding Project Lands and the Common Facilities located on its Project
Lands.
“Project Lands” means, for any Project, the lands underlying it. The Project
Lands for each of Grady and Developer are described in Exhibit C.
“Project Percentage Interest” means the percentage interest of each Party in the
Common Facilities and in the Shared Expenses, as applicable, which percentage
interest shall be equal to a fraction, (a) the numerator of which is the total
installed nameplate capacity of its Project and (b) the denominator of which is
the total installed nameplate capacity of the Projects of all Parties.
“Scheduled Curtailment” has the meaning given in Section 2.6(e).
“Shared Expense Administrator” shall initially mean Grady, and each successor
thereto chosen by the Parties.
“Shared Expenses” means certain common expenses necessary for the operation and
maintenance of the Common Facilities which are not within the scope of the O&M
Agreements, but are intended by the Parties to be shared among all Projects, as
more fully described on Exhibit A-2.
“Transfer” and “Transferred” means to sell, transfer, assign, set over, deliver,
convey, dispose of or otherwise demise an interest in tangible assets or
intangible property, including this Agreement.
“Transfer Date” means the date on which (a) Developer has completed the
installation of all facilities required to connect the Additional Phase to the
Common Facilities and (b) Developer has paid, or caused to be paid, to Grady (i)
the Common Facilities Payment, (ii) all Developer-Caused Losses, and (iii) all
amounts owed to Grady with respect to the Additional Phase pursuant to the
Build-Out Agreement.
“Transferring Party” has the meaning set forth in Section 7.
“Wind Farm Complex” means the Projects in the aggregate and the Project Lands
for each Project.


 




Exhibit D - Page 3
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






SCHEDULE 3 TO BUILD OUT AGREEMENT
Form of Memorandum of Agreement
(Attached)


 






Schedule 3 - Page 1
Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





MEMORANDUM OF BUILD OUT AGREEMENT


STATE OF NEW MEXICO            §
§    
COUNTY OF CURRY            §
§




THIS MEMORANDUM of Build Out Agreement (this “Memorandum”) is made and executed
to be effective as of [____], 20[__] (the “Effective Date”) by and between
[____________], a [_____________], together with its successors and assigns
(“Sponsor”) having a mailing address of [_________], [________], [__] [_____],
Attn: [_____], and GRADY WIND ENERGY CENTER, LLC, a New Mexico limited liability
company (“Project Company”) having a mailing address of 1088 Sansome Street, San
Francisco, CA 94111, Attn: General Counsel. The Sponsor and Project Company
shall be referred to collectively hereunder as the “Parties” and individually as
a “Party”.
PRELIMINARY STATEMENTS:
1.    Project Company owns a wind farm consisting of a 220.5 MW nameplate
capacity wind generation project in Curry County, New Mexico (the “Project”).
2.    Project Company holds those easements, leases and other land rights (the
“Easements and Leases”) described on Exhibit A which are located on the land
described on Exhibit A-1 (the “Land”).
3.    Sponsor or its Affiliates have acquired easements, leases or other land
rights, or options to obtain such rights, in neighboring or adjacent lands to
the Project (“Subsequent Phase Easements and Leases”) described on Exhibit B
which are located on the land described on Exhibit B-1 (the “Subsequent Phase
Land”), and may in the future acquire additional easements, leases or other land
rights, or options to obtain such rights, in neighboring or adjacent lands to
the Project (which shall become Subsequent Phase Easements and Leases located on
Subsequent Phase Land) for the development or acquisition of certain wind
generation projects (“Subsequent Phases”).
4.    The Parties are entering into that certain Build Out Agreement of even
date herewith (as it may be amended and/or amended and restated from time to
time, the “Build Out Agreement”) which affects the Project as well as the
Subsequent Phases.
5.    Sponsor and Project Company have executed and acknowledged this Memorandum
and are recording the same for the purpose of providing constructive notice of
the Build Out Agreement and certain of Sponsor’s and Project Company’s rights
and obligations thereunder. Capitalized terms used and not defined herein have
the meaning given the same in the Build Out Agreement.


Schedule 3 - Page 2
Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





AGREEMENTS


THE PARTIES ACKNOWLEDGE AND AGREE TO AND WISH TO PROVIDE CONSTRUCTIVE NOTICE OF
THE FOLLOWING MATTERS:
(A)
THE BUILD OUT AGREEMENT PROVIDES CERTAIN PROTECTIONS TO PROJECT COMPANY IN THE
IMPLEMENTATION OF SUBSEQUENT PHASES, AS MORE FULLY DESCRIBED THEREIN.

(B)
THE BUILD OUT AGREEMENT PROVIDES FOR THE EXECUTION OF THE CO-TENANCY, COMMON
FACILITIES AND EASEMENT AGREEMENT WHICH CONTEMPLATES THE GRANT OF CERTAIN
EASEMENTS AND OTHER RIGHTS FROM PROJECT COMPANY TO SUBSEQUENT PHASES IN
CONNECTION WITH THE IMPLEMENTATION OF SUBSEQUENT PHASES, AS MORE FULLY DESCRIBED
THEREIN.

(C)
THE PROVISIONS OF THE BUILD OUT AGREEMENT ARE BINDING ON THE PARTIES, ALONG WITH
THEIR SUCCESSORS AND ASSIGNS AND ARE BINDING ON THE PRESENT AND SUCCESSIVE
OWNERS OF THE LAND RIGHTS RELATING TO THE PROJECT OR ANY SUBSEQUENT PHASE.

(D)
THE BUILD OUT AGREEMENT AFFECTS AND IS BINDING ON THE ESTATES CREATED PURSUANT
TO THE LAND RIGHTS RELATING TO THE PROJECT OR ANY SUBSEQUENT PHASE AND IS NOT
INTENDED TO AND SHALL NOT AFFECT OR BE BINDING UPON THE FEE SIMPLE ESTATE OF
SUCH PROPERTY EXCEPT IN THE CASE WHERE AN OWNER OF ANY OF LAND RIGHTS RELATING
TO THE PROJECT OR ANY SUBSEQUENT PHASE BECOMES THE OWNER OF THE FEE SIMPLE
ESTATE OF ANY OF THE PROPERTY RELATING TO THE PROJECT OR ANY SUBSEQUENT PHASE.

(E)
THE TERMS, CONDITIONS AND COVENANTS OF THE BUILD OUT AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN. THIS MEMORANDUM DOES NOT
SUPERSEDE, MODIFY, AMEND OR OTHERWISE CHANGE THE TERMS, CONDITIONS OR COVENANTS
OF THE BUILD OUT AGREEMENT, AND THIS MEMORANDUM SHALL NOT BE USED IN
INTERPRETING THE TERMS, CONDITIONS OR COVENANTS OF THE BUILD OUT AGREEMENT. THIS
MEMORANDUM SHALL NOT EXPAND, CONTRACT, ALTER OR AMEND SPONSOR’S AND PROJECT
COMPANY’S RIGHTS AND OBLIGATIONS CREATED IN THE BUILD OUT AGREEMENT AS BETWEEN
EACH OTHER BUT SHALL ENTITLE BOTH OF THEM TO USE THE FACT OF ITS RECORDING IN
ANY PROCEEDING WITH OR AGAINST A THIRD PARTY. IN THE EVENT OF ANY CONFLICT
BETWEEN THIS



Schedule 3 - Page 3
Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





MEMORANDUM AND THE BUILD OUT AGREEMENT, THE BUILD OUT AGREEMENT SHALL CONTROL.
This Memorandum may be executed in counterparts, each of which shall be deemed
an original and all of which when taken together shall constitute one and the
same document.


[Signatures to follow]
 




Schedule 3 - Page 4
Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Memorandum as of the date of
their respective acknowledgements below, to be effective as of the date first
written above.




GRADY:


GRADY WIND ENERGY CENTER, LLC








By:                         
Name:                     
As Its:                     




 




Schedule 3 - Page 5
Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





NEW MEXICO NOTARIAL CERTIFICATES OF ACKNOWLEDGMENT


STATE OF [ ]        §
§
COUNTY OF [    ]    §


This instrument was acknowledged before me on ________________________ by
____________________________, as ____________ of GRADY WIND ENERGY CENTER, LLC,
a New Mexico limited liability company.
Given under my hand and seal this ____ day of             , 20__.




(Seal, if
any)            ______________________________________                            Notary
Public        
My Commission Expires: _____________________
                                                




 


Schedule 3 - Page 6
Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------





SPONSOR:


[________________________]




By:                             
Name:                         
As Its:                         










STATE OF [ ]            §
§
COUNTY OF [ ]        §


This instrument was acknowledged before me on the _____ day of _____________
20__, by ______________________________________, as _______________ of
[____________], a [______________________].




(Seal, if
any)            ______________________________________                            Notary
Public                        
My Commission Expires: _____________________
                                                










I affirm, under penalties for perjury, that I have taken reasonable care to
redact each Social Security Number in this document, unless required by law.
                , Attorney at Law




This instrument prepared by and after recording should be returned to




GRADY WIND ENERGY CENTER, LLC
Attn: General Counsel
1088 Sansome Street
San Francisco, CA 94111


Schedule 3 - Page 7
Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT A


TO
MEMORANDUM OF BUILD OUT AGREEMENT
BY AND BETWEEN
[_____________________] and GRADY WIND ENERGY CENTER, LLC


Easements and Leases




 




 




Exhibit A - Page 1
Memorandum of Build Out Agreement
(Grady Wind Energy Center, LLC)
1557237.09-WASSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT A-1


TO
MEMORANDUM OF BUILD OUT AGREEMENT
BY AND BETWEEN
[_____________________] and GRADY WIND ENERGY CENTER, LLC


Land




 


 




 




Exhibit A-1 - Page 1
Memorandum of Build Out Agreement
(Grady Wind Energy Center, LLC)



--------------------------------------------------------------------------------






EXHIBIT B


TO
MEMORANDUM OF BUILD OUT AGREEMENT
BY AND BETWEEN
[_____________________] and GRADY WIND ENERGY CENTER, LLC


Subsequent Phase Easements and Leases




 




Exhibit B - Page 1
Memorandum of Build Out Agreement
(Grady Wind Energy Center, LLC)



--------------------------------------------------------------------------------






EXHIBIT B-1


TO
MEMORANDUM OF BUILD OUT AGREEMENT
BY AND BETWEEN
[_____________________] and GRADY WIND ENERGY CENTER, LLC


Subsequent Phase Land




























Mtl#: 2837088.5
Exhibit B-1 - Page 1
Memorandum of Build Out Agreement
(Grady Wind Energy Center, LLC)



--------------------------------------------------------------------------------






EXHIBIT B


Form of Reimbursement Agreement


[See attached]









--------------------------------------------------------------------------------


EXECUTION VERSION


CONFIDENTIAL




October 10, 2019


Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel




Re: Pattern Grady Guaranty-- Reimbursement


Ladies and Gentlemen:


Reference is made to (i) the Purchase and Sale Agreement, dated as of the date
hereof (the “Purchase and Sale Agreement”), entered into by Pattern Grady
Holdings LLC, a Delaware limited liability company (“Seller”), Pattern Energy
Group Inc., a Delaware corporation (“Pattern”), Vertuous Energy LLC, a Delaware
limited liability company (“Buyer”), and (solely for purposes of Section 7.1
thereof) Pattern Energy Group 2 LP, a Delaware limited partnership, with respect
to the acquisition (the “Acquisition”) by Buyer of indirect membership interests
in Grady Energy Holdings LLC, a Delaware limited liability company (the
“Company”); (ii) the Guaranty (the “Guaranty”), dated as of the date hereof, by
Pattern for the benefit of certain members of the Company identified in the
Guaranty (the “Beneficiaries”), of certain obligations of Grady B Member LLC, a
Delaware limited liability company (the “Class B Member”) and an indirect
subsidiary of Pattern, owes to the Beneficiaries (such obligations, the
“Guaranteed Obligations”); (iii) the Amended and Restated Limited Liability
Company Agreement of the Company, dated as of September 26, 2019, among the
Class B Member and the Class A Members (as defined therein) (as hereinafter
amended, restated, supplemented or otherwise modified in accordance with its
terms, the “Company LLC Agreement”); and (iv) the Second Amended and Restated
Limited Liability Company Agreement of the Class B Member, dated as of the date
hereof, between Pattern US Finance Company LLC, a Delaware limited liability
company, and Buyer (as hereinafter amended, restated, supplemented or otherwise
modified in accordance with its terms, the “Class B Member LLC Agreement”).
Capitalized terms used herein without definition are used as defined in the
Guaranty. Pattern has provided Public Sector Pension Investment Board, a
Canadian crown corporation (“Obligor”), a complete copy of the fully executed
Guaranty, a copy of which is attached hereto as Exhibit A.


By countersigning this letter (the “Letter Agreement”), Pattern (i) represents
that the copy of the Guaranty attached hereto as Exhibit A is a true and
complete copy of such document in the form in which it was executed and
delivered by the respective parties thereto, and that it has not been amended or
otherwise modified since the date of its execution




1



--------------------------------------------------------------------------------





and delivery, and (ii) covenants to Obligor that it will not amend or modify, or
agree to any amendment or modification, of the Guaranty without the prior
written consent of Obligor.


Section 1. Covenants. Obligor is an affiliate of Buyer, and will benefit from
the closing under the Purchase and Sale Agreement. In consideration of the
consummation of the Acquisition, Obligor hereby covenants to reimburse Pattern
for only the following payments made, or caused to be made, by Pattern under the
Guaranty after the date hereof, as follows:


a. Obligor shall reimburse Pattern for (i) 49% of any payment made by Pattern as
required under the Guaranty arising out of any breach of the Guarantied LLCA
Obligations after the date hereof caused by any action or inaction of the Class
B Member, in its capacity as Member, Managing Member or Partnership
Representative under the Company LLC Agreement, undertaken after soliciting
consent of the Buyer (whether or not such consent was required by the Class B
Member LLC Agreement) unless such action or inaction was in contravention of the
vote of Buyer; provided, that Buyer shall be deemed to have voted against any
action with respect to which Buyer abstains from voting and (ii) 100% of any
payment made by Pattern as required under the Guaranty with respect to any
breach described in clause (x) of the definition of “Guarantied LLCA
Obligations” in Section 2(a) of the Guaranty after the date hereof to the extent
solely caused by both (A) the Class B Member’s breach of Section 4.07 of the
Company LLC Agreement and (B) Buyer’s failure to make a Capital Contribution (as
defined in the Class B Member LLC Agreement) to the Class B Member in the amount
specified as Buyer’s portion of a Capital Call (as defined in the Class B Member
LLC Agreement) in a Funding Notice (as defined in the Class B Member LLC
Agreement) as and when required by Sections 4.02(d) and 4.02(e) of the Class B
Member LLC Agreement.


b. Obligor shall reimburse Pattern for 100% of any payment made by Pattern as
required under the Guaranty with respect to any breach described in clause (x)
of the definition of “Guarantied LLCA Obligations” in Section 2(a) of the
Guaranty on or after the date hereof to the extent directly caused by any breach
by Buyer of its representation and warranties or covenants set forth in Section
3.02 and Section 3.03 of the Class B Member LLC Agreement (such payment, a
“Subject Payment”); and


c. Paragraph b notwithstanding, Obligor shall be required to reimburse Pattern
only for 49% of any Subject Payment that results from a direct or indirect
subsidiary of Obligor (a “PSP Investment Entity”) being treated as a
Disqualified Tax-Exempt Person unless (i) Obligor fails to hold its interest in
Class B Member by or through a U.S. entity directly or indirectly wholly-owned
by Obligor that is treated (pursuant to a valid election under Treasury
Regulations Section 301.7701-3 or otherwise) as a domestic corporation for U.S.
federal income tax purposes subject to U.S. federal income taxation as a regular
C corporation or (ii) dividends or interest paid by such U.S. entity to Obligor
(or, if applicable, to any Canadian intermediate parent that is a subsidiary of
Obligor) are fully


2



--------------------------------------------------------------------------------






exempt from U.S. federal income taxation under the Code or Article XXI of the
Tax Treaty, and if clause (i) or (ii) applies, Obligor shall be required to
reimburse Pattern for 100% of such Subject Payment.


For the purposes of Paragraph c, the following definitions shall apply:


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Disqualified Tax-Exempt Person” means any person that is treated as (i) a
“tax-exempt entity” within the meaning of Section 168(h)(2) of the Code or (ii)
a “tax-exempt controlled entity” within the meaning of Section 168(h)(6)(F) of
the Code.


“Tax Treaty” means the United States–Canada Income Tax Convention.


Section 2. Aggregate Liability. Any other term or provision of this Letter
Agreement notwithstanding, Obligor’s aggregate liability hereunder shall not
exceed the least of (i) $199,742,872.60 plus all Additional Capital
Contributions (as defined in the Company LLC Agreement) made by the Class A
Members (as defined in the Company LLC Agreement) less all Additional Capital
Contributions (as defined in the Company LLC Agreement) made by the Class B
Members (as defined in the LLC Agreement), (ii) Pattern’s Aggregate Liability
Amount under the Guaranty, and (iii) the amount calculated pursuant to Section
6(f) of the Guaranty.


Section 3. Notification of Claims or Potential Claims. Promptly after obtaining
knowledge of a claim or potential claim with respect to a Guarantied LLCA
Obligation for which Pattern might request reimbursement from Obligor under this
Letter Agreement, Pattern will notify Obligor of such claim or potential claim
and, to the extent Obligor requests, allow Obligor or its representatives to
participate in any discussions or negotiations with respect to any such claim or
potential claim. Unless Obligor has consented in writing to the payment of any
such claim, at least ten (10) Business Days prior to making a payment on any
such claim, Pattern will provide Obligor notice of its intent to make a payment
with respect to such a claim and a reasonably detailed explanation for Pattern’s
agreement to pay the claim including a calculation of the amount of any such
claim. Pattern will, upon making any payment with respect to the Guaranty for
which Pattern will seek reimbursement from Obligor under this Letter Agreement,
provide to Obligor notice of such payment. Any reimbursement obligation of
Obligor shall be due and payable in cash to the account of Pattern no later than
five (5) Business Days immediately following receipt of Pattern’s written
invoice for such reimbursement. “Business Day” means any day that is not a
Saturday, Sunday or other day on which banks are authorized to be closed in New
York, New York or Montreal, Québec. Any amounts payable but not paid when due
under this Letter Agreement shall carry interest at the rate of ten per cent
(10%) per annum from the date such payment is due to the date of actual payment.




3





--------------------------------------------------------------------------------





Section 4. Miscellanous.

(a)    Except as expressly set forth above, Obligor shall have no liability of
any kind whatsoever with respect to the Guaranty.


(b)    Obligor agrees that its obligations under this Letter Agreement are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which would or might constitute a legal or equitable
discharge of a guarantor or surety other than payment in full of Obligor’s
obligations hereunder. Without limiting the generality of the foregoing, Obligor
hereby waives:


(i)    any defense arising under or based upon (A) the validity or
enforceability of any Guarantied LLCA Obligation or of the Company LLC
Agreement, (B) the taking of or delay or failure to take any action by Seller or
Pattern to exercise any rights or remedies against Obligor, Buyer or any other
Person pursuant to this Letter Agreement, the Purchase and Sale Agreement or any
other documents executed and delivered in connection with the Acquisition, (C)
the insolvency, bankruptcy, liquidation or dissolution of Obligor or Buyer, (D)
any claim, set-off, counterclaim, defense or other rights that Pattern may have
at any time and from time to time against Obligor or Buyer, whether in
connection with this transaction or any unrelated transaction, (E) any default,
failure, omission or delay, willful or otherwise, on the part of the Class B
Member or Pattern to perform or comply with, or the impossibility or illegality
of performance by the Class B Member or Pattern or any other Person (other than
impossibility or illegality of performance that would apply to the extent that
the Guarantied LLCA Obligations were to be performed by Pattern) of, any of the
Guarantied LLCA Obligations; (F) any suit or other action brought by, or any
judgment in favor of, any beneficiaries or creditors of Obligor, Buyer or any
other Person for any reason whatsoever, including, without limitations, any suit
or action in any way attaching or involving any issue, matter or thing in
respect of any of the Guarantied LLCA Obligations, the Purchase and Sale
Agreement or any other documents executed and delivered in connection with the
Acquisition (other than a suit or action to which Pattern is a party or by which
Pattern is bound concerning the provisions of this Letter Agreement and/or the
scope of Obligor’s obligations hereunder); (G) any sale, lease or transfer of
any or all of the assets of Obligor or Buyer, any invalidity, illegality of, or
inability to enforce, any such transfer or purported transfer, any consolidation
or merger of Obligor or Buyer; (H) any change, whether direct or indirect, in
Obligor’s relationship to Buyer or the Company, including any such change by
reason of any merger or consolidation or any sale, transfer, issuance, spin-off,
distribution or other disposition of any stock, equity interest or other
security of Buyer, the Company, Obligor or any other entity; and


(ii)     any presentment, demand for payment, protest, notice of dishonor or
non-payment of any Guarantied LLCA Obligations, suit or the taking of other
action by Pattern or Buyer or any other party against, and any other notice to,
the

Beneficiaries, the Company or any other person not required hereunder. Obligor
hereby warrants and agrees that each of the waivers and consents set forth in
this Letter Agreement are made after consultation with legal counsel of its
choice and with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Obligor otherwise
may have against Pattern or any other person. If, notwithstanding the intent of
the parties that the terms of this Letter Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.


(c)    Obligor hereby confirms that, notwithstanding Section 2.03 of the Sponsor
Services Agreement (the “Sponsor Services Agreement”), dated as of June 16,
2017, between Obligor and Pattern, Obligor will remain obligated for all of its
obligations and liabilities hereunder following the execution and delivery by
Buyer of an Accession Agreement (as defined in the Sponsor Services Agreement)
pursuant to such Section 2.03 of the Sponsor Services Agreement, whether arising
before or after the date of such Accession Agreement.


(d)    This Letter Agreement shall be binding upon and inure to the benefit of
the parties hereto.


(e)    This Letter Agreement and all of Obligor’s obligations hereunder shall
immediately and automatically terminate and be of no further force and effect
upon the termination of the Guaranty.


(f)    This Letter Agreement shall be interpreted and the rights and liabilities
of the parties hereto (including all disputes (whether for breach of contract or
a tort) arising out of this Letter Agreement) shall be determined in accordance
with the laws and decisions of the State of New York (without regard to conflict
of laws principles or rules that would mandate the application of any law of a
jurisdiction other than the State of New York).


(g)    Pattern and Obligor each irrevocably submits to the exclusive
jurisdiction of the courts of the United States of America in and for the
Southern District of New York, New York, or, if that court does not have
jurisdiction, any New York state court in New York County, for any proceeding
arising out of this Letter Agreement. To the extent that service of process by
mail is permitted by applicable law, each of Pattern and Obligor irrevocably
consents to the service of process in any proceeding in such courts by the
mailing of such process by registered or certified mail, postage prepaid, to its
address for notices provided for herein. Nothing herein shall affect the right
of Pattern or Obligor to serve process in any other manner permitted by law.
EACH OF PATTERN AND OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS LETTER AGREEMENT AND
FOR ANY COUNTERCLAIM WITH RESPECT THERETO.


(h)    Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in person, transmitted by
facsimile (with confirmation of transmission) or email (so long as confirmation
of receipt is requested and received) or sent by overnight courier or registered
mail, charges prepaid, addressed as follows:


(i)    if to Pattern:


Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900
Email: generalcounsel@patternenergy.com




(ii)    if to Obligor:


1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9
Attention: Managing Director, Infrastructure Investments

Email: vertuousenergy@investpsp.ca and legalnotices@investpsp.ca
With a copy to:
Davies Ward Phillips & Vineberg LLP

1501, avenue McGill College, 26th Floor

Montreal, Québec, Canada H3A 3N9
Attention: Franziska Ruf

Facsimile (514) 841-6499

E-mail: fruf@dwpv.com






4





--------------------------------------------------------------------------------





Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a Business Day or if delivery or transmission is made on a Business Day
after 5:00 p.m. at the place of receipt, then on the next following Business
Day) or, if mailed, on the third Business Day following the date of mailing.


Any party may at any time change its address for purposes of this Letter
Agreement by giving notice to the other party.


(i)    This Letter Agreement may not be amended, altered or modified except by
written instrument executed by both Pattern and Obligor.


(j)    Pattern and Obligor acknowledge that the making and performance of this
Letter Agreement constitute a commercial transaction, and accordingly each of
Pattern and Obligor waives to the fullest extent possible, and agrees that it
shall not assert, any right to sovereign or other immunity with respect to
itself or its assets in relation to any process or execution undertaken, or
relief granted, in connection with any action commenced in relation to this
Letter Agreement.




[Remainder of page intentionally left blank]




5



--------------------------------------------------------------------------------










Very truly yours,






PUBLIC SECTOR PENSION

INVESTMENT BOARD
By___________________________
Name:
Title:
AGREED & ACCEPTED:




PATTERN ENERGY GROUP INC.




By:                            
Name:
Title:








[Signature Page to Reimbursement Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


GUARANTY


Attached










7